Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 1 of 396

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 9/11/2019 6:10:15 PM

To: khawamjn@state.gov

Subject: 19-0911 Wednesday "Daily Bugle"

 

bo he Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

for advertising
inquiries and rates.

iNeo items of interest today. |

items Scheduled for Publication In Future Federal Reaister Editions
Commerce/BIS: (No new postings.)

DHS/CBP Publishes Update on Drawback Claim Dates & Mandatory DIS Uploads
State/DDOTC: (No new postings.)

 

. American Shipser: "More Guestions Than Answers for Huawei Export Controls
Bloormbera: “Honda kong May Be Weak Link for U.S, Technology, Senators

 

GAG is Reviewing U.S. University Exsort Controls Compliance

. The HIE: "Restore Controls Over Dangerous Gun Exports"
R, Bickerstaff: "Post-Brexit Software Exports between the EU and the Uk"

,ECTI Presents Encryption Exnort Controis 2019 Edition Webinar: October &.

 

L1. FCS Presents “Desianing an ICP for Expert Controls & Sanctions", 1 Oct in

WASHSTATEC002867
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 2 of 396

Bruchem, the Netherlands

12. Bartlett's Unfamiliar Quotations

13. Are Your Copies of Regulations Up to Date? Latest Amendments: DHS/Customs
(5 Aor 2019), DOC/EAR (21 Aug 2019), DOC/FTR (24 Apr 2018), DOD/NISPOM
fi8 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Ney 2018),
DOI/ATE (14 Mar 2018), DOS/JTTAR (30 Aug 2019), DOT/FACR/OFAC (9 Sep
2019), HTSUS (3 Sep 2019)

14. Weekly Highlights of the Dally Bugle Top Stories

 

 

 

 

 

 

WASHSTATEC002868
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 3 of 396

[No items of interest today. ]
back bo to

"1. Items Scheduled for Publication in Future Federal
Register Editions

* President; EXECUTIVE ORDERS; Terrorism, Efforts To Combat;
Modernization of Sanctions (EO 13886) [Pub. Date: 12 Sep 2019. ]

* Treasury/OFAC; NOTICES; Blocking or Unblocking of Persons and Properties
[Pub. Date: 12 Sep 2019.]

* State; NOTICES; Department of State Sanctions Actions Pursuant to
Executive Order 13846 of August 6, 2018; Correction [Pub. Date: 12 Sep

back to ton

__2. Commerce/BIS (No new postings.)
(Source: Commerce/BIS)

back to kop

"eee

z=

. 3, DHS/CBP Publishes Update on Drawback Claim Dates
& Mandatory DIS Uploads

Trade Policy Update:

REMINDER: A complete drawback claim shall consist of a successful claim
acceptance in ACE and the successful upload of mandatory documents into
the Digital Image System (DIS). Documents must be uploaded within 24
hours of claim acceptance in order to maintain the claim date generated by
the ACE submission. Otherwise, the claim date is subject to change. ...

 

WASHSTATEC002869
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 4 of 396

5, American Shipper: "More Questions Than Answers for

Huawei Export Controls
(Source: American Shipper, 10 Sep 2019.) [Excerpts. ]

Export compliance experts find little new in the Bureau of Industry and
Security's FAQs answers related to the Chinese telecom's placement on the
Entity List and temporary general license.

The Commerce Department's Bureau of Industry and Security (BIS) on Sept.
9 published two lists of frequently asked questions (FAQs) related to
compliance with current U.S. export controls for Huawei Technology Co. Ltd.
of China.

The FAQs specifically address Huawei's placement on the Entity List and the
application of the temporary general license (TGL) for U.S. exports to the
Chinese telecommunications company.

However, most of the FAQs lack new information for compliance experts who
have been dealing with the Huawei export controls since the spring. ...

On May 14, BIS added Huawei and 68 overseas affiliates to the Entity List for
their alleged threat to U.S. national security and foreign policy. Three weeks
ago, the agency added another 46 overseas affiliates of Huawei to the Entity

 

___6. Bloomberg: “Hong Kong May Be Weak Link for U.S.
Technology, Senators Warn"

 

WASHSTATEC002870
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 5 of 396

A bipartisan group of senators has told the Trump administration that they're
concerned about whether U.S. export controls are strong enough to prevent
China from getting sensitive American technology through Hong Kong. ...

The move comes as more U.S. lawmakers question the special trading
relationship with Hong Kong that underpins its economy as pro-democracy
protests throw the financial hub into turmoil. While dual-use technology with
consumer and military applications represent some 2 percent of U.S. exports
to Hong Kong, restricting sales could potentially do irreparable harm to the
city's image as a safe hub for global business. ...

The U.S. senators say they are also concerned about the export of police
equipment, such as tear gas, rubber bullets and batons, "which may be used
to suppress legitimate civil dissent.” ...

__7. GAO is Reviewing U.S. University Export Controls

Compliance
(Source: Editor)

The U.S. Government Accountability Office is currently conducting a study of
compliance with export controls at U.S. colleges and universities. The project
is designed to review export control license data and agency guidance,
outreach materials, and regulations update processes from the State
Department's Directorate of Defense trade Controls (DDTC) and the
Commerce Department's Bureau of Industry & Security (BIS). GAO will
interview staff at selected universities, funding agencies, and law
enforcement agencies about their roles and responsibilities concerning export
contro! guidance, implementation, and enforcement.

Research objectives for this project are:

(1) What processes are in place at BIS and DDTC to ensure that export
controls are current?

(2) What guidance have Federal agencies and other relevant entities
provided to help U.S. universities understand and comply with export laws
and regulations?

(3) How closely do security practices developed by universities align with
agency export control guidelines?

(4) What challenges do universities face in implementing export control
regulations?

GAO plans to compare university practices with DDTC and BIS export
compliance guidelines. GAO expects to publish the report in early 2020.
back to ton

 

WASHSTATEC002871
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 6 of 396

 

8. The Hil: “Restore Controls Over Dangerous Gun
Exports”

* Author: William D. Hartung, Director, Arms and Security Project, Center for
International Policy

One of the most ill-advised decisions made by the Trump administration is to
transfer oversight of the export of firearms from the State Department to the
Department of Commerce. The new policy will make it easier for terrorists,
tyrants and criminal gangs to get access to U.S.-made semi-automatic
pistols, assault-style flrearms, sniper rifles and ammunition. To add insult to
injury, if would also end the practice of notifying Congress of major firearms
exports, thereby thwarting its ability to stop dangerous sales.

This reckless approach to firearms exports should not be allowed to stand.
Congress has a chance to reverse the current policy and restore executive
branch and congressional oversight through this year's National Defense

into the NDAA would block the Trump administration's plan to transfer
authority over foreign firearms transfers from the State Department to the
Department of Commerce. The NDAA will be finalized within the next week ar
so, so time is of the essence.

The negative consequences of gutting firearms controls cannot be overstated.
In the past, Congress has taken advantage of the notifications it receives on

in the deaths of their own citizens, and to Turkey, whose security officials
attacked peaceful demonstrators on U.S. soll. Much more needs to be done.

Congress and the administration should redouble efforts to keep U.S.-origin
weapons out of the hands of the corrupt and repressive Mexican police and
security forces. And sales of hundreds of millions of dollars of firearms to
Saudi Arabia and the United Arab Emirates should be terminated given the
role of those two nations in kiling thousands of civillans and provoking the
world's worst humanitarian catastrophe in their war in Yernen.

The ability of Congress or the administration to take action against the kinds
of deals cited above will be much diminished if regulation of gun sales is
taken away from the State Department, which has the legal tools and
expertise to do the job, unlike the Department of Cormmerce, which is ill-
equipped to do so.

The proposal will also increase the risk of exports to unauthorized end users

 

WASHSTATEC002872
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 7 of 396

in conflict zones as the Cornmerce Department, charged with promoting
sales, will gather less information about those engaged in the arms trade and
neglect pre-license checks.

embedding important hurnan rights and other critical provisions in two central
statutes: the Arms Export Control Act and the Foreign Assistance Act. The
provisions of these laws generally apply to items on the State Department's
U.S. Munitions List. Removing firearms from this list and transferring them to
Commerce jurisdiction will exempt them from these important legal
restraints.

information for potentially undetectable 3-D-printed guns from the State
Department to Commerce, a move that could facilitate printing of 3-D guns
worldwide. This would make these weapons readily available to terrorist
groups and other criminal elements -~ and endanger American embassies,
military bases and civillan aircraft at home and abroad.

Proponents of the administration's proposed approach arque that small arms
are "less dangerous” because many can be bought in U.S. retail outlets, but
the truth is that armies are built from these firearms, and they are in essence
weapons of mass destruction in places such as Myanmar, Mexico, Congo and
Central America.

There is broad public support for retaining State Department and

Congress by a broad coalition over 100 peace, arms control and anti-gun
violence groups in support of the Torres arnendment. Just as Congress must
take up the urgent issue of imposing strict background checks on individuals
to prevent mass shootings and daily gun violence, it should preserve the
ability to vet the security forces of nations that might use U.S.-supplied
firearms to abuse human rights or undermine U.S. security.

It is rare that Congress has the opportunity to take effective action that will
both save lives and enhance U.S. security. Blocking the administration's
changes in U.S. flrearms export policy is one such opportunity, and it should

not be missed.

9. R. Bickerstaff: “Post-Brexit Software Exports between

the EU and the UK"
(Source: Bird&Bird, 9 Sep 2019.) [Excerpts. |

Author: Roger Bickerstaff, Esq., Bird&Bird UK,
roger bickerstaMf@twobirds. com, +44 (0)20 7415 6000.

 

 

WASHSTATEC002873
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 8 of 396

The export of certain categories of software, and particularly encryption
software, is controlled by export control regulations in the UK and the EU.
Following Brexit, exporters of software (including where software is
embedded in physical products) will have to consider the added dimension of
export and import of controlled software between the EU and UK and vice
versa.

This issue is relevant to software companies which distribute software
between the UK and the EU (and vice versa). These companies will need to
ensure that their software distribution arrangements are compliant with the
export regulations. It is also relevant to software licensees. A great many
software licences require the software licensee to comply with applicable
software licensing law. A breach of the export regulations may result in a
breach of the terms of a software license.

Post Brexit, both software suppliers and user companies that have operations

in both the UK and EU-27 countries may need to obtain export licences or to
take administration steps in order to achieve compliance. ...

back to to

 

 

 

 

 

40. ECTI Presents Encryption Export Controls 2019
Edition Webinar: October &, 2019

(Source: Danielle Hatch, danielie@iearnexportcompliance.com)

* What: Encryption Export Controls 2019 Edition
* When: October 8, 2019; 1:00 p.m. (EDT)

 

WASHSTATEC002874
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 9 of 396

* Where: Webinar

* Sponsor: Export Compliance Training Institute (ECTI)
* ECTI Speaker: Felice Laird

* Register here or Danielle Hatch, 540-433-3977.

 

back to tep

at. FCC Presents “Designing an ICP for Export Controls &

Sanctions’, 1 Oct in Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fulicirciecompliance.eu.)

 

This training course is designed for compliance officers, managers, and other
professionals who aim to enhance their organization's compliance efforts. The
course will cover multiple topics and tackle various key questions, including
but not limited to:
- Setting the Scene: ensuring compliance in the export control and sanctions
arena
- What is expected from your organization? A closer look at the official
frameworks and guidelines from U.S. and European government agencies
- Key elements of an ICP
- Best practice tips for enhancing your current compliance efforts
- Internal controls samples (policies, procedures, instructions)
- Strategic benefits of having an ICP.
* What: Designing an Internal Compliance Program (ICP) for Export Controls
& Sanctions
* Date: Tuesday, 1 Oct 2019
* Location: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, The Netherlands
* Times:

- Registration and welcome: 9.00 am - 9.30 am

- Training course hours: 9.30 am - 4.30 pm
* Level: Intermediate
* Target Audience: the course provides valuable insights for both
compliance professionals, employees and (senior / middle) management
working in any industry subject to U.S. and/or EU (member state) export
control laws and sanctions regulations.
* Instructors: Drs. Ghislaine C.Y. Gillessen RA and Marco M. Crombach MSc.
* Information & Registration: click here or contact us
at eventsaifulicirclecompliance.eu or 31 (0)23 - 844 - 9046.

 

 

WASHSTATEC002875
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 10 of 396

 

 

 

12. Bartlett's Unfamillar Quotations
(Source: Editor)

 

* Q. Henry (William Sydney Porter; 11 Sep 1862 - 5 Jun 1910; was an
American short story writer. His stories are known for their surprise endings.
Among his most famous stories are The Gift of the Magi, about a young
couple, Jim and Della, who are short of money but desperately want to buy
each other Christmas gifts. Unbeknownst to Jim, Della sells her most valuable
possession, her beautiful hair, in order to buy a platinum fob chain for Jim's
watch; while unbeknownst to Della, Jim sells his own most valuable
possession, his watch, to buy jeweled combs for Della's hair; and The
Ransom of Red Chief, in which two men kidnap a boy of ten. The boy turns
out to be so bratty and obnoxious that the desperate men ultimately pay the
boy's father to take him back.

- "She plucked from my lapel the invisible strand of lint (the universal act of
woman to proclaim ownership)."

 

 

 

 

13. Are Your Copies of Regulations Up to Date?
(Source: Editor)

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by

Dep't of Homeland Security, U.S. Customs & Border Protection.

Adjustments for Inflation

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

- Last Amendment: 21 August 2019: 84 FR 43493-43501: Addition of
Certain Entities to the Entity List and Revision of Entries on the Entity List and
&4 FR 43487-43493: Temporary General License: Extension of Validity,
Clarifications to Authorized Transactions, and Changes to Certification
Statement Requirements

 

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (4 July 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
is a 152-page Word document containing all FTR amendments, FTR Letters
and Notices, a large Index, and approximately 250 footnotes containing case
annotations, practice tips, Census/AES guidance, and explanations of the
numerous errors contained in the official text. Subscribers receive revised

 

WASHSTATEC002876
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 11 of 396

copies in Microsoft Word every time the FTR is amended. The BAFTR is
available by annual subscription from the Full Circle

Compliance website. BITAR subscribers are entitled to a 25% discount on
subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www FuliCircleCompiance eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

~ = Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

* POI ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 14 Mar 2019: &4 FR 9239-9240: Bump-Stock-Type
Devices

 

* MOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (TAR): 22 C.F.R,
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

- Last Amendment: 30 Aug 2019: 84 FR 45652, Adjustment of Controls for
Lower Performing Radar and Continued Temporary Modification of Category
XI of the United States Munitions List.

- The only available fully updated copy (latest edition: 30 August 2019) of
the ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR is a 371-page Word document
containing all ITAR amendments to date, plus a large Index, over 800
footnotes containing amendment histories, case annotations, practice tips,
DDTC guidance, and explanations of errors in the official ITAR text.
Subscribers receive updated copies of the BITAR in Word by email, usually
revised within 24 hours after every ITAR amendment. The BITAR is available

subscribers receive a $25 discount on subscriptions to the BITAR, please

 

WASHSTATEC002877
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 12 of 396

contact us to receive your discount code.

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.

Implemented by Dep't of Treasury, Office of Foreign Assets Control.

~ Last Amendment: 9 Sep 2019: 84 FR 47121-47125 - Cuban Assets Control
Regulations

* USTTC HARMOANTZED TARTFE SCHEDULE OF THE UNTTED STATES (HTS |
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 4 Sep 2019: Harmonized System Undate (HSU) 1915
- HTS codes for AES are available here.
- HTS codes that are not valid for AES are available here.
back te kop

__14. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily Bugle

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; and Assistant Editor, Alexander Witt. The Ex/Im
Daily Update is emailed every business day to approximately 7,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The

 

WASHSTATEC002878
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 13 of 396

Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you would
to submit material for inclusion in the The Export/Import Daily Update ("Daily

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubseribe™ khawamin@ state cov

 

Forward this ermiall | Undate Profile | Albout our service provider

 

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC002879
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 14 of 396

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 9/11/2019 6:10:05 PM

To: hartri@state.gov

Subject: 19-0911 Wednesday "Daily Bugle”

 

=

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to Oe RVAES. at Ue ond 1 (ATF, DOE/NRC, Customs, NISPOM, EAR, 1 ARLEN

for advertising
inquiries and rates.

[No terns of interest today. ]

items Scheduled for Publication in Future Federal Reaister Editions
Commerce/BiS: (No new postings.)

DHS/CBP Publishes Uodate on Orawback Claim Dates & Mandatory DIS Uploads
State/POTC: (Ne new postings.)

 

 

1.
Ze
3.
4,

 

American Shipper: "More Questions Than Answers for Huawel Export Controls
Bloombera: "Mong Kong May Be Weak Link for U.S, Technology, Senators

GAQ is Reviewind U.S. University Exoort Cantrals Compliance

 

. he Hill: “Restore Controls Over Dangerous Gun Exports”
R, Bickerstaff: “Post-Brexit Software Exports between the EU and the UK"

 

 

,ECTI Presents Encrvotion Exnort Controls 2019 Edition Webinar: October &,

 

WASHSTATEC002880
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 15 of 396

TE. FCC Presents "Designing an ICP for Export Controls & Sanctions", 1 Oct in
Brucherm, the Netherlands

12. Bartlett's Unfamillar Quotations

13. Are Your Copies of Regulations Up to Date? Latest Amendments: DHS/Customs
(3 Aor 2019), DOCJEAR (21 Aug 2019), DOC/FTR (24 Apr 2018), DOD/NISPOM
(18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Nov 2018),
DOU/ATE (14 Mar 2018), DOS/TTAR (30 Sug 2019), DOT/FACR/OFAC (9 Sep
2039), HTSUS (3 Sep 2019)

14, Weekly Highlahts of the Dally Buale Top Stories

 

 

 

 

 

WASHSTATEC002881
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 16 of 396

[No items of interest today. ]

1. Items Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register, 11 September 2019.)

* President; EXECUTIVE ORDERS; Terrorism, Efforts To Combat;
Modernization of Sanctions (EO 13886) [Pub. Date: 12 Sep 2019.]

* Treasury/OFAC; NOTICES; Blocking or Unblocking of Persons and Properties
[Pub. Date: 12 Sep 2019.]

* State; NOTICES; Department of State Sanctions Actions Pursuant to
Executive Order 13846 of August 6, 2018; Correction [Pub. Date: 12 Sep
2019.]

back to top

 

 

 

 

3. DHS/CBP Publishes Update on Drawback Claim Dates
& Mandatory DIS Uploads

Trade Policy Update:

REMINDER: A complete drawback claim shall consist of a successful claim
acceptance in ACE and the successful upload of mandatory documents into
the Digital Image System (DIS). Documents must be uploaded within 24

 

WASHSTATEC002882
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 17 of 396

hours of claim acceptance in order to maintain the claim date generated by
the ACE submission. Otherwise, the claim date is subject to change. ...

5. American Shipper: “More Questions Than Answers for

Huawei Export Controls
(Source: American Shipper, 10 Sep 2019.) [Excerpts. |

Export compliance experts find little new in the Bureau of Industry and
Security's FAQs answers related to the Chinese telecom's placement on the
Entity List and temporary general license.

The Commerce Department's Bureau of Industry and Security (BIS) on Sept.
9 published two lists of frequently asked questions (FAQs) related to
compliance with current U.S. export controls for Huawei Technology Co. Ltd.
of China.

The FAQs specifically address Huawei's placement on the Entity List and the
application of the temporary general license (TGL) for U.S. exports to the
Chinese telecommunications company.

However, most of the FAQs lack new information for compliance experts who
have been dealing with the Huawei export controls since the spring. ...

On May 14, BIS added Huawei and 68 overseas affiliates to the Entity List for
their alleged threat to U.S. national security and foreign policy. Three weeks
ago, the agency added another 46 overseas affiliates of Huawei to the Entity
List. ...

back to top

 

Bes

 

 

6. Bloomberg: “Hong Kong May Be Weak Link for U.S.
Technology, Senators Warn"

 

 

WASHSTATEC002883
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 18 of 396

(Source: Bloomberg, 11 Sep 2019.) [Excerpts. ]

A bipartisan group of senators has told the Trump administration that they're
concerned about whether U.S. export controls are strong enough to prevent
China from getting sensitive American technology through Hong Kong. ...

The move comes as more U.S. lawmakers question the special trading
relationship with Hong Kong that underpins its economy as pro-democracy
protests throw the financial hub into turmoil. While dual-use technology with
consumer and military applications represent some 2 percent of U.S. exports
to Hong Kong, restricting sales could potentially do irreparable harm to the
city's image as a safe hub for global business. ...

The U.S. senators say they are also concerned about the export of police
equipment, such as tear gas, rubber bullets and batons, "which may be used
to suppress legitimate civil dissent." ...

7, GAO is Reviewing U.S. University Export Controls

Compliance
(Source: Editor)

The U.S. Government Accountability Office is currently conducting a study of
compliance with export controls at U.S. colleges and universities. The project
is designed to review export control license data and agency guidance,
outreach materials, and regulations update processes from the State
Department's Directorate of Defense trade Controls (DDTC) and the
Commerce Department's Bureau of Industry & Security (BIS). GAO will
interview staff at selected universities, funding agencies, and law
enforcement agencies about their roles and responsibilities concerning export
control guidance, implementation, and enforcement.

Research objectives for this project are:

(1) What processes are in place at BIS and DDTC to ensure that export
controls are current?

(2) What guidance have Federal agencies and other relevant entities
provided to help U.S. universities understand and comply with export laws
and regulations?

(3) How closely do security practices developed by universities align with
agency export control guidelines?

(4) What challenges do universities face in implementing export control
regulations?

GAO plans to compare university practices with DDTC and BIS export
compliance guidelines. GAO expects to publish the report in early 2020.
back to top

 

WASHSTATEC002884
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 19 of 396

__&. The Hill: “Restore Controls Over Dangerous Gun
Exports"

* Author: William D. Hartung, Director, Arms and Security Project, Center for
International Policy

transfer oversight of the export of firearms from the State Department to the
Department of Commerce. The new policy will make it easier for terrorists,
tyrants and criminal gangs to get access to U.S.-made semi-automatic
pistols, assault-style firearms, sniper rifles and ammunition. To add insult to
Injury, it would also end the practice of notifying Congress of major firearms
exports, thereby thwarting its ability to stop dangerous sales.

This reckless approach to firearms exports snould not be allowed to stand.
Congress has a chance to reverse the current policy and restore executive
branch and congressional oversight through this year's National Defense
Authorization Act (NDAA)}. Incorporating House-approved language( D-Calif.)
Inte the NDAA would block the Trump administration's plan to transfer
authority over foreign firearms transfers from the State Department to the
Department of Commerce. The NDAA will be finalized within the next week or
so, SO time is of the essence.

The negative consequences of gutting firearms controls cannot be overstated.
In the past, Congress has taken advantage of the notifications it receives on

in the deaths of their own citizens, and to Turkey, whose security officials
attacked peaceful demonstrators on U.S. soll. Much more needs to be done.

Congress and the administration should redouble efforts to keep U.S.-origin
weapons out of the hands of the corrupt and repressive Mexican police and

Saudi Arabia and the United Arab Emirates should be terminated given the
role of those two nations in killing thousands of civillans and provoking the
world’s worst humanitarian catastrophe in their war in Yemen.

The ability of Congress or the administration to take action against the kinds
of deals cited above will be much diminished if regulation of gun sales is
taken away from the State Department, which has the legal tools and

 

WASHSTATEC002885
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 20 of 396

expertise to do the job, unlike the Department of Commerce, which is ill-
equipped to do so.

The proposal will also increase the risk of exports to unauthorized end users
in conflict zones as the Commerce Department, charged with promoting
sales, will gather less information about those engaged in the arms trade and
neglect pre-license checks.

Overall, Congress already has a robust framework for arms transfers,
embedding important human rights and other critical provisions in two central
statutes: the Arms Export Control Act and the Foreign Assistance Act. The
provisions of these laws generally apply to items on the State Department's
U.S. Munitions List. Removing firearms from this list and transferring them to
Commerce jurisdiction will exempt them frorn these important legal
restraints.

The administration's rule changes would also transfer control of the technical
information for potentially undetectable 3-D-printed guns fram the State
Department to Cormmerce, a move that could facilitate printing of 3-D guns
worldwide. This would make these weapons readily available to terrorist
groups and other criminal elements - and endanger American embassies,
military bases and civilian aircraft at home and abroad,

Proponents of the administration's proposed approach argue that small arms
are “less dangerous” because many can be bought in U.S. retail outlets, but
the truth is that armies are built from these firearms, and they are in essence
weapons of mass destruction in places such as Myanmar, Mexico, Congo and
Central America.

There is broad public support for retaining State Department and

Congress by a broad coalition over 100 peace, arms control and anti-gun
violence groups in support of the Torres amendment. Just as Congress must
take up the urgent issue of imposing strict background checks on individuals
to prevent mass shootings and daily gun violence, it snould preserve the
ability to vet the security forces of nations that might use U.S.-supplied
firearms to abuse human rights or undermine U.S. security,

Tt is rare that Congress has the opportunity to take effective action that will
both save lives and enhance U.S, security. Blocking the administration's
changes in U.S. flrearms export policy is one such opportunity, and it should

not be missed.

back to top

 

WASHSTATEC002886
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 21 of 396

9. R. Bickerstaff: "Post-Brexit Software Exports between

the EU and the UK"
(Source: Bird&Bird, 9 Sep 2019.) [Excerpts. ]

Author: Roger Bickerstaff, Esq., Bird&Bird UK,
roger bickerstaffGtwobirds.com, +44 (0)20 7415 6000.

 

The export of certain categories of software, and particularly encryption
software, is controlled by export control regulations in the UK and the EU.
Following Brexit, exporters of software (including where software is
embedded in physical products) will have to consider the added dimension of
export and import of controlled software between the EU and UK and vice
versa.

This issue is relevant to software companies which distribute software
between the UK and the EU (and vice versa). These companies will need to
ensure that their software distribution arrangements are compliant with the
export regulations. It is also relevant to software licensees. A great many
software licences require the software licensee to comply with applicable
software licensing law. A breach of the export regulations may result in a
breach of the terms of a software license.

Post Brexit, both software suppliers and user companies that have operations
in both the UK and EU-27 countries may need to obtain export licences or to

take administration steps in order to achieve compliance. ...

 

 

 

 

 

 

WASHSTATEC002887
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 22 of 396

10. ECTI Presents Encryption Export Controls 2019
Edition Webinar: October 6, 2019

(Source: Danielle Hatch, danieleGiearnexpertcompliance.com)

 

* What: Encryption Export Controls 2019 Edition

* When: October 8, 2019; 1:00 p.m. (EDT)

* Where: Webinar

* Sponsor: Export Compliance Training Institute (ECTI)
* ECTI Speaker: Felice Laird

* Register here or Danielle Hatch, 540-433-3977.

 

back to top

11. FCC Presents "Designing an ICP for Export Controls &

Sanctions’, 1 Oct in Bruchem, the Netherlands
(Source: Full Circle Compliance, events@fullcirclecompllance.eu.)

 

This training course is designed for compliance officers, managers, and other
professionals who aim to enhance their organization's compliance efforts. The
course will cover multiple topics and tackle various key questions, including
but not limited to:
- Setting the Scene: ensuring compliance in the export control and sanctions
arena
~ What is expected from your organization? A closer look at the official
frameworks and guidelines from U.S. and European government agencies
- Key elements of an ICP
- Best practice tips for enhancing your current compliance efforts
- Internal controls samples (policies, procedures, instructions)
- Strategic benefits of having an ICP.
* What: Designing an Internal Compliance Program (ICP) for Export Controls
& Sanctions
* Date: Tuesday, 1 Oct 2019
* Location: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, The Netherlands
* Times:

- Registration and welcome: 9.00 am - 9.30 am

- Training course hours: 9.30 am - 4.30 pm
* Level: Intermediate
* Target Audience: the course provides valuable insights for both
compliance professionals, employees and (senior / middle) management
working in any industry subject to U.S. and/or EU (member state) export
control laws and sanctions regulations.
* Instructors: Drs. Ghislaine C.Y. Gillessen RA and Marco M. Crombach MSc.

at events @fullcirclecompliance.eu or 31 (0)23 - 844 - 9046.
back te too

 

WASHSTATEC002888
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 23 of 396

12. Bartiett’s Unfamiliar Quotations
(Source: Editor)

* Q. Henry (William Sydney Porter; 11 Sep 1862 - 5 Jun 1910; was an
American short story writer. His stories are known for their surprise endings.
Among his most famous stories are The Gift of the Magi, about a young
couple, Jim and Della, who are short of money but desperately want to buy
each other Christmas gifts. Unbeknownst to Jim, Della sells her most valuable
possession, her beautiful hair, in order to buy a platinum fob chain for Jim's
watch; while unbeknownst to Della, Jim sells his own most valuable
possession, his watch, to buy jeweled combs for Della's hair; and The
Ransom of Red Chief, in which two men kidnap a boy of ten. The boy turns
out to be so bratty and obnoxious that the desperate men ultimately pay the
boy's father to take him back.

- "She plucked from my lapel the invisible strand of lint (the universal act of
woman to proclaim ownership)."

 

Bes

 

 

13. Are Your Copies of Requlations Up to Date?
(Source: Editor)

 

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 5 Apr 2019: 84 FR 13499-13515: Civil Monetary Penalty
Adjustments for Inflation

 

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

 

Clarifications to Authorized Transactions, and Changes to Certification
Statement Requirements

* POC FOREIGN TRADE REGULATIONS (CFTR): 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

- Last Amendment: 24 Apr 2018: &3 FR 17749-27751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

 

 

WASHSTATEC002889
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 24 of 396

- The latest edition (4 July 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
is a 152-page Word document containing all FTR amendments, FTR Letters
and Notices, a large Index, and approximately 250 footnotes containing case
annotations, practice tips, Census/AES guidance, and explanations of the
numerous errors contained in the official text. Subscribers receive revised
copies in Microsoft Word every time the FTR is amended. The BAFTR is
available by annual subscription from the Full Circle

subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FullCircleComplance.eu.

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
ENISPOM): DoD 5220.22-M. Implemented by Dep't of Defense.

program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

- Last Amendment: 23 Feb 2015: 8&0 FR 9359, comprehensive updating of
regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL, 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

* POLATFE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

Devices

* POS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (CITAR}): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

- Last Amendment: 30 Aug 2019: 84 FR 45652, Adjustment of Controls for
Lower Performing Radar and Continued Temporary Modification of Category
XI of the United States Munitions List.

- The only available fully updated copy (latest edition: 30 August 2019) of
the ITAR with all anendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR is a 371-page Word document
containing all ITAR amendments to date, plus a large Index, over 800

 

WASHSTATEC002890
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 25 of 396

footnotes containing amendment histories, case annotations, practice tips,
DDTC guidance, and explanations of errors in the official ITAR text.
Subscribers receive updated copies of the BITAR in Word by email, usually
revised within 24 hours after every ITAR amendment. The BITAR is available
by annual subscription from the Full Circle Compliance website. BAFTR
subscribers receive a $25 discount on subscriptions to the BITAR, please

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.

Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 9 Sep 2019: 84 FR 47121-47123 - Cuban Assets Control
Regulations

* USTTC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS,

International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 4 Sep 2019: Harmonized System Update (HSU) 1915
- HTS codes for AES are available here.

_ji4. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily Bugle
Top Stories" published here.
back to ton

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; and Assistant Editor, Alexander Witt. The Ex/Im
Daily Update is emailed every business day to approximately 7,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries

 

WASHSTATEC002891
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 26 of 396

and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you would
to submit material for inclusion in the The Export/Import Daily Update ("Daily

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
| AE Netherlands

WASHSTATEC002892
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 27 of 396

SafeUnsubscribe’’ hartrig@istate ooy

 

Forward this emall | Update Profile | About our service provider

 

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC002893
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 28 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/12/2019 1:20:13 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]
Subject: AM Package Recommendation

Attachments: Rulemaking Brainstorming.docx

ATTORNEY WORK PRODUCT

Jeff: As mentioned, attached is my the document that | shared with DDTC (John Foster) Po

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN

 

SBU - Legal

WASHSTATEC002894
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 29 of 396

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 9/12/2019 1:41:38 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: AM Package

Attachments: USML Cat I-lll Final FRN - AM to T.docx; Tab 1 - Cat l-ill Final FRN.docx; Tab 2 - Rule Statement on Cat I-III Final
FRN.pdf; Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-Ill Transfer.pdf

John A. Foster
Office of Defense Trade Controls Compliance
U.S. Department of State
Tel: 202-663-2811

Email: FosterJA? @state gov

 

SBU - Legal

WASHSTATEC002895
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002896
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 31 of 396

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002897
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 32 of 396

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002898
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 33 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/12/2019 8:19:21 PM

To: Miller, Michael F [Millermf@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]
Subject: RE: A/S Staff Meeting for tomorrow

Vike,

 

Very respectfully,

 

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

Unclassified

From: Koelling, Richard W

Sent: Thursday, September 12, 2019 12:45 PM
To: Miller, Michael F <Millermf@state.gov>
Subject: A/S Staff Meeting for tomorrow

Mike,

 

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

WASHSTATEC002899
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 34 of 396

Unclassified

From: Hart, Robert L <HartRL@istate. gay>

 

Unclassified

From: Matthew Borman <Matthew Borman@ bis doc goy>

Sent: Tuesday, September 10, 2019 5:47 PM

To: Miller, Michael F <Millermf@state.gov>; Laychak, Michael R SES DTSA EO (US) <michaelriaychak.clv@mail mil>;
Brackett, Taurus L CIV DTSA LD (USA) <taurus. brackett.civ@mailmil>; Minnifield, Tracy J CIV DTSA LD (US)

 

<tracy.dminnifield civ@miail mil>; Daoussi, Susan G CIV DTSA LD (USA) <susan.g.daoussi.civ@imail mil>; Memos, Nicholas

 

 

<MemosNl@istate.sov>; Hart, Robert L <HarthL@state.sov>; Heidema, Sarah J <HeidemaSi@state gov>
Cc: Richard Ashooh <Richard Ashooh@bis doc. eny>
Subject: RE: [Non-DoD Source] USML/CCL review

 

 

Thanks Mile.

 

Matt

Sent: Tuesday, September 10, 019 D5) PM

To: Matthew Borman <Matthew. Borman @i bis. cdoc.gov>; Laychak, Michael R SES DTSA EO (US)

<michgel rieychak.civ@mailmll>; Brackett, Taurus L CIV DTSA LD (USA) <taurus.Lbrackett cly@mailmil>; Minnifield,
Tracy J CIV DTSALD (US) <tracy.minnifield civ@mallmil>; Daoussi, Susan G CIV DTSA LD wea)

<susan.g.daoussi civ@mall.mil>; ‘Memos, Nicholas <Mer
Heidema, Sarah J <Heldemasi@istate gov>

Ce: Richard Ashooh <Hichard Ashooh@bis.doc,. gov>
Subject: RE: [Non-DoD Source] USML/CCL review
Importance: High

 

 

 

 

 

 

Thanks Matt.

in related news, would like to get feedback from you on Cats 1-2-3

 

Thanks,
Mike

WASHSTATEC002900
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 35 of 396

Mike Miller | Acting Deputy Assistant Secretary
Bureau of Political-Military Affairs | U.S. Departrnent of State
Se Desk: (202) 663-2861

SBU - Deliberative Process

From: Matthew Borman <Matthew.Borman@bis.doc.gov>

Sent: Monday, September 9, 2019 3:33 PM

To: Laychak, Michael R SES DTSA EO (US) <michael ry laychak.civ@mail.mil>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.i bracket cly@imall mil>; Minnifield, Tracy J C'V DTSA LD (US) <tracy... minnifield.clv@mall.mil>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g daoussi civ@mallmil>

Cc: Miller, Michael F <Milermf@state. soy>; Richard Ashooh <Richard Ashooh@bis doc.goy>

Subject: RE: [Non-DoD Source] USML/CCL review

 

 

 

 

 

 

Thanks Mike L.

From: Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.civ@maill mll>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew. Borman@ bis.doc.zov>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.|brackett.civ@mail.mil>; Minnifield, Tracy J CIV DTSALD (US) <tracy.. minnifiele civ@mailrmil>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g daoussi.civ@mall mll>

 

 

 

 

Subject: Re: [Non-DoD Source] USML/CCL review

+Taurus, Tracy, Susan

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <Matthew. Borman @bis.doc.gov> wrote:

 

Mike,

 

Thanks.

Matt

WASHSTATEC002901
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 36 of 396

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 9/12/2019 8:31:21 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: Cats I-Ilf

ATTORNEY-CLIENT PRIVILEGED COMMUNICATION
Mike:
Matt Borman called me and filled me in. Please call me about next steps.

Jeff

28 oR 2B Rk ok

Jeffrey D. Kovar

Assistant Legal Adviser for Political-Military Affairs
U.S. Department of State

2201 C STNW

Washington DC 20520-6805

(0) 202-647-9288

__

SBU - Legal

WASHSTATEC002902
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 37 of 396

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 9/12/2019 10:18:05 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: A/S Staff Meeting for tomorrow

SBU ~ DELIBERATIVE PROCESS

Rick ~—let’s please discuss — my cell iii Alternately, we can discuss in the early AM tomorrow. Given the
complexity of this, would prefer we brief CC in person, tomorrow afternoon if possible (say, 3am).

VM

Unclassified

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, September 12, 2019 12:45 PM

To: Miller, Michael F <Millermf@state.gov>
Subject: A/S Staff Meeting for tomorrow

Mike,

 

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Unclassified

From: Hart, Robert L <HartRhli@state.goy>
Sent: Thursday, September 12, 2019 12:12 PM

Subject: FW: [Non-DoD Source] USML/CCL review

Rob Hart
202.736.9221 | hartri@state gov

JaberbesnertecaresSateecteentoneenvenceo Bobeccnecne

Unclassified

WASHSTATEC002903
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 38 of 396

From: Matthew Borman <Matthew.Borman@ bis dac eay>
Sent: Tuesday, September 10, 2019 5:47 PM
To: Miller, Michael F <4! :

Brackett, Taurus L CIV DT:

: rlaychak.civ@mallmil>;
) ctaurusi bracket. vi@®roailrrdi>: Minnifield, Tracy civ DTSA LD (US)

 

 

  

(

 

<tracy. Lminnifield civi@ mall mil>; Daoussi, Susan G CIV DTSALD (USA) <susan.¢ daoussi.civ@mailmil>; Memos, Nicholas

 

<MermosNi@istate gov>; Hart, Robert L <HartRil@istate gov>; Heidema, Sarah J <HeidemaS@state soy>
Ce: Richard Ashooh <Richard Ashooh@bis doc.eoy>

Subject: RE: [Non-DoD Source] USML/CCL review

     

Thanks Mike.

 

Matt

From: Miller, Michael F <Mullermf@state.e
Sent: Tuesday, September 10, 2019 12:52 PM

To: Matthew Borman <Matthew. Borman@ bis.doc.zov>; Laychak, Michael R SES DTSA EO (US)
<michael.rlaychak.chv@rmiailimtl>; Brackett, Taurus L CIV DTSA LD (USA) <taurus.Lbrackett.clv@mailmil>; Minnifield,
Tracy J CIV DTSA LD (US) <tracy.j.minnifield.civ@mailmil>; Daoussi, Susan G CIV DTSA LD wea)

<susan.e daoussicly@mall rrili>; Memos, Nicholas <Me:
Heidema, Sarah J <HeldemasSi@ state goy>

Ce: Richard Ashooh <Richard Ashooh@bhis. doc, gay>
Subject: RE: [Non-DoD Source] USML/CCL review
Importance: High

 

 

 

 

 

 

 

Thanks Matt.

nrelated news, would like to get feedback frorm you on Cats 1-2-3.

 

Thanks,
Vike

Mike Miller | Acting Deputy Assistant Secretary
Bureau of Political-Military Affairs | U.S. Departrnent of State

@® Desk (207) 663-2861
DA OpoenNet: MilerME@ state, coy oi —__

SBU - Deliberative Process

From: Matthew Borman <Matthew. Borman @ bis doc. gov>
Sent: Monday, September 9, 2019 3:33 PM
To: Laychak, Michael R SES DTSA EO (US) <michael rJaychak.civ@mail.mil>; Brackett, Taurus L CIV DTSA LD (USA)

 

<taurus.). brackettcly@imall mil>; Minnifield, Tracy J C'V DTSA LD (US) <tracy.;.. minnifield.civ@mall.mll>; Daoussi, Susan

 

G CIV DTSA LD (USA) <susan.g.daoussi. cly@mmall mil>

WASHSTATEC002904
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 39 of 396

Subject: RE: [Non-DoD Source] USML/CCL review

 

Thanks Milee L.

From: Laychak, Michael R SES DTSA EO (US) <michael.rlJaychak.civ@ mall mill>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew.Borman@® bis.cioc.gov>; Brackett, Taurus L CIV DTSA LD (USA)

<taurus.). brackettcly@imall mil>; Minnifield, Tracy J C'V DTSA LD (US) <tracy.;.. minnifield.civ@mall.mll>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi. civ@mall.mil>

Cc: Miller, Michael F <Milermfi@state soy>; Richard Ashooh <Richard Ashouh@bis doc. goy>

Subject: Re: [Non-DoD Source] USML/CCL review

 

 

 

 

 

 

 

+Taurus, Tracy, Susan

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <Matthew.Borman@ bis.doc goav> wrote:

 

Mike,

 

Thanks.

Matt

WASHSTATEC002905
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 40 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/12/2019 10:19:59 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: Re: A/S Staff Meeting for tomorrow

Mike, copy. Not in a position to chat at the moment. Will be in a few though. Concerned Josh will bring up
himself.

Get Gutleok for 10S

 

From: Miller, Michael F <Millermf@state.gov>
Sent: Thursday, September 12, 2019 6:18:05 PM
To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: A/S Staff Meeting for tomorrow

SBU — DELIBERATIVE PROCESS

complexity of this, would prefer we brief CC in person, tomorrow afternoon if possible (say, Som).

VM

Unclassified

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, September 12, 2019 12:45 PM

To: Miller, Michael F <Millermf@state.gov>
Subject: A/S Staff Meeting for tomorrow

Mike,

 

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Unclassified

From: Hart, Robert L <HarthL@state goy>
Sent: Thursday, September 12, 2019 12:12 PM

WASHSTATEC002906
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 41 of 396

Subject: FW: [Non-DoD Source] USML/CCL review

Rob Hart
202.736.9221 | hartri@state.gov

JIE Dies net om we

Unclassified

From: Matthew Borman <Matthew.Borman@ bis.doc. gov>

Sent: Tuesday, September 10, 2019 5:47 PM

To: Miller, Michael F <Millermf@state.gov>; Laychak, Michael R SES DTSA EO (US) <michael.riaychak chyi@imallmil>;
Brackett, Taurus L CIV DTSA LD (USA) <taurus.L brackett.cihv@mailmil>; Minnifield, Tracy J CIV DTSA LD (US)

<tracy. iminnifield civi@mallmil>; Daoussi, Susan G CIV DTSALD (USA) <susan.g daoussi civgmailmil>; Memos, Nicholas
<Mamoshi@state pov>; Hart, Robert L <Harthl@state.goy>; Heidema, Sarah J <HeidemaS)@ state. gav>

Cc: Richard Ashooh <Richard Ashooh ibis coc pov>

Subject: RE: [Non-DoD Source] USML/CCL review

 

   

 

 

 

 

 

Thanks Mike.

Natt

Sent: Tuesday, September 10, 2019 12:52 PM

To: Matthew Borman <Matthew.Borman@ bis.doc.gov>; Laychak, Michael R SES DTSA EO (US)
<michael.rlaychak.civ@mailmil>; Brackett, Taurus LCIV DTSA LD (USA) <taurus.) brackett.civ@mailmil>; Minnifield,
Tracy J CIV DTSA LD (US) <tracy.iminnifield.clv@mallmil>; Daoussi, Susan G CIV DTSA LD (USA)

 

 

 

 

Heidema, Sarah J <HeidermaS) @state poy>

Cc: Richard Ashooh <Richard Ashoohi@bis doc.gov>
Subject: RE: [Non-DoD Source] USML/CCL review
importance: High

 

 

Thanks Matt.

inrelated news, would like to get feedback from you on Cats 1-2-3.

 

Thanks,
Mike

Mike Miller | Acting Deputy Assistant Secretary
Bureau of Political-Military Affairs | U.S. Department of State
® Desk: (202) 663-2861

WASHSTATEC002907
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 42 of 396

SBU - Deliberative Process

From: Matthew Borman <Matthew. Borman@ bis. doc. goy>

Sent: Monday, September 9, 2019 3:33 PM

To: Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.clv@imall.mil>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.) brackett.civ@mail rii>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.Lminnifield. civ@malil.mil>; Daoussi, Susan
G CIV DTSA LD (USA) <susar.g.dacussi civ@mall.mil>

Cc: Miller, Michael F <Milermf@state. soy>; Richard Ashooh <Richard Ashooh@bis doc.goy>

Subject: RE: [Non-DoD Source] USML/CCL review

 

 

 

 

 

Thanks Mike L.

From: Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.civ@mall mil>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew. Borman @i bis. coc.gov>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.|brackett.civ@mall.mil>; Minnifield, Tracy J CIV DTSALD (US) <tracy.). minnifield civ@mailmil>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi. clvG@mall mil>

Ce: Miller, Michael F <Milermfi@state.gav>; Richard Ashooh <Richard Ashooh@ bis doc.goy>

Subject: Re: [Non-DoD Source] USML/CCL review

 

 

 

+Taurus, Tracy, Susan

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <Matthew.Borman@bis.doc.gov> wrote:

 

Mike,

Thanks.

 

Matt

WASHSTATEC002908
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 43 of 396

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/13/2019 10:32:27 AM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Re: Senate and USML Categories 1,11, ffl Follow-up

 

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 13, 2019 5:30:15 AM

To: Miller, Michael F <Millermf@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: Fwd: Senate and USML Categories |, Il, Ill Follow-up

Mike, even more of a reason for the five of us (you, me, josh, Sarah, and A/S Cooper to meet up at three this
afternoon). While Sarah will be the only one on the phone, I will still get a conference call number in case A/S
carer haere

VR Rick

Get Gutlook for iOS

 

From: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Sent: Thursday, September 12, 2019 6:22:12 PM

To: Cooper, R. Clarke <CooperRC @state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>
Subject: RE: Senate and USML Categories |, II, II Follow-up

 

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Ce: James.Sullivan@trade.gov; Wilson, Patrick (Federal) <pwilson@doc.gov>; Paul, Joshua M <PaulJM@state.gov>;
Heidema, Sarah J <HeidemaS/J@state.gov>; Koelling, Richard W <KoellingRW @state.gov>

Subject: Senate and USML Categories I,lI, Il! Follow-up

Dear Richard,

 

WASHSTATEC002909
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 44 of 396

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

CooperkC@istate gay

   

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002910
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 45 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/13/2019 11:11:33 AM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Senate and USML Categories Lil, II Follow-up

 

vfr, Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, September 13, 2019 6:32 AM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: Re: Senate and USML Categories |,II, Ill Follow-up

From: Koelling, Richard W <KoellingRW @istate coyv>
Sent: Friday, September 13, 2019 5:30:15 AM

 

 

Cc: Heidema, Sarah J <HeidemaS! @state soy>
Subject: Fwd: Senate and USML Categories 1,1I, II] Follow-up

  

Mike, even more of a reason for the five of us (you, me, josh, Sarah, and A/S Cooper to meet up at three this
afternoon). While Sarah will be the only one on the phone, I will still get a conference call number in case A/S

VR Rick

Get Chitlook for 108

 

From: Richard Ashooh <Richard Ashooh@bis.doc. gov>
Sent: Thursday, September 12, 2019 6:22:12 PM

 

Cc: Paul, Joshua M <PauliM@istate gav>; Heidema, Sarah J <Heidernasi@state.cov>; Koelling, Richard W
<Koelling RW @state.gov>; Jessica Curyto Jessica Curyto @bis.doc.gov>; Petrina Chase <Petrina.Chase@bis. dac gay>

Subject: RE: Senate and USML Categories |, II, II] Follow-up

 

 

 

WASHSTATEC002911
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 46 of 396

 

From: Cooper, R. Clarke <CogperkC @state goy>

Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard Ashooh@his.doc.gov>

Heidema, Sarah J <HeldernaS) @state.gzoy>; Koelling, Richard W <KoellingRW Gista
Subject: Senate and USML Categories I,lI, Il! Follow-up

 

te gry>

 

Dear Richard,

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002912
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 47 of 396

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/13/2019 12:22:17 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Re: Senate and USML Categories 1,11, ffl Follow-up

a

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 13, 2019 7:46:21 AM

To: Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Paul, Joshua M
<PaulIM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: FW: Senate and USML Categories I,II, Il] Follow-up

 

Mel,

Hease let me know what you need from my end.

As a note, for this proposed meeting, as Mike mentions, Sarah will be calling in. I'm not sure of Jeff’s availability, but Hit
may be by phone, then we may want to consider a conference line to accommodate both.

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy

Department of State
202-663-2828

SBU - Deliberative Process

From: Miller, Michael F <Millermf@state.gov>

Sent: Friday, September 13, 2019 7:22 AM

To: Cooper, R. Clarke <CooperRC@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: RE: Senate and USML Categories |,II, Ill Follow-up

Importance: High

 

 

WASHSTATEC002913
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 48 of 396

 

Thank you,
Mike

 

From: Richard Ashooh <Bichard Ashooh@bis doc gov>
Sent: Thursday, September 12, 2019 6:22:12 PM

Ce: Paul, Joshua M <PauliM@state sov>; Heidema, Sarah J <HeidemaSi@state gov>; Koelling, Richard W
<KoellingR Wi@ state zov>; Jessica Curyto <Jessica Curyto @bis.doc.gov>; Petrina Chase <Petrina Chase@ bis coc. gov>
Subject: RE: Senate and USML Categories |,II, Ill Follow-up

SBU - Deliberative Process

 

 

 

Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard Ashooh @his.doc.gov>

Ce: James Sullivan @trade.gov; Wilson, Patrick (Federal) <pwilson@icdac.eeav>; Paul, Joshua M <Pauli/M@state,
Heidema, Sarah J <HeidernaS) @state.sov>; Koelling, Richard W <KoellinghW @state zov>

Subject: Senate and USML Categories I,ll, Ili Follow-up

 

        

LOI Y>:

  

Dear Richard,

WASHSTATEC002914
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 49 of 396

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

hot Ea RL

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002915
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 50 of 396

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 9/13/2019 12:37:30 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: | am in the office this morning. Give me a call and [| will update you on Cat I-III rule.

 

WASHSTATEC002916
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 51 of 396

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/13/2019 12:53:39 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: FW: Senate and USML Categories LI, ill Follow-up

SBU - Deliberative Process

From: Paul, Joshua M <PaulUM@state.gov>

Sent: Friday, September 13, 2019 7:46 AM

To: Miller, Michael F <Millermf@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Brown, Stanley L <BrownSL@state.gov>

Subject: RE: Senate and USML Categories |, II, II] Follow-up

  

Minus Cooper.

 

Happy to discuss further, see you all later this afternoon, calendaring permitting.

SBU - Deliberative Process

From: Miller, Michael F <Milermf@state.gov>
Sent: Friday, September 13, 2019 7:22 AM
To: Cooper, R. Clarke <CooperRC @istate.zov>; Windecker, Melissa A <WindeckerMA@ state. gay>

 

 

Subject: RE: Senate and USML Categories 1, II, II Follow-up
importance: High

 

 

WASHSTATEC002917
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 52 of 396

 

Thank you,
Mike

 

From: Richard Ashooh <Richard Ashooh@bis coc.goy>

Sent: Thursday, September 12, 2019 6:22:12 PM

Ce: Paul, Joshua M <PaulJM@istate. zev>; Heidema, Sarah J <HeidemaSil @state.gov>; Koelling, Richard W
<Koelling RW @state.gov>; Jessica Curyto Jessica Curyto @bis.doc.gov>; Petrina Chase <Petrina.Chase@bis. dac gay>

Subject: RE: Senate and USML Categories |, II, II] Follow-up

 

 

 

SBU - Deliberative Process

Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richerd Ashooh@bis doc. goay>

 

Heidema, Sarah J <HeldemasS/@istate. gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: Senate and USML Categories 1,lI, II] Follow-up

Dear Richard,

 

WASHSTATEC002918
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 53 of 396

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002919
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 54 of 396

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/13/2019 12:54:01 PM

To: String, Marik A [StringMA@state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]
Subject: FW: Senate and USML Categories LIL, Ill Follow-up

Importance: High

SBU - Deliberative Process

From: Miller, Michael F <Millermf@state.gov>

Sent: Friday, September 13, 2019 7:22 AM

To: Cooper, R. Clarke <CooperRC@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: RE: Senate and USML Categories |,II, Ill Follow-up

importance: High

 

 

Thank you,
Mike

 

From: Richard Ashooh <Richard Ashoon@bis.doc.gav>
Sent: Thursday, September 12, 2019 6:22:12 PM
To: Cooper, R. Clarke <CooperRC@istate gzov>

 

<Koelling RW @state.gov>; Jessica Curyto <Jessica.Curyto Gibis.doc.gov>; Petrina Chase <Fetrina. Chase @ bis. doc. gev>
Subject: RE: Senate and USML Categories I, II, III Follow-up

 

 

 

WASHSTATEC002920
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 55 of 396

SBU - Deliberative Process

From: Cooper, R. Clarke <CooperRC@ state gov>
Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richard Ashooh@bis doc gov>

Ce: James. Sullivan @trade. gov: Wilson, Patrick (Federal) <pwilsoné®doc.gov>; Paul, Joshua M <PauliM g@state.gov>;

 

Subject: Senate and USML Categories I, ll, Ili Follow-up

seasetinerceceeesereritterencacersaeS@entvearencnercencssdecberceeees

Dear Richard,

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002921
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 56 of 396

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/13/2019 12:57:23 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Brown, Stanley L
[BrownSL@state.gov]

Subject: RE: Senate and USML Categories Lil, II Follow-up

’m happy to join in person. Just let me know the room #

SBU - Deliberative Process

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 13, 2019 7:46 AM

To: Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: FW: Senate and USML Categories I,Il, Ill Follow-up

Importance: High

Mel,

Please let me know what you need from my end.

As a note, for this proposed meeting, as Mike mentions, Sarah will be calling in. ’m not sure of Jeff's availability, but if it
may be by phone, then we may want to consider a conference line to accommodate both.

Very respectiully,
Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU - Deliberative Process

Sent: Friday, September 13, 2019 7:22 AM
To: Cooper, R. Clarke <CooperRC @istate.zov>; Windecker, Melissa A <WindeckerMA@ state. gay>

<PauliM Gistate gzov>; Kovar, Jeffrey D <Kovar/D @state.gov>; Brown, Stanley L <BrownSL@ state. gov>
Subject: RE: Senate and USML Categories I, II, Ill Follow-up
Importance: High

 

 

WASHSTATEC002922
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 57 of 396

 

Thank you,
Mike

 

From: Richard Ashooh <Richard Ashoon@bis.dac.gav>
Sent: Thursday, September 12, 2019 6:22:12 PM
To: Cooper, R. Clarke <CooperRCGistate gzov>

 

cenerincenencceenercereSifeectuencerenencecensBctensneres Fo ee mE LEGA BARR GARD B afl Jontueiientnonecitaensenevensvucnes Wiensvvertncccecercetsbebeecenens

<KoelingR VW @ state. sov>; Jessica Curyto <Jessica. Curyto @bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gav>
Subject: RE: Senate and USML Categories I, II, Ill Follow-up

 

 

SBU - Deliberative Process

From: Cooper, R. Clarke <CooperRC @ state gov>
Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richarcd Ashooh@bis doc.say>

Ce: James Sullivan @trade.gov; Wilson, Patrick (Federal) <pwilson@doc.gov>; Paul, Joshua M <PaullM @state.zov>;

 

Subject: Senate and USML Categories I,lI, II] Follow-up

Dear Richard,

 

WASHSTATEC002923
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 58 of 396

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002924
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 59 of 396

Appointment

 

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 9/13/2019 2:03:53 PM

To: Cooper, R. Clarke [CooperRC@state.gov]
Subject: Accepted: Senate and USML Cats LiLUI Follow Up
Location: 6212

Start: 9/13/2019 7:00:00 PM

End: 9/13/2019 7:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002925
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 60 of 396

Appointment

 

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/13/2019 2:12:08 PM

To: Cooper, R. Clarke [CooperRC@state.gov]
Subject: Accepted: Senate and USML Cats LiLUI Follow Up
Location: 6212

Start: 9/13/2019 7:00:00 PM

End: 9/13/2019 7:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002926
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 61 of 396

Appointment

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/13/2019 2:39:38 PM

To: Celin, Liliana E [CelinLE@state.gov]

Subject: Accepted: Senate and USML Cats LILI Follow Up
Location: 6212

Start: 9/13/2019 7:00:00 PM

End: 9/13/2019 7:30:00 PM

Show Time As: Busy

Recurrence: (none)

Mel,

Conference call info is as follows ( will shoot this information out to all shortly):

Dial ins USA Toll-Free iit
USA Caller Paid/international to:
ACCESS cop

Host: ia

WASHSTATEC002927
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 62 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/13/2019 2:41:48 PM

To: Cooper, R. Clarke [CooperRC@state.gov]; Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]; Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]

Subject: RE: Senate and USML Cats LILI Follow Up

All, please note if you are unable to attend in person, we've established the following conference call line:

CHal in: USA Toll-Free i

USA Caller Paicd/international Lim

ACCESS CODE

vfr, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Friday, September 13, 2019 10:03 AM

To: Cooper, R. Clarke; Miller, Michael F; Kovar, Jeffrey D; Koelling, Richard W; Paul, Joshua M; Heidema, Sarah J
Subject: Senate and USML Cats 1,11, 1l] Follow Up

When: Friday, September 13, 2019 3:00 PM-3:30 PM (UTC-05:00) Eastern Time (US & Canada).

Where: 6212

DDTC please provide the call in data for your office conference line.

Thanks!
Mel

SBU

WASHSTATEC002928
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 63 of 396

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/13/2019 2:45:24 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: 1-3 status

Attachments: Rulemaking Brainstorming.docx

ATTORNEY-CLIENT PRIVILEGED COMMUNICATION

 

SBU

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, September 13, 2019 10:29 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>
Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: 1-3 status

Mike, Sarah,

 

Again, we are working toward a 3:30 time for the call, to allow us time at the COR meeting prior to. I’ve reached out to
Mel, who Is trying to confirm that time.

Viore fo come,
vir, Rick

Richard W. Koelling, Jr.
Deputy Clrector (Acting)

WASHSTATEC002929
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 64 of 396

Office of Defense Trade Controls Policy
Department of State
202-663-2828

SBU

From: Heidema, Sarah J <Heidemadi@istate goy>

Sent: Friday, September 13, 2019 9:17 AM

To: Miller, Michael F <Millermi@state.gov>

Ce: Kovar, Jeffrey D <KovarJD @state.gzov>; Koelling, Richard W <KeellingRW@state.gav>
Subject: 1-3 status

 

Happy to do a call 3pm. If need be, | could also probably come in for a meeting, just let me know.

Happy Friday the 13th!

Sarah

WASHSTATEC002930
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 65 of 396

WASHSTATEC002931
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 66 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/13/2019 3:48:54 PM

To: DiNapoli, Emma K [DiNapoliEK@state.gov]
Subject: Here is the document | mentioned this morning

Attachments: Tab 1 - Cat I-fll Final FRN.docx

SBU - Legal

WASHSTATEC002932
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 67 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/13/2019 5:32:28 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: AM Package

Attachments: USML Cat I-lll Final FRN - AM to T.docx; Tab 1 - Cat l-ill Final FRN.docx; Tab 2 - Rule Statement on Cat I-III Final
FRN.pdf; Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-Ill Transfer.pdf

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

From: Foster, John A <FosterJA2 @state.gov>
Sent: Friday, September 13, 2019 11:06 AM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: AM Package

John A. Foster

Office of Defense Trade Controls Compliance
U.S. Department of State

Tel: 202-663-2811

Email: FosterJA? @ state. gov

SBU

WASHSTATEC002933
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002934
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 69 of 396

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002935
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 70 of 396

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002936
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 71 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/13/2019 5:40:52 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: AM Package

Attachments: USML Cat I-lll Final FRN - AM to T.docx; Tab 1 - Cat l-ill Final FRN.docx; Tab 2 - Rule Statement on Cat I-III Final
FRN.pdf; Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-Ill Transfer.pdf

Here’s what John sent.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Foster, John A <FosterJA2 @state.gov>
Sent: Thursday, September 12, 2019 9:42 AM
To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: AM Package

John A. Foster

Office of Defense Trade Controls Compliance
U.S. Department of State

Tel: 202-663-2811

SBU - Legal

WASHSTATEC002937
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002938
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 73 of 396

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002939
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 74 of 396

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002940
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 75 of 396

 

 

Message

From: Cooper, R. Clarke [CooperRC@state.gov]

Sent: 9/13/2019 5:48:13 PM

To: Miller, Michael F [Millermf@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Paul, Joshua M
[PaulJIM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Brown, Stanley L [BrownSL@state.gov]

Subject: RE: Senate and USML Categories Lil, II Follow-up

Mike,

Regards,

Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

ENGAGE. ENHANCE. ENABLE.

SBU - Deliberative Process

From: Miller, Michael F <Millermf@state.gov>

Sent: Friday, September 13, 2019 7:22 AM

To: Cooper, R. Clarke <CooperRC@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Paul, Joshua M
<PaulJIM@state.gov>; Kovar, Jeffrey D <Kovar/D@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: RE: Senate and USML Categories |, II, II Follow-up

importance: High

 

 

WASHSTATEC002941
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 76 of 396

Thank you,
Mike

 

From: Richard Ashooh <Richard Ashaoh G@his. doc gov>
Sent: Thursday, September 12, 2019 6:22:12 PM
To: Cooper, R. Clarke <CooperRC@state gov>

 

<KoelingR VW @ state. sov>; Jessica Curyto <Jessica. Curyto @bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gav>

 

Subject: RE: Senate and USML Categories I, II, Ill Follow-up

 

SBU - Deliberative Process

From: Cooper, R. Clarke <CooperRC@ state .gov>
Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richard Ashooh@ bis doc.gay>

 

Heidema, Sarah J <HeidernaS/ @istate.gov>; Koelling, Richard W <KoellingRW @state.cov>
Subject: Senate and USML Categories I,Il, Ill Follow-up

     

Dear Richard,

 

Sincerely,
Clarke

WASHSTATEC002942
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 77 of 396

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002943
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 78 of 396

 

Message

From: Cooper, R. Clarke [CooperRC@state.gov]

Sent: 9/13/2019 6:06:33 PM

To: Richard Ashoch [Richard.Ashooh@bis.doc.gov]

ce: Kaldahl, Ryan M [KaldahIRM@state.gov]; Paul, Joshua M [PaulM@state.gov]; Miller, Michael F
[Millermf@state.gov]; Heidema, Sarah) [HeidemaSJ @state.gov]; Koelling, Richard W [KoellingRW @state.gov];
Jessica Curyto [Jessica.Curyto@bis.doc.gov]; Petrina Chase [Petrina.Chase@bis.doc.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

Subject: MONDAY- Senate and USML Categories Ll, II Follow-up

Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

ENGAGE. ENHANCE. ENABLE.

SBU - Deliberative Process

From: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Sent: Thursday, September 12, 2019 6:22 PM

To: Cooper, R. Clarke <CooperRC @state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Jessica Curyto <Jessica.Curyto @bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>
Subject: RE: Senate and USML Categories |,II, Ill Follow-up

 

From: Cooper, R. Clarke <CooperRC @ state gov>
Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richard Ashooh@bis. doc.say>

 

Ce: lames Sullivan @trade.gov; Wilson, Patrick (Federal) <pwilsen@doc.gov>; Paul, Joshua M <PaullM @state.zov>;

 

WASHSTATEC002944
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 79 of 396

Subject: Senate and USML Categories I, II, Ili Follow-up

Dear Richard,

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002945
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 80 of 396

Appointment

From: Miller, Michael F [Millermf@state.gov]

Sent: 9/13/2019 6:25:48 PM

To: Cooper, R. Clarke [CooperRC@state.gov]
Subject: Accepted: Senate and USML Cats LILI Follow Up
Location: 6212

Start: 9/13/2019 7:00:00 PM

End: 9/13/2019 7:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002946
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 81 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/13/2019 7:32:00 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: AM Package

Attachments: Tab 1 - Cat i-Ill Final FRN.docx; Tab 2 - Rule Statement on Cat I-ill Final FRN.pdf; Tab 3 - 02-22-19 Menendez Letter on
Hold on CAT I-Ill Transfer.pdf; USML Cat I-ill Final FRN - AM to T.docx

Here is the draft AM with my track changes edits. Please feel free to add any edits/comments as appropriate. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Foster, John A <FosterJA2 @state.gov>
Sent: Thursday, September 12, 2019 9:42 AM
To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: AM Package

John A. Foster

Office of Defense Trade Controls Compliance
U.S. Department of State

Tel: 202-663-2811

SBU - Legal

WASHSTATEC002947
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002948
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 83 of 396

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002949
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 84 of 396

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002950
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 85 of 396

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 9/13/2019 7:47:50 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: AM Package

Attachments: USML Cat I-Ill Final FRN - AM to TCM cmts.docx

Thanks. Here are a few minor additional thoughts.

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Friday, September 13, 2019 3:32 PM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: AM Package

Here is the draft AM with my track changes edits. Please feel free to add any edits/comments as appropriate. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Foster, John A <FosterJA?2 @state pov>
Sent: Thursday, September 12, 2019 9:42 AM
To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: AM Package

John A. Foster

Office of Defense Trade Controls Compliance
U.S. Department of State

Tel: 202-663-2811

Email: FosterJA2 @ state.gov

SBU - Legal

WASHSTATEC002951
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 86 of 396

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/13/2019 8:33:00 PM

To: Paul, Joshua M [PauliM @state.gov]

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing
SBU

From: Paul, Joshua M <PauluM@state.gov>

Sent: Friday, September 13, 2019 4:21 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; PM-CPA <PM-CPA@state.gov>;
Koelling, Richard W <KoellingRW@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: FW: [Non-DoD Source] RE: USML Categories 1-3 Briefing

Importance: High

FYSA

SBU

From: Paul, Joshua M

Sent: Friday, September 13, 2019 4:16 PM

To: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil>; 'LKluttz@doc.gov' <LKluttz@doc.gov>
Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-team @mail.mil>;
Smagula, Nicholas <SmagulaN @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Tapia, Angela M Lt Col USAF
OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; 'Anne Teague’ <Anne.Teague@bis.doc.gov>

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

Importance: High

 

 

 

SBU

From: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil>

Sent: Friday, September 13, 2019 3:20 PM

To: Paul, Joshua M <PaulM@state.gov>; 'LKluttz@doc.gov' <LKluttz@doc.gov>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-team @mail.mil>;
Smagula, Nicholas <SmagulaN @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Tapia, Angela M Lt Col USAF
OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; 'Anne Teague’ <Anne.Teague@bis.doc.gov>

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

Josh,

FYSA ~

WASHSTATEC002952
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 87 of 396

Appreciate hearing back on question below when you have a chance.
Thanks soa much,

Katherine

From: Lebegue, Katherine E CIV DTSA MD (USA)

Sent: Friday, September 13, 2019 12:17 PM

To: ‘Paul, Joshua M' <PaulJM@state.gov>; 'LKluttz@doc.gov' <LKluttz@doc.gav>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-team @mail.mil>;
Smagula, Nicholas <SmagulaN @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Tapia, Angela M Lt Col USAF
OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; ‘Anne Teague’ <Anne.Teague@bis.doc.gov>

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

Good Afternoon,

Would State and Commerce be interested in having our LA to ask if the Committee is willing to accept the briefing by
email instead of in-person?

Thanks,
Katherine

Katherine Lebegue

Defense Technology Security Administration (DTSA)}

Management Directorate, Strategy, Integration, and Engagernents Team
Chief, integration & Compliance

Suite OF Fas

4800 Mark Center Or

Alexandria VA 22350-1600

Phone: 571 372 2442

katherine.e.lebegue.civ@mail.mil

 

The committee directs the Secretary of Defense, the Secretary of Commerce,
and Secretary of State to provide a briefing to the Committee

on Armed Services of the House of Representatives and the

Committee on Foreign Affairs of the House of Representatives by
September 30, 2017, detailing how current export controls on firearms

and ammunition, to include the processing of licenses for direct

commercial sales, may impact U.S. businesses, U.S. national

security and foreign policy interests, and provide for effective monitoring

of the end-uses of USML-controlled firearms,

From: Paul, Joshua M <PaulM@state.gov>

Sent: Tuesday, August 27, 2019 3:17 PM

To: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e. lebegue.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapia2.mil@mail.mil>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-team@mail.mil>;
‘LKluttz@ doc.gov' <LKluttz@doc.gov>; Smagula, Nicholas <SmagulaN@state.gov>; Darrach, Tamara A

 

 

 

WASHSTATEC002953
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 88 of 396

<DarrachTA@state.gov>
Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

All active links contained in this email were disabled. Please verify the identity of the sender, and confirm the
authenticity of all links contained within the message prior to copying and pasting the address to a Web
browser.

 

Can we do so without prompting them to ask for it?

Unclassified

From: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil>

Sent: Tuesday, August 27, 2019 3:01 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia?.mil@mail.mil>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-team @mail.mil>;
'LKluttz@doc.gov' <LKluttz@doc.gov>; Smagula, Nicholas <SmagulaN@state.gov>; Darrach, Tamara A

<DarrachTA@state.gov>; Paul, Joshua M <PaulM@state.gov>
Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

Angela,
is there a way to find out if the briefing is still relevant to the committees?
Katherine

From: Lebegue, Katherine E CIV DTSA MD (USA)

Sent: Tuesday, August 27, 2019 2:27 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia?.mil@mail.mil < Caution-
mailto:angela.m.tapia2?.mil@mail.mil > >; Paul, Joshua M <PaullM@state.gov < Caution-mailto:PaulJIM@state.gov > >;
Darrach, Tamara A <DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil < Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil > >; 'LKluttz@doc.gov'
<LKluttz@doc.gov < Caution-mailto:LKluttz@doc.gov > >; Smagula, Nicholas <SmagulaN @state.gov < Caution-
mailto:SmagulaN@state.gov > >

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

Thanks Josh.
it’s a matter of getting it off our overdue reporting list.
Thanks so much,

Katherine

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-
mailto:angela.m.tapia2.mil@mail.mil > >
Sent: Tuesday, August 27, 2019 2:26 PM

 

 

WASHSTATEC002954
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 89 of 396

To: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulIM@state.gov > >; Lebegue, Katherine E CIV DTSA MD
(USA) <katherine.e. lebegue.civ@mail.mil < Caution-mailto:katherine.e. lebegue.civ@mail.mil > >; Darrach, Tamara A
<DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil < Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil > >; 'LKluttz@doc.gov'
<LKluttz@doc.gov < Caution-mailto:LKluttz@doc.gov > >; Smagula, Nicholas <SmagulaN @state.gov < Caution-
mailto:SmagulaN@state.gov > >

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

Hi Josh,
ihaven't received any requests from the Hill for this briefing.

Very respectfully,

ANGELA M. TAPIA, Lt Col, USAF

Special Assistant

Office of the Assistant Secretary of Defense, Legislative AMfairs

703-614-8692 (office)

BEE obi

224-8692 (DSN)

angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2. mil@mail.mil >

 

From: Paul, Joshua M <PaulJM@state.gov < Caution-mailto:PaulJM@state.gov > >

Sent: Tuesday, August 27, 2019 2:15 PM

To: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil < Caution-
mailto:katherine.e.lebegue.civ@mail.mil > >; Darrach, Tamara A <DarrachTA@state.gov < Caution-
mailto:DarrachTA@state.gov > >

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil < Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil > >; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia?.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > >;
'LKluttz@ doc.gov' <LKluttz@doc.gov < Caution-mailto:LKluttz@doc.gov > >; Smagula, Nicholas
<SmagulaN@state.gov < Caution-mailto:SmagulaN@state.gov > >

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

All active links contained in this email were disabled. Please verify the identity of the sender, and confirm the
authenticity of all links contained within the message prior to copying and pasting the address to a Web
browser.

 

is anyone on the Hill pressing for the briefing?

 

SBU

From: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil < Caution-
mailto:katherine.e.lebegue.civ@mail.mil > >

Sent: Tuesday, August 27, 2019 1:24 PM

To: Paul, Joshua M <PaulM@state.gov < Caution-mailto:PaulJM@state.gov > >; Darrach, Tamara A
<DarrachTA@state.gov < Caution-mailto:DarrachTA@state.gov > >

 

 

WASHSTATEC002955
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 90 of 396

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil < Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil > >; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia?.mil@mail.mil > >;
‘LKluttz@ doc.gov' <LKluttz@doc.gov < Caution-mailto:LKluttz@doc.gov > >; Smagula, Nicholas

<SmagulaN@state.gov < Caution-mailto:SmagulaN@state.gov > >

Subject: RE: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

 

Hi Paul,

Checking back for an update.
Thanks,

Katherine

From: Paul, Joshua M <PaulJM@state.gov < Caution-Caution-mailto:PaulM@state.gov_< Caution-
mailto:PaulM@state.gov %3c Caution-Caution-mailto:PauUM@ state.gov >>>

Sent: Monday, August 19, 2019 8:33 AM

To: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@ mail.mil < Caution-Caution-
mailto:katherine.e. lJebegue.civ@mail.mil_ < Caution-mailto:katherine.e.lebegue.civ@ mail.mil %3c Caution-Caution-
mailto:katherine.e.lebegue.civ@mail.mil > > >; Darrach, Tamara A <DarrachTA@state.gov < Caution-Caution-
mailto:DarrachTA@state.gov_ < Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-
mailto:DarrachTA@state.gov >>>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil < Caution-Caution-mailto:dtsa.mc-alex.md_list.strategic-integration-team @mail.mil < Caution-
mailto:dtsa.mc-alex.md._list.strategic-integration-team@ mail.mil %3c Caution-Caution-mailto:dtsa.mc-
alex.md.list.strategic-integration-team@mail.mil > > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil < Caution-
mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil >> >;
'LKluttz@ doc.gov' <LKluttz@doc.gov < Caution-Caution-mailto:LKluttz@doc.gov_< Caution-
mailto:LKluttz@doc.gov %3c Caution-Caution-mailto:LKluttz@doc.gov_ >> >; Smagula, Nicholas
<SmagulaN@state.gov < Caution-Caution-mailto:SmagulaN@state.gov < Caution-
mailto:SmagulaN@state.gov %3c Caution-Caution-mailto:SmagulaN@state.gov >>>

Subject: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All active links contained in this email were disabled. Please verify the identity of the sender, and confirm the
authenticity of all links contained within the message prior to copying and pasting the address to a Web
browser.

 

Hi,

Sorry for the delay in responding as | have been out of office on unplanned leave; let me check status internally and get
back to you,

Thanks,

Jash

Official
UNCLASSIFIED

WASHSTATEC002956
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 91 of 396

From: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@ mail.mil < Caution-Caution-
mailto:katherine.e.lebegue.civ@mail.mil < Caution-mailto:katherine.e.lebegue.civ@mail.mil %3c Caution-Caution-
mailto:katherine.e. lebegue.civ@mail.mil >>>

Sent: Monday, August 12, 2019 1:25 PM

To: Paul, Joshua M <PaulM@state.gov < Caution-Caution-mailto:PauJM@state.gov_< Caution-
mailto:PaulM@state.gov %3c Caution-Caution-mailto:PaulIM@state.gov_> >>; Darrach, TamaraA
<DarrachTA@state.gov < Caution-Caution-mailto:DarrachTA@state.gov < Caution-
mailto:DarrachTA@state.gov %3c Caution-Caution-mailte:DarrachTA@state.gov >>>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-
team@mail.mil < Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team @miail.mil < Caution-
mailto:dtsa.mc-alex.md list.strategic-integration-team@ mail. mil %3c Caution-Caution-mailto:dtsa.mc-
alex.md.list.strategic-integration-team@mail.mil > > >; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil_ < Caution-
mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil >> >;
‘LKluttz@ doc.gov' <LKluttz@doc.gov < Caution-Caution-mailto:LKluttz@doc.gov_< Caution-
mailto:LKluttz@doc.gov %3c Caution-Caution-mailto:LKluttz@doc.gov >> >; Smagula, Nicholas
<SmagulaN@state.gov < Caution-Caution-mailto:SmagulaN@state.gov_ < Caution-
mailto:SmagulaN@state.gov %3c Caution-Caution-mailto:SmagulaN@state.gov >> >

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paul,

Would appreciate an update. Can you provide several timeslots so we can schedule this meeting. We are manths
overdue,

Thanks,

Katherine

From: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil < Caution-Caution-Caution-
mailto:katherine.e. lebegue.civ@mail.mil_ < Caution-Caution-mailto:katherine.e.lebegue.civ@mail.mil %3c Caution-
Caution-Caution-mailto:katherine.e.lebegue.civ@mail.mil < Caution-

mailto:katherine.e. lebegue.civ@mail.mil %3c Caution-Caution-Caution-

mailto:katherine.e.lebegue.civ@mail.mil %3c Caution-Caution-mailto:katherine.e. lebegue.civ@mail.mil %3c Caution-
Caution-Caution-mailto:katherine.e. lebegue.civ@mail.mil >>> >

Sent: Tuesday, August 6, 2019 12:20 PM

To: 'Paul, Joshua M' <PaulJM@state.gov < Caution-Caution-Caution-mailto:PaulM@state.gov_< Caution-Caution-
mailto:PauluM@state.gov %3c Caution-Caution-Caution-mailto:PauUM@state.gov_< Caution-
mailto:PaulM@state.gov %3c Caution-Caution-Caution-mailto:PaulM@state.gov_ %3c Caution-Caution-
maiito:Paul|M@state.gov %3c Caution-Caution-Caution-mailto:PaulJIM@state.goy_ >>> >; 'Darrach, Tamara A’
<DarrachTA@state.gov < Caution-Caution-Caution-mailto:DarrachTA@state.gov < Caution-Caution-
mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-mailto:DarrachTA@state.gov_ < Caution-
mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-mailto:DarrachTA@state.gov_%3c Caution-Caution-
mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-mailto:DarrachTA@state.gov_ >>>>

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil < Caution-Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil < Caution-
Caution-mailito:dtsa.mc-alex.md.list.strategic-integration-team @mail.mil %3c Caution-Caution-Caution-mailto:dtsa.mc-
alex.md.list.strategic-integration-team@mail.mil < Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil %3c Caution-Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil %3c Caution-Caution-mailto:dtsa.mc-alex.md list.strategic-integration-team@mail.mil %3c Caution-
Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil_ >> >>; Tapia, Angela M Lt Col USAF
OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-

mailto:angela.m.tapia2.mil@mail.mil_ < Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil 43c Caution-Caution-
Caution-mailto:angela.m.tapia2.mil@mail.mil_ < Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-
Caution-maiito:angela.m.tapia2.mil@mail.mil_ %3c Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002957
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 92 of 396

Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil_ >> > >; 'LKluttz@doc.gov'’ <LKluttz@doc.gov < Caution-Caution-
Caution-mailto:LKluttz@doc.gov_< Caution-Caution-mailto:LKluttz@doc.gov %3c Caution-Caution-Caution-
mailto:LKluttz@doc.gov_ < Caution-mailto:LKluttz@doc.gov %3c Caution-Caution-Caution-
mailto:LKluttz@doc.gov_%3c Caution-Caution-mailto:LKiuttz@doc.gov %3c Caution-Caution-Caution-
mailto:LKluttz@doc.gov_ >>> >; 'Smagula, Nicholas’ <SmagulaN@state.gov < Caution-Caution-Caution-
mailto:SmagulaN@state.gov < Caution-Caution-mailto:SmagulaN @state.gov %3c Caution-Caution-Caution-
mailto:SmagulaN@state.gov_ < Caution-mailto:SmagulaN @state.gov %3c Caution-Caution-Caution-
mailto:SmagulaN@state.gov_ %3c Caution-Caution-mailto:SmagulaN@ state.gov %3c Caution-Caution-Caution-
mailto:SmagulaN@state.gov > >>>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

Good Afternoon Paul,

is State ready to schedule the briefing? lso, please provide several timesiots. not, would appreciate status with
expected timeframe for the briefing.

Thanks again,

Katherine

From: Lebegue, Katherine E CIV DTSA MD (USA)

Sent: Monday, July 29, 2019 12:14 PM

To: ‘Paul, Joshua M' <PaulJM@state.gov < Caution-Caution-Caution-mailto:PaulJM@state.gov_< Caution-Caution-
mailto:PaulM@state.gov %3c Caution-Caution-Caution-mailto:PaulM@state.gov_< Caution-
mailto:PaullM@state.gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_ %3c Caution-Caution-
mailto:PauUM@state.gov %3c Caution-Caution-Caution-mailto:PauUM @state.gov_> >>>; Tapia, Angela M Lt Col USAF
OSD OASD LA (USA) <angela.m.tapia?.mil@mail.mil < Caution-Caution-Caution-

mailto:angela.m.tapia2 .mil@mail.mil < Caution-Caution-mailto:angela.m.tapia2?.mil@mail.mil %3c Caution-Caution-
Caution-mailto:angela.m.tapia?.mil@mail.mil_ < Caution-mailto:angela.m.tapia2.mil@mail.mil %3¢ Caution-Caution-
Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-mailto:angela.m.tapia2 .mil@mail.mil %3c Caution-
Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil >> >>; 'Darrach, Tamara A' <DarrachTA@state.gov < Caution-
Caution-Caution-mailto:DarrachTA@state.gov_ < Caution-Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-
Caution-mailto:DarrachTA@state.gov_ < Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov %3c Caution-Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov_> >> >; 'LKluttz@doc.gov' <LKluttz@doc.gov < Caution-Caution-Caution-
mailto:LKluttz@doc.gov_< Caution-Caution-mailto:LKluttz@doc.gov %3c Caution-Caution-Caution-
mailto:LKluttz@doc.gov_ < Caution-mailto:LKluttz@doc.gov %3c Caution-Caution-Caution-

mailto:LKluttz@doc.gov %3c Caution-Caution-mailto:LKluttz@doc.gov %3c Caution-Caution-Caution-
mailto:LKluttz@doc.gov_ >>> >

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team@mail.mil < Caution-Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil_< Caution-
Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team @mail.mil %3c Caution-Caution-Caution-mailto:dtsa.mc-
alex.md.list.strategic-integration-team@mail.mil_ < Caution-mailto:dtsa.mc-alex.md._list.strategic-integration-

team @mail.mil %3c Caution-Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil %3c Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil %3c Caution-
Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil >> >>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Good Afternoon,

Wandering if we can start looking at rescheduling a tire to brief the Hill - Aug/Sep timeframe?
Thanks,

Katherine

WASHSTATEC002958
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 93 of 396

From: Lebegue, Katherine E CIV DTSA MD (USA)

Sent: Tuesday, July 23, 2019 10:16 AM

To: ‘Paul, Joshua M' <PaulJM@state.gov < Caution-Caution-Caution-mailto:PauUM@state.gov_< Caution-Caution-
mailto:PauuM@state.gov %3c Caution-Caution-Caution-mailto:PauUM@state.gov_ < Caution-
mailto:PauUM@state.gov %3c Caution-Caution-Caution-mailto:PaulIM @state.gov_%3c Caution-Caution-
mailto:PaullM@state.gov %3c Caution-Caution-Caution-mailto:PaulJIM@state.gov_> >>>; Tapia, Angela M Lt Col USAF
OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-

mailto:angela.m.tapia2.mil@mail.mil < Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-
Caution-mailto:angela.m.tapia2.mil@mail.mil_ < Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-
Caution-mailto:angela.m.tapia? .mil@mail.mil %3c Caution-Caution-mailto:angela.m.tapia2.mi]/@mail. mil %3c Caution-
Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil >> >>; Darrach, Tamara A <DarrachTA@state.gov < Caution-
Caution-Caution-mailto:DarrachTA@state.gov < Caution-Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-
Caution-mailto:DarrachTA@state.gov_ < Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov_%3c Caution-Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov_> > > >;LKluttz@doc.gov < Caution-Caution-Caution-mailto:LKluttz@doc.gov >

Cc: DTSA MC-ALEX MD List Strategic Integration Team <dtsa.mc-alex.md.list.strategic-integration-

team@mail.mil < Caution-Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil_ < Caution-
Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil %3c Caution-Caution-Caution-mailto:dtsa.mc-
alex.md.list.strategic-integration-team@mail.mil_< Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-

team @mail.mil %3c Caution-Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-

team@mail.mil %3c Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil %3c Caution-
Caution-Caution-mailto:dtsa.mc-alex.md.list.strategic-integration-team@mail.mil >>> >

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Good Morning,

Checking in to see if there is any movement to provide a briefing to the HASC on Cats I-lIL.
Thanks,

Katherine

Katherine Lebegue

Defense Technology Security Administration (DTSA}

Vanagement Directorate, Strategy, Integration, and Engagements Team

Chief, Integration & Compliance

Suite O7 FOS

4800 Mark Center Dr

Alexandria VA 22350-1600

Phone: S71 372 2442

katherine.e.lebegue.civ@mail.mil < Caution-mailto:katherine.e lebegue.civ@mail.mil> < Caution-Caution-
mailto:katherine.e lebegue.civ@mail.mil> < Caution-Caution-Caution-mailto:katherine.e lebegue.civ@mail.mil >

 

From: Paul, Joshua M <PaulJM@state.gov < Caution-Caution-Caution-mailto:PauUM@state.gov_< Caution-Caution-
mailto:PauulM@state.gov %3c Caution-Caution-Caution-mailto:PauM@state.gov_ < Caution-
mailto:PauuM@state.gov %3c Caution-Caution-Caution-mailto:PauM@state.gov %3c Caution-Caution-
mailto:PauuUM@state.gov %3c Caution-Caution-Caution-mailto:PauluM@state.gov_ >>>>

Sent: Monday, June 3, 2019 8:14 AM

To: Blake, Victoria C CIV DTSA MD (USA) <victoria.c.blake.civ@mail.mil < Caution-Caution-Caution-
mailto:victoria.c.blake.civ@mail.mil < Caution-Caution-mailto:victoria.c.blake.civ@mail.mil %3c Caution-Caution-
Caution-mailto:victoria.c.blake.civ@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil %3c Caution-Caution-

 

 

 

 

 

 

 

WASHSTATEC002959
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 94 of 396

Caution-mailto:victoria.c.blake.civ@mail.mil %3c Caution-Caution-mailto:victoria.c. blake.civ@mail.mil %3c Caution-
Caution-Caution-mailto:victoria.c.blake.civ@mail.mil_ > >>>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil < Caution-Caution-
mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-Caution-mailto:angela.m.tapia2 .mil@mail.mil < Caution-
mailto:angela.m.tapia?.mil@mail.mil %3¢ Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-
Caution-maiito:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-Caution-

maiito:angela.m.tapia2.mil@mail.mil > >>>; Darrach, Tamara A <DarrachTA@state.gov < Caution-Caution-Caution-
mailto:DarrachTA@state.gov < Caution-Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov_ < Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov %3c Caution-Caution-mailto:DarrachTA@state.gov %3c Caution-Caution-Caution-
mailto:DarrachTA@state.gov__> > > >;LKluttz@doc.gov < Caution-Caution-Caution-mailto:LKluttz@doc.gov >

Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil < Caution-Caution-Caution-
mailto:katherine.e.lebegue.civ@mail.mil < Caution-Caution-mailto:katherine.e. lebegue.civ@mail.mil %3c Caution-
Caution-Caution-mailto:katherine.e. lebegue.civ@mail.mil < Caution-

mailto:katherine.e.lebegue.civ@mail.mil %3c Caution-Caution-Caution-

mailto:katherine.e.lebegue.civ@mail.mil %3c Caution-Caution-mailto:katherine.e.lebegue.civ@mail.mil %3c Caution-
Caution-Caution-mailto:katherine.e lebegue.civ@mail.mi] >>> >

Subject: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From: Blake, Victoria C CIV DTSA MD (USA) <victoria.c.blake.civ@mail mil < Caution-Caution-Caution-
roaailto:victoria.c.blake.civ(@mail.mil < Caution-Caution-mailto:victoria.c. blake.civ@mail. mul %3c Caution-Caution-Caution-
roailto:victoria.c.blake.civ(@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil %3c Caution-Caution-Caution-
roailto:victoria.c.blake.civ(@mail.mil %3c Caution-Caution-mailto:victoria.c blake.civ@mail.mil %3c Caution-Caution-Caution-
roailto:victoria.c.blake.civ@mailmil > >>>

Sent: Friday, May 31, 2019 11:36 AM

To: Paul, Joshua M <PaulJM@state.gov < Caution-Caution-Caution-mailto:PaulJM@state.zgov_< Caution-Caution-

mailto: PaulJIM @state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_< Caution-

mailto: PaulJIM @state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state. gov %3c Caution-Caution-
mailto:PaulJM@state.gov %3e¢ Caution-Caution-Caution-mailto:PaulJM@state.gov_> >>>; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapia2 mil@mail.mil < Caution-Caution-Caution-mailto:angela.m.tapia2. mil@mail.mil_ < Caution-
Caution-mailto:angela.m.tapia? mil@mail. mil %3c Caution-Caution-Caution-mailto:angela. m.tapia2.mil@mail.mil < Caution-
mailto:angela.m.tapia? .mil(@mail. mil %3c Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil %3c Caution-Caution-
raailto:angela.m.tapia2 mil(@mail.mil %3c Caution-Caution-Caution-mailto:angela.m.tapia2 mil@mail.mil >> >>; Darrach, Tamara
A <DarrachTA@state. gov < Caution-Caution-Caution-mailto: DarrachTA@state.zov_< Caution-Caution-

mailto: DarrachTA@state.zov %3c Caution-Caution-Caution-mailto:DarrachTA@state.cov__< Caution-

mailto: DarrachTA @state. gov “3c Caution-Caution-Caution-mailto:DarrachTA@state. gov “%3c¢ Caution-Caution-

mailto: DarrachTA@state.gov “3c Caution-Caution-Caution-mailto:DarrachTA@state.gov_> > > >;LKluttz@doc.gov < Caution-
Caution-Caution-mailto: LKluttz@doc.gov >

Ce: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil < Caution-Caution-Caution-
mailto:katherine.c lebegue civi@mailmil < Caution-Caution-mailto:katherine.c. lebegue.civ@mail.mil %3c Caution-Caution-Caution-
mailto:katherine.c lebegue.civi@mailmil < Caution-mailto:katherine.c. lebegue.civ@mail. mil %3c Caution-Caution-Caution-
mailto:katherine.c lebegue. civ@mailmil %3c Caution-Caution-mailto:katherine.c lebegue.crv@mail. mil %3c Caution-Caution-
Caution-mailto:katherine.e.lebegue.civ@mail.mil > >>>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Good Morning All,

This is still hanging over DoD to provide a briefing to the HASC on Cat I-III. Commerce had to postpone our last scheduled briefing
so I wanted to heck rr that we can look to reschedule in the next upcoming weeks.
Also I have cc'd my colleague that is taking over this portfolio.

Regards,

Vicky

WASHSTATEC002960
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 95 of 396

From: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-Caution-Caution-

mailto: Kimberly. Ekmark@bis.doc.zgov_< Caution-Caution-mailto:Kimberly.Ekmark@bis.doc.zov %3c Caution-Caution-Caution-
mailto: Kimberly. Ekmark@bis.doc.gov__< Caution-mailto: Kimberly Ekmark(@bis.doc.gov “3c Caution-Caution-Caution-

mailto: Kimberly. Ekmark@bis.doc.zov_ %3c Caution-Caution-mailto: Kimberly Ekmark@bis.doc.gov %3c Caution-Caution-Caution-
roailto: Kimberly. Ekmark@bis.doc.gzov_> > >>

Sent: Tuesday, March 12, 2019 1:52 PM

To: Paul, Joshua M <PaulJM@state.gov < Caution-Caution-Caution-mailto:PaulJM@state.gov_< Caution-Caution-
mailto:PaulJM@state. gov %3c Caution-Caution-Caution-mailto:PaulJ]M@state. cov < Caution-

mailto:PaulJM@state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_%3c¢ Caution-Caution-
mailto:PaulJM(@state.gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_> >>>; Blake, Victoria C CIV DTSA PD (US)
<victoria.c.blake.civ@mail.mil < Caution-Caution-Caution-mailto:victoria.c.blake.civ@mail.mil < Caution-Caution-
mailto:victoria.c. blake civ@mail.mil %3c Caution-Caution-Caution-mailto:victoria.c. blake. civ@mail.mil < Caution-
mailto:victoria.c. blake civ@mail.mil %3c Caution-Caution-Caution-mailto:victoria.c. blake. civ@mail. mil %3c Caution-Caution-
mailto: victoria.c.blake.civ@mail.mil %3c Caution-Caution-Caution-mailto:victoria.c.blake.civ@mail.mil >>> >; Tapia, Angela M
Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-

mailto:angela. mtapia2 mil@mail.mil < Caution-Caution-mailto:angela.m.tapia2 mil@mail. mil %3c Caution-Caution-Caution-
mailto:angela.m.tapia2.mi@mail.mil < Caution-mailto:angela.m.tapia2 mil@mail.mil %3c Caution-Caution-Caution-
qmailto:angela.m.tapia2. mil@mailmil %3c Caution-Caution-mailto:angela.m.tapia2? mil@mail mil %3c Caution-Caution-Caution-
mailto:angela.mtapia2.mi@mailmil > >>>; Darrach, Tamara A <DarrachTA@state. gov < Caution-Caution-Caution-

mailto: DarrachTA@state.gov_< Caution-Caution-mailto:DarrachT A@state. gov 3c Caution-Caution-Caution-

mailto: DarrachTA@state.gov_< Caution-mailto:DarrachTA (state.gov “3c Caution-Caution-Caution-

mailto: DarrachTA@state.gov_%3¢ Caution-Caution-mailto: DarrachTA@state. gov %3c¢ Caution-Caution-Caution-

mailto: DarrachTA@state.gov_ > >>>

Ce: Nesterezuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterezuk.ctv@mail.mil < Caution-Caution-Caution-

mailto:oksana.d. nesterezuk.civ@mail.mil < Caution-Caution-mailto:oksana.d. nesterczuk.civ(@mail mil %3c Caution-Caution-
Caution-mailto:oksana.d.nesterczuk.civi@mail.mil < Caution-mailto:oksana.d.nesterezuk.civ@mail.mil %3c Caution-Caution-
Caution-mailto:oksana.d. nesterczuk.civi@mail.mil %3c Caution-Caution-mailto:oksana.d.nesterezuk.civ@mail.mil %3¢ Caution-
Caution-Caution-mailto:oksana.d.nesterezuk.civ@mail.mil > > > >;LKluttz@doc.gov < Caution-Caution-Caution-
mailto:LKluttz@doc.gov >

Subject: [Non-DoD Source] RE: USML Categories 1-3 Briefing

Also, tomorrow will be my last day at the Department of Commerce. I've ce'd my colleague Lawson here, he will be the leg POC for
this issue moving forward. Thanks much.

 

 

 

 

 

 

From: Paul, Joshua M <PaulJ M@state.gov < Caution-Caution-Caution-mailto:PaulJM@state.zov_< Caution-Caution-
mailto:PaulIM@state. gov “3c Caution-Caution-Caution-mailto:PaulIM@state.gov_< Caution-

mailto:PaulIM@state. gov “3c Caution-Caution-Caution-mailto:PaulIM@state. gov %3c Caution-Caution-

mailto:PaulIM@state. gov “%3c Caution-Caution-Caution-mailto:PaulM@state. gov > >>>

Sent: Tuesday, March 12, 2019 1:14 PM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-Caution-Caution-
mailto:victoria.c.blake.ctv@mail.mil < Caution-Caution-mailto:victoria.c. blake.civ@mail.mil %3c¢ Caution-Caution-Caution-
mailto:victoria.c.blake.crv@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil Yo3c Caution-Caution-Caution-
mailto:victoria.c.blake.ctv@mail.mil %3c Caution-Caution-mailto:victoria.c. blake. ctv@mail.mil %3c Caution-Caution-Caution-
mailto:victoria.c.blake.civ@mail.mil_ > >>>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angela.m.tapia2. mil@mailmil < Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil < Caution-Caution-
mailto:angela.m.tapia2?. mil@mail mil %3c Caution-Caution-Caution-mailto:angela.m.tapia2. mil@mail.mil < Caution-
mailto:angela.m.tapia2?.mil@mail mil %3c¢ Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil %3¢ Caution-Caution-
mailto:angela.m.tapia2 .mil@mail.mil %3c Caution-Caution-Caution-mailto:angela.m.tapia2 mil@mail.mil >> >>; Kimberly
Ekmark <Kimberly. Ekmark@bis.doc.zov < Caution-Caution-Caution-mailto:Kimberly. Ekmark(@bis.doc.gov_< Caution-Caution-
mailto: Kimberly. Ekmark@bis.doc.zov 3c Caution-Caution-Caution-mailto:Kimberly. Ekmark@bis.doc.cov__< Caution-

mailto: Kimberly. Ekmark@bis.doc.zov “3c Caution-Caution-Caution-mailto:Kimberly.Ekmark@bis.doc.gov_%3c Caution-Caution-
mailto: Kimberly. Ekmark@bis.doc.zov 3c Caution-Caution-Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >> >; Darrach,
Tamara A <DarrachTA@state.gov < Caution-Caution-Caution-mailto: DarrachT A@state.zov_< Caution-Caution-

roailto: DarrachTA @state. gov %3c Caution-Caution-Caution-mailto:DarrachTA(@state.gov__< Caution-

 

 

 

WASHSTATEC002961
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 96 of 396

mailto: DarrachT A@state.gzov %3c Caution-Caution-Caution-mailto:DarrachTA(@state.gov_ “3c Caution-Caution-

mailto: DarrachT A@state.gzov %3c Caution-Caution-Caution-mailto:DarrachTA(@state.gov_ > >>>

Ce: Nesterczuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil < Caution-Caution-Caution-
mailto:oksana.d.nesterczuk.civ@mail.mil < Caution-Caution-mailto:oksana.d. nesterczuk.citv@mail mil %3c Caution-Caution-
Caution-mailto:oksana.d.nesterczuk.civ@mail.mil < Caution-mailto:oksana.d.nesterczuk.civ@mail.mil %3c Caution-Caution-
Caution-mailto:oksana.d nesterczuk.crv@mail.onil %3c Caution-Caution-mailto:oksana.d nesterczuk.civ@mailmil %3c Caution-
Caution-Caution-mailto:oksana.d nesterezuk.civ@mailmil > >>>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

Hi,

Josh

From: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-Caution-Caution-

mailto:victoria.c. blake civ@mail.mil < Caution-Caution-mailto:victoria.c. blake. civ@mail.mil %3c Caution-Caution-Caution-
mailto:victoria.c.blake.crv@mail.mil < Caution-mailto:victoria.c.blake.civ@mail.mil %3c¢ Caution-Caution-Caution-
mailto:victoria.c. blake civ@mail.mil %3c Caution-Caution-mailto:victoria.c.blake.civ@mail.mil %3c Caution-Caution-Caution-
mailto:victoria.c. blake civ@mail.mil >> >>

Sent: Tuesday, March 12, 2019 12:41 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-
mailto:angela.m.tapia2. mil@mailmil < Caution-Caution-mailto:angela.m.tapia2 mi@mail.mil %3c Caution-Caution-Caution-
mailto:angela.m.tapia2. mil@mailmil < Caution-mailto:angela.m.tapia2? mil(@mail.mil %3c Caution-Caution-Caution-
qmailto:angela.m.tapia2. mil@mailmil %3c Caution-Caution-mailto:angela.m.tapia2? mil@mail mil %3c Caution-Caution-Caution-
mailto:angela. mtapia2.mi@mailmil > >>>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-Caution-Caution-
mailto:Kimberly. Ekmark@bis.doc.gov_< Caution-Caution-mailto:Kimberly. Ekmark(@bis.doc.gov %3c Caution-Caution-Caution-
mailto:Kimberly. Ekmark(@bis.doc.gov__< Caution-mailto:Kimberly Ekmark@bis.doc.zov %3c Caution-Caution-Caution-
qmailto:Kimberly. Ekmark@bis.doc.gov_ °3c Caution-Caution-mailto: Kimberly Ekmark@bis.doc.gov %3c Caution-Caution-Caution-
mailto:Kimberly.Ekmark@bis.doc.gov_ > >> >; Paul, Joshua M <PaulJM@state.gov < Caution-Caution-Caution-
mailto:PaulJM@state.gov_< Caution-Caution-mailto:PaulJM@ state.gov %3c Caution-Caution-Caution-
mailto:PaulIM@state.gzov__< Caution-mailto:PaulJM(@state.gov °o3c¢ Caution-Caution-Caution-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mailto: PaulIM@state. gov %3c Caution-Caution-mailto:PaulJM@state. gov “3c Caution-Caution-Caution-

 

 

 

mailto: DarrachT A(@state.gov_< Caution-Caution-mailto:DarrachTA @state. gov %3c Caution-Caution-Caution-

mailto: DarrachT A(@state.gov__< Caution-mailto:DarrachTA(@state.gov %o3c¢ Caution-Caution-Caution-

mailto: DarrachT A@state.gov_ 3c Caution-Caution-mailto: DarrachT A@state.gov %3c¢ Caution-Caution-Caution-

mailto: DarrachT A(@state.gov_ > >>>

Ce: Nesterezuk, Oksana D CIV DTSA PD (US) <oksana.d nesterezuk.ctv@mail.mil < Caution-Caution-Caution-

mailto:oksana.d nesterczuk.ctv@mail.mil < Caution-Caution-mailto:oksana.d nesterczuk.civi@mail.mil %3c Caution-Caution-
Caution-mailto:oksana.d nesterczuk.civ@mail.mil < Caution-mailto:oksana.d. nesterczuk.civ@mail.mil %3c Caution-Caution-
Caution-mailto:oksana.d nesterczuk.civ@mail.mil %3c Caution-Caution-mailto:oksana.d. nesterczuk.civ@mail.mil %3c Caution-
Caution-Caution-mailto:oksana.d nesterczuk.civiamail mil > >>>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

All,
Can we start looking at dates to reschedule this brief to the Hill?

Vicky

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

Sent: Monday, March 4, 2019 5:13 PM

To: Kimberly Ekmark <Kimberly.Ekmark(@bis.doc.gov < Caution-Caution-Caution-

mailto: Kimberly. Ekmark@bis.doc.zov_< Caution-Caution-mailto:Kimberly.Ekmark@bis.doc.cov 3c Caution-Caution-Caution-
mailto: Kimberly Ekmark@bis.doc.zov__< Caution-mailto: Kimberly. Ekmark@bis.doc. gov “3c Caution-Caution-Caution-

mailto: Kimberly. Ekmark@bis.doc.zov_%3c Caution-Caution-mailto: Kimberly Ekmark@bis.doc.gov “3c Caution-Caution-Caution-
mailto: Kimberly. Ekmark@bis.doc.gov_> >>>; Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mailmil < Caution-
Caution-Caution-mailto:victoria.c.blake.civ@mail.oil < Caution-Caution-mailto:victoria.c. blake. civ@mail.mil %3c¢ Caution-
Caution-Caution-mailto:victoria.c.blake.civ@mailmil < Caution-mailto:victoria.c.blake.crv@mail.mil %3¢ Caution-Caution-

 

 

 

 

 

 

 

 

WASHSTATEC002962
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 97 of 396

Caution-mailto:victoria.c.blake.ctv@mailmil %3c Caution-Caution-mailto:victoria.c. blake. ctv@mail mil %3c Caution-Caution-
Caution-mailto:victoria.c.blake.civ@mailLmil >> >>; Nesterezuk, Oksana D CIV DTSA PD (US)

<oksana.d nesterezuk.civ@mail mil < Caution-Caution-Caution-mailto:oksana.d nesterczuk.civ@mail.mil < Caution-Caution-
mailto:oksana.d.nesterczuk.civ@mail. mil %3c Caution-Caution-Caution-mailto:oksana.d.nesterczuk.civ@mail.mil < Caution-
mailto:oksana.d.nesterczuk.civ@mail.mil %3c Caution-Caution-Caution-mailto:oksana.d.nesterezuk.civ@mail.mil %3c Caution-
Caution-mailto:oksana.d nesterczuk.cirv@mail.mil %3¢ Caution-Caution-Caution-mailto:oksana.d.nesterezuk.civ@mail.mil > >>>;
Paul, Joshua M <PaulJ M@state.gov < Caution-Caution-Caution-mailto:PaulJM@state.gov_< Caution-Caution-

mailto: PaulJIM @state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_< Caution-

rnailto: PaulJIM @state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_%3c¢ Caution-Caution-

mailto:PaulJM @state.gov %3¢ Caution-Caution-Caution-mailto:PaulJM@state.gov_> > >>; Darrach, Tamara A
<DarrachTA@state.gov < Caution-Caution-Caution-mailto: DarrachTA@state.gov_< Caution-Caution-

mailto: DarrachTA @state. gov “3c Caution-Caution-Caution-mailto:DarrachTA@state.cov_ < Caution-

mailto: DarrachTA @state. gov “3c Caution-Caution-Caution-mailto:DarrachTA@state. gov “%3c¢ Caution-Caution-

mailto: DarrachTA @state. gov “3c Caution-Caution-Caution-mailto:DarrachTA@state.gov > >>>

Ce: Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mailmil < Caution-Caution-Caution-
mailto:michael.r.laychak.ctv@mailmil < Caution-Caution-mailto:michaelrlaychak.civi@mail.mil %3c¢ Caution-Caution-Caution-
mailto:michael.r.laychak.civ@mailmil < Caution-mailto:michael.rlavchak.civ@mail.mil 3c Caution-Caution-Caution-
mailto:michael.r.laychak.ctv@mailmil %3c Caution-Caution-mailto:michael.rlaychak.civ@mail.mil %3c Caution-Caution-Caution-
mailto:michael.rc.laychak.civ@mailmil > >>>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kim,
Thank you for the update. I will let the Hill know we need to postpone this briefing.

Very respectfully,
ANGELA M. TAPIA, Lt Col, USAF
Special Assistant
Office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 (office)
(mobile)
224-8692 (DSN)
angela.m.tapia2 mil@mail.mil < Caution-mailto:angela.m.tapia2. mil@mail.mil > <Caution-Caution-
mailto:angela.m.tapia2.mil@mail.mil > < Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil >

 

From: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov < Caution-Caution-Caution-

mailto: Kimberly. Ekmark(@bis.doc.gov_< Caution-Caution-mailto:Kimberly.Ekmark(@bis.doc.gov %3c Caution-Caution-Caution-
mailto: Kimberly. Ekmark@bis.doc.gov__< Caution-mailto:Kimberly. Ekmark@bis.doc.gov “3c Caution-Caution-Caution-

mailto: Kimberly. Ekmark(@bis.doc.gov_ %3c Caution-Caution-mailto:Kimberly Ekmark@bis.doc.gzov “%3c Caution-Caution-Caution-
mailto:Kimberly. Ekmark@bis.doc.gov_ > >>>

Sent: Monday, March 4, 2019 4:57 PM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-
mailto:angela.mtapia2?.mil@mail mil < Caution-Caution-mailto:angela.m tapia2 mil@mail. mil %3c Caution-Caution-Caution-
mailto:angela.m.tapia2.mil@mail mil < Caution-mailto:angela.m.tapia2.mil@mail. mil %3c Caution-Caution-Caution-
mailto:angela. m.tapia2?.mil@mail mil %3c Caution-Caution-mailto:angela.m.tapia2.mil@mail. mil %3c Caution-Caution-Caution-
mailto:angela.m.tapia2. mil@mail.mil_ > >> >; Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-
Caution-Caution-mailto:victoria.c. blake civ@mail.mil < Caution-Caution-mailto:victoria.c. blake civiamatl. mil %3c Caution-
Caution-Caution-mailto:victoria.c. blake civ@mailmil < Caution-mailto:victoria.c.blake ctv@mail mil %3c Caution-Caution-
Caution-mailto:victoria.c. blake ctv@mail mil %o3c Caution-Caution-mailto:victoria.c. blake. civi@mail mil %3c Caution-Caution-
Caution-mailto:victoria.c.blake.civ@mailmil > >>>; Nesterezuk, Oksana D CIV DTSA PD (US)

<oksana.d nesterczuk.civ@mail.mil < Caution-Caution-Caution-mailto:oksana.d. nesterczuk.civ@mail.mil < Caution-Caution-
mailto:oksana.d nesterezuk.civ@mail. mil %3c Caution-Caution-Caution-mailto:oksana.d nesterczuk.ctv@mail.mil < Caution-
mailto:oksana.d nesterezuk.civ@mail.mil %3c Caution-Caution-Caution-mailto:oksana.d nesterczuk.ctv@mail.mil %3c¢ Caution-
Caution-mailto:oksana.d nesterczuk.civ@mail.oul %3¢ Caution-Caution-Caution-mailto:oksana.d. nesterezuk.civ@mail.mil >>> >;
Paul, Joshua M <PaulJ M@state.gov < Caution-Caution-Caution-mailto:PaulIM@state.gov_< Caution-Caution-

mailto: PaulIM @state. gov %3c Caution-Caution-Caution-mailto:PaulIM@state.gov_< Caution-

mailto: PaulIM @state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state. gov %3c Caution-Caution-

roaailto: PaulIM@state.gov %3¢ Caution-Caution-Caution-mailto:PaulJM@state.gov_> >> >; Darrach, Tamara A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002963
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 98 of 396

<DarrachTA@state.gov < Caution-Caution-Caution-mailto: DarrachTA@state.pov_< Caution-Caution-

mailto: DarrachTA@state.zov %3c Caution-Caution-Caution-mailto:DarrachTA@state.cov__< Caution-

mailto: DarrachT A@state.gzov %3c Caution-Caution-Caution-mailto:DarrachTA(@state.gov_ “3c Caution-Caution-

mailto: DarrachTA@state.gov “3c Caution-Caution-Caution-mailto:DarrachTA@state.goy_ > >>>

Ce: Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.civ@mailmil < Caution-Caution-Caution-
mailto:michael.r.laychak.civ@mail.mil < Caution-Caution-mailto:michael.rlaychak.crv@mailmil %3c Caution-Caution-Caution-
mailto:michael.r.laychak.civ@mailmil < Caution-mailto:michael.rlaychak.civ@mail.mil %3c Caution-Caution-Caution-
mailto:michael.r.laychak.civ@mail.mil %3c Caution-Caution-mailto:michaeLrlavchak civ@mail.mil %3c Caution-Caution-Caution-
roailto:michael r.laychak.civ@mailimil > >>>

Subject: [Non-DoD Source] RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

Colleagues- I very much apologize for the last minute change, but Commerce is requesting we postpone this briefing. We hope to be
able to support in the near future, but this week is likely not feasible. Again, I'm very sorry.

Lt. Col. Tapia, happy to work with you on times to reschedule in the next few weeks.

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil < Caution-Caution-Caution-
mailto:angela. mtapia2 mil@mail.mil < Caution-Caution-mailto:angela.m.tapia2 mil@mail. mil %3c Caution-Caution-Caution-
mailto:angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2 mil@mailmil %3c Caution-Caution-Caution-
mailto:angela. mtapia2 mil@mail.mil %3c Caution-Caution-mailto:angela.m.tapia2.mil@mail. mil %3c Caution-Caution-Caution-
mailto:angela.m.tapia2. mi@mailmil > >>>

Sent: Monday, March 04, 2019 9:41 AM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil < Caution-Caution-Caution-

mailto:victoria.c.blake. crv@mail.mil < Caution-Caution-mailto:victoria.c. blake .civ@mail.mil %3c Caution-Caution-Caution-
qmailto:victoria.c. blake. crv@mail.oil < Caution-mailto:victoria.c. blake civ@mail.mil %3c Caution-Caution-Caution-
qmailto:victoria.c.blake. crv@miail.mil %3c Caution-Caution-mailto:victoria.c. blake.civ@mailmil %3c Caution-Caution-Caution-
mailto:victoria.c.blake.civ@mail.mil > >>>; Nesterezuk, Oksana D CIV DTSA PD (US)

<oksana.d.nesterezuk.civ@mail mil < Caution-Caution-Caution-mailto:oksana.d nesterczuk.civ@mail.mil < Caution-Caution-
mailto:oksana.d. nesterezuk.civ@mail.mil %3c Caution-Caution-Caution-mailto:oksana.d.nesterczuk.civ@mail.mil < Caution-
mailto:oksana.d nesterczuk.citv@mail.mil %3c Caution-Caution-Caution-mailto:oksana.d. nesterezuk.civ@mail mil %3c Caution-
Caution-mailto:oksana.d nesterczuk.civ@mail. mil %3¢ Caution-Caution-Caution-maitlto:oksana.d nesterczuk.civ@mailmil > >>>;
Paul, Joshua M <PaulJM@state.gov < Caution-Caution-Caution-mailto:PaulJM@state.gov_< Caution-Caution-

mailto: PaulIM@state. gov %3c Caution-Caution-Caution-mailto:PaulIM@state.zov_< Caution-

mailto: PaulIM@state. gov %3c Caution-Caution-Caution-mailto:PaulJM@state.gov_ 3c Caution-Caution-

mailto: PaulJM @state.zov %3c Caution-Caution-Caution-mailto:PaulJM@state.zov_ > > > >; Darrach, Tamara A
<DarrachTA@state.gov < Caution-Caution-Caution-mailto: DarrachTA@state.gov_< Caution-Caution-

mailto: DarrachT A(@state. gov %3c Caution-Caution-Caution-mailto:DarrachTA@state.zov < Caution-

mailto: DarrachT A@state. gov %3c Caution-Caution-Caution-mailto:DarrachTA@state.zov_%3c Caution-Caution-

mailto: DarrachT A@state.gov Y3c Caution-Caution-Caution-mailto:DarrachTA@state.gov_> > > >; Kimberly Ekmark
<Kamberly.Ekmark(@bis.doc. gov < Caution-Caution-Caution-mailto: Kimberly. Ekmark@bis.doc.gov_< Caution-Caution-

mailto: Kimberly. Ekmark@bis.doc.gov %3c Caution-Caution-Caution-mailto:Kimberly. Ekmark(@bis.doc.gov _< Caution-

mailto: Kimberly. Ekmark(@bis.doc.gov %3c Caution-Caution-Caution-mailto:Kimberly.Ekmark(@bis.doc.gov_%3c Caution-Caution-
mailto:Kimberly. Ekmark@bis.doc.gov %3c Caution-Caution-Caution-mailto:Kimberly. Ekmark@bis.doc.gov > >>>

Ce: Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail.mil < Caution-Caution-Caution-
moailto:michael.r.laychak.civ@mail.mil < Caution-Caution-mailto:michaelr.laychak.civ@mail.mil %3¢ Caution-Caution-Caution-
mailto:michael.rlaychak.civ@mail.mil < Caution-mailto:michael.r laychak.civia@mail.mil %3c Caution-Caution-Caution-
mailto:michael.r.laychak.civ@mail.mil %3c Caution-Caution-mailto:michaelr laychak.civi@mail.mil %3c Caution-Caution-Caution-
mailto:michael.rlaychak.civ@mail.mil > >>>

Subject: RE: USML Categories 1-3 Briefing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Good morning,

Circling back to make sure we are good to go for tomorrow's briefing. I've updated the invite below to reflects briefers. I also
extended the invite to SASC PSMs but they have not confirmed attendance. Did HFAC PSMs confirm attendance?

Very respectfully,

ANGELA M. TAPIA, Lt Col, USAF

Special Assistant

Office of the Assistant Secretary of Defense, Legislative Affairs
703-614-8692 (office)

ae

WASHSTATEC002964
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 99 of 396

224-8692 (DSN)
angela.m.tapia2.mil@mail.mil < Caution-mailto:angela.m.tapia2.mil@mail.mil > < Caution-Caution-
mailto:angela.m.tapia2.mil@mail.mil > < Caution-Caution-Caution-mailto:angela.m.tapia2.mil@mail.mil >

 

From: Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

Sent: Thursday, February 28, 2019 11:43 AM

To: Tapia, Angela M Lt Col USAF OSD OASD LA (USA); Blake, Victoria C CIV DTSA PD (US); Nesterezuk, Oksana D CIV
DTSA PD (US)

Ce: Laychak, Michael R SES DTSA EO (US); Darrach, Tamara A; McKeeby, David I; PM-CPA;MPlatt@doc.gov < Caution-
Caution-Caution-mailto: MPlatt@doc.gov > ; Paul, Joshua M; ‘Kimberly Ekmark'; Stringfield, Cynthia D CIV DTSA EO (USA);
Oukrop, Kenneth Jeffrey (Ken) CIV DTSA LD (US); Daoussi, Susan G CIV DTSA LD (US); Minnifield, Tracy J CIV DTSA LD
(US); 'Strike, Andrew P'’

Subject: USML Categories 1-3 Briefing

When: Tuesday, March 5, 2019 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).

Where: RHOB 2212

WHO: HASC PSMs: Mark Morehouse, Halimah Locke, Eric Snelgrove, Joshua Stiefel, Stephanie Halcrow
HFAC PSMs:
SASC PSMs Invited to Attend: Ozge Guzelsu and Dustin Walker
Executive Branch Reps: Mike Laychak (DTSA), Rob Monjay (State), Steve Clagett (Commerce)
OSD/LA: Lt Col Angela Tapia

WHAT: FY2018 NDAA

WHERE: RHOB 2212

WHEN: 5 Mar, 3-4 p.m.

CLEARANCE LEVEL: Unclassified

TRANSPORTATION: Mr. Laychak will be driving. Lt Col Tapia will take the shuttle and wait outside Rayburn Horseshoe (South

Capitol) and can be reached yO

Official

UNCLASSIPDED

WASHSTATEC002965
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 100 of 396

 

Message

From: Richard Ashooh [Richard.Ashocoh@bis.doc.gov]

Sent: 9/16/2019 1:33:27 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

cc: Kaldahl, Ryan M [KaldahIRM@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F
[Millermf@state.gov]; Heidema, SarahJ [HeidemaSJ @state.gov]; Koelling, Richard W [KoellingRW @state.gov];
Jessica Curyto [Jessica.Curyto@bis.doc.gov]; Petrina Chase [Petrina.Chase@bis.doc.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

Subject: RE: MONDAY- Senate and USML Categories 1,II, III Follow-up

 

Again, lets chat by phone, but wanted to make sure you had this update.

Do you have a scheduler we can work with?

Rich

From: Richard Ashooh

Sent: Friday, September 13, 2019 2:14 PM

To: Cooper, R. Clarke <CooperRC @state.gov>

Ce: Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M <PaulM@state.gov>; Miller, Michael F
<Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Jessica
Curyto <Jessica.Curyto@bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: Re: MONDAY- Senate and USML Categories 1,1, III Follow-up

Ok let’s do the 1600 slot. Thanks Clarke

Hie fee oi oi oe ef oie oie fe fe fe ade oa fe fe feof fe ae fs fs fe fe of Ae os ole fe it oe os fe fe of oe os oe oe oie oe oe

This Message was sent from my Mobile Device.
FEE 6 Ee a ok se eae fs ie ee i i 2 Ag 2s ge ie ais fs ie ag og fe ee ic fs oe oe OK

Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

 

Regards,
Clarke

WASHSTATEC002966
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 101 of 396

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

CooogerkC @state soy

Anan nnn nnn nA R AAAS R ARRAN DORR

ENGAGE. ENHANCE. ENABLE.

SBU - Deliberative Process

From: Richard Ashooh <Richarc Ashooh @bis coc. gay>
Sent: Thursday, September 12, 2019 6:22 PM
To: Cooper, R. Clarke <CooperRC@state.gav>

 

<KoellingRW @) state gov>; Jessica Curyto <Jessica Curyto @bis. doc. gov>; Petrina Chase <Petrina Chase@ bis.doc.gov>
Subject: RE: Senate and USML Categories I, II, II Follow-up

 

 

From: Cooper, R. Clarke <CooperRC @ state gov>
Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richard Ashooh@his doc. soy>

 

Ce: fares. Sullivan @trade.gov, Wilson, Patrick (Federal) <pwilson@doc.zov>; Paul, Joshua M <Paul M@state gov>;

Subject: Senate and USML Categories I,ll, Ill Follow-up

Dear Richard,

WASHSTATEC002967

 
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 102 of 396

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State

Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002968
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 103 of 396

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 9/16/2019 2:18:38 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

Subject: FW: MONDAY- Senate and USML Categories LIL, Ill Follow-up

SBU

From: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Sent: Monday, September 16, 2019 9:33 AM

To: Cooper, R. Clarke <CooperRC@state.gov>

Ce: Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F
<Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Jessica
Curyto <Jessica.Curyto@bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>; Darrach, Tamara A
<DarrachTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: RE: MONDAY- Senate and USML Categories L,I, Ill Follow-up

 

Again, lets chat by phone, but wanted to make sure you had this update.
Do you have a scheduler we can work with?
Rich

From: Richard Ashooh

Sent: Friday, September 13, 2019 2:14 PM

Cc: Kaldahl, Ryan M <KaidahiRMt@state.gov>; Paul, Joshua M <PauwliM @state.gov>; Miller, Michael F

<Milermf@state gav>; Heidema, Sarah J <HeldermaS @state.zov>; Koelling, Richard W <KeellingRW @state. 2av>; Jessica
Curyto <Jessica Curyto@ bis. doc. gov>; Petrina Chase <Fetring.Chase@ bis.dac.eav>; Darrach, Tamara A
<DarrachTA@istate. gov>; Windecker, Melissa A <\WindeckerMAGistate gay>

Subject: Re: MONDAY- Senate and USML Categories 1H, Ill Follow-up

 

  

 

 

 

 

 

Ok let’s do the 1600 slot. Thanks Clarke

346 As oi fe oe oe Ae fg oie i oe fg fe is ie fs fe fs oe eg fs fs eae oie fs fs fe ae os oe fs ole ae oie oe fs oe ae ok os

This Message was sent from my Mobile Device.
He Ee ee Ago ig oe ie oie eg oe ego ie oie ie ok aie fee oie OR ig ig ae Ag oe Oe ie oe i fg oe go eo

On: 13 September 2019 14:06, "Cooper, R. Clarke" <CooperRC@ state. gov> wrote:

WASHSTATEC002969
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 104 of 396

Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State

Political Military Affairs Bureau

202.647.9022, front office

ais

ENGAGE. ENHANCE. ENABLE.

 

SBU - Deliberative Process

From: Richard Ashooh <Richard Ashooh@bis coc goy>
Sent: Thursday, September 12, 2019 6:22 PM

To: Cooper, R. Clarke <CooperRC@ state. gov>

Cc: Paul, Joshua M <PaulM@state.eov>; Heidema, Sarah J <

HeidemaSiGistate gov>; Koelling, Richard W

   

 

Subject: RE: Senate and USML Categories 1, II, Ill Follow-up

 

 

Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richerd Ashooh@bis doc. goy>

Heidema, Sarah J <HeldemasSi@istate. gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: Senate and USML Categories I, I, Il] Follow-up

Dear Richard,

 

WASHSTATEC002970
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 105 of 396

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State

Political Military Affairs Bureau

Cooper Cigstate gov

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002971
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 106 of 396

 

Message

From: Shin, Jae E [ShinJE@state.gov]

Sent: 9/16/2019 2:43:40 PM

To: Miller, Michael F [Millermf@state.gov]

cc: Hamilton, Catherine E [HamiltonCE @state.gov]; Koelling, Richard W [KoellingRW@state.gov]
Subject: (SBU) 09/16/19 DAS Huddle Readout

(SBU) On Cat. |, II, and Ill

 

Jae Shin

Director

Office of Defense Trade Controls Compliance
U.S. Department of State

202-632-2107

SBU

WASHSTATEC002972
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 107 of 396

 

Message

From: DiNapoli, Emma K [DiNapoliEK@state.gov]

Sent: 9/16/2019 6:38:15 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Here is the document | mentioned this morning

Attachments: ITAR - Side by Side Comparison.docx; ITAR Rule Change - Arguments Against.docx; ITAR Rule Change - Arguments
For.docx

Hi Joe,

 

Best,
Emma

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Friday, September 13, 2019 11:49 AM

To: DiNapoli, Emma K <DiNapoliEK@state.gov>

Subject: Here is the document | mentioned this morning

SBU - Legal

WASHSTATEC002973
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 108 of 396

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 9/16/2019 7:18:04 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: The Hill: 3D-printable guns will require us to rethink our approach on gun safety

 

3D-printable guns will require us to rethink our approach on gun safety
By Rep. Madeleine Dean & former Rep. Steve Israel
16 September 2019

Lost in the debate over gun safety is a technology that will force us to consider new ways to keep people safe:
3D-printable guns.

Until now, the gun safety debate has focused on balancing the legitimate rights of sportsmen and other law-
abiding gun owners with keeping firearms out of unsafe hands — criminals, terrorists, and other prohibited
purchasers. We’ve made progress. In February, a new majority in Congress passed long-overdue legislation to
require universal background checks and close the Charleston loophole, which would lengthen the background
check review period.

Background checks are supported by over 90 percent of the American people, and we urge the Senate to bring
these bills up for consideration soon.

But there’s a stealth issue, hardly discussed. It’s 3D printers that now allow anyone with an internet connection
to download a computer-aided design (CAD) file and print a working firearm at home. These guns are
untraceable and — depending on the materials used to build them — undetectable by security systems in airports
and elsewhere.

While 3D printing technologies are new, undetectable firearms are not. In the 1980’s, lawmakers found
themselves confronting the Glock 17 and other pistols made from lightweight polymers. Legislators knew that if
security screening devices in airports and elsewhere could not detect a weapon, then the country was far more
vulnerable to terrorism and other security risks. In 1988, Congress passed the Undetectable Firearms Act,
effectively making it illegal to produce, possess, or transfer a gun with less than 3.7 ounces of metal.

Today, however, gunmakers with a 3D printer can produce firearms that nominally meet this standard while
evading its purpose. Their trick? Pack most or all of the metal into a detachable block, one that isn’t necessary
to fire the gun and can be removed at any time.

These concerns aren’t theoretical.

In 2013, Defense Distributed produced the “Liberator” — a working 3D-printable handgun. The company posted
the gun’s digital design files online, and they were downloaded more than 100,000 times — in two days. Then,
the State Department stepped in, forcing Defense Distributed to take the files down because they violated export
laws. Defense Distributed founder Cody Wilson sued the federal government, and State reversed course —
settling the lawsuit and permitting digital gun files to appear online once again. In response, a coalition of 19
state attorneys general and Washington, D.C. filed a separate suit, successfully winning a restraining order to
keep the files offline.

WASHSTATEC002974
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 109 of 396

Today, 3D-printable guns are in legal limbo. While Defense Distributed is currently barred from posting files
online, digital firearm blueprints have found their way into circulation through other channels. For several
weeks last fall, a book featuring the Liberator blueprints was available for purchase on Amazon. And digital
firearm files have also appeared on CAD repositories and torrent sites.

In 2013, Rep. Israel co-led a successful effort (along with a conservative Republican and a progressive
Democrat) to renew the original Undetectable Firearms Act and laid a foundation for legislation to address
today’s challenges.

It’s time to carry those efforts forward. In January, Rep. Dean introduced the Undetectable Firearms
Modernization Act, which prohibits the possession of any firearm that is undetectable by airport-level detection
devices. H.R. 869 requires any firearm with all of its major components attached to generate a gun-shaped
image in the detection systems, and it expands the scope of airport security detection.

This legislation honors our Second Amendment rights while protecting travelers and communities from new
threats posed by undetectable weapons. In other words, it strikes the right balance — and it deserves a vote in

Congress.

Link: hirtes-/thehdl com/bloes/coneress-~bloe/lawmaker-news/461 166-3d-orimtah|e-cuns-will-require-us-fo-

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Margsist Ri@state 2ov

  

Stay connected with State.gov:

 

Official
UNCLASSIFIED

Unclassified

WASHSTATEC002975
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 110 of 396

 

Message

From: Petrina Chase [Petrina.Chase @bis.doc.gov]

Sent: 9/16/2019 8:21:45 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

Subject: RE: Follow-up: MONDAY- Senate and USML Categories 1,11, II Follow-up

Good afternoon Mr. Clarke,
Is it possible to do the call at 2:45 — 3:15 tomorrow? Mr. Ashooh’s calendar is pretty tight tomorrow.

Petrina Chase

U.S. Department of Commerce

Administrative Support Specialist

Bureau of Industry and Security

Office of the Assistant Secretary for Export Administration
Washington, DC 20230

(202) 482-5491 (Direct)

(202) 482-3911 (Fax)

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Monday, September 16, 2019 4:16 PM

To: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Ce: Celin, Liliana E <CelinLE@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M <PaulJM@state.gov>;
Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: Follow-up: MONDAY- Senate and USML Categories I, ll, II Follow-up

Rich,

Looping in Lillana Celin, who can secure us a quick call time for us within 1200- 1430 tomorrow.

Regards,
Clarke

SBU - Legal

From: Richard Ashooh <Richard Ashooh @his dec. gov>
Sent: Monday, September 16, 2019 9:33 AM
To: Cooper, R. Clarke <CooperRC@istate gzov>

 

  
 

@state go>; Jessica

 

 

Subject: RE: MONDAY- Senate and USML Categories I,Il, Ill Follow-up

 

WASHSTATEC002976
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 111 of 396

From: Richard Ashooh
Sent: Friday, September 13, 2019 2:14 PM

 

Ce: Kaldahl, Ryan M <KakiahiRM Gistate.gov>; Paul, Joshua M <PauliM @state.gov>; Miller, Michael F
<Milermif@state gzov>; Heidema, Sarah J <Heidcemas)@state.sov>; Koelling, Richard W <KoelliingRW @istate gov>; Jessica

Curyto <Jessica. Curyto @bis doc.geyv>; Petrina Chase <Petrina.Chase@bis.doc.gov>; Darrach, Tamara A

     

 

 

<DarrachTA @state.gov>; Windecker, Melissa A <WindeckerMA@ state gov>
Subject: Re: MONDAY- Senate and USML Categories III, III Follow-up

 

On: 13 September 2019 14:06, "Cooper, R. Clarke" <CooperRC@state.eoy> wrote:
Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

 

ENGAGE. ENHANCE. ENABLE.

SBU - Deliberative Process

WASHSTATEC002977
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 112 of 396

From: Richard Ashooh <Richard Ashooh @his doc gov>

 

Sent: Thursday, September 12, 2019 6:22 PM

 

 

 

Subject: RE: Senate and USML Categories I, II, II] Follow-up

 

From: Cooper, R. Clarke <CooperRC @istate goy>
Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard Ashooh@bis doc goy>

 

Cc: James. Sullivan @trade.zov; Wilson, Patrick (Federal) <pwilson@doc.gev>; Paul, Joshua M <PaullM@state.gov>;

 

Subject: Senate and USML Categories I,lI, Il! Follow-up

Dear Richard,

Sincerely,

Clarke

R. Clarke Cooper
Assistant Secretary of State

Political Military Affairs Bureau

WASHSTATEC002978
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 113 of 396

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002979
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 114 of 396

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 9/16/2019 8:33:06 PM

To: Miller, Michael F [Millermf@state.gov]; Koelling, Richard W [KoellingRW @state.gov]
Subject: FW: Follow-up: MONDAY- Senate and USML Categories LIL, Ill Follow-up

ities / Awww cbsnews.com/news/gun-control-legislation-trurrin-expected-to-annource-propasal-next-week-but-
substance-is-a-miystery-2019-09-14/

 

SBU

From: Richard Ashooh <Richard.Ashooh@bis.doc.gov>
Sent: Monday, September 16, 2019 4:29 PM

To: Cooper, R. Clarke <CooperRC@state.gov>

Cc: Celin, Liliana E <CelinLE@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M <PauuM@state.gov>;
Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: RE: Follow-up: MONDAY- Senate and USML Categories L,I, Ill Follow-up

   

From: Cooper, R. Clarke <CooperkC@state goy>
Sent: Monday, September 16, 2019 4:16 PM
To: Richard Ashooh <Richard Ashooh@bis doc gov>

 

 

.2ov>; Koelling, Richard W
<KoellingRW @ state zoy>; Jessica Curyto <Jessica Curyio @bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>;

 

 

Subject: Follow-up: MONDAY- Senate and USML Categories |,Il, Ill Follow-up

Rich,

Looping in Lilana Celin, who can secure us a quick call time for us within 1200- 1430 tomorrow.

Regards,
Clarke

SBU - Legal

From: Richard Ashooh <Richard Ashooh@bis.doc. gov>

Sent: Monday, September 16, 2019 9:33 AM

To: Cooper, R. Clarke <CanperRC @state.goy>

Cc: Kaldahl, Ryan M <KaidahiRM @ state. goy>; Paul, Joshua M <PaulJM @istate. gov>; Miller, Michael F

 

   

 

srucecesesercecescerencssceSD@Geccuencercnenceccertcteccncece, Bo | EMA NE LEGA po wa QAh GAM Bt JontnsvunteninetienennenenencceenenWentreerencrercencccctedtecenene Fo) NMA MM EENN NGsyp BANNAN BGAN NU WO tatuelnentncncenenes RclacarencnrsneSoentocacsrenerceccandicberceeres

Curyto <Jessica Curyto@ bis.doc.gov>; Petrina Chase <Fetring. Chase @ bis.dac.eav>; Darrach, Tamara A
<DarrachTA@istate. gov>; Windecker, Melissa A <\WindeckerMAGistate gay>
Subject: RE: MONDAY- Senate and USML Categories L,II, Ill Follow-up

 

 

WASHSTATEC002980
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 115 of 396

 

Rich

From: Richard Ashooh

Sent: Friday, September 13, 2019 2:14 PM

To: Cooper, R. Clarke <CanperRC @state.goy>

Ce: Kaldahl, Ryan M <KalkiahiRM@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Miller, Michael F

   

 

Curyto <Jessica Curyto@ bis. doc. gov>; Petrina Chase <Petrina. Chase @bis doc, zov>; Darrach, Tamara A

<DarrachTA@state.gov>; Windecker, Melissa A <WindeckerMA@ state. gov>
Subject: Re: MONDAY- Senate and USML Categories I,ll, Ill Follow-up

 

 

 

On: 13 September 2019 14:06, "Cooper, R. Clarke" <CooperRC@ state. gov> wrote:
Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

 

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002981
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 116 of 396

SBU - Deliberative Process

From: Cooper, R. Clarke <CooperRCi@state goy>
Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richard Ashooh@ bis doc.goy>

Heidema, Sarah J < ‘ state zov>; Koelling, Richard W <
Subject: Senate and USML Categories I, I, Il] Follow-up

Dear Richard,

Sincerely,
Clarke

R, Clarke Cooper

 

WASHSTATEC002982
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 117 of 396

Assistant Secretary of State

Political Military Affairs Bureau

CocnerR Cp siate pov

   

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002983
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 118 of 396

 

Message

From: Celin, Liliana E [CelinLE @state.gov]

Sent: 9/16/2019 8:52:54 PM

To: Richard Ashoch [Richard.Ashooh@bis.doc.gov]

ce: Kaldahl, Ryan M [KaldahIRM@state.gov]; Paul, Joshua M [PaulM@state.gov]; Miller, Michael F
[Millermf@state.gov]; Heidema, Sarah) [HeidemaSJ @state.gov]; Koelling, Richard W [KoellingRW @state.gov];
Jessica Curyto [Jessica.Curyto@bis.doc.gov]; Petrina Chase [Petrina.Chase@bis.doc.gov]; Darrach, Tamara A
[DarrachTA@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

Subject: Phone call on Tuesday, 9/17 --- Senate and USML Categories III, II Follow-up

Sir, Please let me know if we could schedule this call at 12:30 or 1:00 pr. Thank you

Sincerely,

Le

   

Executive Assistant to Assistant Secretary
R. Clarke Cooper

Bureau of Political- Military Affairs

HST - Rm 6242

2201 C St NW, Washington, DC 20520
Tel Direct 202.647.9022

célinje @state gov

 

SBU - Legal

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Monday, September 16, 2019 4:16 PM

To: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Ce: Celin, Liliana E <CelinLE@state.gov>; Kaldahl, Ryan M <KaldahIRM@state.gov>; Paul, Joshua M <PaulIM@state.gov>;
Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Petrina Chase <Petrina.Chase@bis.doc.gov>;
Darrach, Tamara A <DarrachTA@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: Follow-up: MONDAY- Senate and USML Categories I, ll, II Follow-up

Rich,
Looping in Lilana Celin, who can secure us a quick call time for us within 1200- 1430 tomorrow.
Regards,

Clarke

SBU - Legal

From: Richard Ashooh <Richard Ashaoh G@his doc sov>

 

Sent: Monday, September 16, 2019 9:33 AM

 
 

Ce: Kaldahl, Ryan M <& state goy>; Paul, Joshua M <PaulJM @istate 2oy>: Miller, Michael F
<Millermfi@ state. sov>; Heidema, Sarah J <HeidermaS! @state.zov>; Koelling, Richard W <KoellingRWi@state zov>; Jessica
Curyto <lessica Curyto@ bis.dac.gov>; Petrina Chase <Fetrina.Chase@bis.doc.gov>; Darrach, Tamara A

 

 

 

WASHSTATEC002984
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 119 of 396

sentnesteneneriteticeroetnsercetnenecnrneneteSWocervuerecctntnecetedkeveencet

Subject: RE: MONDAY- Senate and USML Categories LII, Ill Follow-up

 

From: Richard Ashooh
Sent: Friday, September 13, 2019 2:14 PM

 

Ce: Kaldahl, Ryan M <KaldahiRM@state.gov>; Paul, Joshua M <PauliM @state.gov>; Miller, Michael F

<Millermf@state gov>; Heidema, Sarah J <HeidemaS}@state.gove; Koelling, Richard W <KoellingRW @state gov>; Jessica
Curyto <Jessica Curyto® bis. doc.gev>; Petrina Chase <Petrina Chase @bis.doc.gov>; Darrach, Tamara A
<DarrachTAt@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Subject: Re: MONDAY- Senate and USML Categories III, III Follow-up

 

 

 

 

On: 13 September 2019 14:06, "Cooper, R. Clarke" <CooperRC @istate.gov> wrote:
Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

CoonerkC testate

   

WASHSTATEC002985
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 120 of 396

ENGAGE. ENHANCE. ENABLE.

SBU - Deliberative Process

From: Richard Ashooh <Richard. Ashooh @his dec. gov>
Sent: Thursday, September 12, 2019 6:22 PM

To: Cooper, R. Clarke <CooperRC@ state. goy>

Cc: Paul, Joshua M <PaulM@state.eov>; Heidema, Sarah J <

 

HeidemaSiGistate gov>; Koelling, Richard W

   

 

Subject: RE: Senate and USML Categories 1, II, Ill Follow-up

 

 

Clarke ~ | hope you're well. You are probably aware there is now movement on this issue and it might make sense for us
to chat. Let me know if you'd like to schedule a call before Tuesday.

Best,

Rich

Sent: Friday, August 23, 2019 7:04 PM
To: Richard Ashooh <Richerd Ashooh@bis doc. goy>

 

Heidema, Sarah J <HeldemasSi@istate. gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: Senate and USML Categories I, I, Il] Follow-up

Dear Richard,

 

Sincerely,
Clarke

WASHSTATEC002986
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 121 of 396

R. Clarke Cooper
Assistant Secretary of State

Political Military Affairs Bureau

CooperkhC@ siete pov

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002987
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 122 of 396

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 9/16/2019 8:54:36 PM

To: Koelling, Richard W [KoellingRW@state.gov]

cc: Nancy Kook [Nancy.Kook@bis.doc.gov]; Sharron Cook [Sharron.Cook@bis.doc.gov]; Hillary Hess
[Hillary Hess @bis.doc.gov]

Subject: Cat I-Ill (firearms) rule

 

WASHSTATEC002988
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 123 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/16/2019 9:04:22 PM

To: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

cc: Nancy Kook [Nancy.Kook@bis.doc.gov]; Sharron Cook [Sharron.Cook@bis.doc.gov]; Hillary Hess
[Hillary Hess @bis.doc.gov]

Subject: Re: Cat I-Ill (firearms) rule

Tim, thank you for the update. As you can imagine, we are tracking this closely.
Kind Regards, Rick

Get Chitlook for 108

 

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Monday, September 16, 2019 4:54:36 PM

To: Koelling, Richard W <KoellingRW@state.gov>

Cc: Nancy Kook <Nancy.Kook@bis.doc.gov>; Sharron Cook <Sharron.Cook@bis.doc.gov>; Hillary Hess
<Hillary.Hess@bis.doc.gov>

Subject: Cat I-Ill (firearms) rule

 

Thanks,
Tim

WASHSTATEC002989
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 124 of 396

Appointment

 

From: Celin, Liliana E [CelinLE @state.gov]

Sent: 9/16/2019 9:25:38 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]
Subject: Rich Ashoch , Department of Commerce (CATS LILI)
Location: They will call us at 202-647-9022

Start: 9/17/2019 6:45:00 PM

End: 9/17/2019 7:15:00 PM

Show Time As: Tentative

Recurrence: (none)

Ok let’s do the 1600 slot. Thanks Clarke

Bie ee as Age oe ef Ae i oe ee a he fe ois fe fe fe oto fe fe ie ic aie ois fee oie oe fe ie oi oie oe oe ke oi oe

This Message was sent from my Mobile Device.
ie oe Ae ae fee oe ee ie oie fe fe ie fs ae oi fe oie oie ake fe it ee oie aie fe ae oe oie oe oe oe 8 oie oe fe oe fs oe oe

On: 13 September 2019 14:06, "Cooper, R. Clarke" <CooperRC@ state. gov> wrote:
Rich,

Let’s definitely touch base Monday on the way ahead and anticipated timelines. 0730 or 1600 work on 16
September.

 

Regards,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

202.647.9022, front office

 

ENGAGE. ENHANCE. ENABLE.

SBU - Deliberative Process

From: Richard Ashooh <Richard Ashooh bis ctoc, goy>

Sent: Thursday, September 12, 2019 6:22 PM

Ce: Paul, Joshua M <PauliM @state sov>; Heidema, Sarah J <HeidemaSi@state gov>; Koelling, Richard W
<KoelingRW@ state gov>; Jessica Curyto <Jessica Curyto @bis.doc.gov>; Petrina Chase <Petrina Chase@ bis doc. gov>
Subject: RE: Senate and USML Categories |,II, Ill Follow-up

 

 

WASHSTATEC002990
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 125 of 396

 

From: Cooper, R. Clarke <CooperRC @istate goy>

Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard Ashooh@bis doc gov>

Cec: James. Sullivan @trade.gov; Wilson, Patrick (Federal) <pwilsor@doc.gov>; Paul, Joshua M <PauliM @state.gov>;
Heidema, Sarah J <HeldernaS)] @state. poy>; Koelling, Richard W <KoellingRW @state gav>

Subject: Senate and USML Categories I, ll, Ili Follow-up

  

 

Dear Richard,

 

Sincerely,
Clarke

R. Clarke Cooper

WASHSTATEC002991
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 126 of 396

Appointment

From: Celin, Liliana E [CelinLE@state.gov]

Sent: 9/16/2019 9:25:46 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

Subject: Accepted: Rich Ashoch , Department of Commerce (CATS LILI
Location: They will call us at 202-647-9022

Start: 9/17/2019 6:45:00 PM

End: 9/17/2019 7:15:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002992
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 127 of 396

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/17/2019 11:28:23 AM

To: Ross, Paula E [RossPE @state.gov]

Subject: CATS I-Ill Syne

Location: EEOB 374

Start: 9/18/2019 8:00:00 PM

End: 9/18/2019 9:30:00 PM

Show Time As: Tentative

Recurrence: (none)

Sir, forwarding invite again. Appears as though my first attempt failed.

Vir, Rick

Get Outlook for iOS

WASHSTATEC002993
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 128 of 396

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/17/2019 11:28:23 AM

To: Cooper, R. Clarke [CooperRC@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Minarich, Christine M [MinarichCM @state.gov]

cc: Windecker, Melissa A [WindeckerMA@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

Subject: CATS I-Ill Syne

Location: EFEOB 374

Start: 9/18/2019 8:00:00 PM

End: 9/18/2019 9:30:00 PM

Show Time As: Tentative

Recurrence: (none)

Sir, forwarding invite again. Appears as though my first attempt failed.

Vir, Rick

Get Outlook for iOS

WASHSTATEC002994
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 129 of 396

Appointment

 

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 9/17/2019 1:14:14 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: FW: CATS I-Ifl Syne

Location: EEOB 374

Start: 9/18/2019 8:00:00 PM

End: 9/18/2019 9:30:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>

Sent: Tuesday, September 17, 2019 7:28 AM

To: Biery, Meghan N. EOP/NSC; Cooper, R. Clarke; Paul, Joshua M; Heidema, Sarah J; Minarich, Christine M; Ruggiero,
Anthony J. EOP/NSC; Tully, Ryan M. EOP/NSC; Shellooe, Ryan P. EOP/NSC; Menashi, Steven J. EOP/WHO; Bulgrin, Julie K.
EOP/NSC; Richard Ashooh; Miller, Michael F; Koelling, Richard W; Williams, Michael B. EOP/WHO; Ehrsam, Lauren E.
EOP/NSC; Ellis, Michael J. EOP/WHO; Lichter, Jennie B. EOP/WHO; Comstock, Earl (Federal)

Cc: Windecker, Melissa A; Kovar, Jeffrey D

Subject: CATS I-III Sync

When: Wednesday, September 18, 2019 4:00 PM-5:30 PM (UTC-05:00) Eastern Time (US & Canada).

Where: EEOB 374

 

Sir, forwarding invite again. Appears as though my first attempt failed.

Vir, Rick

Get Outlook for 10S

WASHSTATEC002995
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 130 of 396

Appointment

 

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/17/2019 3:00:17 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Accepted: CATS I-lfl Syne

Location: EEOB 374

Start: 9/18/2019 8:00:00 PM

End: 9/18/2019 9:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002996
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 131 of 396

Appointment

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/17/2019 7:00:29 PM

To: Diggs, Yolanda M [DiggsYM @state.gov]
Subject: Accepted: Pre-brief on CATS I-lll Sync
Location: DAS' office

Start: 9/18/2019 7:00:00 PM

End: 9/18/2019 7:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002997
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 132 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/17/2019 7:24:32 PM

To: Paul, Joshua M [PaulM@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Brief Readout - Ashooh

Adding Joe.

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU - Legal

From: Paul, Joshua M <PaulM@state.gov>

Sent: Tuesday, September 17, 2019 3:21 PM

To: Koelling, Richard W <KoellingRW@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaS/@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: Brief Readout - Ashooh

INTERNAL-PREDECISIONAL; ATTORNEY-CLIENT PRIVILEGE.

 

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | BlackBerry: fF | Fax: 202.647.4055
2 e-mail: Paul JM@State.Gov | “ti Web: www.state.gov//pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State.gov:

 

SBU - Legal

WASHSTATEC002998
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 133 of 396

Appointment

 

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/18/2019 12:31:40 AM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: Fw: CATS I-Ill Syne

Location: EEOB 374

Start: 9/18/2019 8:00:00 PM

End: 9/18/2019 9:30:00 PM

Show Time As: Tentative

Recurrence: (none)

Sent from my BlackBerry 10 smartphone.

 

From: Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>

Sent: Tuesday, September 17, 2019 4:28 AM

Te: Cooper, R. Clarke; Paul, Joshua M; Heidema, Sarah J; Minarich, Christine M
Ce: Windecker, Melissa A: Kovar, Jeffrey D

Subject: CATS LITT Sync

Sir, forwarding invite again. Appears as though my first attempt failed.

Vir, Rick

Get Outlook for iOS

WASHSTATEC002999
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 134 of 396

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 9/18/2019 12:27:03 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Fox 7 Austin: 'Ole Miss’ researching tracing the 'untraceable' 3D-printed plastic guns

 

‘Ole Miss' researching tracing the 'untraceable' 3D-printed plastic guns
By Casey Claiborne
17 September 2019

Cody Wilson: a self-proclaimed "open source activist.”

The former UT law student has been in the national spotlight since he put blueprints for a 3D-printed plastic
gun called "The Liberator" online back in 2013.

It was all plastic except for the metal firing pin. The legal battles between Wilson, his company "Defense
Distributed" and the federal government went on for years.

In a 2018 press conference Wilson announced a recent order only stopped him from giving the files away so
instead he would sell them, e-mail them or use a secure transfer. "I will be doing all of those things now. My
congratulations to the Attorneys General for saving America,” Wilson said.

Last week Wilson was sentenced to seven years of deferred adjudication probation for having sex with an under
aged girl. Different story.

As for plastic guns, the undetectable nature of them can be a challenge. The TSA happened to catch one they
called a "replica" in a carry-on bag in Nevada back in 2016. Armed with live ammo.

Plastic guns are also untraceable with no serial numbers.
According to the University of Mississippi, 'Ole Miss' chemistry professor James Cizdziel and graduate student
Oscar Black are researching methods for analyzing the type of polymer used in the guns from flecks or smears

of plastic on bullets or gunshot residue on clothing.

The researchers say the work is useful for investigating crimes involving 3D-printed guns -- including a
"growing reference library” of polymers for law enforcement to check.

Austin second amendment advocate Michael Cargill says that research is important if you don't know who
committed the crime. He's not a fan of plastic guns though.

In his experience guns like Wilson's "Liberator" are unstable. "I don’t know anyone that is a fan of

those. People want reliable firearms. They want something that when they pull the trigger it's going to go
‘bang,’ they don't want something that could blow up in their hands or their face," Cargill said.

WASHSTATEC003000
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 135 of 396

But he points out, 3D-printing of guns and in general...is not going anywhere. "We've seen it in episodes of Star
Trek: you go to the machine, you ask for 'Tea, Earl Grey, hot' it spits it out. It is the way of the future, it's going
to happen, so we might as well brace ourselves because it's coming.”

Ole Miss says the graduate student involved graduated in May but the research is ongoing -- including the
expansion of that polymer reference library.

Link: http://www fox. /austin.com/neows/-ole-miss-researching-tracing-the-untracegbie-3d-printed-plastic-guns

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Margsist Ri@state 2ov

 

Web: fit Heser

 

Stay connected with Srate.gov:

 

Official
UNCLASSIFIED

Unclassified

WASHSTATEC003001
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 136 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/18/2019 1:50:43 PM

To: Miller, Michael F [Millermf@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: USML/CCL review

Mike,

 

Presently, HR is stil working the paperwork shuffle with the candidate,
Chris Well. Latest estimate is that Chris will be on board January 18. However, there will of course be a breaking-in
period to follow.

Should an emergency arise, however, we will take the appropriate actions as best as we can with the staff we have
currently,

vir, Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

Unclassified

From: Memos, Nicholas <MemosNi@state.gov>
Sent: Wednesday, September 18, 2019 9:44 AM
To: Koelling, Richard W <KoellingRW @state.gov>
Subject: FW: USML/CCL review

Rick,

Thanks,
Nick

Unclassified

 

Subject: RE: USML/CCL review

Thanks Nick. Please have a chat with Rick and let’s convene.

Unclassified

From: Memos, Nicholas <MemosNi@state.gov>

Sent: Wednesday, September 11, 2019 1:35 PM

WASHSTATEC003002
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 137 of 396

Subject: FW: USML/CCL review

Mike,

Thanks,
Nick

Unclassified

From: Matthew Borman <Matthew. Borman@ bis. doc gov>

Sent: Tuesday, September 10, 2019 5:47 PM

To: Miller, Michael F <Millerm{@istate.sov>; Laychak, Michael R SES DTSA EO (US) <michaelriaychak.clv@mailmil>;
Brackett, Taurus L CIV DTSA LD (USA) <taurus.) brackett.civ@rmail mil>; Minnifield, Tracy J CIV DTSA LD (US)

<tracy. Lminnifield civi@mallmil>; Daoussi, Susan G CIV DTSALD (USA) <susan.¢ daoussiciv@mailmil>; Memos, Nicholas
<MermosNi@istate.gov>; Hart, Robert L <HartRléistate.gov>; Heidema, Sarah J <HeidemaSi@state. soy>

Cc: Richard Ashooh <Richard Ashooh@bis doc.gov>

Subject: RE: [Non-DoD Source] USML/CCL review

 

 

 

 

 

     

 

Thanks Mike.

Matt

From: Miller, Michael F <Milermfgistate. goy>

Sent: Tuesday, September 10, 2019 12:52 PM

To: Matthew Borman <Matthew. Borman@ bis.doc.soy>; Laychak, Michael R SES DTSA EO (US)
<michael.rlaychak.chv@rmailrmil>; Brackett, Taurus L CIV DTSA LD (USA) <taurus.L bracket! clv@mailmil>; Minnifield,
Tracy J CIV DTSA LD (US) <tracy.j.minnifield civ@mall.mil>; Daoussi, Susan G CIV DTSA LD (USA)
<susar.e.daoussLclv@mail. mil>; Memos, Nicholas <MemosNi@state gov>; Hart, Robert L <HartR L@state.gov>;
Heidema, Sarah J <Heidermas| @istate. zov>

Ce: Richard Ashooh <Richard Ashooh@bis.coc.gay>

Subject: RE: [Non-DoD Source] USML/CCL review

Importance: High

 

 

 

 

 

 

Thanks Matt.

inrelated news, would like to get feedback from you on Cats 1-2-3.

 

WASHSTATEC003003
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 138 of 396

Thanks,
Mike

Mike Miller | Acting Deputy Assistant Secretary

Bureau of Political-Military Affairs | U.S. Department of State
a Desk: (202) 23 663-2861

SBU - Deliberative Process

From: Matthew Borman <Matthew.Boarmrian@ bis. doc. gev>

Sent: Monday, September 9, 2019 3:33 PM

To: Laychak, Michael R SES DTSA EO (US) <michaely leychak.civ@mailvnil>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.|brackett.civ@malilmil>; Minnifield, Tracy J CIV DTSALD (US) <tracy.. minnifiele civ@mail mil>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi.civ@mall. mll>

Ce: Miller, Michael F <Milermfi@state.gov>; Richard Ashooh <Richard Ashoch@ bis.dac.goy>

Subject: RE: [Non-DoD Source] USML/CCL review

 

 

 

 

 

 

Thanks Mike L.

From: Laychak, Michael R SES DTSA EO (US) <michael.: layvchak.civ@imall mil>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew.Borman@ bis.doc.gov>; Brackett, Taurus L CIV DTSA LD (USA)

<taurus.| brackett.clv@mailmil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.Liminnifield civ@mailmil>; Daoussi, Susan
G CIV DTSA LD (USA) <susar.g.daoussi.civ@miail.mll>

Ce: Miller, Michael F <Milermf@state.goay>; Richard Ashooh <Richard Ashooh @his.doc.gov>

Subject: Re: [Non-DoD Source] USML/CCL review

 

 

 

 

 

+Taurus, Tracy, Susan

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <atthew.Borman@ bis.coc.gov> wrote:

 

Mike,

 

Thanks.

WASHSTATEC003004
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 139 of 396

Matt

WASHSTATEC003005
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 140 of 396

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 9/18/2019 8:16:38 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: Recommendations for Administrative Record

Attachments: Rulemaking Guidance.docx

Joe

 

Christine

 

SBU - Legal

WASHSTATEC003006
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 141 of 396

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/18/2019 9:54:15 PM
To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaS] @state.gov]; Paul, Joshua M

[PaulJM @state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]

Subject: Cats I-Hl Telcon
Start: 9/19/2019 2:00:00 PM
End: 9/19/2019 3:00:00 PM

Show Time As: Tentative

Recurrence: (none)

All per our discussion Wed. evening. |'ll dial in as host. Note, there is another telcan using this sarne number at 1100, so
we have a hard stop.

vir, Riek

TNal im USA Toll-Free: Po

USA Caller Paid/nternational Tall: P|
ACCESS CODE: a

WASHSTATEC003007
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 142 of 396

Appointment

 

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/18/2019 9:55:37 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Accepted: Cats I-(II Telcon

Start: 9/19/2019 2:00:00 PM

End: 9/19/2019 3:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003008
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 143 of 396

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/18/2019 9:57:23 PM
To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaS] @state.gov]; Paul, Joshua M

[PaulJM @state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]; Wrege,
Karen M [WregeKM @state.gov]

Subject: Cats I-Il Telcon
Start: 9/19/2019 2:00:00 PM
End: 9/19/2019 3:00:00 PM

Show Time As: Tentative

Recurrence: (none)

All per our discussion Wed. evening. I'll dial in as host. Note, there is another telcon using this same number at 1700, so
we have a harc stop.

Adding in Karen Wredge for her potential role.

vir, Rick

Dial Ir: USA Toll-Free: i
USA Caller Paid ‘International Vl iii
access cope:

WASHSTATEC003009
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 144 of 396

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/18/2019 10:03:26 PM

To: Wrege, Karen M [WregeKM@state.gov]
Subject: RE: Cats I-lfl Telcon

Karen,

We'll fli you in in the morning. But Mike wil be asking you to potentially reach out to Custorns on this topic. He felt you
were in the best position to do se.

Cheers,
Hick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Departrnent of State

202-663-2828

SBU

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Wednesday, September 18, 2019 5:55 PM
To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: Cats I-Ill Telcon

Thanks, Rick. Should we ask Karen Wrege to join as wellso she can help with the outreach to Customs?
Joseph N. Khawam

Office of the Legal Adviser (L/PM}

From: Koelling, Richard W <KoelingRW @istate goy>

Sent: Wednesday, September 18, 2019 5:54 PM

To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Khawam, Joseph N; Foster, John A

Subject: Cats I-IIl Telcon

When: Thursday, September 19, 2019 10:00 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).
Where:

All per our discussion Wed. evening. |'ll dial in as host. Note, there is another telcan using this sarne number at 1100, so
we have a hard stop.

vir, Rick

Dial in: USA Toll-Free [i
USA Caller Paid/international iii!

WASHSTATEC003010
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 145 of 396

ACCESS coo:

SBU

WASHSTATEC003011
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 146 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/18/2019 10:06:14 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: Cats I-lll Telcon

Attachments: Cats I-Iil

Thanks, Rick. [think the attached email is the one. lll olan on reviewing it tormorrow.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Wednesday, September 18, 2019 6:01 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Cats I-Il] Telcon

Joe, Pil provide you a capy of Monjay’s edits if you don’t have a copy handy.
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SBU

Subject: RE: Cats I-Ill Telcon
Thanks, Rick. Should we ask Karen Wrege to join as well so she can help with the outreach to Custams?

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

Sent: Wednesday, September 18, 2019 5:54 PM

To: Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Khawam, Joseph N; Foster, John A

Subject: Cats I-lll Telcon

When: Thursday, September 19, 2019 10:00 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).
Where:

All per our discussion Weel. evening. Pll dial in as host. Note, there is another telcon using this same number at 1100, so
we have a hard stop.

WASHSTATEC003012
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 147 of 396

vir, Rick

Dial in: USA Toll-Free
USA Caller Paid/international —~ lO

ACCESS CODE: f

SBU

WASHSTATEC003013
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 148 of 396

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 8/22/2019 11:35:24 AM

To: Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M [MinarichCM @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

Subject: Cats I-IIl

Attachments: Tab 1 - Cat I-lll Final FRN BIS controls on 3D printing in preamble.docx

Flag: Follow up

Joe and Christine,
| revised the Cats I-Ill rule

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Mobile:

Email: MonjavyR@state.gov

   
 

Official - SBU
UNCLASSIFIED

WASHSTATEC003014
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 149 of 396

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/18/2019 10:24:50 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M
[PaulJIM@state.gov]; Foster, John A [FosterJA2 @state.gov]; Knawam, Joseph N [KhawamJN @state.gov]

Subject: Tab 1 - Cat [-lll Final FRN BIS controls on 3D printing in preamble

Attachments: Tab 1 - Cat I-lll Final FRN BIS controls on 3D printing in preamble.docx

ALCON,
Here is the rule

 

WASHSTATEC003015
 

WASHSTATEC003016
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 151 of 396

 

WASHSTATEC003017
 

WASHSTATEC003018
 

WASHSTATEC003019
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 154 of 396

Appointment

 

From: Miller, Michael F [Millermf@state.gov]
Sent: 9/18/2019 10:36:44 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Accepted: Cats I-llf Telcon

Start: 9/19/2019 2:00:00 PM

End: 9/19/2019 3:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003020
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 155 of 396

 

Message

From: Wrege, Karen M [WregeKM@state.gov]
Sent: 9/18/2019 11:29:41 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Re: Cats I-Ili Telcon

Thanks for the heads up.

Get Gutlook for 105

 

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Wednesday, September 18, 2019 6:03:26 PM
To: Wrege, Karen M <WregeKM @state.gov>
Subject: RE: Cats I-Ill Telcon

Karen,
We'll fill you in in the morning. But Mike will be asking you to potentially reach out to Customs on this tapic. He felt you
were in the best position to do se.

Cheers,
Rick

Richard W. Koelling, Jr.

Deputy Cirector (Acting)

Office of Defense Trade Controls Policy
Department of State

202-863-2828

SBU

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Wednesday, September 18, 2019 5:55 PM
To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: Cats I-Ill Telcon

Thanks, Rick. Should we ask Karen Wrege to join as wellso she can help with the outreach to Customs?

Joseoh N. Khawam
Office of the Legal Adviser (L/PM)

Sent: Wednesday, September 18, 2019 5:54 PM

To: Miller, Michael F; Heiderna, Sarah J; Paul, Joshua M; Khawam, Joseph N; Foster, John A

Subject: Cats I-lll Telcon

When: Thursday, September 19, 2019 10:00 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).
Where:

All per our discussion Wed. evening. | dial in as hast. Note, there is another telcon using this same number at 1100, so
we have a hard stop.

WASHSTATEC003021
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 156 of 396

vir, Rick
Dial In: USA rol Freel
USA Caller Paid/international wlll

ACCESS cov:

SBU

WASHSTATEC003022
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 157 of 396

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 9/19/2019 11:45:48 AM

To: Khawam, Joseph N [KhawamJN@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]
ce: Foster, John A [FosterJA2 @state.gov]; H_Staffers [H_Staffers@state.gov]

Subject: RE: Cats I-lll CN and Correspondence

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

Here’s the “incoming” from Menendez on this topic. Based on his letter it seers tke the 38(7} notification Joseph is
seeking would be dated 4 February, or shortly before then, if that helps.

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, September 18, 2019 6:07 PM

To: Darrach, Tamara A <DarrachTA@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Ce: Foster, John A <FosterJA2 @state.gov>; H_Staffers <H_Staffers@state.gov>
Subject: RE: Cats I-Ill CN and Correspondence

H colleagues: Following up on the email chain below and my conversation with Tamara on Friday, would be able to send
over the final congressional notifications for the Cats HH rule, as well as any correspondence with the Hill Gust formal
letters — both incoming and outgoing) on this issue by cob tomorrow? There unfortunately is now some urgency in
gathering these materials,

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

 

Subject: RE: Cats !-Ill CN and Correspondence

Joe - For final packages that went to the Hill, the staffers would have those. Copying them on this thread.
For correspondence, are talking formal letters or ernails too?

Thanks,
Tamara

SBU - Legal

Sent: Friday, September 13, 2019 4:27 PM

To: Khawam, Joseph N <khawarmiN @state gov>

Ce: Foster, John A <FosterJA? @state.gov>; Darrach, Tamara A <DarrachTA@ state. gay>
Subject: RE: Cats !-Ill CN and Correspondence

   

WASHSTATEC003023
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 158 of 396

Understood, based on a conve with Jeff just now.
For the finals of anything going to the Hil I’d have to refer you to H; adding Tamara for that purpose.

Josh

SBU - Legal

From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Friday, September 13, 2019 12:13 PM

To: Paul, Joshua M <PauliM@state.sov>

Ce: Foster, John A <FosterJA2@state.gov>

Subject: Cats I-lll CN and Correspondence

Hi Josh: We were looking to get a copy of the final CN on Cats I-lll that went to the Hill, as well as all of the
correspondence with members of Congress on this issue (both incoming and outgoing). Would you have these available
to send to us, and if not, would you know who would? |’d be happy to explain why we’re asking for them if you'd like to
give me a call (x7-8546).

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003024
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC003025
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 160 of 396

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC003026
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 161 of 396

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC003027
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 162 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/19/2019 3:29:57 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: Tech data as "items"

Attachments: 095 - Order Granting Pl.pdf

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, September 19, 2019 11:24 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: Tech data as "items"

Joe,

Thanks,

 

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU

WASHSTATEC003028
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase02cvP Abi RAR ocpaeninwends Filed O9ZALO Page 16? 26 396

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON, ef al.,

Plaintiffs,
NO. C18-1115RSL
Vv.
UNITED STATES DEPARTMENT OF PRELIMINARY INJUNCTION
STATE, et al.,
Defendants.

 

 

This matter comes before the Court on the “Plaintiff States’ Motion for Preliminary
Injunction.” Dkt. # 43. A temporary restraining order was entered on July 31, 2018, enjoining
the federal defendants! from implementing or enforcing a “Temporary Modification of Category
I of the United States Munitions List” and a July 27, 2018, letter issued by the U.S. Department
of State to Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation. The
order also required the federal defendants to preserve the status quo ex ante as if the
modification had not occurred and the letter had not been issued. Pursuant to the limitations set
forth in Fed. R. Civ. P. 65, the matter was set for hearing on August 10, 2018, but the restraining

order was extended by agreement of the parties to August 28, 2018, to accommodate an August

 

' The federal defendants are the United States Department of State, Michael R. Pompeo, the
Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema.

PRELIMINARY INJUNCTION - 1

WASHSTATEC003029

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase02cvP abi RAR Socpaeninwends Filed O9ZALO Page 2 oF 26 396

21, 2018, hearing date.

Having considered the memoranda, declarations, and exhibits submitted by the parties, as
well as the amicus curiae submissions of the Brady Campaign to Prevent Gun Violence,
Everytown for Gun Safety, and Electronic Frontier Foundation,’ and having heard the arguments
of counsel, the Court finds as follows:

PRELIMINARY INJUNCTION STANDARD

The standard for issuing a preliminary injunction is identical to the standard the Court
used when granting the temporary restraining order in this case. Thus, for purposes of the current
motion, the Court considers the more developed record to determine whether plaintiffs (1) are
likely to succeed on the merits of their APA claim; (2) are likely to suffer irreparable harm in the
absence of preliminary relief; (3) have shown that the balance of equities tips in their favor, and

(4) have shown that an injunction is in the public interest. Short v. Brown, 893 F.3d 671, 675

 

(9th Cir. 2018) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). In the
alternative, “if a plaintiff can only show that there are serious questions going to the merits — a
lesser showing than likelihood of success on the merits — then a preliminary injunction may still
issue if the balance of hardships tips sharply in the plaintiff's favor, and the other two Winter

factors are satisfied.” Feldman v. Ariz. Sec. of State’s Office, 843 F.3d 366, 375 (9th Cir. 2016)

 

(quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)) (internal

 

quotation marks omitted, emphasis in original).°

 

* The requests for leave to file amicus curiae briefs (Dkt. # 46, #47, and # 58) are GRANTED.

> The Court finds that the injunction plaintiffs seek is prohibitory in nature, rather than
mandatory. A prohibitory injunction maintains the status quo, which is generally described as the last,
uncontested status which preceded the present controversy. GoTo.com, Inc. v. Walt Disney Co., 202
F.3d 1199, 1210 (9th Cir. 2000). In this case, the status quo existed before the federal defendants issued

PRELIMINARY INJONCTION - 2

WASHSTATEC003030

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase0zcvP Abi RAR Socpaeninwends Filed OYZALO Page OF 26 396

BACKGROUND AND PROCEDURAL HISTORY

Since at least 2013, the federal government had taken the position that the Arms Export
Control Act (‘AECA”), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of
computer aided design (“CAD”) data files that would allow the creation of guns and their
components with a 3D printer. When defendant Defense Distributed posted CAD files for
various weapons on its website at the end of 2012, the Directorate of Defense Trade Controls
(“DDTC”), which is part of the Department of State, notified Defense Distributed that the
publication may have been unauthorized and in violation of the AECA’s implementing
regulations, the International Traffic in Arms Regulations (“ITAR”), 22 C.F.R. §§ 120-30. The
DDTC explained that making the CAD files available on the internet constituted a disclosure or
transfer of technical data to foreign persons and was considered an “export” subject to the
AECA and ITAR. The government advised Defense Distributed to remove the files from its
website and, if it believed the files were not properly subject to export control, to utilize the
commodity jurisdiction (“CJ”) procedure to obtain an official determination from the DDTC.

Defense Distributed filed a number of determination requests. When the DDTC failed to
make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for

the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.

 

Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
side against the Department of State, the DDTC, and various federal employees on the other.
Defense Distributed challenged the federal government’s power to regulate its publication of the

CAD files on the internet, arguing that the regulation subjected its gun-related speech to a

 

the temporary modification and letter on July 27, 2018.

PRELIMINARY INJUNCTION - 3

WASHSTATEC003031

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase0zcvP Abi RAR ocpaeninwends Filed O9ZALO Page 4 OF 26 396

system of prior restraints that was applied in an arbitrary manner in violation of Defense
Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
wanted to publish on the internet were technical data subject to the ITAR.

Defense Distributed filed a motion for preliminary injunction in the Texas litigation to
preclude the federal government from imposing prepublication approval requirements on any of
its CAD files. The federal government opposed the motion, arguing that:

@ “export of Defense Distributed’s CAD files could cause serious harm to U.S.

national security and foreign policy interests” that “warrant subjecting [the files] to

ITAR’s export licensing of technical data;”

@ Defense Distributed’s “CAD files constitute the functional equivalent of defense

articles: capable, in the hands of anyone who possesses commercially available 3D

printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
modified to be virtually undetectable in metal detectors and other security equipment;”

@ “The State Department is particularly concerned that [Defense Distributed’s]

proposed export of undetectable firearms technology could be used in an assassination,

for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
groups, or to compromise aviation security overseas in a manner specifically directed at

U.S. persons;” and

@ both the government and the public “have a strong interest in curbing violent

regional conflicts elsewhere in the world, especially when such conflict implicates the

security of the United States and the world as a whole.”

Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-

PRELIMINARY INJUNCTION - 4

WASHSTATEC003032

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase0zcv Abi RAR Socpaeninwends Filed O9ZALO Page 3 Of 26 396

Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
the unrestricted export of Defense Distributed’s CAD files would result in the production of
plastic firearms that are fully operable and virtually undetectable by conventional security
measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes
would cause serious and long-lasting harm to the foreign policy and national security interests of
the United States, that efforts to restrict the availability of defense articles to enemies of the
United States would fail, that the proliferation of weapons and related technologies would
contribute to a more dangerous international environment, and that the export would undercut
the domestic laws of nations that have more restrictive firearm controls and the United States’
foreign relations with those nations would suffer. Id., Dkt. # 32-1 at 4 35.

The Honorable Robert L. Pitman denied the motion for preliminary injunction, noting that
Defense Distributed’s avowed purpose is to facilitate “g/obal access to, and the collaborative
production of, information and knowledge related to the three-dimensional (‘3D’) printing of
arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
of conflict” and are of the type Congress authorized the President to regulate through the AECA.
Id., Dkt. # 43 at 8-9 (emphasis in original). The Fifth Circuit affirmed, finding that “the State
Department’s stated interest in preventing foreign nationals - including all manner of enemies of
this country - from obtaining technical data on how to produce weapons and weapons parts”

constitutes “a very strong public interest in national defense and national security.” Defense

 

Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458 (Sth Cir. 2016).
In April 2018, the federal government moved to dismiss Defense Distributed’s lawsuit,
reiterating that what was at stake was “the United States’ ability to control the export of weapons

~ a system of laws and regulations that seeks to ensure that articles useful for warfare or

PRELIMINARY INJUNCTION - 5

WASHSTATEC003033

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase02cvP Abi RAR ocpaeninwends Filed OYZALO Page 6 Of 26 396

terrorism are not shipped from the United States to other countries (or otherwise provided to
foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
threaten U.S. national security, U.S. foreign policy interests, or international peace and

stability.” Defense Distributed v. U.S. Dep’t of State, C15-0372RP, Dkt. # 92 at 1 (W.D. Tex).

 

Later that month, the parties reached a tentative settlement agreement. Pursuant to the
settlement, the Department of State changed course, abandoning its prior regulatory and
litigation positions and allowing the private defendants, Defense Distributed, the Second
Amendment Foundation, and Conn Williamson, to publish on the internet CAD files for the
automated production of 3D printed weapons. The federal government specifically agreed,
among other things, to publish a notice of proposed rulemaking and final rule revising the United
States Munitions List (““USML”) to allow the distribution of the CAD files, to announce a
temporary modification of the USML to allow immediate distribution while the final rule was in
development, and to issue a letter to Defense Distributed and other defendants advising that the
CAD files are approved for public release and unlimited distribution. The federal defendants also
acknowledged and agreed that the temporary modification and letter “permits any United States
person . . . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
announcement of the temporary modification and the issuance of the letter were to occur on or
before July 27, 2018. No findings of fact or other statements are provided in the agreement that
could explain the federal government’s dramatic change of position or that address, much less
invalidate, its prior analysis regarding the likely impacts of publication on the United States’
national security interests.

On May 24, 2018, the federal defendants published the promised rulemaking notice, with
the public comment period ending on July 9, 2018. 83 Fed. Reg. 24,198 (May 24, 2018); 83 Fed.

PRELIMINARY INJUNCTION - 6

WASHSTATEC003034

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase02cvP Abi RAR ocpaeninwends Filed O9ZALO Page 1 OP 26 396

Reg. 24,166 (May 24, 2018). The settlement agreement was signed on June 29, 2018, in the
midst of the public comment period, but not made public until July 10, 2018. The temporary
modification was published and the letter to the private defendants was issued on July 27, 2018.

Three days after the temporary modification was published, eight states and the District of
Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
violation of the Administrative Procedure Act (“APA”) and the Tenth Amendment to the United
States Constitution.* After an expedited hearing, the Court found that plaintiffs had shown a
likelihood of success on the merits of their Administrative Procedure Act claim insofar as the
temporary modification resulted in the removal of one or more items from the USML, that
plaintiffs had shown a likelihood of irreparable injury if an injunction did not issue because
Defense Distributed had announced its intent to make the CAD files downloadable from its
website on August 1, 2018, and that the balance of hardships and the public interest tipped
sharply in plaintiffs’ favor.

DISCUSSION

Plaintiffs’ request for a preliminary injunction is centered on its claim that the federal
defendants violated the APA. The APA authorizes judicial review of final agency action and
provides that a “reviewing court shall .. . hold unlawful and set aside agency action, findings,
and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law; . . . in excess of statutory jurisdiction, authority, or limitations; . . . [or]
without observance of procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the

federal government’s efforts to immediately remove items from the USML through issuance of a

 

* An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
August 2, 2018. Dkt. # 29.

PRELIMINARY INJONCTION - 7

WASHSTATEC003035

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase02cvPG_bi RAR ocpaeninwends Filed OYZALO Page 6 OP 26 396

temporary modification were procedurally defective in that the State Department failed to give
thirty days’ notice to the Congressional foreign relations committees specified in 22 U.S.C.
§ 2778(f)(1) and failed to obtain the concurrence of the Secretary of Defense as required by the
President when he delegated his removal authority to the Secretary of State in Executive Order
13637, § 1(n)(i).° Plaintiffs also argue that, to the extent the temporary modification permits
“any United States person” to use the CAD files at issue, the federal government’s action
impermissibly conflicts with state and federal laws limiting access to guns. Finally, plaintiffs
challenge the decision to allow the CAD files to be published on the internet as arbitrary and
capricious because the State Department failed to articulate any explanation for its decision to
allow the publication of the CAD files on the internet or to alter its earlier factual findings and
representations regarding the harms such publication will likely cause.
A. Jurisdiction

Both the federal and private defendants challenge the Court’s jurisdiction over this
matter. The federal defendants argue that the States lack standing, while the private defendants
argue that this lawsuit is an impermissible collateral attack on the outcome of the litigation in the

Western District of Texas.°

 

° Plaintiffs, citing a presidential tweet and a White House press briefing, also suggest that the
State Department exceeded its authority over the USML because the President disagrees with the way in
which that authority was exercised. Plaintiffs acknowledge, however, that the President has delegated
USML designations to the State Department. That delegation was not conditioned on obtaining the
President’s prior approval of or subsequent acquiescence to a listing decision. To the extent the
President believes that allowing printable gun files to be published on the internet is not sensible, he has
the power to influence, if not outright direct, the State Department’s decision-making in this matter. He
has not yet done so.

° The private defendants’ § 701 argument is discussed below.

PRELIMINARY INJUNCTION - 8

WASHSTATEC003036

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case ase02cvP Abi RAR Socpaeninwends Filed O9ZALS Page 9d Ot 25 396

1. Standing

In order to present a justiciable case or controversy under Article III of the U.S.
Constitution, plaintiffs must have standing to challenge defendants’ conduct and pursue the
relief requested.

[The] constitutional minimum of standing contains three elements. First, the
plaintiff must have suffered an injury in fact - an invasion of a legally protected
interest which is (a) concrete and particularized . . . and (b) actual or imminent, not
conjectural or hypothetical... . Second, there must be a causal connection
between the injury and the conduct complained of - the injury has to be fairly
traceable to the challenged action of the defendant, and not the result of the
independent action of some third party not before the court... . Third, it must be
likely, as opposed to merely speculative, that the injury will be redressed by a
favorable decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks, citations,

 

and alterations omitted). In an APA action, a State alleging a procedural violation has standing if
there is a possibility that the relief requested will prompt the agency to reconsider the decision
that is allegedly causing harm. Mass. v. Envt’] Protection Agency, 549 U.S. 497, 517 (2007). In
addition, a State has a legally protectable interest if it has a sovereign, quasi-sovereign, or
proprietary interest that would be impacted by the litigation. Dep’t of Fair Emp’t_& Hous. v.
Lucent Techs., 642 F.3d 728, 753 n.5 (9th Cir. 2011).

Plaintiffs allege that the federal defendants failed to provide notice of their intent to
remove technical data related to the manufacture of 3D guns from the USML and have made a
wholly unsupported - and therefore arbitrary and capricious - decision which, in the State
Department’s own words, will make anyone in possession of a commercially-available 3D

printer capable of automatically generating a lethal firearm that would be virtually undetectable

PRELIMINARY INJUNCTION - 9

WASHSTATEC003037

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-06-2016:L1 REUR Spoguaremanbelt Fikecoe?e7 120 Fagecib/at 25396

in metal detectors and other security equipment. The federal defendants assert that the alleged
failures are harmless or are causally unrelated to any harm the States might suffer because the
federal government’s regulatory authority under the AECA is limited to exports and the
plaintiffs’ concerns are purely domestic. Defendants’ argument is so myopic and restrictive as to
be unreasonable. Whatever defendants’ statutory authority, the fact is that the internet is both
domestic and international. The federal defendants’ determination that the 3D files at issue are
subject to regulation under ITAR and could not, therefore, be published on the internet reduced
risks of the proliferation of untraceable and undetectable weapons, assassinations, aviation and
other security breaches, and violations of gun control laws both abroad and at home. Thus, the
alleged failures to provide notice and to make a reasonable evaluation of the risks and benefits of
the proposed action not only impact national security but have domestic repercussions as well.
The Court finds that plaintiffs have not only alleged harm to their legally protectable
sovereign interests under the traditional standing analysis, but have also alleged a procedural
APA claim where there is a possibility that compelling compliance with the specified procedures
will prompt the agency to reconsider its decision. Forcing the federal defendants to give
Congress thirty days’ notice of the removal of the CAD files from the USML and to seek the
concurrence of the Department of Defense would afford other executive branch entities
(including the President) an opportunity to impact the decisionmaking process and would give
both Congress and the States a chance to generate any statutes or regulations deemed necessary
to address the regulatory void the delisting would create. Forcing the federal defendants to
evaluate the effect of the proposed delisting on world peace, national security, and the foreign
policy of the United States (factors which Congress intended the President or his designee to

consider) may also prompt a reconsideration of the decision to remove the CAD files from the

PRELIMINARY INJUNCTION - 10

WASHSTATEC003038

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016-L1 REUR Spoguatemanhett Fikecoe?e7 20 Fagect4 “ef 25396

USML. There is, at the very least, a possibility that the States would benefit from the relief
requested in this litigation.

Plaintiffs have standing to pursue the relief requested in the amended complaint. Plaintiffs
have alleged an injury in fact that is directly threatened by the federal defendants’ proposed
delisting of the technical data contained in Defense Distributed’s CAD files and that could be
ameliorated, if not avoided entirely, as a result of this litigation.

2. Collateral Attack

The private defendants argue that this lawsuit is an impermissible collateral attack on the
dismissal with prejudice of the Western District of Texas litigation. They reason that, had the
States moved to intervene in the prior litigation in order to object to the proposed settlement or
to seek a preliminary injunction precluding its execution, the motion would have been denied
and the States cannot, therefore, obtain such relief here. The conclusion does not follow from the
premise. The reasons the States would likely not have been permitted to intervene in the prior
litigation is that they were not necessary parties, they had no right to appear simply because they
were interested in its outcome, their claim had nothing to do with the facts or law at issue
between the existing parties, and their APA-based objections could be heard and their interests
protected in a separate litigation with the federal defendants. See Fed. R. Civ. P. 19 and 24. The
district court’s likely refusal to allow plaintiffs to appear and/or intervene in the Western District
of Texas litigation is not relevant to, much less dispositive of, plaintiffs’ right to seek relief in
this litigation.

If, as plaintiffs allege, the federal defendants exceeded their authority in entering into the
settlement agreement with the private defendants, they are entitled to file suit under the APA and
seek appropriate redress. If the remedy afforded in this litigation impinges on the federal

PRELIMINARY INJUNCTION - 11

WASHSTATEC003039

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate 2 96-2016-L1 REUR Spoguatemhanett Fikecoe?e7H20 Fagecib/df 25396

defendants’ ability to perform under their settlement agreement with the private defendants, the
latter may have a breach of contract claim against the former, but there is no jurisdictional bar to
this litigation in the circumstances presented here. The dismissal of the Texas litigation is not
under attack: rather, the States are challenging the adequacy of agency action. Defendants offer
no case law suggesting that violations of the APA can be shielded from judicial review by
simply incorporating them into a private settlement agreement.
B. Likelihood of Success on the Merits

1. Congressional Notice

The AECA authorizes the President of the United States “to control the import and the

99 66

export of defense articles and defense services” “[i]n furtherance of world peace and the security
and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The President has the power to
designate “defense articles and defense services:” the items so designated constitute the USML.
Id. The USML identifies categories of defense articles and services that are subject to export
controls. The list is “organized by paragraphs and subparagraphs” that “usually start by
enumerating or otherwise describing end-items, followed by major systems and equipment;
parts, components, accessories, and attachments; and technical data and defense services directly
related to the defense articles of that USML category.” 22 C.F.R. § 121.1(a). The USML,
Category I, includes all firearms up to .50 caliber (22 C.F.R. § 121.1(D(a) and (b)) and all
technical data “required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of” such firearms (22 C.F.R. § 120.10(a)).
Through the CJ process, the Department of State specifically determined that the CAD files
Defense Distributed seeks to publish are subject to the export controls of ITAR. The Department

“may not remove any item from the Munitions List until 30 days after the date on which [it] has

PRELIMINARY INJUNCTION - 12

WASHSTATEC003040

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagease ?-46-2016:11 REUR Spoguaremanbelt Fikecoe?e7H20 Fagec: B/G 25396

provided notice of the proposed removal to the Committee on International Relations of the
House of Representatives and to the Committee on Foreign Relations of the Senate... .” 22
U.S.C. § 2778(HC1).

Plaintiffs have shown a likelihood of success on the merits of their APA claim because
the temporary modification of the USML to allow immediate publication of the previously-
regulated CAD files constitutes the removal of one or more items from the USML without the
required Congressional notice. The federal government represents that its settlement with the
private defendants was the result of a multi-year review process in which the Departments of
Defense, Commerce, and State determined that firearms up to .50 caliber would not provide a
military advantage to adversaries and therefore no longer warrant export control and should be
removed from the USML.’ Assuming that is the case, the federal defendants acknowledge that
the governing statute, 22 U.S.C. §2778(f(1), requires that the results of the review be reported to
Congress and precludes the removal of any item from the USML until thirty days after such
notice is given.

The Department of State argues that its decision to allow the publication of previously-
regulated CAD files does not trigger the Congressional notice requirement because it has not

removed an “item” from the USML. Defendants argue that the notice requirement applies only

 

’ The federal defendants refused to produce the administrative record of the agency’s decision
(Dkt. # 49) and instead rely on the declaration of the Director of the Office of Defense Trade Control
Policy within the DDTC (Dkt. # 64-1) to explain how and why the decision was made to reverse the CJ
determination regarding the CAD files at issue. This tactic has placed plaintiffs and the Court at a
decided disadvantage in evaluating what the government relied upon when concluding that the State
Department’s prior findings regarding the national security risks posed by plastic, untraceable,
undetectable guns should be overruled. For purposes of the procedural APA claim, however, the
declaration confirms that notice to Congress will be given as required by 22 U.S.C. § 2778(f) if and only
if a final rule is issued. Dkt. # 64-1 at J 24.

PRELIMINARY INJUNCTION - 13

WASHSTATEC003041

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-06-2016:L1 REUR Spoguatemanbert FikecoePe7 20 Fagecs hg 25396

when a whole group or category of defense articles described in the USML, such as
“nonautomatic and semi-automatic firearms to caliber .5O inclusive (12.7 mm),” 22 C.F.R.

§ 121.1()(a), is removed and that that has not yet happened. This argument conflates “category”
with “item.” As described in the statute, the USML is a list of items designated by the President
as “defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an
exhaustive list of every individual article or service that is subject to export control under the
AECA, the Department of State opted to populate the USML with generally descriptive
categories. Those categories describe end-items, however, and it is those items that are the
“defense articles and defense services” that are subject to export control under the AECA. 22

C.F.R. § 121.1. See also Fact Sheet on President’s Export Control Reform Initiative (April 20,

 

2010), https://obamawhitchouse.archives.gov/the-press-office/fact-sheet-presidents-export-
control-reform-initiative (visited August 21, 2018) (noting that the United States’ system of
export control involved an “extensive list of controlled items which resulted in almost 130,000
licenses” in 2009). The congressional review and notice requirements specifically apply to items,
not categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms
that it is the removal of a particular article or service - i.e., an item rather than a category - that
triggers the review and notice requirements. The Department describes the CJ procedure as a
means of resolving doubts “as to whether an article or service is covered by the U.S. Munitions
List” and to seek “redesignation of an article or service currently covered by the U.S. Munitions
List.” 22 C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations
reiterate that the “Department must provide notice to Congress at least 30 days before any item
is removed from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the

statute and implementing regulations, the Court finds that plaintiffs are likely to prevail on their

PRELIMINARY INJUNCTION - 14

WASHSTATEC003042

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016:L1 REUR Spoguatemanhet+ Fikenoe?e7H20 Fagecib/ct 5396

argument that the terms “item” and “category” are distinct and that Congressional notice is
required whenever a previously-designated defense article or service is to be removed from the
AECA’s reach.

As noted above, the DDTC made an express determination that certain CAD files that can
be used with a 3D printer to manufacture guns and/or their components are “defense articles” or
“defense services” under the USML. Defendants attempted to revoke that designation through
the issuance of the “temporary modification” described in the settlement agreement in the
Western District of Texas litigation, thereby removing the CAD files from the USML and lifting
all export controls.* Congress was not notified prior to the removal. This procedural failure
cannot be rectified by providing Congressional notice thirty days in advance of any final rule
removing firearms up to .50 caliber from the USML. The temporary modification was an effort
to implement the removal immediately, without waiting for the rule to become final and without
giving Congress notice and an opportunity to exercise its oversight role. Because the removal to
which the States object occurred as of July 27, 2018, a subsequent notice is obviously not timely
under the statute.’

2. Concurrence of the Secretary of Defense

When the President delegated his authority under the AECA to the Secretary of State, he

also imposed a requirement that any changes in designations of defense articles and defense

 

* The Court rejects the private defendants’ attempt to distinguish the terms “remove” and
“exclude” in this context.

° To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
temporary modification, its use of that procedure to immediately redesignate an item that was previously
covered by the USML without Congressional notice violates the governing statute. “It is beyond dispute
that a federal regulation cannot empower the Government to do what a federal statute prohibits it from
doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).

PRELIMINARY INJUNCTION - 15

WASHSTATEC003043

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:L1 REUR Spoguaremhanheb+ FikecoePe7 120 Fageci B45 25396

services subject to export control have the concurrence of the Secretary of Defense. There is no
indication that the federal government followed the prescribed procedures. Plaintiffs are not
likely to succeed on the merits of this aspect of its claim, however, because the relevant
executive order expressly states that it does not “create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.”
Executive Order 13637, § 6(c).

3. Abrogation of State and Federal Law

In response to the States’ objections regarding the scope of the purported authorization
for “any United States person” to “access, discuss, use, reproduce, or otherwise benefit” from the
CAD files at issue, both the federal and private defendants disavow any intent to alter or in any
way impact existing federal prohibitions or limitations on the possession of firearms. The federal
defendants also recognize the continuing viability of state law gun control measures. Plaintiffs
do not address this argument in their reply memorandum.

4. Arbitrary and Capricious

Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
upload to the internet CAD files containing 3D printing instructions for the manufacture of
undetectable weapons was arbitrary and capricious because the State Department failed to
consider the factors set forth in the AECA and/or to overrule or even address its earlier findings
justifying regulation of the files. The federal defendants state that the change was the result of a
multi-year review process which led to the determination that firearms up to .50 caliber “do not
provide the United States with a critical military or intelligence advantage, and therefore do not

warrant continued control on the USML.” Dkt. # 64-1 at 4 24. Even if the Court accepts that the

PRELIMINARY INJUNCTION - 16

WASHSTATEC003044

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016:L1 RU Spoguatemaneht Fikecoe?e7 He Fagec 77H 25396

undisclosed administrative record will support this argument,'° there is no indication that the
Department considered the unique properties of 3D plastic guns or evaluated the factors
Congress deemed relevant when the Department decided to authorize the posting of the CAD
files on the internet as of July 27, 2018.

Until April 2018, the federal government took the position that technical data related to
the design and production of weapons using a commercially-available 3D printer posed a threat
to world peace and the security and foreign policy of the United States. Some of its concerns
related specifically to the undetectable nature of a gun made from plastic. Because they were
virtually undetectable in metal detectors and other security equipment, the State Department
feared that they could be used in assassination attempts, hijackings, piracy, and terrorist
activities. Other concerns related to the portability and ease of a manufacturing process that
would allow terrorist groups and embargoed nations to evade sanctions, repair weapons, restock
arms supplies, and fuel violent regional conflicts. Both aspects of the technical data at issue
would, the State Department feared, subvert the domestic laws of nations with restrictive firearm
controls, impairing the United States’ foreign relations with those nations. Overall, the
Department of State concluded that the worldwide publication of computerized instructions for
the manufacture of undetectable firearms was a threat to world peace and the national security
interests of the United States and would cause serious and long-lasting harm to its foreign policy.

Against these findings related to the specific defense articles at issue in this litigation, the
federal defendants state only that restricting the international availability of firearms up to .50

caliber will not provide the United States with a critical military or intelligence advantage. There

 

'° Plaintiffs’ motion to strike arguments based on the administrative record is DENIED.

PRELIMINARY INJONCTION - 17

WASHSTATEC003045

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016-L1 REUR Spoguatemanhett Filkecoe?e7 120 Fagec: BAG 25396

is no indication that the Department evaluated the unique characteristics and qualities of plastic
guns when it was considering the deletion of the small firearms category from the USML.
Statements made at oral argument affirmatively suggest that it did not do so prior to July 27,
2018. Nor is there any reasoned explanation for its change in position regarding the harms that
publication of the regulated technical data will engender. The State Department also appears to
have evaluated the export controls on small caliber firearms only through the prism of whether
restricting foreign access would provide the United States with a military or intelligence
advantage. Congress, however, directed the Department to consider how the proliferation of
technical data and related weaponry would impact world peace, national security, and foreign
policy. When President Obama initiated the multi-year review of the export control system on
which defendants rely, the stated goals of the review included “enhanc[ing] U.S. national
security” and updating the Cold War era system “to address the threats we face today and the

changing economic and technological landscape.” Fact Sheet on the President’s Export Control

 

Reform Initiative (April 20, 2010), https://obamawhitchouse.archives.gov/the-press-office/fact-

 

sheet-presidents-export -control-reform-initiative (visited August 21, 2018). Based on the
existing record, plaintiffs have raised serious questions regarding the merits of their claim that
the federal defendants failed to consider aspects of the problem which Congress deemed
important, failed to articulate a reasonable explanation for this particular decision in light of its
prior findings and representations, and engaged in arbitrary and capricious agency action.

5. Agency Discretion

The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
because the APA does not apply “to the extent that ... agency action 1s committed to agency

discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to

PRELIMINARY INJUNCTION - 18

WASHSTATEC003046

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:L1 REUR Spoguaremanhelt Fikecoe?e7 7120 Fageci bas 25396

agency discretion as a matter of law: the decision to designate an item as a defense article or
defense service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an
item from the USML, which Congress chose not to make unreviewable.

“Over the years, [the Supreme Court has] read § 701(a)(2) to preclude judicial review of
certain categories of administrative decisions that courts traditionally have regarded as
‘committed to agency discretion.’” Lincoln v. Vigil, 508 U.S. 182, 191 (1993). Thus, an express
legislative bar such as that found in § 2778(h) is not a prerequisite to a finding that an action is
committed to agency discretion by law. The Supreme Court has found that an agency’s decision
not to initiate enforcement proceedings, not to grant reconsideration of agency action, or how to
allocate funds from a lump-sum budget allocation are presumptively unreviewable because those
decisions often involve complicated balancing of factors within the agency’s expertise, Congress
imposed no relevant requirements or restrictions, and there 1s no adequate standard by which the
judiciary could evaluate the agency action. Id. at 191-93. Those factors do not apply here.
Plaintiffs are challenging the federal defendants’ failure to comply with certain procedures that
Congress and the courts have imposed when making removal decisions under AECA. “The
process by which an agency makes a rule may be reviewed for compliance with applicable
procedural requirements regardless of whether the substance of the rule is itself reviewable.”
Batalla Vidal v. Duke, 295 F. Supp.3d 127, 148 (E.D.N.Y. 2017).

6. First Amendment

The private defendants argue that the CAD files are protected speech under the First
Amendment, that restrictions on their ability to publish the files constitute a prior restraint that is
presumed to be unconstitutional, and that the regulations should be subjected to strict scrutiny.

Whether or not the First Amendment precludes the federal government from regulating the

PRELIMINARY INJUNCTION - 19

WASHSTATEC003047

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016-L1 REUR Spoguaremhanbet+ Fikecoe?e7 120 Fageczboat 25396

publication of technical data under the authority granted by the AECA is not relevant to the
merits of the APA claims plaintiffs assert in this litigation. Plaintiffs allege that the federal
defendants failed to follow prescribed procedures and acted in an arbitrary and capricious
manner when they issued the temporary modification and letter authorizing the immediate
publication of the CAD files. The State Department has not attempted to justify its action as
compelled by the First Amendment, nor have the private defendants shown that their First
Amendment interests are a defense to or otherwise invalidate plaintiffs’ claims against the
federal defendants. To the extent the private defendants’ speech is impacted, their First
Amendment interests are considered in the balancing of hardships and public interest section
below.
C. Irreparable Harm

Plaintiffs have submitted evidence, including declarations and the federal defendants’
prior findings, showing that the States will likely suffer irreparable injury if the technical data for
designing and producing undetectable weapons using a commercially-available 3D printer are
published on the internet. Many of the same concerns that prompted the DDTC to conclude that
the CAD files are “defense articles” within the scope of the USML apply with equal force to the
States. A gun made from plastic is virtually undetectable in metal detectors and other security
equipment intended to promote public safety at airports, sporting events, courthouses, music
venues, and government buildings. The portability and ease of a manufacturing process that can
be set up virtually anywhere would allow those who are, by law, prohibited from manufacturing,
possessing, and/or using guns to more easily evade those limitations. The publication of the
technical data would subvert the domestic laws of states with more restrictive firearm controls
and threaten the peace and security of the communities where these guns proliferate.

PRELIMINARY INJUNCTION - 20

WASHSTATEC003048

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-98-2016:L1 REUR Spoguatemanbett FikecoePe7 20 Fageczkast 25396

In addition, the States have certain public safety, law enforcement, and proprietary
interests that were not of particular concern to the United States when considering the effects the
technical data would have if exported to other countries. The instability and inaccuracy of 3D
printed firearms pose threats to the citizens of the plaintiff States, including both users and
bystanders, while the toy-like appearance increases the risk of unintentional discharge, injury,
and/or death. Guns that have no identifying information, guns that are undetectable, and guns
that thwart the use of standard forensic techniques to link a particular projectile to a particular
weapon will hamper law enforcement efforts to prevent and/or investigate crime within the
States’ respective jurisdictions. And to the extent a State itself utilizes metal detectors in its
courthouses, jails, prisons, or public buildings, it will have to expend additional time or money
in an effort to maintain security if, as the private defendants advocate, every person owns a
plastic gun.

The plaintiff States and the District of Columbia, as sovereigns, represent more than160
million people, many of whom have seen the threat level of their daily lives increase year after
year. The District of Columbia, New York, California, Virginia, Maryland, Minnesota, New
Jersey, and Pennsylvania have all endured assassinations or assassination attempts. School
shootings involving students of all ages have occurred in Colorado, Oregon, Washington,
Connecticut, Illinois, California, Virginia, Pennsylvania, North Carolina, Massachusetts,
Maryland, lowa, Hawaii, Minnesota, New York, and New Jersey during the past twenty years.
During the same time frame, California, Colorado, Connecticut, Illinois, Minnesota, Hawaii,
Massachusetts, Maryland have experienced workplace shootings with multiple victims. And, of
course, hijackers were able to crash airplanes into fields and buildings in Pennsylvania, New

York, and the District of Columbia/Virginia in 2001. Plaintiffs have a legitimate fear that adding

PRELIMINARY INJUNCTION - 21

WASHSTATEC003049

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:11 REUR Spoguatemhanheb+ Fikecoe?e7 7120 Fageczbagt 25396

undetectable and untraceable guns to the arsenal of weaponry already available will likely
increase the threat of gun violence they and their people experience.

Defendants do not argue that any of these injuries are reparable. Rather, defendants argue
that the injuries are not causally connected to the State Department’s decision to overturn its
prior CJ determination and remove the CAD files from the USML. The federal defendants assert
that, because the AECA regulates the export of defense articles, a change in their regulatory
stance cannot be the cause of the domestic effects of which plaintiffs complain. As discussed in
the standing analysis, this argument ignores reality and is wholly unpersuasive. The inclusion of
the CAD files on the USML prevented the technical data from being posted on the internet.
Because there is no “domestic” internet, the ban had the collateral effect of making it more
difficult to locate and download instructions for the manufacture of plastic firearms both
domestically and internationally. It takes virtually no imagination to perceive the direct
connection between removing the CAD files from the USML, the internet publication of the
technical data, and the likelihood of the irreparable injuries plaintiffs have identified.

The private defendants, for their part, argue that the causal connection is broken because
nine'! of the CAD files at issue are already on the internet (Defense Distributed posted them
again for good measure on July 27, 2018, as soon as the temporary modification and authorizing
letter were issued, but took them down when the temporary restraining order was entered).
Nevertheless, plaintiffs have shown that they are likely to suffer irreparable harm in the absence

of an injunction. First, it is not clear how available the nine files are: the possibility that a

 

'| In their memorandum and at oral argument, the private defendants state that they published ten
CAD files pursuant to the authorizations they received as part of the settlement. The file pertaining to
the Ghost Gunner 2 assembly files were not covered by the USML and not subject to ITAR control. Dkt.
# 29-1 at 82 and # 63-1 at 8.

PRELIMINARY INJUNCTION - 22

WASHSTATEC003050

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016-L1 REUR Spoauatemanhett Fikecoe?e7 20 Fageczbasr 25396

cybernaut with a BitTorrent protocol will be able to find a file in the dark or remote recesses of
the internet does not make the posting to Defense Distributed’s site harmless. Second, there is no
information regarding when these files were posted and whether they were posted with the
approval of the relevant government agency. Absent such approval, the files remain “technical
data” subject to ITAR control because they are not in the “public domain” for purposes of the
AECA. 22 C.F.R. § 120.10(b) and § 120.11(a)(7). Third, many of the files have not yet been
released, including files created by third parties and any files Defense Distributed will develop in
the future. Fourth, the private defendants’ dogged pursuit of the right to publish these files - and
the evident alarm with which the proposed publication has been met in the Congress, in the
White House, amongst advocacy groups, and in state houses all over the country - suggest that
further publication is not harmless.

Finally, the federal defendants argue that the States will not be harmed at all because the
United States is committed to enforcing the Undetectable Firearms Act of 1988. While the Court
appreciates the earnestness with which this commitment was made at oral argument, it is of
small comfort to know that, once an undetectable firearm has been used to kill a citizen of
Delaware or Rhode Island or Vermont, the federal government will seek to prosecute a weapons
charge in federal court while the State pursues a murder conviction in state court. The very
purpose for which the private defendants seck to release this technical data is to arm every
citizen outside of the government’s traditional control mechanisms of licenses, serial numbers,
and registration. It is the untraceable and undetectable nature of these small firearms that poses a
unique danger. Promising to detect the undetectable while at the same time removing a
significant regulatory hurdle to the proliferation of these weapons - both domestically and

internationally - rings hollow and in no way ameliorates, much less avoids, the harms that are

PRELIMINARY INJUNCTION - 23

WASHSTATEC003051

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate 2 46-2016:L1 REUR Spoguatemanet+ FikecoePe7 120 Fageczkag 25396

likely to befall the States if an injunction is not issued.
D. Balance of Hardships and Public Interest

Against the likelihood that the States will suffer the various harms discussed above, the
federal defendants identify no hardship of their own, but argue that the public interest in
allowing the Executive to exercise its discretion in determining how best to promote national
security weighs against preliminary injunctive relief. That discretion must, however, be
exercised through the procedures established by Congress and not in an arbitrary and capricious
manner.

The private defendants raise the more substantive argument that a preliminary injunction
will impair their First Amendment rights, a loss which, “for even minimal periods of time,
unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373-74 (1976). The
First Amendment argument raises a number of challenging issues. Is computer code speech? If
yes, is it protected under the First Amendment? To answer those questions, one would have to
determine what the nature of the files at issue here is: are they written and designed to interact
solely with a computer in the absence of the intercession of the mind or will of the recipient or is
it an expressive means for the exchange of information regarding computer programming and/or
weapons manufacturing? Are the export controls of the ITAR a prior restraint giving rise to a
presumption that they are unconstitutional? Is the AECA a general regulatory statute not
intended to control the content of speech but only incidentally limiting its unfettered exercise?
Or is the government attempting to regulate distribution of the CAD files because of the message
they convey? Depending on which level of scrutiny applies, does the regulation advance
important governmental interests unrelated to the suppression of free speech and avoid
burdening more speech than necessary or is the regulation narrowly tailored to promote a

PRELIMINARY INJUNCTION - 24

WASHSTATEC003052

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016-L1 REUR Spoguaremhanbel+ Fikecoe?e7 20 Fageczbidt 25396

compelling Government interest?

The Court declines to wade through these issues based on the limited record before it and
instead presumes that the private defendants have a First Amendment right to disseminate the
CAD files. That right is currently abridged, but it has not been abrogated. Regulation under the
AECA means that the files cannot be uploaded to the internet, but they can be emailed, mailed,
securely transmitted, or otherwise published within the United States. The Court finds that the
irreparable burdens on the private defendants’ First Amendment rights are dwarfed by the
irreparable harms the States are likely to suffer if the existing restrictions are withdrawn and that,
overall, the public interest strongly supports maintaining the status quo through the pendency of

this litigation.

For all of the foregoing reasons, plaintiffs’ motion for a preliminary injunction is
GRANTED. The federal defendants and all of their respective officers, agents, and employees
are hereby enjoined from implementing or enforcing the “Temporary Modification of Category I
of the United States Munitions List” and the letter to Cody R. Wilson, Defense Distributed, and
the Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018,
and shall preserve the status quo ex ante as if the modification had not occurred and the letter

had not been issued until further order of the Court.

Dated this 27th day of August, 2018.

Robert S. Lasnik
United States District Judge

PRELIMINARY INJUNCTION - 25

WASHSTATEC003053

 
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 188 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/19/2019 4:08:59 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]
Subject: Cats I-Ilf

Attachments: Tab 1 - Cat I-fll Final FRN.docx

Hi Alice: | wanted to see if you might have 5 minutes for a quick chat about the Cats I-II| FRN. We have some updates
on how to proceed, and | thought it would be prudent to loop you in sooner rather than later.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003054
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 189 of 396

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]
Sent: 9/19/2019 4:11:05 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
ce: Kottmyer, Alice M [KottmyerAM @state.gov]
Subject: RE: Cats I-lfl

Sue. 'm at

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, September 19, 2019 12:09 PM

To: Kottmyer, Alice M <KottmyerAM @state.gov>
Subject: Cats I-ll|

Hi Alice: | wanted to see if you might have 5 minutes for a quick chat about the Cats I-Il] FRN. We have some updates
on how to proceed, and | thought it would be prudent to loop you in sooner rather than later.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003055
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 190 of 396

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 9/19/2019 5:03:17 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Johnson, Clifton M
JlohnsonCMS5@state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]

Subject: AE30 -- Guns and Ammo

That’s all I have for now.

Thanks
Alice

SBU - Deliberative Process

WASHSTATEC003056
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 191 of 396

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/19/2019 6:39:23 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: Draft AM Package on Cats I-III

Attachments: AM for T- USML Cat I-III Final FRN.docx; Tab 1 - Cat I-[[l Final FRN.docx; Tab 2 - Rule Statement on Cat I-ill Final
FRN. pdf; Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-llf Transfer.pdf; Tab 10a - Preliminary Injunction
Decision.pdf; Tab 10b - Plaintiffs' MSJ.pdf; Tab 10c - Federal Defendants' MSJ.pdf; Tab 10d - Plaintiffs' Reply.pdf; Tab
10e - Federal Defendants' Reply.pdf; Tab 11a - District Court.pdf; Tab 11b - 5th Circuit.pdf; Tab Tic - Sth Circuit En
Banc.pdf; Tab 11d - SCOTUS. pdf; Tab 11e - Settlement Agreement.pdf; Tab 11f - Stipulation of Dismissal.pdf; Tab 12 -
Federal Register Notice for Department of State Proposed Rule.pdf; Tab 13 - Federal Register Notice for Department
of Commerce Proposed Rule.pdf; Tab 14a - Defendants' Opposition to Motion for a Preliminary Injunction.pdf; Tab
14b - Aguirre Declaration ISO Defendants' Opposition to Motion for a Preliminary Injunction.pdf; Tab 14c -
Defendants' Motion to Dismiss.pdf; Tab 7 - Summary of Criticisms and Concerns.docx

Jeff: Attached please find the draft AM for your review. ee

he rest of the tabs are attached just for your awareness.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003057
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC003058
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 193 of 396

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC003059
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 194 of 396

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC003060
Caémseé 298ew-00118-RSJ Mooonrerndt 851 Odie OdFHd DOPAgE D oage 195 of 396

—

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON, et a/.,
Plaintiffs,

oO f& 4S DH A Se RR NF

NO. C18-1115RSL
Vv.

UNITED STATES DEPARTMENT OF PRELIMINARY INJUNCTION
STATE, et ai.,

fet pet amet
Ro ee

Defendants.

—
eo

 

foot,
os

 

This matter comes before the Court on the “Plaintiff States’ Motion for Preliminary

pot oet
NN

Injunction.” Dkt. # 43. A temporary restraining order was entered on July 31, 2018, enjoining

oooh
~

the federal defendants’ from implementing or enforcing a “Temporary Modification of Category

—
oo

I of the United States Munitions List” and a July 27, 2018, letter issued by the U.S. Department

—
\o

of State to Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation. The

ho
QoQ

order also required the federal defendants to preserve the status quo ex ante as if the

i)
ry

modification had not occurred and the letter had not been issued. Pursuant to the limitations set

Nm &
fd IND

forth in Fed. R. Civ. P. 65, the matter was set for hearing on August 10, 2018, but the restraining

nN
5S

order was extended by agreement of the parties to August 28, 2018, to accommodate an August

bo
a

 

No
aN

' The federal defendants are the United States Department of State, Michael R. Pompeo, the
Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema.

NN N
Co Oo

PRELIMINARY INJUNCTION - 1

 

WASHSTATEC003061

 
 

 

 

 

 

Céesé 208ewO00115-4RA Mdconedt 851 Obiddl 0SFAbd DPAge A oFBEge 196 of 396
1 | 21, 2018, hearing date.
2 Having considered the memoranda, declarations, and exhibits submitted by the parties, as
° well as the amicus curiae submissions of the Brady Campaign to Prevent Gun Violence,
Everytown for Gun Safety, and Electronic Frontier Foundation,’ and having heard the arguments
6 of counsel, the Court finds as follows:
7 PRELIMINARY INJUNCTION STANDARD
8 The standard for issuing a preliminary injunction is identical to the standard the Court
9 used when granting the temporary restraining order in this case. Thus, for purposes of the current
0 motion, the Court considers the more developed record to determine whether plaintiffs (1) are
. likely to succeed on the merits of their APA claim; (2) are likely to suffer irreparable harm in the
13 || absence of preliminary relief; (3) have shown that the balance of equities tips in their favor, and
14 || (4) have shown that an injunction is in the public interest. Short v. Brown, 893 F.3d 671, 675
15 || (9th Cir. 2018) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). In the
16 alternative, “if a plaintiff can only show that there are serious questions going to the merits — a
. lesser showing than likelihood of success on the merits — then a preliminary injunction may still
19 issue if the balance of hardships tips sharply in the plaintiff's favor, and the other two Winter
49 || factors are satisfied.” Feldman v. Ariz. Sec. of State’s Office, 843 F.3d 366, 375 (9th Cir. 2016)
21 || (quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)) (internal
22 quotation marks omitted, emphasis in original).
23
24 * The requests for leave to file amicus curiae briefs (Dkt. # 46, # 47, and # 58) are GRANTED.
2s 3 The Court finds that the injunction plaintiffs seek is prohibitory in nature, rather than
96 || mandatory. A prohibitory injunction maintains the status quo, which is generally described as the last,
uncontested status which preceded the present controversy. GoTo.com, Inc. v. Walt Disney Co., 202
27 || F.3d 1199, 1210 (9th Cir. 2000). In this case, the status quo existed before the federal defendants issued
28 || PRELIMINARY INJUNCTION - 2

 

WASHSTATEC003062

 
 

 

Céese 208ewO00115-4RA Mdconrerdt 851 Osiddl 0SFAbd D9PAgE B oFBEge 197 of 396
1 BACKGROUND AND PROCEDURAL HISTORY
2 Since at least 2013, the federal government had taken the position that the Arms Export
° Control Act (‘AECA”), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of
computer aided design (“CAD”) data files that would allow the creation of guns and their
6 || Components with a 3D printer. When defendant Defense Distributed posted CAD files for
7 || various weapons on its website at the end of 2012, the Directorate of Defense Trade Controls
8 | “DDTC”), which is part of the Department of State, notified Defense Distributed that the
9 publication may have been unauthorized and in violation of the AECA’s implementing
"9 regulations, the International Traffic in Arms Regulations (ITAR”), 22 C.F.R. §§ 120-30. The
. DDTC explained that making the CAD files available on the internet constituted a disclosure or
13 || transfer of technical data to foreign persons and was considered an “export” subject to the
14 || AECA and ITAR. The government advised Defense Distributed to remove the files from its
15 || website and, if it believed the files were not properly subject to export control, to utilize the
16 commodity jurisdiction (“CJ”) procedure to obtain an official determination from the DDTC.
. Defense Distributed filed a number of determination requests. When the DDTC failed to
19 make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for
39 || the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.
21 || Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
22 | side against the Department of State, the DDTC, and various federal employees on the other.
3 Defense Distributed challenged the federal government’s power to regulate its publication of the
i, CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
26
27 || the temporary modification and letter on July 27, 2018.
28 || PRELIMINARY INJUNCTION - 3

 

WASHSTATEC003063

 
Céeseé 208ow-O00115-4RAJ Mdconrerdt 851 Osiddl 0SFAAdDOPAge 4 oFBge 198 of 396
1 || system of prior restraints that was applied in an arbitrary manner in violation of Defense
2 | Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
; filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
wanted to publish on the internet were technical data subject to the ITAR.
6 Defense Distributed filed a motion for preliminary injunction in the Texas litigation to
7 || preclude the federal government from imposing prepublication approval requirements on any of
8 || its CAD files. The federal government opposed the motion, arguing that:
9 ! “export of Defense Distributed’s CAD files could cause serious harm to U.S.
"9 national security and foreign policy interests” that “warrant subjecting [the files] to
. ITAR’s export licensing of technical data;”
13 ! Defense Distributed’s “CAD files constitute the functional equivalent of defense
14 articles: capable, in the hands of anyone who possesses commercially available 3D
15 printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
16 modified to be virtually undetectable in metal detectors and other security equipment;”
. ! “The State Department is particularly concerned that [Defense Distributed’s]
19 proposed export of undetectable firearms technology could be used in an assassination,
20 for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
21 groups, or to compromise aviation security overseas in a manner specifically directed at
22 U.S. persons;” and
3 ! both the government and the public “have a strong interest in curbing violent
i, regional conflicts elsewhere in the world, especially when such conflict implicates the
6 security of the United States and the world as a whole.”
97 || Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-
28 || PRELIMINARY INJUNCTION - 4

 

WASHSTATEC003064

 
 

Céesé 208ew-00115-4RAJ Mdconedt 851 Obiddl 0SFAbd DOPAge BS oFBEge 199 of 396
1 || Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
2 | the unrestricted export of Defense Distributed’s CAD files would result in the production of
° plastic firearms that are fully operable and virtually undetectable by conventional security
measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes
6 || Would cause serious and long-lasting harm to the foreign policy and national security interests of
7 || the United States, that efforts to restrict the availability of defense articles to enemies of the
8 || United States would fail, that the proliferation of weapons and related technologies would
9 contribute to a more dangerous international environment, and that the export would undercut
"9 the domestic laws of nations that have more restrictive firearm controls and the United States’
. foreign relations with those nations would suffer. Id., Dkt. # 32-1 at 4 35.
13 The Honorable Robert L. Pitman denied the motion for preliminary injunction, noting that
14 || Defense Distributed’s avowed purpose is to facilitate “g/obal access to, and the collaborative
15 || production of, information and knowledge related to the three-dimensional (‘3D’) printing of
16 arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
. of conflict” and are of the type Congress authorized the President to regulate through the AECA.
19 Id., Dkt. # 43 at 8-9 (emphasis in original). The Fifth Circuit affirmed, finding that “the State
99 || Department’s stated interest in preventing foreign nationals - including all manner of enemies of
21 || this country - from obtaining technical data on how to produce weapons and weapons parts”
22 |! constitutes “a very strong public interest in national defense and national security.” Defense
3 Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458 (th Cir. 2016).
i, In April 2018, the federal government moved to dismiss Defense Distributed’s lawsuit,
6 reiterating that what was at stake was “the United States’ ability to control the export of weapons
27 || - a system of laws and regulations that seeks to ensure that articles useful for warfare or
28 || PRELIMINARY INJUNCTION - 5

 

WASHSTATEC003065

 
 

Céese 208ew-O001154RA Mdconrerdt 851 Osiddl 0SFAbd DOPAge 6 oFBEge 200 of 396

1 | terrorism are not shipped from the United States to other countries (or otherwise provided to

2 foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to

° threaten U.S. national security, U.S. foreign policy interests, or international peace and

stability.” Defense Distributed v. U.S. Dep’t of State, C15-0372RP, Dkt. # 92 at 1 (W.D. Tex).

6 || Later that month, the parties reached a tentative settlement agreement. Pursuant to the

7 || settlement, the Department of State changed course, abandoning its prior regulatory and

8 || litigation positions and allowing the private defendants, Defense Distributed, the Second

9 Amendment Foundation, and Conn Williamson, to publish on the internet CAD files for the
0 automated production of 3D printed weapons. The federal government specifically agreed,
. among other things, to publish a notice of proposed rulemaking and final rule revising the United
13 || States Munitions List (“USML”) to allow the distribution of the CAD files, to announce a
14 || temporary modification of the USML to allow immediate distribution while the final rule was in
15 || development, and to issue a letter to Defense Distributed and other defendants advising that the
16 CAD files are approved for public release and unlimited distribution. The federal defendants also
. acknowledged and agreed that the temporary modification and letter “permits any United States
19 person . . . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
99 || announcement of the temporary modification and the issuance of the letter were to occur on or
21 || before July 27, 2018. No findings of fact or other statements are provided in the agreement that
22 | could explain the federal government’s dramatic change of position or that address, much less
3 invalidate, its prior analysis regarding the likely impacts of publication on the United States’
i, national security interests.
6 On May 24, 2018, the federal defendants published the promised rulemaking notice, with
97 || the public comment period ending on July 9, 2018. 83 Fed. Reg. 24,198 (May 24, 2018); 83 Fed.
28 || PRELIMINARY INJUNCTION - 6

 

WASHSTATEC003066

 
 

Céeseé 208ew-O00115-4RAJ Mdconedt 851 Obiddl 0SFAbd DIPAgE DG oFBEge 201 of 396

1 | Reg. 24,166 (May 24, 2018). The settlement agreement was signed on June 29, 2018, in the
2 | midst of the public comment period, but not made public until July 10, 2018. The temporary
° modification was published and the letter to the private defendants was issued on July 27, 2018.
Three days after the temporary modification was published, eight states and the District of
6 || Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
7 || violation of the Administrative Procedure Act (“APA”) and the Tenth Amendment to the United
8 || States Constitution.’ After an expedited hearing, the Court found that plaintiffs had shown a
9 likelihood of success on the merits of their Administrative Procedure Act claim insofar as the

"9 temporary modification resulted in the removal of one or more items from the USML, that

. plaintiffs had shown a likelihood of irreparable injury if an injunction did not issue because

13 || Defense Distributed had announced its intent to make the CAD files downloadable from its

14 || website on August 1, 2018, and that the balance of hardships and the public interest tipped

15 || sharply in plaintiffs’ favor.

6 DISCUSSION

. Plaintiffs’ request for a preliminary injunction is centered on its claim that the federal

19 defendants violated the APA. The APA authorizes judicial review of final agency action and

39 || provides that a “reviewing court shall... hold unlawful and set aside agency action, findings,

21 || and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

22 || accordance with law; .. . in excess of statutory jurisdiction, authority, or limitations; .. . [or]

3 without observance of procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the

i, federal government’s efforts to immediately remove items from the USML through issuance of a

*° * An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on

27 || August 2, 2018. Dkt. # 29.

28 || PRELIMINARY INJUNCTION - 7

 

WASHSTATEC003067

 
 

Cémse 208ew00115-RAJ Oocomernt GS! ddldel 0dFAAd @PAge 8 oP2age 202 of 396
1 || temporary modification were procedurally defective in that the State Department failed to give
2 thirty days’ notice to the Congressional foreign relations committees specified in 22 U.S.C.
3
§ 2778(£)(1) and failed to obtain the concurrence of the Secretary of Defense as required by the
4
5 President when he delegated his removal authority to the Secretary of State in Executive Order
6 || 13637, § 1(n)(i).’ Plaintiffs also argue that, to the extent the temporary modification permits
7 || “any United States person” to use the CAD files at issue, the federal government’s action
8 || impermissibly conflicts with state and federal laws limiting access to guns. Finally, plaintiffs
9 challenge the decision to allow the CAD files to be published on the internet as arbitrary and
10
capricious because the State Department failed to articulate any explanation for its decision to
11
D allow the publication of the CAD files on the internet or to alter its earlier factual findings and
13 || fepresentations regarding the harms such publication will likely cause.
14 | A. Jurisdiction
15 Both the federal and private defendants challenge the Court’s jurisdiction over this
16 matter. The federal defendants argue that the States lack standing, while the private defendants
17
argue that this lawsuit is an impermissible collateral attack on the outcome of the litigation in the
18
19 | Western District of Texas.°
20
21
22 ° Plaintiffs, citing a presidential tweet and a White House press briefing, also suggest that the
State Department exceeded its authority over the USML because the President disagrees with the way in
23 || which that authority was exercised. Plaintiffs acknowledge, however, that the President has delegated
>A USML designations to the State Department. That delegation was not conditioned on obtaining the
President’s prior approval of or subsequent acquiescence to a listing decision. To the extent the
5 || President believes that allowing printable gun files to be published on the internet is not sensible, he has
the power to influence, if not outright direct, the State Department’s decision-making in this matter. He
26 || has not yet done so.
27 ° The private defendants’ § 701 argument is discussed below.
28 || PRELIMINARY INJUNCTION - 8

 

WASHSTATEC003068

 
 

 

Céeseé 208ew-O00115-4RAJ Mdconerdt 851 Ohiddl 0SFAHd DIPAge O oFBEge 203 of 396
1 1. Standing
2 In order to present a justiciable case or controversy under Article III of the U.S.
3
Constitution, plaintiffs must have standing to challenge defendants’ conduct and pursue the
4
5 relief requested.
6 [The] constitutional minimum of standing contains three elements. First, the
plaintiff must have suffered an injury in fact - an invasion of a legally protected
7 interest which is (a) concrete and particularized . . . and (b) actual or imminent, not
8 conjectural or hypothetical .... Second, there must be a causal connection
9 between the injury and the conduct complained of - the injury has to be fairly
10 traceable to the challenged action of the defendant, and not the result of the
independent action of some third party not before the court. . . . Third, it must be
11 likely, as opposed to merely speculative, that the injury will be redressed by a
12 favorable decision.
13
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks, citations,
14
5 and alterations omitted). In an APA action, a State alleging a procedural violation has standing if
16 there is a possibility that the relief requested will prompt the agency to reconsider the decision
17 || that is allegedly causing harm. Mass. v. Envt’l Protection Agency, 549 U.S. 497, 517 (2007). In
18 || addition, a State has a legally protectable interest if it has a sovereign, quasi-sovereign, or
19 proprietary interest that would be impacted by the litigation. Dep’t of Fair Emp’t_& Hous. v.
20
Lucent Techs., 642 F.3d 728, 753 n.5 (9th Cir. 2011).
21
3 Plaintiffs allege that the federal defendants failed to provide notice of their intent to
93 || femove technical data related to the manufacture of 3D guns from the USML and have made a
24 || wholly unsupported - and therefore arbitrary and capricious - decision which, in the State
25 || Department’s own words, will make anyone in possession of a commercially-available 3D
26 printer capable of automatically generating a lethal firearm that would be virtually undetectable
27
28 || PRELIMINARY INJUNCTION - 9

 

WASHSTATEC003069

 
Céase22 AB-cv-OD11ESLRSAJ DiPaonene 85 1 PietOSRiéTBOWage2) dPabe 204 of 396
1 | in metal detectors and other security equipment. The federal defendants assert that the alleged
2 || failures are harmless or are causally unrelated to any harm the States might suffer because the
° federal government’s regulatory authority under the AECA is limited to exports and the
plaintiffs’ concerns are purely domestic. Defendants’ argument is so myopic and restrictive as to
6 || be unreasonable. Whatever defendants’ statutory authority, the fact is that the internet is both
7 || domestic and international. The federal defendants’ determination that the 3D files at issue are
8 || subject to regulation under ITAR and could not, therefore, be published on the internet reduced
9 risks of the proliferation of untraceable and undetectable weapons, assassinations, aviation and
0 other security breaches, and violations of gun control laws both abroad and at home. Thus, the
. alleged failures to provide notice and to make a reasonable evaluation of the risks and benefits of
13 || the proposed action not only impact national security but have domestic repercussions as well.
14 The Court finds that plaintiffs have not only alleged harm to their legally protectable
15 || sovereign interests under the traditional standing analysis, but have also alleged a procedural
16 APA claim where there is a possibility that compelling compliance with the specified procedures
. will prompt the agency to reconsider its decision. Forcing the federal defendants to give
19 Congress thirty days’ notice of the removal of the CAD files from the USML and to seek the
39 || concurrence of the Department of Defense would afford other executive branch entities
21 || Gncluding the President) an opportunity to impact the decisionmaking process and would give
22 | both Congress and the States a chance to generate any statutes or regulations deemed necessary
3 to address the regulatory void the delisting would create. Forcing the federal defendants to
i, evaluate the effect of the proposed delisting on world peace, national security, and the foreign
6 policy of the United States (factors which Congress intended the President or his designee to
27 || consider) may also prompt a reconsideration of the decision to remove the CAD files from the
28 || PRELIMINARY INJUNCTION - 10

 

WASHSTATEC003070

 
Céase22 AB-cv-ODITELRSAJ DiPaaonene 85 1 PietOSRiélBO Wage201 dPabe 205 of 396

1 | USML. There is, at the very least, a possibility that the States would benefit from the relief

2 requested in this litigation.

° Plaintiffs have standing to pursue the relief requested in the amended complaint. Plaintiffs

have alleged an injury in fact that is directly threatened by the federal defendants’ proposed

6 || delisting of the technical data contained in Defense Distributed’s CAD files and that could be

7 || ameliorated, if not avoided entirely, as a result of this litigation.

8 2. Collateral Attack

9 The private defendants argue that this lawsuit is an impermissible collateral attack on the
"9 dismissal with prejudice of the Western District of Texas litigation. They reason that, had the
. States moved to intervene in the prior litigation in order to object to the proposed settlement or
13 || to seek a preliminary injunction precluding its execution, the motion would have been denied
14 || and the States cannot, therefore, obtain such relief here. The conclusion does not follow from the
15 || premise. The reasons the States would likely not have been permitted to intervene in the prior
16 litigation is that they were not necessary parties, they had no right to appear simply because they
. were interested in its outcome, their claim had nothing to do with the facts or law at issue
19 between the existing parties, and their APA-based objections could be heard and their interests
99 || protected in a separate litigation with the federal defendants. See Fed. R. Civ. P. 19 and 24. The
21 || district court’s likely refusal to allow plaintiffs to appear and/or intervene in the Western District
22 | of Texas litigation is not relevant to, much less dispositive of, plaintiffs’ right to seek relief in
3 this litigation.
24
95 If, as plaintiffs allege, the federal defendants exceeded their authority in entering into the
6 settlement agreement with the private defendants, they are entitled to file suit under the APA and
97 || seek appropriate redress. If the remedy afforded in this litigation impinges on the federal
28 || PRELIMINARY INJUNCTION - 11

 

WASHSTATEC003071

 
Céase22 AB-cv-ODI1iIELRSAJ DiPaonene 85 1 PietOSRiéTBO Wage22 dPabe 206 of 396
1 || defendants’ ability to perform under their settlement agreement with the private defendants, the
2 | latter may have a breach of contract claim against the former, but there is no jurisdictional bar to
° this litigation in the circumstances presented here. The dismissal of the Texas litigation is not
under attack: rather, the States are challenging the adequacy of agency action. Defendants offer
6 || 20 case law suggesting that violations of the APA can be shielded from judicial review by
7 || simply incorporating them into a private settlement agreement.
8 || B. Likelihood of Success on the Merits
9 1. Congressional Notice
0 The AECA authorizes the President of the United States “to control the import and the
. export of defense articles and defense services” “[i]n furtherance of world peace and the security
13 || and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The President has the power to
14 || designate “defense articles and defense services:” the items so designated constitute the USML.
15 || Id. The USML identifies categories of defense articles and services that are subject to export
16 controls. The list is “organized by paragraphs and subparagraphs” that “usually start by
. enumerating or otherwise describing end-items, followed by major systems and equipment;
19 parts, components, accessories, and attachments; and technical data and defense services directly
39 || related to the defense articles of that USML category.” 22 C.F.R. § 121.1(a). The USML,
21 || Category I, includes all firearms up to .50 caliber (22 C.F.R. § 121.1(D(a) and (b)) and all
22 |! technical data “required for the design, development, production, manufacture, assembly,
3 operation, repair, testing, maintenance or modification of’ such firearms (22 C.F.R. § 120.10(a)).
i, Through the CJ process, the Department of State specifically determined that the CAD files
6 Defense Distributed seeks to publish are subject to the export controls of ITAR. The Department
27 || “may not remove any item from the Munitions List until 30 days after the date on which [it] has
28 || PRELIMINARY INJUNCTION - 12

 

WASHSTATEC003072

 
 

Céase22 AB-cv-OD11ELRSAJ DiPaonene 85 1 PietOSRiéTBO Wage208 dPabe 207 of 396
1 || provided notice of the proposed removal to the Committee on International Relations of the
2 | House of Representatives and to the Committee on Foreign Relations of the Senate... .” 22
3
ULS.C. § 2778(H(1).
4
5 Plaintiffs have shown a likelihood of success on the merits of their APA claim because
6 || the temporary modification of the USML to allow immediate publication of the previously-
7 || regulated CAD files constitutes the removal of one or more items from the USML without the
8 || required Congressional notice. The federal government represents that its settlement with the
9 private defendants was the result of a multi-year review process in which the Departments of
10
Defense, Commerce, and State determined that firearms up to .50 caliber would not provide a
11
1D military advantage to adversaries and therefore no longer warrant export control and should be
13 || femoved from the USML.’ Assuming that is the case, the federal defendants acknowledge that
14 || the governing statute, 22 U.S.C. §2778(f(1), requires that the results of the review be reported to
15 | Congress and precludes the removal of any item from the USML until thirty days after such
16 . oe,
notice is given.
17
The Department of State argues that its decision to allow the publication of previously-
18
19 regulated CAD files does not trigger the Congressional notice requirement because it has not
39 || removed an “item” from the USML. Defendants argue that the notice requirement applies only
21
22 ae -
7’ The federal defendants refused to produce the administrative record of the agency’s decision
23 || (Dkt. # 49) and instead rely on the declaration of the Director of the Office of Defense Trade Control
Policy within the DDTC (Dkt. # 64-1) to explain how and why the decision was made to reverse the CJ
24 || determination regarding the CAD files at issue. This tactic has placed plaintiffs and the Court at a
5 decided disadvantage in evaluating what the government relied upon when concluding that the State
Department’s prior findings regarding the national security risks posed by plastic, untraceable,
96 || undetectable guns should be overruled. For purposes of the procedural APA claim, however, the
declaration confirms that notice to Congress will be given as required by 22 U.S.C. § 2778(f) if and only
27 || if'a final rule is issued. Dkt. # 64-1 at J 24.
28 || PRELIMINARY INJUNCTION - 13

 

WASHSTATEC003073

 
 

Céase22 AB-cv-OD11ELRSAJ Diaanene 85 1 PietOSRiéLB0 Wage24 dPabe 208 of 396

1 | when a whole group or category of defense articles described in the USML, such as

2 | “nonautomatic and semi-automatic firearms to caliber .50 inclusive (12.7 mm),” 22 C.F.R.

° § 121.1(D(a), is removed and that that has not yet happened. This argument conflates “category”

with “item.” As described in the statute, the USML is a list of items designated by the President

6 || as “defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an

7 || exhaustive list of every individual article or service that is subject to export control under the

8 | AECA, the Department of State opted to populate the USML with generally descriptive

9 categories. Those categories describe end-items, however, and it is those items that are the
"9 “defense articles and defense services” that are subject to export control under the AECA. 22
. C.F.R. § 121.1. See also Fact Sheet on President’s Export Control Reform Initiative (April 20,
13 || 2010), https://obamawhitehouse.archives. gov/the-press-office/fact-sheet-presidents-export-
14 || control-reform-initiative (visited August 21, 2018) (noting that the United States’ system of
15 || export control involved an “extensive list of controlled items which resulted in almost 130,000
16 licenses” in 2009). The congressional review and notice requirements specifically apply to items,
. not categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms
19 that it is the removal of a particular article or service - /.e., an item rather than a category - that
99 || triggers the review and notice requirements. The Department describes the CJ procedure as a
21 || means of resolving doubts “as to whether an article or service is covered by the U.S. Munitions
22 || List” and to seek “redesignation of an article or service currently covered by the U.S. Munitions
3 List.” 22 C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations
i, reiterate that the “Department must provide notice to Congress at least 30 days before any item
6 is removed from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the
77 || statute and implementing regulations, the Court finds that plaintiffs are likely to prevail on their
28 || PRELIMINARY INJUNCTION - 14

 

WASHSTATEC003074

 
 

Céase22 AB-cv-OD11ELRSAJ DiPaonene 85 1 PietOSRiéTBO Wage2s dPabe 209 of 396
1 || argument that the terms “item” and “category” are distinct and that Congressional notice is
2 required whenever a previously-designated defense article or service is to be removed from the
° AECA’s reach.
As noted above, the DDTC made an express determination that certain CAD files that can
6 || be used with a 3D printer to manufacture guns and/or their components are “defense articles” or
7 || “defense services” under the USML. Defendants attempted to revoke that designation through
8 || the issuance of the “temporary modification” described in the settlement agreement in the
9 Western District of Texas litigation, thereby removing the CAD files from the USML and lifting
, all export controls.* Congress was not notified prior to the removal. This procedural failure
1D cannot be rectified by providing Congressional notice thirty days in advance of any final rule
13 || femoving firearms up to .50 caliber from the USML. The temporary modification was an effort
14 || to implement the removal immediately, without waiting for the rule to become final and without
15 || giving Congress notice and an opportunity to exercise its oversight role. Because the removal to
16 which the States object occurred as of July 27, 2018, a subsequent notice is obviously not timely
. under the statute.’
19 2. Concurrence of the Secretary of Defense
20 When the President delegated his authority under the AECA to the Secretary of State, he
21 || also imposed a requirement that any changes in designations of defense articles and defense
22
23 ® The Court rejects the private defendants’ attempt to distinguish the terms “remove” and
>A “exclude” in this context.
5 ° To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
temporary modification, its use of that procedure to immediately redesignate an item that was previously
26 || covered by the USML without Congressional notice violates the governing statute. “It is beyond dispute
that a federal regulation cannot empower the Government to do what a federal statute prohibits it from
27 || doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).
28 || PRELIMINARY INJUNCTION - 15

 

WASHSTATEC003075

 
Céase22 AB-cv-ODI11ELRSAJ DiPaonene 85 1 PietOSRiéTBO Wage216 dPabe 210 of 396

1 || services subject to export control have the concurrence of the Secretary of Defense. There is no

2 || indication that the federal government followed the prescribed procedures. Plaintiffs are not

° likely to succeed on the merits of this aspect of its claim, however, because the relevant

executive order expressly states that it does not “create any right or benefit, substantive or

6 || procedural, enforceable at law or in equity by any party against the United States, its

7 || departments, agencies, or entities, its officers, employees, or agents, or any other person.”

8 || Executive Order 13637, § 6(c).

9 3. Abrogation of State and Federal Law
, In response to the States’ objections regarding the scope of the purported authorization
1D for “any United States person” to “access, discuss, use, reproduce, or otherwise benefit” from the
13 || CAD files at issue, both the federal and private defendants disavow any intent to alter or in any
14 || way impact existing federal prohibitions or limitations on the possession of firearms. The federal
15 || defendants also recognize the continuing viability of state law gun control measures. Plaintiffs
16 do not address this argument in their reply memorandum.
. 4. Arbitrary and Capricious
19 Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
39 || upload to the internet CAD files containing 3D printing instructions for the manufacture of
21 || undetectable weapons was arbitrary and capricious because the State Department failed to
22 | consider the factors set forth in the AECA and/or to overrule or even address its earlier findings
3 justifying regulation of the files. The federal defendants state that the change was the result of a
i, multi-year review process which led to the determination that firearms up to .50 caliber “do not
6 provide the United States with a critical military or intelligence advantage, and therefore do not
97 || warrant continued control on the USML.” Dkt. # 64-1 at 7 24. Even if the Court accepts that the
28 || PRELIMINARY INJUNCTION - 16

 

WASHSTATEC003076

 
 

Céase22 AB-cv-OD11ELRSAJ Diaaonene 85 1 PietOSRiétBOWage27 dPabe 211 of 396
1 || undisclosed administrative record will support this argument,’° there is no indication that the
2 Department considered the unique properties of 3D plastic guns or evaluated the factors
° Congress deemed relevant when the Department decided to authorize the posting of the CAD
files on the internet as of July 27, 2018.
6 Until April 2018, the federal government took the position that technical data related to
7 || the design and production of weapons using a commercially-available 3D printer posed a threat
8 || to world peace and the security and foreign policy of the United States. Some of its concerns
9 related specifically to the undetectable nature of a gun made from plastic. Because they were
, virtually undetectable in metal detectors and other security equipment, the State Department
1D feared that they could be used in assassination attempts, hijackings, piracy, and terrorist
13 || activities. Other concerns related to the portability and ease of a manufacturing process that
14 || would allow terrorist groups and embargoed nations to evade sanctions, repair weapons, restock
15 || arms supplies, and fuel violent regional conflicts. Both aspects of the technical data at issue
16 would, the State Department feared, subvert the domestic laws of nations with restrictive firearm
. controls, impairing the United States’ foreign relations with those nations. Overall, the
19 Department of State concluded that the worldwide publication of computerized instructions for
99 || the manufacture of undetectable firearms was a threat to world peace and the national security
21 || interests of the United States and would cause serious and long-lasting harm to its foreign policy.
22 Against these findings related to the specific defense articles at issue in this litigation, the
3 federal defendants state only that restricting the international availability of firearms up to .50
i, caliber will not provide the United States with a critical military or intelligence advantage. There
26
27 '° Plaintiffs’ motion to strike arguments based on the administrative record is DENIED.
28 || PRELIMINARY INJUNCTION - 17

 

WASHSTATEC003077

 
 

 

Céase22 AB-cv-ODI1IELRSAJ DiPaaonene 85 1 PietOSRiéTBO Wage21B dPabe 212 of 396
1 | is no indication that the Department evaluated the unique characteristics and qualities of plastic
2 guns when it was considering the deletion of the small firearms category from the USML.
° Statements made at oral argument affirmatively suggest that it did not do so prior to July 27,
2018. Nor is there any reasoned explanation for its change in position regarding the harms that
6 || Publication of the regulated technical data will engender. The State Department also appears to
7 || have evaluated the export controls on small caliber firearms only through the prism of whether
8 || restricting foreign access would provide the United States with a military or intelligence
9 advantage. Congress, however, directed the Department to consider how the proliferation of
0 technical data and related weaponry would impact world peace, national security, and foreign
. policy. When President Obama initiated the multi-year review of the export control system on
13 || Which defendants rely, the stated goals of the review included “enhanc[ing] U.S. national
14 || security” and updating the Cold War era system “to address the threats we face today and the
15 | changing economic and technological landscape.” Fact Sheet on the President’s Export Control
16 Reform Initiative (April 20, 2010), https://obamawhitehouse.archives.gov/the-press-office/fact-
. sheet-presidents-export -control-reform-initiative (visited August 21, 2018). Based on the
19 existing record, plaintiffs have raised serious questions regarding the merits of their claim that
99 || the federal defendants failed to consider aspects of the problem which Congress deemed
21 || important, failed to articulate a reasonable explanation for this particular decision in light of its
22 prior findings and representations, and engaged in arbitrary and capricious agency action.
3 5. Agency Discretion
i, The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
6 because the APA does not apply “to the extent that .. . agency action is committed to agency
97 || discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to
28 || PRELIMINARY INJUNCTION - 18

 

WASHSTATEC003078

 
Céase22 AB-cv-OD11ELRSAJ Diaonene 85 1 PietOSRiéTBO Wage2B dPabe 213 of 396
1 || agency discretion as a matter of law: the decision to designate an item as a defense article or
2 | defense service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an
° item from the USML, which Congress chose not to make unreviewable.
“Over the years, [the Supreme Court has] read § 701(a)(2) to preclude judicial review of
6 || certain categories of administrative decisions that courts traditionally have regarded as
7 || ‘committed to agency discretion.’” Lincoln v. Vigil, 508 U.S. 182, 191 (1993). Thus, an express
8 || legislative bar such as that found in § 2778(h) is not a prerequisite to a finding that an action is
9 committed to agency discretion by law. The Supreme Court has found that an agency’s decision
"9 not to initiate enforcement proceedings, not to grant reconsideration of agency action, or how to
. allocate funds from a lump-sum budget allocation are presumptively unreviewable because those
13 || decisions often involve complicated balancing of factors within the agency’s expertise, Congress
14 || imposed no relevant requirements or restrictions, and there is no adequate standard by which the
15 || judiciary could evaluate the agency action. Id. at 191-93. Those factors do not apply here.
16 Plaintiffs are challenging the federal defendants’ failure to comply with certain procedures that
. Congress and the courts have imposed when making removal decisions under AECA. “The
19 || Process by which an agency makes a rule may be reviewed for compliance with applicable
99 || procedural requirements regardless of whether the substance of the rule is itself reviewable.”
21 || Batalla Vidal v. Duke, 295 F. Supp.3d 127, 148 (E.D.N.Y. 2017).
22 6. First Amendment
3 The private defendants argue that the CAD files are protected speech under the First
i, Amendment, that restrictions on their ability to publish the files constitute a prior restraint that is
6 presumed to be unconstitutional, and that the regulations should be subjected to strict scrutiny.
97 || Whether or not the First Amendment precludes the federal government from regulating the
28 || PRELIMINARY INJUNCTION - 19

 

WASHSTATEC003079

 
Céase22 AB-cv-OD1IELRSAJ DiPaonene 85 1 PietOSRiéTBOWage2ZD dPabe 214 of 396

1 || publication of technical data under the authority granted by the AECA is not relevant to the

2 | merits of the APA claims plaintiffs assert in this litigation. Plaintiffs allege that the federal

° defendants failed to follow prescribed procedures and acted in an arbitrary and capricious

manner when they issued the temporary modification and letter authorizing the immediate

6 || Publication of the CAD files. The State Department has not attempted to justify its action as

7 || compelled by the First Amendment, nor have the private defendants shown that their First

8 || Amendment interests are a defense to or otherwise invalidate plaintiffs’ claims against the

9 federal defendants. To the extent the private defendants’ speech is impacted, their First
0 Amendment interests are considered in the balancing of hardships and public interest section
. below.
13 || C- irreparable Harm
14 Plaintiffs have submitted evidence, including declarations and the federal defendants’
15 || prior findings, showing that the States will likely suffer irreparable injury if the technical data for
16 designing and producing undetectable weapons using a commercially-available 3D printer are
. published on the internet. Many of the same concerns that prompted the DDTC to conclude that
19 the CAD files are “defense articles” within the scope of the USML apply with equal force to the
39 || States. A gun made from plastic is virtually undetectable in metal detectors and other security
21 || equipment intended to promote public safety at airports, sporting events, courthouses, music
22 venues, and government buildings. The portability and ease of a manufacturing process that can
3 be set up virtually anywhere would allow those who are, by law, prohibited from manufacturing,
i, possessing, and/or using guns to more easily evade those limitations. The publication of the
6 technical data would subvert the domestic laws of states with more restrictive firearm controls
97 || and threaten the peace and security of the communities where these guns proliferate.
28 || PRELIMINARY INJUNCTION - 20

 

WASHSTATEC003080

 
Céase22 AB-cv-OD11ELRSAJ DiPaaonene 85 1 PietOSRiéTBOWage2ZAl dPabe 215 of 396
1 In addition, the States have certain public safety, law enforcement, and proprietary
2 | interests that were not of particular concern to the United States when considering the effects the
° technical data would have if exported to other countries. The instability and inaccuracy of 3D
printed firearms pose threats to the citizens of the plaintiff States, including both users and
6 || bystanders, while the toy-like appearance increases the risk of unintentional discharge, injury,
7 || and/or death. Guns that have no identifying information, guns that are undetectable, and guns
8 || that thwart the use of standard forensic techniques to link a particular projectile to a particular
9 weapon will hamper law enforcement efforts to prevent and/or investigate crime within the
0 States’ respective jurisdictions. And to the extent a State itself utilizes metal detectors in its
. courthouses, jails, prisons, or public buildings, it will have to expend additional time or money
13 || in an effort to maintain security if, as the private defendants advocate, every person owns a
14 || plastic gun.
15 The plaintiff States and the District of Columbia, as sovereigns, represent more than160
16 million people, many of whom have seen the threat level of their daily lives increase year after
. year. The District of Columbia, New York, California, Virginia, Maryland, Minnesota, New
19 Jersey, and Pennsylvania have all endured assassinations or assassination attempts. School
39 || Shootings involving students of all ages have occurred in Colorado, Oregon, Washington,
21 || Connecticut, Illinois, California, Virginia, Pennsylvania, North Carolina, Massachusetts,
22 Maryland, Iowa, Hawaii, Minnesota, New York, and New Jersey during the past twenty years.
23 During the same time frame, California, Colorado, Connecticut, [linois, Minnesota, Hawaii,
i, Massachusetts, Maryland have experienced workplace shootings with multiple victims. And, of
26 || Course, hijackers were able to crash airplanes into fields and buildings in Pennsylvania, New
97 || York, and the District of Columbia/Virginia in 2001. Plaintiffs have a legitimate fear that adding
28 || PRELIMINARY INJUNCTION - 21

 

WASHSTATEC003081

 
 

Céase22 AB-cv-OD11ELRSAJ DiPaonent 85 1 PietOSRiélBO Wage2ee dPabe 216 of 396
1 || undetectable and untraceable guns to the arsenal of weaponry already available will likely
2 II increase the threat of gun violence they and their people experience.
° Defendants do not argue that any of these injuries are reparable. Rather, defendants argue
that the injuries are not causally connected to the State Department’s decision to overturn its
6 || Prior CJ determination and remove the CAD files from the USML. The federal defendants assert
7 || that, because the AECA regulates the export of defense articles, a change in their regulatory
8 || stance cannot be the cause of the domestic effects of which plaintiffs complain. As discussed in
9 the standing analysis, this argument ignores reality and is wholly unpersuasive. The inclusion of
0 the CAD files on the USML prevented the technical data from being posted on the internet.
. Because there is no “domestic” internet, the ban had the collateral effect of making it more
13 || difficult to locate and download instructions for the manufacture of plastic firearms both
14 || domestically and internationally. It takes virtually no imagination to perceive the direct
15 | connection between removing the CAD files from the USML, the internet publication of the
16 technical data, and the likelihood of the irreparable injuries plaintiffs have identified.
. The private defendants, for their part, argue that the causal connection is broken because
19 nine'’ of the CAD files at issue are already on the internet (Defense Distributed posted them
39 || again for good measure on July 27, 2018, as soon as the temporary modification and authorizing
21 || letter were issued, but took them down when the temporary restraining order was entered).
22 Nevertheless, plaintiffs have shown that they are likely to suffer irreparable harm in the absence
3 of an injunction. First, it is not clear how available the nine files are: the possibility that a
24
2 ‘Tn their memorandum and at oral argument, the private defendants state that they published ten
26 || CAD files pursuant to the authorizations they received as part of the settlement. The file pertaining to
the Ghost Gunner 2 assembly files were not covered by the USML and not subject to ITAR control. Dkt.
27 || # 29-1 at 82 and # 63-1 at 8.
28 || PRELIMINARY INJUNCTION - 22

 

WASHSTATEC003082

 
Céase22 AB-cv-OD11ELRSAJ DiPaonene 85 1 PietOSRiéLBO Wage2zes dPabe 217 of 396
1 | cybernaut with a BitTorrent protocol will be able to find a file in the dark or remote recesses of
2 | the internet does not make the posting to Defense Distributed’s site harmless. Second, there is no
° information regarding when these files were posted and whether they were posted with the
approval of the relevant government agency. Absent such approval, the files remain “technical
6 || data” subject to ITAR control because they are not in the “public domain” for purposes of the
7 || AECA. 22 C.F.R. § 120.10(b) and § 120.11(a)(7). Third, many of the files have not yet been
8 || released, including files created by third parties and any files Defense Distributed will develop in
9 the future. Fourth, the private defendants’ dogged pursuit of the right to publish these files - and
"9 the evident alarm with which the proposed publication has been met in the Congress, in the
. White House, amongst advocacy groups, and in state houses all over the country - suggest that
13 || further publication is not harmless.
14 Finally, the federal defendants argue that the States will not be harmed at all because the
15 | United States is committed to enforcing the Undetectable Firearms Act of 1988. While the Court
16 appreciates the earnestness with which this commitment was made at oral argument, it is of
. small comfort to know that, once an undetectable firearm has been used to kill a citizen of
19 Delaware or Rhode Island or Vermont, the federal government will seek to prosecute a weapons
99 || charge in federal court while the State pursues a murder conviction in state court. The very
21 || purpose for which the private defendants seek to release this technical data is to arm every
22 | citizen outside of the government’s traditional control mechanisms of licenses, serial numbers,
3 and registration. It is the untraceable and undetectable nature of these small firearms that poses a
i, unique danger. Promising to detect the undetectable while at the same time removing a
6 significant regulatory hurdle to the proliferation of these weapons - both domestically and
97 || internationally - rings hollow and in no way ameliorates, much less avoids, the harms that are
28 || PRELIMINARY INJUNCTION - 23

 

WASHSTATEC003083

 
Céase22 AB-cv-ODI1IELRSAJ Diaanent 85 1 PietOSRiélBO Wage2 dPabe 218 of 396

1 || likely to befall the States if an injunction is not issued.

2 | D. Balance of Hardships and Public Interest

° Against the likelihood that the States will suffer the various harms discussed above, the

federal defendants identify no hardship of their own, but argue that the public interest in

6 || allowing the Executive to exercise its discretion in determining how best to promote national

7 || security weighs against preliminary injunctive relief. That discretion must, however, be

8 || exercised through the procedures established by Congress and not in an arbitrary and capricious

? | manner.
10

The private defendants raise the more substantive argument that a preliminary injunction

. will impair their First Amendment rights, a loss which, “for even minimal periods of time,
13 || Unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373-74 (1976). The
14 || First Amendment argument raises a number of challenging issues. Is computer code speech? If
15 || yes, is it protected under the First Amendment? To answer those questions, one would have to
16 determine what the nature of the files at issue here is: are they written and designed to interact
a solely with a computer in the absence of the intercession of the mind or will of the recipient or is
18
19 it an expressive means for the exchange of information regarding computer programming and/or
39 || weapons manufacturing? Are the export controls of the ITAR a prior restraint giving rise to a
21 || presumption that they are unconstitutional? Is the AECA a general regulatory statute not
22 |! intended to control the content of speech but only incidentally limiting its unfettered exercise?
3 Or is the government attempting to regulate distribution of the CAD files because of the message
i, they convey? Depending on which level of scrutiny applies, does the regulation advance
6 important governmental interests unrelated to the suppression of free speech and avoid
77 || burdening more speech than necessary or is the regulation narrowly tailored to promote a
28 || PRELIMINARY INJUNCTION - 24

 

WASHSTATEC003084

 
Céase22 AB-cv-OD1IELRSAJ DiPaaonene 85 1 PietOSRieTBO Wage2es dPabe 219 of 396
1 | compelling Government interest?
2 The Court declines to wade through these issues based on the limited record before it and
° instead presumes that the private defendants have a First Amendment right to disseminate the
CAD files. That right is currently abridged, but it has not been abrogated. Regulation under the
6 AECA means that the files cannot be uploaded to the internet, but they can be emailed, mailed,
7 || securely transmitted, or otherwise published within the United States. The Court finds that the
8 || irreparable burdens on the private defendants’ First Amendment rights are dwarfed by the
9 irreparable harms the States are likely to suffer if the existing restrictions are withdrawn and that,
"9 overall, the public interest strongly supports maintaining the status quo through the pendency of
. this litigation.
13
14 For all of the foregoing reasons, plaintiffs’ motion for a preliminary injunction is
15 | GRANTED. The federal defendants and all of their respective officers, agents, and employees
16 are hereby enjoined from implementing or enforcing the “Temporary Modification of Category I
. of the United States Munitions List” and the letter to Cody R. Wilson, Defense Distributed, and
19 the Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018,
39 || and shall preserve the status quo ex ante as if the modification had not occurred and the letter
21 || had not been issued until further order of the Court.
22
3 Dated this 27th day of August, 2018.
24
0s AU
6 Robert S. Lasnik _
United States District Judge
27
28 || PRELIMINARY INJUNCTION - 25

 

WASHSTATEC003085

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Cageate?-96-2016-L1 REUR Spoguaremanhi76 ied CAAA Page 4261 g1396

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON; STATE OF
CALIFORNIA; STATE OF COLORADO;
STATE OF CONNECTICUT; STATE OF
DELAWARE; DISTRICT OF COLUMBIA;
STATE OF HAWAII; STATE OF ILLINOIS;
STATE OF IOWA; STATE OF
MARYLAND; COMMONWEALTH OF
MASSACHUSETTS; STATE OF
MINNESOTA; STATE OF NEW JERSEY;
STATE OF NEW YORK; STATE OF
NORTH CAROLINA; STATE OF OREGON;
COMMONWEALTH OF PENNSYLVANIA;
STATE OF RHODE ISLAND; STATE OF
VERMONT and COMMONWEALTH OF
VIRGINIA,

Plaintiffs,
V.

UNITED STATES DEPARTMENT OF
STATE, et al.,

Defendants.

 

 

 

 

NO. 2:18-cv-01115-RSL

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT

NOTE ON MOTION CALENDAR:
APRIL 19, 2019!

! The briefing schedule for this motion is set by the Case Management Order (Dkt. # 115).

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-01115-RSL

WASHSTATEC003086

ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

WASHSTATEC003087

 

Cageate?-46-2016-L1 RUR Spoguaremanbi76 ied OPASAS Page 22df 1396

TABLE OF CONTENTS
I. INTRODUCTION AND RELIEF REQUESTED 0.0... ic eccceeseseeeneeneteceneesecnaeenesaeseeeanenees ]
Tl. STATEMENT OF UNDISPUTED FACTS occ ecceseseeseceeeneeeveecrerecneeseeeseseeeareneeets 2
A. AECA and ITAR Govern Export Control of Weapons and Related Technical
Datta... eee cece ceeee cree ee ceneeecraeeeceaeeecsausessauesesausessasesnsauecesusecrneeeceseesersneeceseeeereneece 2
B. The Subject Files Can Produce Functional Weapons Using a 3D Printer................. 2
C. The State Department Defends Its Regulation of the Subject Files, Defeating
Defense Distributed at Every Stage of the Litigation ............cccesseeeeeceeeeeeeeeneeeneens 3
D. Reversing Its Position, the State Department Settles with Defense Distributed
by Agreeing to Remove the Subject Files from the U.S. Munitions List........0......... 5
E. This Court Preliminarily Enjoins the Temporary Modification and Letter .............. 7
F. The State Department Offers Shifting, Unsupported Rationales for Its Actions....... 7
G. Final Rules Are Forthcoming, According to the Federal Defendants .......0 8
TH. ARGUMENT occ eee cceeescesecneveecnsesecneessnsaessevsecnavecenaeseesaecsevaessevaesaeeseenaeeeeeaeseasaetatens 9
A. Legal Standard 0... ceeecccessceceeeceneeeseeecececaeeveeeseenesaeeceaeceaeeeseeesneesnaeevaneseanenneeeeaeeed 9
B. The State Department Failed to Provide the Required 30 Days’ Notice to
Congress and Exceeded Its Regulatory Authority ......... 0... ccc eeeceeeeeeeseeeeeeeeeeeeeneeeaees 10
C. The State Department’s Actions Were Arbitrary and Capricious ..............:ececeeees 12
1. The administrative record fails to explain or support the agency’s
asserted rationales for abruptly reversing its POSITION. .............:eecceesseeeeeeeereeees 12
2. The agency failed to consider the specific properties of 3D-printed guns
and disregarded the unique threats they POSe............eccesececeseceeeeeeeeeeneetneeenereeees 15
3. The agency’s stated rationales are pretextual as applied to 3D-printable
firearm fileS. oo eee cee ese eseeesecsaeceesaeesnesseesaeesaecseesseeeeeaesnaeensesseeseeeseeeatenaes 18
D. The Court Should Vacate the State Department’s Actions and Enjoin It from
Further Attempts to Unlawfully Deregulate the Files ........ oe. cecceeseeeceeeneeeeeeeeereeees 20
TV. CONCLUSION ooo ccceeecesenecneeeecnseceensesenaecaessecnaveceeaeseeaecseaesaevsesaeeseeaeeeeaeseeseeeates 24
ii ATTORNEY GENERAL OF WASHINGTON
PLAINTIFF STATES’ MOTION FOR Compiex Litigation Division
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-06-2016:11 REUR Spoguaremhanhi76 Tied OPASAG Page aa g1396

L INTRODUCTION AND RELIEF REQUESTED

This lawsuit challenges the State Department’s “temporary” deregulation of 3D-printable
computer files for the automatic production of undetectable, untraceable plastic firearms. The
subject files include specific files that Defense Distributed plans to release on the internet if they
are exempted from federal export control, as well as files that may be created in the future and
other unknown, unreviewed files. If the files are allowed to be published online, they will be
permanently available to virtually anyone inside or outside the United States—including
terrorists, assassins, violent criminals, mentally ill persons, and unsupervised children.

The State Department, which has regulated the subject files for years by including them
on the U.S. Munitions List pursuant to the Arms Export Control Act (AECA), abruptly attempted
to deregulate the files via a “Temporary Modification of Category I” of the Munitions List
(“Temporary Modification’) and a letter to Defense Distributed (“Letter”). It did so pursuant to
a private settlement agreement, without following statutorily mandated procedures or providing
any public notice, as a fait accompli before promulgating any final rule (or even considering
public comments on a proposed rule). It also did so without considering the unique properties of
3D-printable firearms or the national and domestic security implications of permitting their
“unlimited” release. The State Department’s actions were unlawful, ultra vires, arbitrary and
capricious, and unconstitutional, as established by the administrative record and other undisputed
evidence. Its reckless and covert deregulation evaded Congress’s “particularly rigorous oversight
of the Munitions List” and public scrutiny as to an issue of national significance.

The Plaintiff States ask the Court to enter summary judgment in their favor, vacate the
Temporary Modification and Letter, and permanently enjoin the Federal Defendants from
removing the subject files from the Munitions List without following AECA’s procedural
requirements. The only potentially lawful way to remove the files is to comply with all
mandatory procedures. In fact, the Federal Defendants say a compliant final rule is forthcoming,

implicitly conceding the point even as they continue to defend the indefensible.

] ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003088

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016:L1 REUR Spoguaremhanhi76 ied OPASAG Page ast gis96

I. STATEMENT OF UNDISPUTED FACTS

The filed administrative record is consistent with the undisputed facts alleged and
established by the States at earlier stages of this litigation, as set forth below.

A. AECA and ITAR Govern Export Control of Weapons and Related Technical Data
The Arms Export Control Act (AECA) authorizes the President of the United States “to

39 66

control the import and the export of defense articles and defense services” “{i]n furtherance of
world peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1).
Items he designates as “defense articles and defense services” constitute the U.S. Munitions List.
Id. The President delegated his authority to designate Munitions List items to the State
Department, see Executive Order 13637 § 1(n)(Q), and the Department promulgated the
International Traffic in Arms Regulations (TAR), which are administered by its Directorate of
Defense Trade Controls.’ 22 C.F.R. §§ 120-130; see Dkt. # 64 (Fed. Defs’ Opp. to PI) at 2.

Category I of the Munitions List includes all firearms up to .50 caliber and related
“technical data,” 22 C.F.R. § 121.1(D)(a), ie., data “required for the design, development,
production, manufacture, assembly, operation, repair, testing, maintenance or modification of”
such firearms, id. § 120.10(a). In cases where it is unclear whether a particular item is a defense
article subject to ITAR, the Department makes an individualized “commodity jurisdiction” (CJ)
determination using a procedure set forth in the ITAR. See id. § 120.4; Dkt. # 64 at 3.
B. The Subject Files Can Produce Functional Weapons Using a 3D Printer

The files at issue in this case are Defense Distributed’s 3D-printable Computer Aided
Design (CAD) files that can be used to produce the “Liberator” pistol and other defense articles,

plus other unidentified files that Defense Distributed “has and will continue to create and

 

2 The Department, the Directorate, Michael R. Pompeo, Mike Miller, and Sarah Heidemia are collectively
referred to as the “State Department” or the “Federal Defendants.”

3 See also Declaration of Kristin Beneski, Ex. A (Aguirre Declaration), [| 19-20 (describing the CJ
determination procedure).

2 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003089

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-L1 REUR Spoguaremanei76 ied OPASAS Page S26 g1396

possess” in the future and any “similar files generated by its members and others.’* A functional
Liberator pistol can be made almost entirely of plastic using the CAD files and a commonly
available 3D printer, with “considerably less know-how” than is needed to manufacture a firearm
using “conventional technical data.’ As then-Director of the Office of Defense Trade Controls
Management Lisa V. Aguirre stated in a 2015 declaration, the “‘Liberator’ firearm included in
DD’s CAD designs presents a specific and unique risk to the national security and foreign policy
interests of the United States” because it “is a plastic firearm which can be produced in a way as
to be both fully operable and virtually undetectable by conventional security measures such as
metal detectors.’ In addition to being undetectable, privately manufactured 3D-printed weapons
can be untraceable by law enforcement because they lack serial numbers.’

From 2013 to April 2018, the Department considered the Liberator files and other 3D-
printable firearm files to be “ITAR-controlled technical data” that cannot be exported (including
by posting on the borderless internet) without prior authorization.’ In 2015, the Directorate
conducted an individualized CJ review of Defense Distributed’s files and confirmed that they

are “technical data under Category I(i) of the [Munitions List]” and subject to ITAR regulation.”

C. The State Department Defends Its Regulation of the Subject Files, Defeating
Defense Distributed at Every Stage of the Litigation

In May 2015, Defense Distributed sued the State Department in a Texas federal district

court, seeking to enjoin it from regulating the files. Def’ Distributed v. U.S. Dep’t of State, Case

 

4 Ex. L (Def. Distributed: Second Amended Complaint), [f 25, 36, 40, 44-45 (referenced in Ex. B
(Temporary Modification) and Ex. C (Settlement Agreement), 7 12).

5 Ex. A (Aguirre Declaration), { 29(b).

6 Id. 435; see also id. n.9 (the Liberator’s detectable metal component “can be removed without rendering
it inoperable”); Ex. D (Def Distributed: Opp. to Mot. for PD) at 10 n.6 (“the Liberator remains operable without the
inserted metal”); Ex. E (Def Distributed: Mot. to Dismiss) at | (Defense Distributed’s CAD files “unquestionably
direct the functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation of such
firearms .. .”); Dkt. # 112 (Answer), {39 (admitting that “the Liberator is a plastic firearm” that is undetectable by
walk-through metal detectors when it does not contain a removable piece of steel); infra at 22-23 & n.57.

7 See Dkt. # 43-2 at 29-39 (McCord Decl.), ff 29-30, 33; id. at 40-44 (Kyes Decl.), J 8; id. at 4-18
(Graham Decl.), ¥] 35.

S Ex. A, Ex. 2 (CJ letter dated 5/8/13); see Ex. E (filed 4/6/18).

° Exs. F, G (CJ determinations).

3 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003090

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-L1 RU Spoguaremhanhi76 ied OPASAS Page S251 g1396

No. 15-cv-372-RP (W.D. Tex.). In opposing Defense Distributed’s motion for a preliminary
injunction, the State Department argued that its regulation of the files was proper (and

furthermore, vital) because, inter alia:

e “export of Defense Distributed’s CAD files could cause serious harm to U.S.
national security and foreign policy interests” that “warrant subjecting [the
files] to ITAR’s export licensing of technical data;”

e Defense Distributed’s “CAD files constitute the functional equivalent of
defense articles: capable, in the hands of anyone who possesses commercially
available 3D printing equipment, of ‘automatically’ generating a lethal firearm
that can be easily modified to be virtually undetectable in metal detectors and
other security equipment;”

e “The State Department is particularly concerned that [Defense Distributed’s]
proposed export of undetectable firearms technology could be used in an
assassination, for the manufacture of spare parts by embargoed nations, terrorist
groups, or guerrilla groups, or to compromise aviation security overseas in a
manner specifically directed at U.S. persons;” and

e both the government and the public “have a strong interest in curbing violent

regional conflicts elsewhere in the world, especially when such conflict
implicates the security of the United States and the world as a whole.”!°

In a supporting declaration, then-Director Aguirre explained that the unrestricted export
of Defense Distributed’s CAD files would result in the production of fully operable and
undetectable plastic firearms, that their use to commit terrorism, piracy, assassinations, or other
crimes would cause serious and long-lasting harm to the foreign policy and national security
interests of the United States, that efforts to restrict the availability of defense articles to enemies
of the United States would fail, that the proliferation of weapons and related technologies would
contribute to a more dangerous international environment, and that their export would undercut
the domestic laws of nations that have more restrictive firearm controls and the United States’
foreign relations with those nations would suffer.'!

The district court denied Defense Distributed’s motion for a preliminary injunction,

noting that the company’s avowed purpose is to facilitate “g/obal access to, and the collaborative

 

10 Ex. Dat 10-11.

Ey. A, 35.
4 ATTORNEY GENERAL OF WASHINGTON
Fee earns NOTION FOR ries oe
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003091

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-11 REUR Spoguaremhanei76 ied CPASAS Page 726 g1396

production of, information and knowledge related to the three-dimensional (‘3D’) printing of
arms,” and that such activities “undoubtedly increase[] the possibility of outbreak or escalation
of conflict” and are of the type Congress authorized the President to regulate through AECA."*
The Fifth Circuit affirmed, citing both the national security implications of the CAD files and
the permanent nature of the internet, and found the State Department had “asserted a very strong
public interest in national defense and national security.”

On April 6, 2018, the State Department moved to dismiss Defense Distributed’s lawsuit,
reiterating that what was at stake was “the United States’ ability to control the export of
weapons—a system of laws and regulations that seeks to ensure that articles useful for warfare
or terrorism are not shipped from the United States to other countries (or otherwise provided to
foreigners) without authorization, where, beyond the reach of U.S. law, they could be used to
threaten U.S. national security, U.S. foreign policy interests, or international peace and
stability.” According to the State Department, the CAD files “unquestionably direct the
functioning of a 3-D printer, cause it to manufacture firearms, or otherwise enable the creation
of such firearms by those abroad” and the Department “has consistently and reasonably

concluded that it is not possible to meaningfully curtail the overseas dissemination of arms if

unfettered access to technical data essential to the production of those arms is permitted.”

D. Reversing Its Position, the State Department Settles with Defense Distributed by
Agreeing to Remove the Subject Files from the U.S. Munitions List

By April 30, 2018, the State Department had “reached a tentative settlement agreement”
with Defense Distributed,'© which was ultimately approved by Department officials.'’ Pursuant
to the Settlement Agreement, the State Department changed course, abandoning its prior

regulatory and litigation positions and permitting Defense Distributed to post the subject files on

 

2 Ex. H (Def. Distributed: Order denying PI) at 8-9.

B Ex. I (Def. Distributed: 5th Cir Opinion) at 10, 12-13.

Ex. Eat i.

Id at 1,3,7.

6 Ex. M (Def. Distributed: Mot. to Stay) (filed 4/30/18).

TEx. N (Def. Distributed: Joint Settlement Status Rpt.) (filed 6/28/18).

5 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003092

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate ?-46-2016:11 REUR Spoguaremhanbi76 ied CPASAG Page act g1s96

the internet and distribute them to “any United States person.” Specifically, the Department
agreed to: (a) “draft and... fully pursue” a notice of proposed rulemaking (NPRM) and final
rule revising Munitions List Category I to exclude the “technical data that is the subject of the
Action”; (b) announce a “temporary modification” of Category I to exclude the data while the
final rule is “in development”; (c) issue a letter to Defense Distributed advising that its files are
“approved for public release (i.e., unlimited distribution)’ and exempt from ITAR; and (d)
acknowledge and agree that the Temporary Modification “permits any United States person” to
“access, discuss, use, reproduce, or otherwise benefit from” the data, and that the Letter “permits
any such person to access, discuss, use, reproduce or otherwise benefit from” Defense
Distributed’s files.'’ The Settlement Agreement contains no findings of fact or other information
that could explain the Department’s change of position or invalidate its prior analysis as to the
security implications of “unlimited distribution” of the files.'”

The State Department fulfilled each of these terms. On May 24, 2018, it published the
promised NPRM in the Federal Register, with a public comment period ending on July 9. 83 Fed.
Reg. 24,198. The NPRM does not specifically mention 3D-printed guns. See id. The Settlement
Agreement was signed on June 29, in the midst of the comment period, but was not made public
until July, when the comment period ended.”° On July 27, the Department issued the Temporary
Modification and the Letter. The Temporary Modification states that the Department “has
determined that it is in the interest of the security and foreign policy of the United States to
temporarily modify United States Munitions List (USML) Category I to exclude” the subject
files. The “temporary” removal of these files was to “remain in effect while the final rule

referenced in paragraph 1(a) of the Settlement Agreement is in development.””! The Letter states

 

8 Ex. C, J l(a)-(d).

19 See generally Ex. C. The Settlement Agreement expressly states that it does not “reflect any agreed-
upon purpose other than the desire of the Parties to reach a full and fair conclusion of the Action, and to resolve the
Action without the time and expense of further litigation.” /d. ¥ 5.

20 Dkt. # 95 (Preliminary Injunction) at 7; Dkt. # 112 (Answer), § 53 (admitting the Settlement Agreement
was “made public m July 2018”).

Ex B.
6 ATTORNEY GENERAL OF WASHINGTON
’ Complex Litigation Division
PLAINTIFF STATES’ MOTION FOR 7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003093

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016:L1 RU Spoguaremanhi76 ied OPASAS Page 925 g1396

that the Department “approve[s]” Defense Distributed’s files “for public release (.e., unlimited
distribution),” but offers no rationale for this.?” Those actions prompted this lawsuit.
E. This Court Preliminarily Enjoins the Temporary Modification and Letter

The Court granted the States’ motion for a temporary restraining order, then converted
the order to a preliminary injunction.”? The Court ruled that the States had standing to challenge
the Temporary Modification and Letter, were likely to succeed on the merits of their APA claim
that the Department removed items from the Munitions List “without the required Congressional

99 66.

notice,” “raised serious questions regarding the merits” of their claim that the Department’s
actions were arbitrary and capricious, and established that the public interest “strongly supports”
an injunction to prevent irreparable harm caused by the files’ public release on the internet.”
F, The State Department Offers Shifting, Unsupported Rationales for Its Actions

In this litigation, the Federal Defendants offered a new and different reason for the State
Department’s deregulation of the subject files. Contrary to the Temporary Modification’s
assertion that the deregulation was “in the interest of the security and foreign policy of the United
States,””> the Federal Defendants conceded at oral argument that “undetectable plastic firearms
are a serious security threat.’”° Their new rationale is that “the Department determined” that non-
automatic and semi-automatic firearms under .50 caliber and related technical data “do not
provide the United States with a critical military or intelligence advantage” because these items

are “already commonly available,” as stated in the August 15, 2018 Declaration of Sarah J.

Heidema.”’ But at oral argument, the Federal Defendants conceded as follows:

THE COURT: Of course you cannot buy a 3D-printed gun in any firearms

 

22 Bx. J (Letter) at 2.

3 Dkt. #23 (TRO); Dkt. #95.

*“ Dkt. #95 at 9-11, 12-15, 16-18, 20-24, 25.

2 Ex. B.

© Ex. K (Verbatim Report of Proceedings on Aug. 21, 2018) at 35:4-8; see also id. at 24:12-14 (‘The
federal government agrees that undetectable plastic firearms pose a significant risk to domestic public safety.”).

27 Dkt. # 64-1 (Heidema Decl.) Jf 19, 21; Dkt. # 64 (Fed. Defs’ Opp. to PI) at 22. The “critical military or
intelligence advantage” rationale also appears in the preamble to the 2018 NPRM, which is part of the Supplemental
Record, but the NPRM does not specifically mention 3D-printed guns or the subject files.

7 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003094

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDopueenich? 44d Files O2/PS/29 Page 2631896

store in the United States that’s undetectable and untraceable, can you?

MR. MYERS: No, Your Honor, if it were undetectable and untraceable, that
would be a violation of the Undetectable Firearms Act.7*

On October 19, 2018, the Federal Defendants submitted their designated “Administrative
Record.””’ The States challenged the sufficiency of that record and moved to supplement it.*° In
response, the Federal Defendants agreed to partially supplement the record as requested,*! and
they filed supplemental materials (the “Supplemental Record”) on December 20, 2018.°”

Neither the Administrative Record nor the Supplemental Record contains any evidence
to support either of the State Department’s purported “determin[ations]” regarding the subject
files.°? The Supplemental Record contains over 3,000 public comments on the May 24, 2018
NPRM.** Although the NPRM does not specifically mention 3D-printed firearms, approximately
386 of the public comments do; of those, all are opposed to the NPRM.°** The Federal Defendants
represented in this litigation that they did not consider the 2018 NPRM comments in enacting
the Temporary Modification and Letter.*°
G. Final Rules Are Forthcoming, According to the Federal Defendants

The State Department’s May 24, 2018 NPRM proposes to remove all non-automatic and
semi-automatic firearms under .50 caliber and related technical data from the Munitions List,
which would instead be governed by the Commerce Department’s Export Administration
Regulations (EAR). 83 Fed. Reg. 24,198. Unlike the ITAR, the EAR do not allow for regulation
of items that have been posted on the internet—even for national security reasons. See 15 C.F.R.

8§ 734.3(b)(3), 734.7(a)(4) (excluding from EAR regulatory jurisdiction any “published”

 

8 Ex. K at 32:5-21.

2° Dkt. # 116.

© Dkt. # 132. The Motion to Supplement is pending as of the filing of this motion.

3! See Dkt. # 152 at 3.

2 Dkt. # 158.

33 See generally id.

34 See Declaration of Jennifer D. Williams J 4(25); Dkt. ## 158-5, 158-6, 158-7.

35 Williams Decl. 7 4(25).

36 See Dkt. # 152 at 6-7 (arguing that the original Administrative Record was “complete” and there was
“no reason” for the Department to have considered the 2018 NPRM comments).

8 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003095

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDoputenich? 44d Files O2/PS/29 Page £8918B96

information and software, including that made available for “[p]ublic dissemination (i.c.,
unlimited distribution) in any form . . . including posting on the Internet on sites available to the
public ....”). The Commerce Department’s May 24, 2018 companion NPRM explains that, for
example, “if a gun manufacturer posts a firearm’s operation and maintenance manual on the
internet,” the “manual would no longer be ‘subject to the EAR.’” 83 Fed. Reg. 24,166, 24,167
(May 24, 2018) (citing 15 C.F.R. §§ 734.3(b), 734.7(a)).

As of the filing of this brief, neither State nor Commerce has issued a final rule. The
Federal Defendants have represented in this litigation that final rules are forthcoming, Dkt.
# 131, but offered “no details regarding the substance” of these rules, Dkt. # 169 (Order) at 2,

including whether they will be consistent with the NPRMs as applied to the subject files.

Wi. ARGUMENT

A. Legal Standard
Under the APA, courts “shall ... hold unlawful and set aside agency action” that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706. Where the material facts are not genuinely disputed and the questions before the Court
are purely legal, the Court can resolve an APA challenge on a motion for summary judgment.
Fed. R. Civ. P. 56; King County v. Azar, 320 F. Supp. 3d 1167, 1171 (W.D. Wash. 2018), appeal
dismissed, 2018 WL 5310765 (9th Cir. Sept. 20, 2018) (citing Fence Creek Cattle Co. v. U.S.
Forest Serv., 602 F.3d 1125, 1131 (9th Cir. 2010)).

“{I]n APA cases, the Court’s role is to determine whether, as a matter of law, evidence
in the administrative record supports the agency’s decision.” King County, 320 F. Supp. 3d at
1171 (citing Occidental Engineering Co. v. ILN.S., 753 F.2d 766, 769 (9th Cir. 1985)). Review
is based on “the whole record,” 5 U.S.C. § 706, which “consists of all documents and material
directly or indirectly considered by the agency decision-makers and includes evidence contrary
to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989).

Courts may also consider extra-record evidence when necessary to determine whether the agency

9 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003096

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDoputenichh 44d Files O2/PS/29 Page £21896

has considered all relevant factors and explained its decision, has relied on documents not in the
filed record, or has acted in bad faith. San Luis & Delta-Mendota Water Auth. v. Locke, 776 F.3d
971, 992 (9th Cir. 2014); Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).

B. The State Department Failed to Provide the Required 30 Days’ Notice to Congress
and Exceeded Its Regulatory Authority

AECA prohibits the State Department from removing any item from the Munitions List
“until 30 days after the date on which [it] has provided notice of the proposed removal to the
Committee on International Relations of the House of Representatives and the Committee on
Foreign Relations of the Senate” in accordance with established notification procedures. 22
U.S.C. § 2778(f)(1). The notice requirement furthers Congress’s “particularly rigorous oversight
of the Munitions List,” United States v. Zheng, 590 F. Supp. 274, 278-79 (D.N.J. 1984), vacated
on other grounds, 768 F.2d 518 (3d Cir. 1985), and was strengthened in 2002 in response to
perceived attempts to evade that oversight, see H.R. Rep. No. 107-57, at 86-87 (2001).

The Federal Defendants concededly failed to provide this 30-day notice before issuing
the Temporary Modification and Letter.*’ This failure is confirmed by the Administrative Record
and the Supplemental Record, which contain no evidence that such notice was given.** Based on
this statutory violation alone, the Court should invalidate the Temporary Modification and
Letter. See 5 U.S.C. § 706(2)(A), (C), (D) (a reviewing court “shall ... hold unlawful and set
aside” agency action that is “not in accordance with law,” “in excess of statutory jurisdiction,
authority, or limitations,” or “without observance of procedure required by law’’).

The Federal Defendants previously sought to justify their failure to provide notice by

claiming that the Temporary Modification did not remove an “item” from the Munitions List,

but the Court has already correctly ruled as a matter of law that the subject files at issue here are

 

37 See Dkt. # 95 (Preliminary Injunction) at 12-13 & n.7 (noting that Federal Defendants “acknowledge”
the notice requirement and that the Heidema Declaration “confirms” the notice was not given); Dkt. # 64-1 | 30
(stating that “Congress will receive the necessary notifications” only in connection with a final rule).

38 See generally Dkt. # 116 (Admin. Record); Dkt. # 133 (Williams Decl.) J 4 (summarizing contents of
Administrative Record); Dkt. # 158 (Supp. Record); Second Williams Decl.) | 4 (summarizing contents of
Supplemental Record).

10 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003097

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-3-OP DLL TAR sSDopueenichh 44d Files O2/PS/29 Page £2o18B96

“items” or “articles” to which the notice requirement applies. Dkt. #95 at 14-15; see 22 U.S.C.
§ 2778(a)(1) (designated “defense articles” are “items” that “constitute the United States
Munitions List”); 22 C.F.R. § 121.1 (Munitions List does not enumerate every controlled
“article” or “item,” but describes “categories” of items); United States v. Zhen Zhou Wu, 711
F.3d 1, 12 (ist Cir. 2013) (the Munitions List is “a series of categories describing the kinds of
items that qualify as ‘defense articles’”). AECA’s 30-day notice requirement therefore applies,
and was not followed in this case. The Temporary Modification and Letter are procedurally
defective and must be set aside for this reason alone.

In addition to violating AECA’s procedural requirements, the Temporary Modification
and Letter exceeded the State Department’s delegated authority under AECA and violated the
limits on federal power established by the Tenth Amendment by purporting to authorize “any
United States person” to “use” the files to print their own undetectable and untraceable weapons,
and to permit “unlimited distribution” of the files.°’ The States have numerous laws restricting
the possession and use of firearms by “United States persons” and others, including laws
prohibiting ineligible persons from possessing firearms, requiring background checks as a
condition of acquiring firearms, and regulating the manufacture of firearms. See Dkt. # 29
(FAC), §4] 68-217 (citing state gun-safety laws). Several of the Plaintiff States have also enacted
or proposed laws that specifically regulate 3D-printed guns. See N.J. SB 2465; Wash. SB 5061;
D.C. B23-0018; R.I. S0084; Md. SB 8. The Department’s overly broad authorization well
exceeds the scope of its authority under AECA to regulate exports, and on its face purports to
abrogate the states’ police powers to enforce their gun-safety laws in violation of the Tenth
Amendment. See U.S. Const. amend. X (“The powers not delegated to the United States by the
Constitution ... are reserved to the States respectively, or the people.”); Bond v. United States,
572 U.S. 844, 854 (2014) (“The States have broad authority to enact legislation for the public

good—-what we have often called a ‘police power.’”); cf District of Columbia v. Heller, 554

 

3° Bx. C, ¥ 1(d) (emphasis added); Ex. J at 2.

11 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003098

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-3-OP DLL TAR sSDoputanichh 44d Files O2/PS/29 Page £4018B96

U.S. 570, 626-27 (2008) (acknowledging validity of “longstanding prohibitions on the
possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms
in sensitive places such as schools and government buildings, or laws imposing conditions and
qualifications on the commercial sale of arms’). The States’ ability and authority to enforce their
gun-safety laws is undermined by the State Department’s purported authorization of “any United
States person” to “use” the files to print their own undetectable and untraceable weapons.
Cc. The State Department’s Actions Were Arbitrary and Capricious

In addition to violating both AECA and the U.S. Constitution, the Temporary
Modification and Letter are arbitrary and capricious, and should be invalidated for that
independent reason. Agency action is “arbitrary and capricious,” and must be set aside, if the
agency “entirely failed to consider an important aspect of the problem, offered an explanation
for its decision that runs counter to the evidence before the agency, or is so implausible that it
could not be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle
Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Agency
action is also arbitrary and capricious if it is not based on a “reasoned analysis” that indicates
the agency “examine[d] the relevant data and articulate[d] a satisfactory explanation for its action
including a rational connection between the facts found and the choice made.” Jd. at 42-43
(citation and internal quotation marks omitted). When an agency reverses position, it must
provide a “reasoned explanation” for “disregarding facts and circumstances that underlay or
were engendered by the prior policy,” /.C_\C. v. Fox Television Studios, Inc., 556 U.S. 502, 516
(2009), and “must show that there are good reasons for the new policy,” id. at 515. In short, to
survive arbitrary-and-capricious review, agency action must be demonstrably “logical and

rational.” Allentown Mack Sales & Service, Inc. v. N.LR.B., 522 U.S. 359, 374 (1998).

1. The administrative record fails to explain or support the agency’s asserted
rationales for abruptly reversing its position.

Judicial review of agency action “is based on the administrative record and the basis for

12 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003099

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDoputenich 44d Files O2/2S/29 Page 2561896

the agency’s decision must come from the record.” Ass ’n of Irritated Residents v. E.P.A., 790
F.3d 934, 942 (9th Cir. 2015); see also, e.g., Choice Care Health Plan, Inc. v. Azar, 315 F. Supp.
3d 440, 443 (D.D.C. 2018) (to survive APA review, “the facts on which the agency purports to
have relied” must “have some basis in the record”) (internal quotation marks omitted). Absent
compliance with this basic requirement, a reviewing court would be unable to measure agency
action against the relevant governing standard. See, e.g., U.S. Lines, Inc. v. Fed. Mar. Comm’n,
584 F.2d 519, 533 (D.C. Cir. 1978) (observing that the court could not “determine whether the
final agency decision reflect[ed] the rational outcome of the agency’s consideration of all
relevant factors,” as required by the APA, because it “ha[d] no idea what factors . . . were in fact
considered by the agency”).

Here, the Temporary Modification itself is the on/y document in the filed administrative
record that reflects any reason for the State Department’s reversal of its position on 3D-printable
firearm files.*° Neither the Letter nor the Settlement Agreement, nor any other part of the filed
record, memorializes the Department’s “determin[ation]” or offers any reasoning to support it.*!
The Temporary Modification asserts, with no explanation or elaboration, that the State
Department “has determined that it is in the interest of the security and foreign policy of the
United States to temporarily modify the United States Munitions List to exclude” the subject
files. Simply stating that the Department “has determined” that permitting dissemination via the
internet is somehow “in the interest” of U.S. national security and foreign policy is insufficient
to survive judicial review. The Department must explain why it made this determination,
demonstrating a “rational connection between the facts found and the choice made.” State Farm,
463 U.S. at 43. But the filed record is completely devoid of any relevant “facts found,” much

less a “rational connection” to the decision to deregulate the subject files.

 

4 See Ex. B; see generally Dkt. ## 116 (Admin. Record), 158 (Supp. Record).

41 See Ex. J; Ex. C; Dkt. # 95 at 6 (“No findings of fact or other statements are provided in the agreement
that could explain the federal government’s dramatic change of position or that address, much less invalidate, its
prior analysis regarding the likely impacts of publication on the United States’ national security interests.”); see
generally Dkt. ## 116, 158.

13 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003100

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDoputenichh 44d Files O2/PS/29 Page 2Fo18B96

The absence of evidence or explanation is unsurprising, since the Federal Defendants
conceded in this litigation that 3D-printable firearms do pose a “serious security threat,” and
offered a different explanation for the deregulation: that the subject files do not provide a “critical
military or intelligence advantage” because they are “already commonly available[.]’"? This new
explanation, which is supported only by the post hoc Heidema Declaration, merits no
consideration because “[t]he focal point for judicial review should be the administrative record
already in existence, not some new record made initially in the reviewing court.” Fla. Power &
Light Co. v. Lorion, 470 U.S. 729, 743 (1985); San Luis & Delta-Mendota Water Auth. v. Jewell,
747 F.3d 581, 602 (9th Cir. 2014) (same). In any case, neither the Heidema Declaration itself
nor any part of the administrative record provides a reasoned explanation for the new rationale
as applied to the subject files. In fact, the Federal Defendants conceded in these proceedings that
undetectable and untraceable 3D-printable firearms are nof commonly available.”

Furthermore, far from acknowledging that the Temporary Modification and Letter
represent a reversal of its regulatory position or offering a rational explanation for this (as is
required), the State Department concealed the reversal until it was a fait accompli. See Fox
Television Stations, 556 U.S. at 515 (“the requirement that an agency provide reasoned
explanation for its action would ordinarily demand that it display awareness that it is changing
position”); SNR Wireless LicenseCo, LLC v. FCC, 868 F.3d 1021, 1029 (D.C. Cir. 2017) (“To
provide a satisfactory explanation, an agency must acknowledge and explain any departure from
its precedents.”). The State Department privately reached the tentative settlement in the Defense
Distributed case in April 2018, which became final on June 29. Meanwhile, the comment period
for the NPRM (which does not even mention 3D-printed firearms) was still open through July
9. The Settlement Agreement was not publicly disclosed until July. The Department issued the

Temporary Modification and Letter on July 27 without the required notice to Congress or any

 

42 Dkt. # 64 at 22; Dkt. # 64-1 9] 19, 21.
4 See Ex. K at 32:5—-21.

14 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003101

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR SDopuaenichh 44d Files O2/PS/29 Page 2261896

other advance warning or opportunity for public input on the reversal.

In sum, neither the original rationale asserted in the Temporary Modification, nor the
new rationale asserted in this case, finds any factual support or rational explanation in the record.
Instead of acknowledging or explaining its reversal, the Department concealed it, and would
have entirely evaded oversight and review if not for this lawsuit. These basic failures render the

Temporary Modification and Letter arbitrary and capricious.

2. The agency failed to consider the specific properties of 3D-printed guns and
disregarded the unique threats they pose.

Not only are the State Department’s shifting rationales entirely unsupported, but the
administrative record also demonstrates that the Department failed to consider the specific
properties of 3D-printed guns and their unique threats to world peace, national security, and
foreign policy. In ignoring these issues, the Department disregarded the factors Congress deemed
relevant to export control, as well as the evidence supporting the Department’s previous
regulation of the subject files to further AECA’s stated purposes.

An agency’s action is arbitrary and capricious where it “entirely failed to consider an
important aspect of the problem” or “offered an explanation for its decision that runs counter to
the evidence before the agency[.]” State Farm, 463 U.S. at 43. The agency must consider all
“relevant factors,” id. at 42—in particular, the factors “Congress intended” the agency to
consider, id. at 55. And the agency cannot pick and choose what evidence to rely on and disregard
the rest; judicial review is based on the “whole” record, 1.e., “all documents and material directly
or indirectly considered by the agency decision-makers,” including “evidence contrary to the
agency’s position.” 7hompson, 885 F.2d at 555.

Congress directed that export regulation under AECA must be “[i]n furtherance of world
peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1). The
State Department based its previous regulation of the subject files squarely on fulfilling these

purposes, invoking threats to “U.S. national security, U.S. foreign policy interests, or

15 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003102

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenich 44d Files O2/2S/29 Page £8 0P38B96

international peace and stability” in its April 6, 2018 motion to dismiss in the Defense
Distributed case. Elsewhere in its briefing, the Department emphasized the unique dangers
posed by the subject files, which “constitute the functional equivalent of defense articles” and
can be used to “automatically” generate a “lethal firearm” that is “virtually undetectable in metal
detectors and other security equipment.’*° The Department expressed its particular concern that
such “undetectable firearms technology could be used in an assassination, for the manufacture
of spare parts by embargoed nations, terrorist groups, or guerilla groups, or to compromise
aviation security overseas in a manner specifically directed at U.S. persons.”“° The Supplemental
Record amply supports the conclusion that the subject files pose unique threats to U.S. national
security and foreign policy, as reflected in the Department’s own CJ determinations, the Aguirre
Declaration, and the Department’s briefing in the Defense Distributed case.*’ Moreover,
hundreds of the public comments on the 2018 NPRM, which the Department received before
issuing the Temporary Modification and letter on July 27, 2018 (but admittedly did not consider),
oppose the rule on the grounds that it would deregulate 3D-printable firearms.

Despite this evidence, the Department decided to deregulate the subject files sometime
during a three-week period in April 2018, providing no “reasoned explanation” for disregarding
the facts and circumstances supporting its previous position. fox Television Studios, 556 U.S. at
516; see also SNR Wireless, 868 F.3d at 1029 (D.C. Cir. 2017); City of Kansas City, Mo. v. Dep’t
of Hous. & Urban Dev., 923 F.2d 188, 194 (D.C. Cir. 1991) (“Agency action based on a factual
premise that is flatly contradicted by the agency’s own record does not constitute reasoned
administrative decisionmaking, and cannot survive review under the arbitrary and capricious
standard.”). As of April 6, 2018, the Department’s position was that distributing the subject files

on the internet would “threaten U.S. national security, U.S. foreign policy interests, or

 

“Ex Eat 1.

4 Ex. D at 10.

6 Td.

47 See Exs. A, D, E, F, G.

48 See Williams Decl.,  4(25).

16 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003103

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenich 44d Files O2/PS/29 Page 29018296

international peace and stability.” By April 30, 2018, the Department had reached the settlement
agreement that resulted in the Temporary Modification and Letter, which deregulated the subject
files and approved them for “unlimited distribution.”

Even though the Department was well aware of the characteristics and qualities of
undetectable firearms that render them uniquely dangerous, as reflected in its own CJ
determinations and its position in the Defense Distributed proceedings, there is no indication in
the record that it considered them in connection with the deregulation. This is consistent with
the Federal Defendants’ statements at oral argument indicating that they did not consider these

unique factors until they took a “further look” at the issue in light of this Court’s TRO:

MR. MYERS: Your Honor, since Your Honor entered the TRO, the
government has been further studying and further looking into this issue, as the
press secretary I think indicated she was -- or the President was welcoming that
opportunity. That further look has concluded. And the government's position on
this issue has not changed.”

Further, the Department admitted it did not consider the public comments on the 2018 NPRM—
even the hundreds of comments that oppose the rule due to its implications for 3D-printed guns,
which merit a meaningful response. See Home Box Office, Inc. v. F.C.\C., 567 F.2d 9, 35-36
(D.C. Cir. 1977) (“[T]he opportunity to comment is meaningless unless the agency responds to
significant points raised by the public.”).

As noted above, the Federal Defendants’ post hoc rationale for deregulating the subject
files—that they do not provide a “critical military or intelligence advantage’—need not be
considered because it is not reflected or supported anywhere in the filed record. But even taking
it at face value, this explanation fails to account for all of the factors Congress directed the
Department to consider. A defense article can threaten “world peace and the security and foreign
policy of the United States”——as the subject files do—regardless of whether it provides a “critical
military or intelligence advantage.” Yet as the Court previously noted, the Department “appears

to have evaluated the export controls on small caliber firearms only through the prism of whether

 

4 Bx. K at 34:3-8.

17 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003104

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDopueenich? 44d Files O2/PS/29 Page 2631896

restricting foreign access would provide the United States with a military or intelligence
advantage.” Dkt. # 95 at 18. This is borne out by the filed record, which contains no evidence
whatsoever that any other factors were considered. The Department’s asserted rationale fails to
account for the national security and foreign policy factors Congress directed it to consider.
“Such a failure to address ‘an important aspect of the problem’ that is factually substantiated in
the record is unreasoned, arbitrary, and capricious decisionmaking.” Humane Soc’y of U.S. v.

Zinke, 865 F.3d 585, 606 (D.C. Cir. 2017) (quoting State Farm, 463 U.S. at 43)).

3. The agency’s stated rationales are pretextual as applied to 3D-printable
firearm files.

The available evidence strongly suggests that the State Department’s asserted rationales
for deregulating the subject files are pretextual. “[C]ourts have not hesitated to find that reliance
on a pretextual justification violates the APA.” New York v. U.S. Dep’t of Commerce, --- F. Supp.
3d ----, 2019 WL 190285, at *112 (S.D.N-Y. Jan. 15, 2019) (citing, inter alia, Woods Petroleum
Corp. v. U.S. Dep’t of Interior, 18 F.3d 854, 859 (10th Cir. 1994) (setting aside agency action
because the “sole reason” for the action was “to provide a pretext” for the agency’s “ulterior
motive”)). Because the basis for the agency’s action must be disclosed in the record, “i]t follows
that a court cannot sustain agency action founded on a pretextual or sham justification that
conceals the true ‘basis’ for the decision.” Jd. The New York court concluded, based on a number
of factors, that the Commerce Department’s rationale for adding a citizenship question to the
U.S. Census was pretextual. See id. at *112-115. Many similar factors are also present here.

First, the Temporary Modification and Letter were highly procedurally irregular. As
discussed above, they were issued without the required notice to Congress, or any other advance
notice that would have afforded an opportunity for public scrutiny, and they partially effectuated
a non-final proposed rulemaking. This concealed the deregulation from public view until it was
complete, and deprived Congress of its right to exercise its “particularly rigorous oversight” of

the Munitions List. See New York, 2019 WL 190285, at *112 (“conspicuous procedural

18 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003105

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDoputenich? 44d Files O2/2S/29 Page 2191896

irregularities” supported finding of pretext, as did a “failure to disclose” that prevented subject
matter experts from “conducting rigorous testing’).

Second, the evidence shows that the State Department decided to deregulate the subject
files abruptly, sometime during the three-week period from April 6 to April 30, 2018, in
connection with the Defense Distributed settlement. Even if the global state of affairs had
somehow changed drastically during the three-week period in which the reversal occurred—an
improbable scenario for which there is no evidence—this short period would not have afforded
enough time to reach a reasoned “determin[ation]” that permanent deregulation no longer
presented a national security or foreign policy threat. The Federal Defendants have sought to
justify the Temporary Modification and Letter by asserting they are of a piece with the May 24,
2018 NPRM, but this only underscores their irregularity, since the NPRM was not (and as of this
filing, still is not) final, and the deregulation decision was made months before the NPRM
comment period closed. See New York, 2019 WL 190285, at *112 (finding pretext where
decision was made before the alleged basis for the decision occurred).

Third, evidence outside the filed record indicates that the Department’s decision was
based on a reason not disclosed in the record. Heather Nauert, then the State Department
spokesperson, stated at a July 31, 2018 press briefing that the “Department of Justice suggested
that the State Department and the U.S. Government settle this [Defense Distributed] case, and
so that is what was done. .. . We took the advice of the Department of Justice, and here we are
right now.’°° This “following DOJ’s advice” rationale does not appear anywhere in the filed
record. At the same time, Ms. Nauert acknowledged that the State Department still had “equity”
in the matter of 3D-printed guns because it “wants to prevent the wrong people from acquiring
weapons overseas.”°! This is inconsistent with deregulation being “in the interest of’ U.S.

national security and foreign policy and is further evidence of pretext. See New York, 2019 WL

 

© Dkt. # 35-1 at 5 of 46.

31 dd.
19 ATTORNEY GENERAL OF WASHINGTON
’ Complex Litigation Division
PLAINTIFF STATES’ MOTION FOR 7141 Cleanwater Drive SW
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003106

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenich 44d Files O2/2S/29 Page ZA 613896

190285, at *112 (extra-record statements by Commerce Department official contradicted
agency’s stated rationale for its decision, supporting finding that this rationale was pretextual);
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971) (consideration of extra-
record evidence is appropriate where the record “does not disclose the factors that were
considered” or the agency’s “construction of the evidence’’).

Fourth, the original Administrative Record filed by the State Department failed to include
evidence that was before it when it made its decision, including the Department’s own CJ
determinations related to the subject files, the Aguirre Declaration, and complete records from
the Defense Distributed litigation in which the Department’s regulation of the files was directly
at issue. See New York, 2019 WL 190285, at *113, *48 (“curated and highly sanitized nature”
of initial administrative record suggested intent to conceal true basis for decision).

In sum, the stated bases for the State Department’s deregulation of the subject files—that
deregulation is “in the interest of’ U.S. national security and foreign policy, or that the subject
files “do not provide a critical military or intelligence advantage”—are pretextual. “Because [the
State Department’s] stated rationale was not [its] actual rationale, [it] did not comply with the
APA’s requirement that [it] ‘disclose the basis of [its] decision.’” New York, 2019 WL 190285,

at *115 (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 167-168 (1962)).

D. The Court Should Vacate the State Department’s Actions and Enjoin It from
Further Attempts to Unlawfully Deregulate the Files

The Temporary Modification and Letter should be vacated. When agency action is found
to be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” the
APA provides that the reviewing court “shall... hold unlawful and set aside” the agency action.
5 U.S.C. § 706(2). Vacatur is the “normal remedy” for unlawful agency action. Allina Health
Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014). Failure to provide required notice of
the agency action is a “fundamental flaw,” id., and failure to address important aspects of the

problem and ignoring relevant evidence are “major shortcomings,” Humane Soc’y, 865 F.3d at

20 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003107

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDoputenichh 44d Files O2/2S/29 Page 201896

614, that make vacatur the appropriate remedy. Here, the Temporary Modification and Letter
suffer from all of these fatal deficiencies and more. Further, this is not a case in which “the egg
has been scrambled,” Allina, 746 F.3d at 1110-1111; vacatur would simply restore the status
quo and “allow the [pending final rule] to take effect,” Nat’l Venture Capital Ass’n v. Duke, 291
F. Supp. 3d 5, 21 (D.D.C. 2017)—assuming a final rule is lawfully promulgated.”

The States additionally ask the Court to enjoin the Federal Defendants from issuing any
subsequent “temporary modification” or otherwise removing the subject files from the Munitions
List or permitting their export without providing congressional notice as required by AECA.*?
Where vacatur of a deregulation decision is not “sufficient to redress [plaintiffs’] injury,” a court
may issue an injunction that has a “meaningful practical effect independent of its vacatur.”
Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165-66 (2010). Here, absent a permanent
injunction prohibiting further procedurally defective agency actions, the State Department may
attempt another end-run around AECA’s requirements before any final rule goes into effect. See
New York, 2019 WL 190285, at *122 (permanent injunction was “necessary to make . . . vacatur
effective, as it prevents [the agency] from arriving at the same decision without curing the
problems” with its initial action). The States could once again face an abrupt final deregulation
that threatens immediate, serious, and irreparable harm, and leaves them with no remedy aside
from seeking another emergency TRO. Notably, the Department’s position is that congressional
notice was not required, see Dkt. # 64 at 18-20, and it has continued to defend this lawsuit

without ever acknowledging the impropriety of its use of ITAR’s “temporary modification”

 

* The States anticipate that any final rule that removes the subject files from the Munitions List would be
arbitrary and capricious for many of the same reasons discussed herein. Of course, the issue is not ripe at this time,
since no final rule has been published.

3 The Private Defendants have previously opposed the entry of injunctive relief. See Dkt. ## 8, 11, 63.
Their theories regarding the constitutionality of regulating the subject files are at best tangential to this case, in
which the States merely ask the Court to invalidate procedurally defective and unlawful agency actions and require
the State Department to follow the law in making regulatory changes that affect the subject files. Federal regulation
of Munitions List items has repeatedly survived constitutional challenge, see United States v. Chi Mak, 683 F.3d
1126, 1136 (9th Cir. 2012), but to the extent there are any constitutional implications with respect to the subject
files, they are not squarely presented here and the Court need not consider them.

21 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003108

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDoputeanich? 44d Files O2/PS/29 Page 24018296

procedure to bypass the notice requirement and prematurely effectuate a non-final rule. See
United States vy. Laerdal Mfg. Corp., 73 F.3d 852 (9th Cir. 1995) (“defendant’s recognition of
the wrongful nature of its conduct” is a factor in whether a permanent injunction should issue).
Even if a final rule that complies with the notice requirement is published in the near future, it
may not go into effect until six months later. See 83 Fed. Reg. 24,200 (May 24, 2018) (rules
revising Munitions List categories typically have a “delayed effective date of 180 days”).
Another procedurally improper deregulation in the meantime would again leave the states with
no option other than filing yet another complaint and seeking yet another TRO.

The standards for permanent and preliminary injunctions are “essentially the same,”
except that to obtain permanent relief, the plaintiff must show “actual success” on the merits
rather than a likelihood of success. Winter v. Nat. Res. Def: Council, Inc., 555 U.S. 7, 32 (2008).
Success on the merits, including as to procedural defectiveness, is established above. The
irreparable harm the States will suffer if the files are permitted to be published online, and the
strong public interest in preventing this, is also well established in the record of these
proceedings. See Dkt. #95 at 20-25; Dkt. #43 at 19-24 & accompanying citations. Anyone with
access to a public or commercially available, relatively inexpensive 3D printer°’—regardless of
their age, mental health status, or criminal history—would be able to download and instantly use
the files to make functional weapons, fulfilling Defense Distributed co-founder Cody Wilson’s
“crypto-anarchist” vision of “evading and disintermediating” gun-safety regulations.*> 3D-
printed weapons will only become deadlier as the technology continues to evolve.

3D-printable firearms pose substantial threats to public health and safety. The Liberator

and other weapons made of plastic can evade metal detectors,°’ which are one of the most

 

* Patel Decl., [4 9, 17-18, 26; Scott Decl., J 4-5; Racine Decl., 4] 3-6. Unless otherwise indicated, all
declarations cited in this section are filed at Dkt. # 43-2. An index of these declarations is filed at Dkt. # 43-1.

55 See Dkt. # 44 (Rupert Decl.), Ex. 16.

* See Patel Decl., (f 21-26 (discussing emerging materials and technology that could be used to make
deadlier weapons).

57 McCord Decl., f¥ 11-13; Hosko Decl., { 14; Bisbee Decl., { 18; Dkt. # 29-1, Ex. 2 Iohanknecht Decl.),
417; Dkt. # 29-1, Ex. 3 (Best Decl.), { 7; Coyne Decl., J 4; Camper Decl., 7; Kyes Decl., { 17.

22 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003109

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenich 44d Files O2/2S/29 Page 29613896

significant forms of protection for public facilities such as airports, stadiums, courthouses and
other government buildings, schools,°* and prisons.’ For example, 3D-printable weapons will
make it possible for students to manufacture their own weapons that could be used in a school
shooting (and could evade metal detectors that some schools are installing to prevent such
shootings).®° 3D-printed weapons such as the Liberator do not always look like conventional
firearms, and children may mistake them for toys and play with them—a common reason for
accidental gun deaths among children.°!

3D-printable firearms would compromise law-enforcement efforts. They can be privately
manufactured with no serial numbers, hampering law enforcement’s ability to “trace” a firearm
to its original seller and subsequent purchasers, which can be used to solve crimes and combat

63 Untraceable “ghost guns” of the non-3D-printed variety are already

gun trafficking.
increasingly popular™—and increasingly being used to commit horrific crimes, including
multiple mass shootings in California.” 3D-printed weapons would also undermine law
enforcement efforts to forensically match bullets used to commit crimes with the gun from which
they are shot, both because plastic weapons do not leave “ballistic fingerprints” on a bullet or
casing, and because the firing conditions cannot be reliably or safely replicated since the gun

is unstable and dangerous even to the shooter.°’ For many of these reasons, 3D-printed weapons

may be particularly attractive to criminal enterprises, which would likely embrace the technology

 

38 McCord Decl., 7] 7-8, 13, 18-21; Camper Decl., 7; Rivara Decl., 7 7; Hemenway Decl., 7 21;
Wintemute Decl., 7 14.

» See generally Herzog Decl.

© Rivara Decl., J] 7; see also Hemenway Decl., J 21; Wintenmte Decl., ¥ 14.

© Rivara Decl., J 6; Hemenway Decl., 20; Wintemute Decl., J 13.

® McCord Decl., {4 29-30, 33; Kyes Decl., § 8; Graham Decl., 7 35.

® Hosko Decl., ff 11, 11; McCord Decl., #4] 30-32, 34, 40; Bisbee Decl., {4 17-18; Camper Decl., 9 6,
8; Kyes Decl., Jf 8, 11, 13, 15-16; Graham Decl. 7 16, 32; Dkt. # 29-1, Ex. 2 Johanknecht Decl.), ¥ 8.

“4 Graham Decl., ff 17-18; id. { 30 (noting increase in prohibited persons who possess ghost guns).

8 Id., Ff 25(a)-), 33.

6° Camper Decl., § 12; see also McCord Decl., § 35 (‘law enforcement agencies and prosecutors will not
be able to rely on forensic experts to match bullets used to commit crimes with [3D-printed] firearms”).

* Camper Decl., 99 12-13; see Dkt. # 29, F 74, 95, 109-10, 126, 131, 142, 150, 154, 157-58, 165,
170-71, 180-82, 207 (citing States’ laws establishing background-check requirements).

93 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003110

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDoputenich® 44d Files O2/PS/29 Page 21396

for use in engaging in the violence, proceeds-collection, and retaliation that commonly attends
the work of those organizations.®*

3D-printable firearms also create a heightened risk of terrorist attacks, as the State
Department has acknowledged.© Undetectable and untraceable firearms could be used by
foreign terrorist organizations for attacks within the United States, including against persons
residing in or visiting the Plaintiff States.’? The apparent effectiveness of metal detectors in
hindering such attacks would become meaningless if undetectable weapons became widely
available; for example, “the 72,000 fans who pack CenturyLink for a Seahawks game suddenly
become much more vulnerable to terrorists who seek to cause as much bloodshed as possible.”””!

Such “ongoing and concrete harm to [the States’] law enforcement and public safety
interests ... constitutes irreparable harm.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts,
C.J., as Circuit Justice). In opposing entry of a preliminary injunction, the Federal Defendants
“d{id] not argue that any of these injuries are reparable.” Dkt. # 95 at 22. The Federal Defendants
would be unharmed by entry of a permanent injunction, which will merely prevent them from
circumventing AECA’s procedural requirements and ensure that any future agency action
affecting export control of the subject files is AECA-compliant.

IV. CONCLUSION

For the reasons above, the Plaintiff States respectfully request that the Court enter
summary judgment in their favor, vacate and set aside the Temporary Modification and Letter,
and permanently enjoin the State Department from taking any other action to permit export of

the subject files absent compliance with AECA.

 

68 Hosko Decl., Jf 15-16; McCord Decl., 7 39-41; Graham Decl., { 37.

® Ex. Dat 10-11.

® McCord Decl., ff 14-22; see also Dkt. # 44-1, Ex. 9 (Sen. Menendez letter 8/8/2018). These concerns
are perhaps particularly salient for the District of Columbia, which is entirely urban, densely populated, hosts
hundreds of heavily attended events each year, including numerous political marches and protests, and is filled with
thousands of high-ranking federal officials and diplomats from around the world. /d., Ex. 20 (Lanier Decl.), 4 13-
15; see also id., Ex. 21 (Op-ed by former Chief of U.S. Capitol Police and Senate Sergeant at Arms).

4 McCord Decl., 49 17-18, 22.

94 ATTORNEY GENERAL OF WASHINGTON
; Complex Litigation Divisi
PLAINTIFF STATES’ MOTION FOR sti Clommector Drive SW.
SUMMARY JUDGMENT PO Box 40111
2:18-cv-01115-RSL Olympia, WA 98504-0111

(360) 709-6470

WASHSTATEC003111

 
Cagage2®-03-OP DLL TAR sSDoputenich 44d Files O2/2S/29 Page Z2A@p3 B96

 

 

 

 

 

 

1 DATED this 15th day of February, 2019.
2
3 ROBERT W. FERGUSON
Attorney General of Washington
4
/s/ Jeffrey Rupert
5 JEFFREY RUPERT, WSBA #45037
Division Chief
6 TODD BOWERS, WSBA #25274
7 Deputy Attorney General
KRISTIN BENESKI, WSBA #45478
8 JEFFREY T. SPRUNG, WSBA #23607
ZACHARY P. JONES, WSBA #44557
9 Assistant Attorneys General
JeffreyR2@atg.wa.gov
10 ToddB@atg.wa.gov
tl JeffS2@atg.wa.gov
KristinB 1 @atg.wa.gov
12 ZachJ(@atg.wa.gov
Attorneys for Plaintiff State of Washington
13
XAVIER BECERRA
14 Attorney General of California
15 /s/ Nelson R. Richards
NELSON R. RICHARDS, admitted pro hae vice
16 Deputy Attorney General
V7 Nelson.Richards@doj .Ca.20V
Attorneys for Plaintiff State of California
8 PHIL WEISER
19 Attorney General of Colorado
20 /s/ Matthew D. Grove
MATTHEW D. GROVE, admitted pro hac vice
21 Assistant Solicitor General
22 Matt.Grove@coag.gov
Attorneys for Plaintiff State of Colorado
23
WILLIAM TONG
24 Attorney General of Connecticut
25 /s/ Maura Murphy Osborne
26 MAURA MURPHY OSBORNE, admitted pro hac vice

 

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-01115-RSL

WASHSTATEC003112

25 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Cagage2®-23-OP DLL TAR sSDoputenich? 44d Files O2/2S/29 Page 2d 6P3B96

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-01115-RSL

WASHSTATEC003113

Assistant Attorney General
Maura.MurphyOsborne@ct.gov
Attorneys for Plaintiff State of Connecticut

 

KATHLEEN JENNINGS
Attorney General of Delaware

/s/ Hona M. Kirshon

ILONA M. KIRSHON, admitted pro hac vice
Deputy State Solicitor

PATRICIA A. DAVIS, admitted pro hac vice
Deputy Attorney General
llona.Kirshon(@state.de.us

PatriciaA. Davis(@state.de.us

Attorneys for Plaintiff State of Delaware

 

 

 

KARL A. RACINE
Attorney General for the District of Columbia

/s/ Robyn Bender

ROBYN BENDER, admitted pro hac vice
Deputy Attorney General

JIMMY ROCK, admitted pro hac vice
Assistant Deputy Attorney General

ANDREW J. SAINDON, admitted pro hac vice
Senior Assistant Attorney General

Robyn. Benderw@dc.gov

Jimmy.Rock@dc.gov

Andy.Saindon@dc.gov

Attorneys for Plaintiff District of Columbia

 

CLARE E. CONNORS
Attorney General of Hawaii

/s/ Robert T. Nakatsuji

ROBERT T. NAKATSUIJI, admitted pro hac vice
Deputy Attorney General

Robert. T Nakatsuji(@hawali.zov

Attorneys for Plaintiff State of Hawaii

 

 

KWAME RAOUL
Attorney General of Illinois

/s/ Brett -. Legner

 

26 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Cagage2®-13-OP DLL TAR SDopstenich 44d Files O2/2S/29 Page 2¢%13B96

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-01115-RSL

WASHSTATEC0031 14

BRETT E. LEGNER, admitted pro hac vice

Deputy Solicitor General

ELIZABETH ROBERSON-YOUNG, admitted pro hac
vice

Deputy Solicitor General

BLegner@atg.state.il.us

ERoberson Y oung@atg.state.il.us

Attorneys for Plaintiff State of Illinois

 

THOMAS J. MILLER
Attorney General of lowa

/s/ Nathanael Blake

NATHANAEL BLAKE, admitted pro hae vice
Deputy Attorney General

Nathan. Blake@ag.iowa.gov

Attorneys for Plaintiff State of Iowa

 

 

BRIAN E. FROSH
Attorney General of Maryland

/s/ Julia Dovle Bernhardt

JULIA DOYLE BERNHARDT, admitted pro hac vice
JEFFREY PAUL DUNLAP, admitted pro hac vice
Assistant Attorneys General
JBernhardt(@oag.state.md.us

 

idunlap@oag.state.md.us

 

Attorneys for Plaintiff State of Maryland

MAURA HEALEY
Attorney General of Commonwealth of Massachusetts

/s/ Jonathan B. Miller

 

JONATHAN B. MILLER, admitted pro hac vice

Assistant Attorney General
Jonathan.Miller@state.ma.us

Attorneys for Plaintiff Commonwealth of Massachusetts

 

27 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Cagage2®-03-OP DLL TAR sSDoputenich 44d Files O2/PS/29 Page 331396

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-01115-RSL

WASHSTATEC003115

KEITH ELLISON
Attorney General of Minnesota

/s/ Jacob Campion

JACOB CAMPION, admitted pro hac vice
Jacob.Campion@ae.state.mn.us

Attorneys for Plaintiff State of Minnesota

 

 

GURBIR GREWAL
Attorney General of New Jersey

/s/ Jeremy M. Feigenbaum

JEREMY M. FEIGENBAUM, admitted pro hac vice
Assistant Attorney General
Jeremy.Feigenbaum/(@njoag.gov

Attorneys for Plaintiff State of New Jersey

 

 

LETITIA JAMES
Attorney General of New York

/s/ Steven Wu
STEVEN WU, admitted pro hac vice
Deputy Solicitor General

Steven. Wu@ag.ny.gov
Attorneys for Plaintiff State of New York

JOSH SHAPIRO
Attorney General of Commonwealth of Pennsylvania

/s/ Jonathan Scott Goldman

JONATHAN SCOTT GOLDMAN, admitted pro hac
vice

Executive Deputy Attorney General

MICHAEL J. FISCHER, admitted pro hac vice
Chief Deputy Attorney General
JGoldman@attomeygeneral. gov
MFischer(@attorneygeneral.gov

Attorneys for Plaintiff Commonwealth of Pennsylvania

 

 

 

JOSHUA H. STEIN
Attorney General of North Carolina

/s/ Sripriya Narasimhan

 

28 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
Cagage2®-23-OP DLL TAR sSDoputenichh 44d Files O2/PS/29 Page 3)918B96

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ MOTION FOR
SUMMARY JUDGMENT
2:18-cv-01115-RSL

WASHSTATEC0031 16

SRIPRIYA NARASIMHAN, admitted pro hac vice
Deputy General Counsel

SNarasimhan@ncdoj.gov

Attorneys for Plaintiff State of North Carolina

 

ELLEN F. ROSENBLUM
Attorney General of Oregon

/s/ Scott J. Kaplan

SCOTT J. KAPLAN, WSBA #49377
Scott.Kaplan(@doj.state.or.us
Attorneys for Plaintiff State of Oregon

 

 

PETER F. NERONHA
Attorney General of Rhode Island

/s/ Justin Sullivan
JUSTIN SULLIVAN, admitted pro hac vice

Assistant Attorney General

JJSullivan@riag ri.gov

veh? MAE OMe pk ee

Attorneys for Plaintiff State of Rhode Island

THOMAS J. DONOVAN, JR.
Attorney General of Vermont

/s/ Benjamin D. Battles

BENJAMIN D. BATTLES, admitted pro hac vice
Solicitor General

Benjamin. Battles@vermont.gov

Attorneys for Plaintiff State of Vermont

 

 

MARK R. HERRING
Attorney General of the Commonwealth of Virginia

/s/ Samuel T. Towell

SAMUEL T. TOWELL, admitted pro hac vice
Deputy Attorney General
STowell@oag.state.va.us

Attorney for Plaintiff Commonwealth of Virginia

 

 

29 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 40111
Olympia, WA 98504-0111
(360) 709-6470

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cageate ?-46-2016:L1 REUR Spoguaremhanbi7S FiRa OBABAG Page 455 418396

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
STATE OF WASHINGTON, et al, ) No. 2:18-cv-1115-RSL
)
Plaintiffs, ) FEDERAL DEFENDANTS’
Vv. ) CONSOLIDATED OPPOSITION
) TO PLAINTIFFS’ MOTION
UNITED STATES DEPARTMENT OF ) FOR SUMMARY JUDGMENT
STATE, et al., ) AND CROSS-MOTION FOR
) SUMMARY JUDGMENT
Defendants. )
) NOTED FOR: April 19, 2019

 

 

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT
State of Washington, et al. v. Dep't of State, et al., 2:18-cv-1115-RSL

WASHSTATEC003117

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-46-2016:L1 REUR Spoguaremanei7S Fed CBABAG Page 25s 418396

INTRODUCTION

Manufacture or possession of plastic guns that are undetectable is a serious federal
crime, punishable by up to five years in prison. Among other statutes, the Undetectable
Firearms Act prohibits the manufacture, possession, sale, import, or transfer of undetectable
firearms. See 18 U.S.C. § 922(p). The Department of Justice, among other agencies, enforces
that prohibition, and will continue to do so vigorously. Neither those enforcement efforts nor
the prohibition itself is affected in any way by the actions challenged in this case.

Indeed, this case is not about the regulation of U.S. persons who wish to utilize a 3D
printer to produce their own small-caliber firearms. Rather, this case concerns the Department
of State’s delegated authority to control the export of defense articles and services, or technical
data related thereto, that raise military or intelligence concerns. The Department is tasked with
determining what technology and weaponry provide a critical military or intelligence advantage
such that it should not be shipped without restriction from the United States to other countries
(or otherwise provided to foreigners), where it could be used to threaten U.S. national security,
foreign policy, or international peace and stability. Domestic activities that do not involve
providing access to foreign persons, by contrast, are left to other federal agencies—and the
states—to regulate.

Plaintiffs’ Amended Complaint, as well as their motion for summary judgment,
misunderstands the nature of the Department of State’s authority. But the Court need not reach
Plaintiffs’ claims under the Administrative Procedure Act (“APA”) or the Tenth Amendment
because Plaintiffs lack standing to assert their claims and fall outside the relevant statute’s zone
of interests. And in any event, Plaintiffs’ claims fail on the merits. Accordingly, and for the
reasons set forth below, the Court should deny Plaintiffs’ motion for summary judgment and
grant Defendants’ cross-motion for summary judgment.

BACKGROUND
1. Statutory And Regulatory Background
The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the

President, “[i]n furtherance of world peace and the security and foreign policy of the United

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 1 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003118

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-46-2016:L1 REUR Spoguaremhanbi7S Fed CBASAG Page ast 218396

States” to “control the import and the export of defense articles and defense services” and to
promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1) (emphasis added). The President
has delegated this authority to the Department of State (“Department’’) in relevant part, and the
Department has accordingly promulgated the International Traffic in Arms Regulations
(“ITAR”), which are administered by the Department’s Directorate of Defense Trade Controls
(“DDTC”). See Exec. Order No. 13637(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013); 22 C.F.R.
§§ 120-130. At the heart of the AECA is the United States Munitions List (“USML”), an
extensive listing of materials that constitute “defense articles and defense services” under the
ITAR. See 22 C.F.R. Part 121. As relevant here, Category I of the USML includes all firearms
up to .50 caliber, and all technical data directly related to such firearms. /d. § 121.1(D(a), (i).
Technical data is information that “is required for the design, development, production,
manufacture, assembly, operation, repair, testing, maintenance or modification of defense
articles.” /d. § 120.10(a)(1). Section 2778 of the AECA authorizes the President to (1)
designate those defense articles and services to be included on the USML; (2) require licenses
for the export of ttems on the USML; and (3) promulgate regulations for the import and export
of such items on the USML. 22 U.S.C. § 2778.

The ITAR does not regulate any transfers of defense articles except those that constitute
“exports,” i.e., the transfer of defense articles abroad or to foreign persons, and “temporary
imports.” The ITAR’s definition of exports includes, in part (1) “[s]ending or taking of a
defense article out of the United States in any manner,” 22 C.F.R. § 120.17(a)(1); (2)
“Trjeleasing or otherwise transferring a defense article to an embassy or to any of its agencies or
subdivisions, such as a diplomatic mission or consulate, in the United States,” id.

§ 120.17(a)(4); and (3) “[rJeleasing or otherwise transferring technical data to a foreign person
in the United States (a ‘deemed export’),” id. § 120.17(a)(2).

In certain cases where it is unclear whether a particular item is a defense article or
defense service, the Department makes a “commodity jurisdiction” (“CJ”) determination using
a procedure set forth in the ITAR. See id. § 120.4. Upon written request, DDTC will provide

applicants with a determination as to whether the article, service, or data is within the scope of

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 2 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003119

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-46-2016:11 REUR Spoguaremanbi7S [Fed CBASAG Page ang q1s396

the ITAR. These assessments are made on a case-by-case basis through an inter-agency
process, evaluating whether the article, service, or data is covered by the USML, provides the
equivalent performance capabilities of a defense article on the USML, or has a critical military
or intelligence advantage. See id. § 120.4(d).

While the AECA and ITAR do not provide the Department with authority to prohibit
the domestic manufacture or possession of 3D-printed guns, another federal statute deals with
this topic. The Undetectable Firearms Act bars the manufacture, possession, sale, import, or
transfer of undetectable firearms. See 18 U.S.C. § 922(p); An Act to Extend the Undetectable
Firearms Act of 1988 for 10 Years, Pub. L. No. 113-57, 127 Stat. 656 (2013). Under that
statute, firearms manufactured or sold in the United States must generally be capable of being
detected by metal detectors and by x-ray machines. See 18 U.S.C. § 922(p)(1). Those
requirements are not in any way affected by the actions challenged in this case, nor are the
separate federal prohibitions on the possession of firearms by felons, persons subject to
restraining orders, or the mentally ill. See id. § 922(g)(1) (felons and certain state-law
misdemeanants); id. § 922(g)(8) (court-issued restraining orders); id. § 922(g)(4) (persons
adjudicated as mentally ill). The Government continues to enforce these laws in order to
address domestic safety issues related to undetectable firearms. The Department’s
determination under the ITAR at issue here will not affect those enforcement efforts.

Il. The Government’s Settlement With Defense Distributed

In 2012, Defense Distributed published on the Internet “privately generated technical
information regarding a number of gun-related items.” Def Distributed vy. U.S. Dep’t of State,
121 F. Supp. 3d 680, 687 (W.D. Tex. 2015). In May 2013, DDTC sent Defense Distributed a
letter stating that Defense Distributed may have released ITAR-controlled technical data
without the required authorization. See id. Defense Distributed removed the technical data and
submitted a CJ request. /d. The company, however, and in conjunction with another non-
profit, the Second Amendment Foundation, ultimately brought a lawsuit against, inter alia, the

Department and DDTC, claiming that the requirement to obtain authorization prior to

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 3 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003120

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-46-2016:L1 REUR Spoguaremhanei7S Fed CBASAG Page S55 418396

publishing the subject files on its website violated plaintiffs’ rights under the First, Second, and
Fifth Amendments and exceeded the Department’s statutory authority. /d. at 688.

In August 2015, the U.S. District Court for the Western District of Texas denied
Defense Distributed’s motion for a preliminary injunction. /d. at 701. For purposes of the
preliminary injunction analysis, the district court considered the files to be subject to the
protection of the First Amendment. /d. at 691-92. Applying intermediate scrutiny, the court
concluded that “because the AECA and ITAR do not prohibit domestic communications” and
plaintiffs remained “free to disseminate the computer files at issue domestically,” they had not
shown a substantial likelihood of success on the merits. /d. at 695.

The Fifth Circuit affirmed in a split decision. See 838 F.3d 451 (Sth Cir. 2016).
Focusing narrowly on the question of the non-merits requirements for preliminary relief, the
panel majority concluded that the “Department’s stated interest in preventing foreign nationals
... from obtaining technical data on how to produce weapons and weapon parts” outweighed
plaintiffs’ interest in their constitutional rights. /d. at 458-59. The panel majority “decline[d]
to address the merits” because the failure by plaintiffs to meet any single requirement for a
preliminary injunction would require affirmance of the district court. See id. at 456-58. A
dissent from the panel opinion did address the merits. See id. at 461 (Jones, J. dissenting).

“TF Jor the benefit of the district court on remand,” the dissent set forth an analysis concluding
that “the State Department’s application of its ‘export’ control regulations to this domestic
Internet posting appears to violate the governing statute, represents an irrational interpretation
of the regulations, and violates the First Amendment as a content-based regulation and a prior
restraint.” Id. at 463-64.

After plaintiffs’ petitions for rehearing en banc and for certiorari were denied, see 138
S. Ct. 638 (2018); 865 F.3d 211 (Sth Cir. 2017) (5 dissenting judges), proceedings resumed in
district court. In April 2018, the Government moved to dismiss plaintiffs’ second amended
complaint. See Def Distributed, No. 1:15-cv-372-RP, Dkt. No. 92. Meanwhile, the district

court ordered the parties to exchange written settlement demands, see id., Dkt. No. 88, thereby

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 4 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003121

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-46-2016:L1 REUR Spoguaremanbi7S Fea OBABAG Page sas q18396

initiating a process under which the parties were able to reach a settlement before briefing on
the motion to dismiss was complete, see id., Dkt. Nos. 93, 95.

Pursuant to the settlement and as relevant here, the Government agreed to the following:

(a) Defendants’ commitment to draft and to fully pursue, to the extent authorized by
law (including the Administrative Procedure Act), the publication in the Federal
Register of a notice of proposed rulemaking and final rule, revising USML
Category I to exclude the technical data that is the subject of the Action!!!

(b) Defendants’ announcement, while the above-referenced final rule is in
development, of a temporary modification, consistent with the ... [ITAR], 22
C.F.R. § 126.2, of USML Category I to exclude the technical data that is the
subject of the Action. The announcement will appear on the DDTC website,
www.pmddte.state.gov, on or before July 27, 2018."

(c) Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018, signed
by the Deputy Assistant Secretary for Defense Trade Controls, advising that the
Published Files, Ghost Gunner Files, and CAD Files are approved for public
release (i.e., unlimited distribution) in any form and are exempt from the export
licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.
§ 125.4(b)(13). ...

(d) Defendants’ acknowledgment and agreement that the temporary modification
... permits any United States person, to include DD’s customers and SAF’s
members, to access, discuss, use, reproduce, or otherwise benefit from the
technical data that is the subject of the Action, and that the letter to Plaintiffs
permits any such person to access, discuss, use, reproduce or otherwise benefit
from the Published Files, Ghost Gunner Files, and CAD Files.

The parties executed the agreement on June 29, 2018, and the Government complied

with (b) and (c) on July 27, 2018. See Declaration of Sarah Heidema (““Heidema Decl.”), Dkt.

 

! See Section III, infra. At the time settlement negotiations began, the parties had long expected such a Notice of
Proposed Rulemaking (“NPRM”) to be issued. See 78 Fed. Reg. 22,740, 22,741 (April 16, 2013) (announcing that
“Ttlhe Department intends to publish final rules implementing the revised USML categories and related ITAR
amendments periodically”). Reflecting nearly a decade of efforts to carry out a reform of export regulations and
pursuant to a “comprehensive review” of the U.S. export control system, the Government has undertaken an
Export Control Reform Initiative (“CECRI’”) that was proposed in April 2010, see Fact Sheet on the President’s
Export Control Reform Initiative (Apr. 20, 2010), https://obamawhitchouse.archives. gov/the-press-office/fact-
sheet-presidents-export-control-reform-initiative, and facilitated by Executive Order No. 13637, 78 Fed. Reg.
16,129 (Mar. 8, 2013). By January 20, 2017, this export reform process had been completed for USML categories
IV through XX.

Pursuant to 22 C.F.R. § 126.2, “[t]he Deputy Assistant Secretary for Defense Trade Controls may order the
temporary suspension or modification of any or all of the regulations of this subchapter in the interest of the
security and foreign policy of the United States.”

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 5 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC003122

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-96-2016-L1 REUR Spoguaremhanbi73 Fed CBASAG Page Act q1s396

No. 64-1, {9 27, 29. The Settlement Agreement states that Defendants deny that they violated
plaintiffs’ constitutional rights. See id. { 28.
Hii. The Government’s Rulemaking

On May 24, 2018—after the initial exchange of settlement offers but more than one
month prior to the settlement with Defense Distributed—the Departments of State and
Commerce each issued a notice of proposed rulemaking (“NPRM”) that implicated the
technical data at issue in Defense Distributed. See 83 Fed. Reg. 24,198 (May 24, 2018); 83
Fed. Reg. 24,166 (May 24, 2018). In those NPRMs, the Government proposed amending the
ITAR “‘to revise Categories I (firearms, close assault weapons and combat shotguns), IT (guns
and armament) and III (ammunition and ordnance) of the [USML] to describe more precisely
the articles warranting export and temporary import control on the USML.” 83 Fed. Reg. at
24,198. As proposed, the items removed from the USML—which encompass the technical
data at issue in Defense Distributed and this litigation--would no longer be subject to the
ITAR’s authorization requirements, i.¢e., no license from the Department of State would be
required for their export. See Heidema Decl. 4 21; see generally 83 Fed. Reg. at 24,198. The
Department of State “received more than 3,500 comments in response to the NPRM, including
comments related to 3D-printed firearms.” Heidema Decl. § 23.
IV. Procedural History

On July 30, 2018, Plaintiffs filed the instant action against, inter alia, the Department,
the Secretary of State, DDTC, and Defense Distributed. Compl., Dkt. No. 1. Plaintiffs alleged
that the Government’s settlement with Defense Distributed adversely affected their public
safety laws, in violation of the APA and the Tenth Amendment. /d. at 21-41. Also on July 30,
2018, Plaintiffs moved for a temporary restraining order against Defendants, Mot. for TRO,
Dkt. No. 2, which the Court granted on July 31, 2018, Dkt. No. 23 (“Order”). Plaintiffs
amended their complaint on August 2, 2018, Am. Compl., Dkt. No. 29, and moved for a
preliminary injunction on August 9, 2018, Dkt. No. 43. The Court granted Plaintiffs’ motion
on August 27, 2018. Dkt. No. 95 (Prelim. Inj.”). Pursuant to the preliminary injunction

issued by the Court, the Government is enjoined from “implementing or enforcing the

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 6 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003123

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate ?-96-2016-L1 REUR Spoguaremanbi7S [Aiea CBASAG Page 245 418396

‘Temporary Modification of Category I of the United States Munitions List’ and the letter to
Cody R. Wilson, Defense Distributed, and the Second Amendment Foundation issued by the
U.S. Department of State on July 27, 2018,” and the Federal Defendants must “preserve the
status quo ex ante as if the modification had not occurred and the letter had not been issued
until further order of the Court.” /d. at 25.

The Federal Defendants produced the administrative record on October 19, 2018, Dkt.
No. 116, and filed supplementary materials on December 20, 2018, Dkt. No. 158. Plaintiffs
moved for summary judgment on February 15, 2019. Dkt. No. 170 (“Pls.’ MSJ”).

ARGUMENT

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). “Generally, judicial review of agency action is limited to review of the record
on which the administrative decision was based.” Partridge v. Reich, 141 F.3d 920, 926 n.4
(9th Cir. 1998). “[T]he function of the district court is to determine whether or not as a matter
of law the evidence in the administrative record permitted the agency to make the decision it
did.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). “[I]n a case involving
review of a final agency action under the [APA]... summary judgment becomes the
mechanism for deciding, as a matter of law, whether the agency action is supported by the
administrative record and otherwise consistent with the APA standard of review.” San Joaquin
River Grp. Auth. v. Nat'l Marine Fisheries Serv., 819 F. Supp. 2d 1077, 1084 (E.D. Cal. 2011)
(citation omitted).

A. Plaintiffs Are Not Within The AECA’s Zone Of Interests.°

“TA] person suing under the APA must satisfy not only Article IN’s standing
requirements, but an additional test: The interest he asserts must be arguably within the zone of

interests to be protected or regulated by the statute that he says was violated.” Havasupai Tribe

 

3 The Court did not previously address the Federal Defendants’ zone-of-interests argument. See Prelim. Inj. at 8-
12. Moreover, for the reasons provided in the Federal Defendants’ opposition to Plaintiffs’ motion for a
preliminary inyunction, the Federal Defendants maintain that Plaintiffs lack Article IIT standing to assert their
claims. See Dkt. No. 64 (“Defs.’ PI Opp.”) at 13-16.

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 7 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003124

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cageate?-46-2016-L1 RU Spoguaremanei7S FiRa OBASAG Page 249 418396

v. Provencio, 906 F.3d 1155, 1166 (9th Cir. 2018) (citation omitted). While the zone of
interests test is not “demanding,” it nevertheless forecloses suit “when a plaintiffs ‘interests are
so marginally related to or inconsistent with the purposes implicit in the statute that it cannot
reasonably be assumed that Congress intended to permit the suit.”” Match-E—Be—Nash—She—
Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).

Here, Plaintiffs—whose Amended Complaint focuses on the Federal Defendants’
compliance with the AECA’s congressional notification provision, 22 U.S.C. §2778(f)(1)—do
not fall within the zone of interests protected by the statute. See Bennett v. Spear, 520 US.
154, 175-76 (1997) (emphasizing that zone of interests test is applied in the context of “the
particular provision of law upon which the plaintiff relies”). The AECA “is designed to protect
against the national security threat created by the unrestricted flow of military information
abroad.” United States v. Posey, 864 F.2d 1487, 1495 (9th Cir. 1989); accord United States v.
Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (AECA “was intended to authorize the President
to control the import and export of defense articles and defense services in ‘furtherance of
world peace and the security and foreign policy of the United States.’” (quoting 22 U.S.C.

§ 2778(a)(1))); see also Am. Compl. § 27 (acknowledging that “[t]he purpose of the AECA is
to reduce the international trade in arms and avoid destabilizing effects abroad through arms
exports”). The primary concerns of the statute are thus national security and foreign relations.
In this context Congress enacted 22 U.S.C. § 2778(f)(1), which provides that “[t]he President
may not remove any item from the Munitions List until 30 days after the date on which the
President has provided notice of the proposed removal to” certain congressional committees.

As the legislative history makes clear, Congress enacted this provision in response to
“legitimate industry concerns” by exporters, and cautioned the Executive Branch to “avoid
unnecessary export regulation.” H.R. Rep. No. 97-58, at 21-22 (1981). Thus Plaintiffs—states
who neither exercise congressional oversight of the Department nor function as would-be
exporters, and whose alleged harms concern purely domestic, non-military matters unrelated to
foreign relations, fail to meet the zone of interests test. Cf People ex rel. Hartigan v. Cheney,

726 F. Supp. 219, 227 (C.D. ILL 1989) (Illinois not within zone of interest of the Base Closure

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 8 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003125

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-13-OP DLL TAR SDopHEtenich® 44d Files O9/PSRO Page 2OQP1896

and Realignment Act, because, as here, the state “is not the subject of the Secretary’s action”
and “states have no constitutional or statutory role in federal military policy”).

B. Plaintiffs’ APA Claims Fail.

According to Plaintiffs, the Department exceeded its statutory authority in not providing
advance notice to Congress about the actions undertaken in connection with the settlement
agreement. Pls.’ MSJ at 10-11. But as the Federal Defendants have previously explained,
Defs.’ PI Opp. at 18-19, the statutory provision on which Plaintiffs rely requires such notice
only with respect to the removal of items from the USML. See 22 U.S.C. § 2778(f)\(1)
(providing that “the President may not remove any item from the Munitions List until 30 days
after the date on which the President has provided notice of the proposed removal” to the
appropriate congressional committees). Because the subject files are not specifically
enumerated on the USML and therefore are not items, and because the Department effectuated
only a temporary modification, not a removal, the Department’s actions were in accord with its
delegated authority. But see Prelim. Inj. at 12-15.

The Court should also reject Plaintiffs’ claim that the Temporary Modification and
Letter were arbitrary and capricious. As the Federal Defendants explained in their opposition
to Plaintiffs’ preliminary injunction motion, items belong on the United States Munitions List if
they “provide[] a critical military or intelligence advantage.” 22 C.F.R. § 120.3(b). Here, the
administrative record reveals that the government had determined that small-caliber firearms do
not satisfy that standard. See generally Defs.’ PI Opp. at 22 (citing State and Commerce
NPRMs).*

Defendants acknowledge that the Court previously suggested that Defendants failed to
sufficiently “consider[] the unique properties of 3D plastic guns,” Prelim. Inj. at 17, or to
provide a “reasoned explanation for its change in position,” id. at 18. Defendants nonetheless

respectfully maintain that they satisfied their obligations. See generally Defs.’ PI Op. at 21-22.

 

* Plaintiffs’ suggestion that “the Temporary Modification is the on/y document in the filed administrative record that
reflects any reason for the State Department’s reversal of its position on 3D-printable firearms files,” Pls.’ MSJ at
13, is therefore not correct. When an agency’s decision is properly before the Court, it “review[s] the entire
administrative record.” Epsilon Elec., Inc. v. U.S. Dep’t of Treas., Office of Foreign Assets Control, 857 F.3d 913,
924 (D.C. Cir. 2017).

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 9 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003126

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-13-OP DLL TAR SDopueenich® 44d Files O9/PS29 Page PP opig96

Specifically, Defendants maintain that it sufficed to consider the need to regulate small-caliber
firearms generally, as undetectable firearms are separately regulated by other agencies under
the Undetectable Firearms Act. See id. at 10.

In any case, even if the Court were to find the Federal Defendants’ rationale inadequate,
it should reject Plaintiffs’ contention that the Federal Defendants’ rationale was pretextual.
Plaintiffs suggest that the Temporary Modification and Letter were procedurally irregular
because they were issued without notice to Congress, but Defendants respectfully maintain that
no such notice was required. See id. at 18-19; but see Prelim. Inj. at 12-15. While Plaintiffs
further suggest that the Department’s decision was made “abruptly, sometime during the three-
week period from April 6 to April 30, 2018,” Pls.” MSJ at 19, the Federal Defendants have
explained that the decision was made following the District Court of the Western District of
Texas’s instruction to the parties to exchange written settlement demands, see Defs.’ PI Opp. at
5; it is no secret that the Temporary Modification and Letter arose from a settlement of the
Defense Distributed litigation. Cf Pls.’ MSJ at 19. Last, Plaintiffs complain that certain
documents were initially omitted from the administrative record, see Pls.” MSJ at 20, but those
documents were omitted from the record because they were not among the documents
considered by the agency decision-maker. See generally Defs.’ Opp. at Pls.” Mot. to Compel,
Dkt. No. 152. In any case, Defendants agreed to supplement the record with these documents
for the Court’s convenience in determining whether to rely on the materials as extra-record
evidence and the convenience of the parties. See Dkt. No. 158.

C. Plaintiffs’ Tenth Amendment Claim Fails.

Plaintiffs fare no better in arguing that the Department’s actions constitute a violation of
the Tenth Amendment to the Constitution. See Pls.” MSJ at 11-12. The Tenth Amendment
provides that “[t]he powers not delegated to the United States by the Constitution, nor
prohibited by it to the States, are reserved to the States respectively, or to the people.” U.S.
Const. amend. X. “Under the Tenth Amendment, ‘the Federal Government may not compel
States to implement, by legislation or executive action, federal regulatory programs.’” Envil.

Def: Ctr., Inc. v. U.S. EPA, 344 F.3d 832, 847 (9th Cir. 2003) (quoting Printz v. United States,

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 10 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003127

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-13-OP DLL TAR SDopHtenich® 44d Files O9/PS29 Page P2opigo6

$21 U.S. 898, 925 (1997)). “The crucial proscribed element is coercion; the residents of the
State or municipality must retain ‘the ultimate decision’ as to whether or not the State or
municipality will comply with the federal regulatory program.” /d. (quoting New York v.
United States, 505 U.S. 144, 168 (1992)).

Here, Plaintiffs claim that “[t]he Department’s overly broad authorization well exceeds
the scope of its authority under AECA to regulate exports, and on its face purports to abrogate
the states’ police powers to enforce their gun-safety laws in violation of the Tenth
Amendment.” Pls.’ MSJ at 11; see also id. at 12 (arguing that “[t]he States’ ability and
authority to enforce their gun-safety laws is undermined by the State Department’s purported
authorization of ‘any United States person’ to ‘use’ the files to print their own undetectable and
untraceable weapons”). To be abundantly clear, however, the Government does not suggest,
and has never suggested, that the settlement agreement conflicts with or otherwise preempts
such state laws. To the contrary, the Department has consistently emphasized that its actions
are taken only pursuant to its authority to regulate the United States’ system of export controls,
not domestic activity. See Def: Distributed, 121 F. Supp. 3d at 695. The protections for state
law legislated by Congress in the Gun Control Act remain in force, see 18 U.S.C. § 927, as well
as the laws invoked by Plaintiffs, remain unaffected by the settlement agreement. Nor is there
any basis to substitute Plaintiffs’ understanding of the agreement for the far more reasonable
interpretation of the Government.

Moreover, Plaintiffs fall well short of establishing any element of a violation of the
Tenth Amendment. “[T]here is simply no evidence that [Plaintiffs were] compelled to enact or
enforce any federal regulatory program. Nor is there any evidence that [Plaintiffs were]
compelled to assist in the enforcement of federal statutes regulating private individuals.” See
City of Tombstone v. United States, No. 11-cv-00845, 2015 WL 11120851, at *19 (D. Ariz.
Mar. 12, 2015). Absent such a program or compulsion, the Court should reject Plaintiffs’
Tenth Amendment claim. See id.; see also, e.g., Envtl. Def. Ctr., 344 F.3d at 845 (holding

agency action “does not violate the Tenth Amendment, because it directs no unconstitutional

coercion”).
FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 11 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003128

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-13-OPDLLTARSDoputenich® 44d Filles O9/PSP9 Page PSepisI6

The two cases cited by Plaintiffs are not to the contrary. See Pls.” MSJ at 11-12. First,
Plaintiffs point to the Supreme Court’s general statement in Bond v. United States that “[t]he
States have broad authority to enact legislation for the public good—-what we have often called
a ‘police power.’” 572 U.S. 844, 854 (2014). But the Federal Defendants do not even purport
to infringe upon that power, let alone coerce Plaintiffs into complying with a federal program.
Likewise, in District of Columbia v. Heller, the Supreme Court noted that “longstanding
prohibitions on the possession of firearms by felons and the mentally ill, or laws forbidding the
carrying of firearms in sensitive places such as schools and government buildings, or laws
imposing conditions and qualifications on the commercial sale of arms” are “presumptively
lawful[.]” 554 U.S. 570, 626-27 & n.26 (2008). Yet Heller concerned the Second
Amendment, not the Tenth, and nothing in Heller indicates that the Department’s exercise of its
export authority, which does not involve commandeering State funds or entities, can give rise
to a Tenth Amendment violation.

D. An Injunction Is Unwarranted.

As Plaintiffs correctly note, Pls.” MSJ at 20, in the APA context, “[vJacatur is the
standard remedy for unlawful agency decisions,” Klamath-Siskivou Wildlands Ctr. v. Nat’l
Oceanic & Atmospheric Admin. Nat’l Marine Fisheries Serv., 109 F. Supp. 3d 1238, 1239
(N.D. Cal. 2015); see 5 U.S.C. § 706(2)(A) (requiring court to “hold unlawful and set aside
agency action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law’). Nevertheless, in the event the Court
finds that the challenged agency actions were inconsistent with the APA, Plaintiffs
“additionally ask the Court to enjoin the Federal Defendants from issuing any subsequent
‘temporary modification’ or otherwise removing the subject files from the Munitions List or
permitting their export without providing congressional notice as required by AECA.” Pls.’
MSJ at 21. Plaintiffs’ request is unfounded and should be denied.

“A court’s decision to issue an injunction constitutes an unwarranted ‘extraordinary
remedy’ if a less drastic remedy, such as vacatur, could sufficiently redress plaintiff's injury.

Klamath-Siskiyou Wildlands Ctr., 109 F. Supp. 3d at 1247 (quoting Monsanto Co. v. Geertson

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 12 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003129

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-13-OP DLL TAR SDopHueeanich? 44d Files O9/PS29 Page LHopig96

Seed Farms, 561 U.S. 139, 165-66 (2010)). Here, there is no basis to conclude that vacatur
would be insufficient to redress Plaintiffs’ alleged injuries. Plaintiffs’ Amended Complaint and
motion for summary judgment make clear that at issue are not the substantive policies
underlying the challenged actions, but rather the procedures used by the agency in taking those
actions. See Am. Compl. {/f 230-40 (alleging failure to provide congressional notification and
failure to adequately explain basis for actions); Pls.” MSJ at 10-18 (same). Vacatur and remand
would appropriately allow the Federal Defendants to cure any deficiencies with respect to those
procedures. See Nat'l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 657 (2007)
(“[I]f the EPA’s action was arbitrary and capricious, . . . the proper course would have been to
remand to the Agency for clarification of its reasons.”); Se. Ak. Conservation Council v. U.S.
Army Corps of Engineers, 486 F.3d 638, 654-55 (9th Cir. 2007), rev'd and remanded on other
grounds sub nom. Coeur Ak., Inc. v. Se. Ak. Conservation Council, 557 U.S. 261 (2009)
(“Under the APA ... a court should ‘vacate the agency’s action and remand to the agency to

359

act in compliance with its statutory obligations.’” (citation omitted)).

The rationale underlying Plaintiffs’ request confirms that an injunction is not
appropriate. According to Plaintiffs, such relief is warranted to “prohibit[] further procedurally
defective agency actions.” Pls.’ MSJ at 21; see also id. at 21 n.53 (“[T]he States merely ask the
Court to invalidate procedurally defective and unlawful agency actions and require the State
Department to follow the law in making regulatory changes that affect the subject files.”). Yet
“It]he Supreme Court has warned against ‘sweeping injunctions to obey the law’ and has
cautioned courts about their ‘duty to avoid’ such orders.” JnfoSpan, Inc. v. Emirates NBD Bank
PISC, No. 11-cv-1062, 2016 WL 8861712, at *7 (C.D. Cal. Nov. 22, 2016), aff'd, 745 F.
App’x 1 (9th Cir. 2018) (quoting Swift & Co. v. United States, 196 U.S. 375, 401 (1905));
accord Cuviello v. City of Oakland, No. 06-cv-5517, 2009 WL 734676, at *3 (N.D. Cal. Mar.

19, 2009) (explaining that “courts have held that not only vague injunctions but also injunctions

that simply require a defendant to ‘obey the law’ fail to comply with Rule 65(d)”).°

 

* Indeed, based on Plaintiffs’ request, it is difficult to discern the marginal relief provided by an injunction, as
vacatur itself would involve setting aside the challenged actions, and any future challenges would be considered in
light of a new administrative record.

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 13 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003130

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-13-OP DLL TAR SDopEbenichh 44d Filles O9/PS29 Page PSopigI6

The cases relied on by Plaintiffs do not compel a different result. For instance, in New
York v. U.S. Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019), cited in Pls.’

MSJ at 21, the district court “enjoin[ed] Defendants from adding a citizenship question to the
2020 census questionnaire based on Secretary Ross’s March 26, 2018 memorandum or based
on any reasoning that is substantially similar to the reasoning contained in that memorandum.”
Id. at 676-77. The court entered this injunction in part because “an injunction will make it
easier for Plaintiffs to seek immediate recourse from this Court in the event that Defendants
seek to do anything inconsistent with this Opinion,” which the court found necessary “given the
looming [census] printing deadline.” /d. at 676. Here, however, no similar temporal
constraints exist to justify injunctive relief, and in any event the Department should be
permitted to address any concerns the Court might have without the need for an injunction. Cf
Heartland Reg’! Med. Ctr. v. Leavitt, 415 F.3d 24, 29-30 (D.C. Cir. 2005) (“[T]he usual rule is
that, with or without vacatur, an agency that cures a problem identified by a court is free to
reinstate the original result on remand.”’). Plaintiffs likewise cannot persuasively rely on
United States v. Laerdal Manufacturing Corp., 73 F.3d 852 (9th Cir. 1995), cited in Pls.” MSJ
at 22, as that case did not involve a challenge to government action under the APA, and
therefore did not discuss whether vacatur would be an adequate remedy.

Nor have Plaintiffs demonstrated that the injunction factors weigh in their favor. “The
equitable remedy of an injunction—whether preliminary or permanent—is ‘unavailable absent a
showing of irreparable injury, a requirement that cannot be met where there is no showing of
any real or immediate threat that the plaintiff will be wronged again.’” JPMorgan Chase Bank,
N.A. v. Yamassee Tribal Nation, No. 1:17-cv-00759, 2018 WL 3629940, at *6 (E.D. Cal. July
30, 2018) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)). Plaintiffs fall short
of meeting this standard. All of the concerns identified are harms that might result from the
domestic availability of 3D-printed guns in the United States, but such concerns have little to
do with whether particular files should be regulated for foreign export on national security
grounds. Further, their relation to the Department’s exercise of authority and the settlement

agreement is speculative. At best, Plaintiffs have only identified harms that may result from

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 14 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003131

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-23-OP DLL TAR SDopueeanich® 44d Files O9/PSR9 Page 26 Op1s96

3D-printed guns generally, not from the challenged actions regulating foreign exports. But
there are already laws aimed at domestic conduct that seek to prevent such harms. And as the
Ninth Circuit has made clear, it is the likelihood of harm from the actions that are sought to be
enjoined that is relevant for the injunction analysis. See Park Vill. Apartment Tenants Ass’n v.
Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th Cir. 2011). Plaintiffs simply cannot tie their
fear of domestic irreparable injury to a statutory regime dealing with foreign export, especially
when there are separate statutes governing domestic manufacture, possession, and sale that
remain unaffected by the challenged actions. See also Defs.’ PI Opp. at 9-13.

The single case Plaintiffs cite—Maryland v. King, 567 U.S. 1301 (2012), cited in Pls.’
MSJ at 24—is inapposite. In Maryland, Chief Justice Roberts, sitting as Circuit Justice,
granted a stay of judgment overturning a criminal conviction pending disposition of the State’s
petition for a writ of certiorari. 567 U.S. at 1301. Chief Justice Roberts wrote that a stay was
appropriate because “there is .. . an ongoing and concrete harm to Maryland’s law enforcement
and public safety interests.” /d. As is made clear in the subsequent sentences omitted by
Plaintiffs, however, such irreparable harm arose from the fact that, as a result of the judgment,
“Maryland may not employ a duly enacted statute [its DNA Collection Act] to help prevent
[serious] injuries[.]’” /d. Here, by contrast, the Department’s settlement has not prevented any
of Plaintiffs from employing their public safety statutes.

CONCLUSION

For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary

judgment, grant the Federal Defendants’ motion for summary judgment, and enter judgment in

favor of the Federal Defendants.

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 15 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003132

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cagage2®-23-OP DLL TAR SDopseenich? 44d Filles O9/PS29 Page £P Opis96

Dated: March 15, 2019 Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

BRETT A. SHUMATE
Deputy Assistant Attorney General

JOHN R. GRIFFITHS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs Branch

/s/ Stuart J. Robinson
STUART J. ROBINSON
STEVEN A. MYERS

ERIC J. SOSKIN

Trial Attorneys

U.S. Department of Justice
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
(415) 436-6635 (telephone)
(415) 436-6632 (facsimile)
stuart.j.robinson@usdoj.gov

 

Attorneys for the Federal Defendants

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 16 Civil Division, Federal Programs Branch
State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL 450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

WASHSTATEC003133

 
Cagage2®-3-OP DLL TAR SDopueanich® 44d Files O9/PSPO Page PSOpi1s96

CERTIFICATE OF SERVICE
I hereby certify that on March 15, 2019, I electronically filed the foregoing brief using

the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

5 Dated: March 15, 2019 /s/ Stuart J. Robinson
Stuart J. Robinson

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FEDERAL DEFENDANTS’ CONSOLIDATED OPPOSITION TO PLAINTIFFS’ MOTION U.S. DEPARTMENT OF JUSTICE
FOR SUMMARY JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT - 17 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

 

WASHSTATEC003134

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Cageate?-46-2016:11 REUR Spoguaremhanei86 ied OB2A/AG Page 449 ¢2396

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STATE OF WASHINGTON; STATE OF
CONNECTICUT; STATE OF MARYLAND;
STATE OF NEW JERSEY; STATE OF NEW
YORK; STATE OF OREGON;
COMMONWEALTH OF
MASSACHUSETTS; COMMONWEALTH
OF PENNSYLVANIA; DISTRICT OF
COLUMBIA; STATE OF CALIFORNIA;
STATE OF COLORADO; STATE OF
DELAWARE; STATE OF HAWAII; STATE
OF ILLINOIS; STATE OF IOWA; STATE
OF MINNESOTA; STATE OF NORTH
CAROLINA; STATE OF RHODE ISLAND;
STATE OF VERMONT; and
COMMONWEALTH OF VIRGINIA.

Plaintiffs,
V.

UNITED STATES DEPARTMENT OF
STATE, et al.,

Defendants.

 

 

 

 

! See Dkt. # 183.

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003135

NO. 2:18-cv-01115-RSL

PLAINTIFF STATES’ COMBINED
REPLY IN SUPPORT OF MOTION
FOR SUMMARY JUDGMENT AND
OPPOSITION TO DEFENDANTS’
CROSS-MOTIONS FOR SUMMARY
JUDGMENT

NOTED FOR CONSIDERATION:
JUNE 7, 2019!

ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

WASHSTATEC003136

 

Cageate?-46-2016-L1 RU Spoguaremanei86 ied OB2AAG Page 2741 g2396

TABLE OF CONTENTS
I. INTRODUCTION... cece eccesecceeneceeesceneesecaeesesaevsecatesecnaessesaeseesaessaveceneesesnasereaesaeeanenees ]
fl. SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS 00... cceeeeeseseeeneeneeees 1
A. The Federal Defendants Supplement the Record in Response to the Court’s
Order oo... cece eeeeeeeeseeesecneecnecaeeseesceseaevsaeecaesseevarevsessaecseesiassaeuseesaeceascnaysatesaesesvarenaes 1
B. The Revised Second Supplement Reveals That “Nothing Changed” from the
State Department’s Perspective Regarding 3D-Printable Gums ........... ee eee 3
C. The State Department Admittedly Failed to Consider Public Comments on the
NPRMs and the Challenged Actions Themselves ..........0..ccccesceeeseceneeeseeeeneeenseeneneeees 5
D. No Final Rules Have Been Published... eee ceceeeeesseeseensecneesaeeeneeseesaeenaeeneesas 8
TH. ARGUMENT occ eee cceeescesecneveecnsesecneessnsaessevsecnavecenaeseesaecsevaessevaesaeeseenaeeeeeaeseasaetatens 8
A. The Plaintiff States Have Standing, as the Court Already Ruled... eee 9
B. The Temporary Modification and Letter Are Contrary to Law..........ceceeeeeeereenees 10
1. The Temporary Modification and Letter violate AECA. uo... eee 10
2. The Temporary Modification and Letter violate the Tenth Amendment......... 11
The Temporary Modification and Letter Are Arbitrary and Capricious ................. 12
D. Vacatur and a Permanent Injunction Are Needed to Provide Complete Relief....... 17
The Private Defendants’ Arguments Do Not Require a Different Result ............... 18
1. The Private Defendants’ jurisdictional arguments lack merit. ........0....... 19
2. The Private Defendants’ constitutional theories do not preclude the Court
from setting aside unlawful agency actions. ..........cecceeececeneceeeeeeeeeeeetnaeeneneeees 20
3. The Private Defendants’ APA arguments do not explain, let alone justify,
the Federal Defendants’ abrupt regulatory about-face. ........... ec ceeceeseeneeeeteee 23
TV. CONCLUSION ooo ccceeecesenecneeeecnseceensesenaecaessecnaveceeaeseeaecseaesaevsesaeeseeaeeeeaeseeseeeates 24
PLAINTIFF STATES’ COMBINED ii ATTORNEY GENERAL OF WASHINGTON
REPLY ISO MOTION FOR SUMMARY complex tigation Division
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-06-2016:L1 REUR Spoguaremhanhi86 ied OB/2A/AG Page a/dfg2396

This brief is a combined reply in support of the States’ Motion for Summary Judgment
(Dkt. # 170) (“SMSJ”) and opposition to the Federal Defendants’ Cross-Motion for Summary
Judgment (Dkt. # 173) (“FDMSJ’”) and the Private Defendants’ Motion for Summary Judgment
(Dkt. # 174) (“PDMSJ”).

1. INTRODUCTION

The Temporary Modification and Letter deregulating 3D-printed firearm files violate
AECA’s congressional notice provisions and must be vacated as contrary to law. In addition,
these actions are arbitrary and capricious and were pretextually rationalized after the fact in
violation of the APA. After multiple supplementations of the administrative record in this case,
including the most recent Revised Second Supplementation on May 6, 2019, the evidence shows
that the State Department failed to consider the national security implications of deregulation in
light of the unique properties of untraceable, undetectable, 3D-printable plastic firearms, and did
not independently “determine” that deregulation was “in the interest of the security and foreign
policy of the United States,” as asserted. It is now more clear than ever that the State
Department’s abrupt reversal of its longstanding regulation of the subject files—as President
Trump tweeted on July 31, 2018-—“‘doesn’t seem to make much sense!” Dkt. # 15-2.

The Court should grant summary judgment in the States’ favor, vacate and set aside the
unlawful Temporary Modification and Letter, and enjoin the Federal Defendants from
attempting any further “temporary” deregulation of 3D-printable firearms that illegally evades
Congress’s oversight.

I. SUPPLEMENTAL STATEMENT OF UNDISPUTED FACTS

Much of the relevant background is set forth in the States’ Motion for Summary
Judgment (Dkt. # 170, Part I). This section covers factual developments since February 2019.
A. The Federal Defendants Supplement the Record in Response to the Court’s Order

On March 19, 2019, the Court granted the States’ Motion to Supplement the

Administrative Record; incorporated Dkt. # 158 (First Supplement) into the administrative

PLAINTIFF STATES’ COMBINED ] ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003137

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016:L1 REUR Spoguaremhanei86 ied OB/2A/AG Page a/7aig2396

record; and ordered the Federal Defendants to (1) certify the production of a complete
administrative record that includes “all materials [the State Department] considered, directly or
indirectly” in taking the challenged actions and (2) supplement the administrative record with a
privilege log and with settlement-related communications and materials generated in Defense
Distributed v. U.S. Dep’t of State, Case No. 15-cv-372-RP (W.D. Tex.).” The Court also granted
the States “leave to take discovery aimed at establishing whether the pre-July 27, 2018,
comments to the NPRMs were directly or indirectly considered when issuing the temporary
modification and letter.” As discussed below (Part II.C), this discovery revealed that the State
Department did not consider the comments.

On April 16, 2019, the Federal Defendants filed a Second Supplement (Dkt. # 179),’ and
on May 6, 2019, they filed a Revised Second Supplement (Dkt. # 184) of the administrative
record. According to the Certifications, these supplemental materials consist of 4,150 previously
unfiled documents, of which 904 are filed publicly and 3,246 are logged as privileged and
withheld in full.° The revised privilege log (Dkt. ## 184-13 & 184-14) reflects documents with
a number of questionable redactions. For example, an email from New Hampshire Governor
Chris Sununu to State Department officials lobbying on behalf of a New Hampshire-based
multinational firearms manufacturer was redacted, purportedly under the deliberative process
privilege,° as were numerous post-decisional communications and communications with internal
public relations staff. Because of these and other irregularities and omissions, the States do not
concede that the record is complete or that the privilege claims are proper. Nevertheless, because

the record in its current form amply demonstrates that the Federal Defendants’ covert

 

2 Dkt. #175 at 8.

3 Id. at 7. By way of response to the States’ discovery request pursuant to the Order, the Federal Defendants
submitted the Declaration of Michael F. Miller and the Declaration of Robert Monyay. See Dkt. # 179 at 2.

+ The original privilege log filed on April 16, 2019 was deficient, as hundreds of pages’ worth of entries
did not indicate any basis for withholding whatsoever. Second Declaration of Kristin Beneski, Ex. O (Ltr. dated
April 25, 2019); Dkt. # 184-1, 7 11.

5 Dkt. # 179-1 (Certification of Second Supplement), § 21 (3,240 documents withheld; 910 produced); Dkt.
# 184-1 (Certification of Revised Second Supplement), | 5-10 (30 additional privilege claims, 6 withheld im full).

° Ex. P (WASHAR0035756); Dkt. No. 184-14 at 606.

PLAINTIFF STATES’ COMBINED 2 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003138

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-L1 REUR Spoguaremanbi86 ied OB2A/AG Page Sst g2396

deregulation of 3D-printable guns was unlawful for multiple reasons, this case is ripe for

determination by summary judgment.

B. The Revised Second Supplement Reveals That “Nothing Changed” from the State
Department’s Perspective Regarding 3D-Printable Guns

Despite the questionable validity of the withholding and redactions, the Revised Second
Supplement is far more complete than the cherry-picked record the Federal Defendants initially
filed in October 2018. Among other documents, it includes samples of the more than 106,000
emails from members of the public between July 23 and July 27, 2018, urging the Department
not to exempt 3D-printable guns from regulation via the “temporary” modification; multiple
letters from Congressional leaders urging reconsideration of the deregulation of 3D-printable
gun files; detailed comment letters from U.S. Senators and public policy organizations; and
approximately 155 documents and communications related to the settlement of the Defense
Distributed litigation.’

One document in the Revised Second Supplement in particular sheds new light on the
decision to deregulate 3D-printable firearms: on July 26, 2018—the day before the State
Department issued the Temporary Modification and Letter—a Senate Foreign Relations staffer
emailed State Department personnel to request an analysis as to why the Department had
changed the position it took in its April 4, 2018 motion to dismiss in the Defense Distributed
case.® Joshua M. Paul of the State Department replied that this was a “technical legal question”
that should be directed to the Department of Justice.’ In a following internal email exchange,
Defendant Sarah Heidema—the Director within DDTC who in this case certified that the
original, cherry-picked administrative record filed was “complete” and asserted, absent any
record evidence, that the State Department “determined” that 3D-printable firearms “pose little

10

national security concern’’’—argued that it was actually “a question for us [the State

 

7 See Second Declaration of Jennifer D. Williams, { 4.

S Ex. Q (WASHAR0000212).

° Td.

10 Dkt. # 64-1 (Heidema Decl.), § 19; Dkt. # 116 (Certification), | 4; see also Dkt. # 175 (Order) at 3-6.

PLAINTIFF STATES’ COMBINED 3 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003139

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-L1 REUR Spoguaremanhi86 ied OB2A/AG Page S/6fg2396

Department]” about “why we stopped arguing that the technology subject to the case, if released,
would harm national security or foreign policy[.]”'! But Paul stated that the reason for the
planned deregulation was “fundamentally a DOJ question” because “nothing changed on our
side” as to those issues.!? Paul’s statements are consistent with contemporaneous remarks by
Heather Nauert, who told the press that the State Department still had “equity” in the matter of
3D-printable guns, but that it “took the advice of the Department of Justice” to settle the case by
agreeing to deregulate them.'* Paul’s and Nauert’s statements are inconsistent with the Federal
Defendants’ assertion in this case that the Department “determined” that deregulating 3D-
printable firearms was “in the interest of” U.S. national security and foreign policy. See SMSJ
at 19.

Another email exchange between Paul and a Senate Foreign Relations staffer starkly
reveals the Federal Defendants’ failure to consider the particular problems posed by 3D-printed
guns before issuing the Temporary Modification and Letter. On July 20, 2018, the staffer wrote
to Paul to ask about “the law enforcement and counter-terrorism implications of” the
deregulation, noting that “[e]nabling the widespread acquisition of undetectable or largely-
undetectable firearms” would potentially undermine “protection of domestic and international
airline flights from terrorist hijacking/attacks.”'4 The staffer further asked: “What changes will
be required by TSA here and abroad to deal with this?”!° Paul was unable to answer these basic
questions. Instead, he admitted that the State Department “would need to refer you to TSA or
other law enforcement organizations on this question.”'© Paul suggested that the State
Department could not answer these key national security questions because its “nexus on this

issue was/is limited to [its] role in controlling exports of tech data[.]'’ Paul’s statements, made

 

Ex. Q (WASHARO000211).

12 Te.

13 SMSJ at 19 (citing Dkt. # 35-1 at 5 of 46).
4 Bx. R (WASHARO000221).

8 Id.

6 Id. (WASHAR0000220).

7 Id.
PLAINTIFF STATES’ COMBINED 4 eee eee Ree DON

’ omplex LY igation 1V1SION
REPLY ISO MOTION FOR SUMMARY S00 Sth Avenue, Suite 2000
Seattle, WA 98104-3188

DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003140

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016:L1 RU Spoguaremanei86 Hed OB2A/AG Page 77a g2396

just a week before the Federal Defendants issued their Temporary Modification, highlight the
extent to which they utterly failed to consider the national security implications of their plan to
deregulate 3D-printable guns.

Yet another email from Paul undermines one of the Federal Defendants’ post hoc
arguments concerning the deregulation of 3D-printable guns. In a July 25, 2018, email thread
discussing public talking points on the Defense Distributed settlement, a staffer notes that the
Department of Justice has requested language indicating that the “3-D files at issue” do not
violate the Undetectable Firearms Act because Defense Distributed’s “design . .. requires adding
metal after printing.”'* In response, Paul states: “I think that’s legally valid but not particularly
useful in a public/Congressional context, as the pin can be removed and put in your other
pocket.” Paul’s response confirms the obvious: the State Department is well aware that
allowing the unlimited distribution of 3D-printable gun files will make it much easier for anyone

who wants to evade the Undetectable Firearms Act to do so.

C. The State Department Admittedly Failed to Consider Public Comments on the
NPRMs and the Challenged Actions Themselves

In addition to the revelations discussed above, the Miller Declaration (Dkt. # 179-2)
shows that the decision to enact the Temporary Modification and Letter was taken solely
“pursuant to an action memorandum recommending to the Under Secretary of State for Arms
Control and International Security that she approve the temporary modification to the ITAR.””°
The redacted “action memo” states that approval of the Temporary Modification and Letter is
“required to comply with the Defense Distributed settlement agreement.”*' No other rationale is
provided. See also SMSJ at 5—6, 16-17, 19; FDMSJ at 10 (“[I]t is no secret that the Temporary

Modification and Letter arose from a settlement of the Defense Distributed litigation.”). Despite

 

18 Ex. S (CWASHAR0035889-90).

9 Td.

© Dkt. # 179-2 (Miller Decl.) ¥ 7.

21 Yd, Ex. 1. The action memo’s redactions are for “Deliberative - Predecisional Intra-agency Discussion”
and “Attorney-Client Prrvilege.” Dkt. # 184-13 at | of 47 (Privilege Log).

PLAINTIFF STATES’ COMBINED 5 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003141

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-96-2016-L1 REUR Spoguaremanbi86 ied OB2A/AG Page B/G g2396

the Court’s statement that it “seems likely that a reasonable decisionmaker would be interested
in reviewing comments regarding a related rule change proposal before announcing a temporary
modification of the same rule,””* the Miller Declaration confirms that State Department staff
“did not rely on the comments to the NPRM in preparing the memorandum.”” This means
that the Department failed to consider or account for over 3,600 public comments, including the
nearly 400 that specifically opposed the new rule on the ground that it would deregulate 3D-
printable gun files. Dkt. # 170 at 8.

Some of the comments the State Department ignored came from key experts—including
several that were significant enough to merit special mention by the State Department staffer in
charge of comment review”*—-warning of the dangerous sweep of the Federal Defendants’ covert
deregulation of 3D-printable guns. For example, Professor Susan Waltz of the University of
Michigan’s Gerald R. Ford School of Public Policy pointed out that the State Department’s
proposed rule “would appear to give rise to the possibility of widespread and openly sanctioned
circulation of open source, non-proprietary instructions for using computer-aided design (CAD)
files to produce via 3D-printing technology .. . the firearms removed from USML.””? Professor
Waltz suggested a few simple ways the State Department could address this glaring problem—
none of which the Department adopted.*° Another comment, from the Brady Campaign to
Prevent Gun Violence, warned that, “under the proposed rules,” companies like Defense
Distributed “would be able to freely release 3-D printing instructions and code into the public
domain (and thereby enable the private production of firearms overseas and in the United
States).””’ The State Department also disregarded comments from hundreds of individuals

warning that “[t]he rule change would make the world a far more dangerous place” by

 

22 Dkt. #175 at 7.

23 Dkt. # 179-2 (Miller Decl.) {7 (emphasis added).

4 Dkt. # 179-3 (Monjay Decl.) { 4.

25 Dkt. # 179-3 at 14 of 44 (Monjay Decl. Ex. B at 5).

26 Tad.

27 Dkt. # 179-3 at 39 of 44 (Monjay Decl. Ex. D (part 2) at 8).

PLAINTIFF STATES’ COMBINED 6 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003142

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cageate?-46-2016-L1 RU Spogparemhanhi86 ied OB/2A/AG Page oct g2396

“effectively enabling 3D printing of firearms in the U.S. and around the globe.””® The Federal
Defendants concede that all of these comments and more were ignored entirely.

Not only did the State Department ignore comments received during the formal
rulemaking comment period, but it also admittedly failed to consider public input specifically
opposing the challenged actions themselves during the week prior to July 27, 2018, once word
of their impending issuance had gotten out.”? These additional materials included letters from

members of Congress and over 106,000 emails from individuals. For example:

e A July 20, 2018, letter from then-Ranking Member (now Chairman) of the
House Foreign Affairs Committee, Rep. Eliot Engel,*° urging Secretary
Pompeo not to deregulate 3D-printable gun files. As Rep. Engel warned,
deregulation was “exceptionally dangerous,” as it would make “undetectable”
weapons “available to anyone with a laptop and a 3-D printer,” and “defeat|]
US laws which require background checks on the sale of weaponry.” Rep.
Engel further noted that the State Department was “mis-using authority under
Section 126.2 of the [ITAR] to ‘temporarily’ remove this technical information
from the [USML]” when, “as anyone who has ever posted something on the
internet knows, once posted, the item is instantly and permanently available to
all who seek it.” This misuse of Section 126.2 “suggests the Department
officials sought a way to avoid complying with Section 38(f) of the [AECA],
which requires advance notification to Congress for any removal from the
USML.”

e A July 25, 2018, letter from Ranking Member of the Senate Foreign relations
Committee, Sen. Robert Menendez,*! urging Secretary Pompeo to halt the
“worldwide release” of 3D-printable gun files, which “would allow any
foreign or domestic persons, including arms traffickers, terrorists,
transnational criminals, and domestic abusers to effectively ‘download’ a
gun.” As Senator Menendez noted, the State Department’s “temporary”
deregulation “appears to evade statutory requirements and skirts an ongoing
regulatory review process.” Moreover, echoing AECA’s statutory standards,
Senator Menendez’s letter pointed out that it was “hard to see how making it
easier for criminal and terrorist organizations to obtain untraceable weapons
is in the foreign policy and national security interests of the United States.”

 

 

 

 

 

28 See, e.g., Ex. T; see generally Second Williams Decl. 7 4(1) & n.1.

2 EDMSJ at 10 ({D]ocuments . . . initially omitted from the administrative record... were not among the
documents considered by the agency decision-maker.”).

%° Ex. U (CWASHARO0004 13-14).

31 Ex. V (WASHAR0003424-25). On July 23, 2018, five Senators sent a similar letter to then-Attorney
General Jeff Sessions, urging dismay with the Department’s settlement of the Defense Distributed suit. Ex. W.

PLAINTIFF STATES’ COMBINED 7 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003143

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-3-OP DLL TAR sDoputenichhaéé6 Filed OS/24/29 Page 27913296

“This action by the State Department makes the work of U.S. and
international law enforcement and counter-terrorism agencies—and the U.S.
Transportation Security Agency—all the more difficult and heightens the risk
to innocent Americans and others from terrorist and extremist attacks.”

e Hundreds of individual emails’? from Americans who were “deeply
disturbed” by the State Department’s decision to allow “blueprints . . . online
[that] will be used by criminals and terrorists to easily and cheaply mass-
manufacture all-plastic weapons that can defeat security checkpoints” and
“are difficult if not impossible to trace”’;** who urged the Department to
“Ts]top the special exemption for downloading printable 3D guns” which
“will, without a doubt, be used in illegal, violent activity”;*4 and who were
“begging [the Department] to use common sense” and prevent “individuals
who can't pass background checks —terrorists, felons, and domestic abusers”

from obtaining “functioning guns... on demand.’*°

 

@ 105,555 emails received from visitors to Everytown.org in a single five-day
period,*° urging the Department to “stop the release of downloadable files that
will allow people, including convicted felons and terrorists, to make
untraceable guns on their 3D printers.”

 

The Revised Second Supplementation also includes a breakdown of comments on the Commerce
Department’s companion NPRM. Of the roughly 3,000 comments received by the Department,
2,945—98%—opposed the rule.*’ It appears the State Department did not consider these
comments, either.
D. No Final Rules Have Been Published

As a further factual update, as of this filing, neither the State Department nor the
Commerce Department has issued the final rules that they indicated would be forthcoming.*®

Wi. ARGUMENT
The Federal Defendants mostly repeat arguments that the Court has already correctly

rejected, pointing to nothing in the several-times-supplemented administrative record to support

 

22 Dkt. # 184-12 at WASHAR0036607-37068.

3 Id. at WASHAR003661 1.

4 Id. at WASHAR0036612.

33 Id. at WASHAR0036621.

36 Td. at WASHAR0037069—74. The States agreed that the 105,555 emails referenced in this “Summary of
Duplicative Materials” could be mcorporated into the administrative record by reference.

37 Ex. X (WASHAR0000903-04).

38 See SMSJ at 9; Dkt. # 131 (Fed. Def’ Mot. to Stay).

PLAINTIFF STATES’ COMBINED 8 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003144

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sDoputenichhaéé6 Filed OS/24/29 Page 27313296

their position, and otherwise offering no valid reason why they should prevail. The Court should
vacate the Temporary Modification and Letter and permanently enjoin any future attempt to
“temporarily” deregulate 3D-printable guns that bypasses congressional review and oversight.
A. The Plaintiff States Have Standing, as the Court Already Ruled

The Court has already correctly ruled that the States have standing. The Federal
Defendants ask the Court to revisit that conclusion, but offer no new reason to do so: instead,
they rehash and incorporate meritless arguments made in opposing preliminary injunctive relief.
FDMSJ at 7-9 & n.3.°? The Court should reject these recycled arguments and find that the States
have standing for the same reasons it did so previously. See Dkt. # 95 (Preliminary Injunction)
at 9-11.

The Federal Defendants argue that the States are not within the “zone of interests”
protected by AECA. FDMSJ at 7-9. This test, which “is not meant to be especially demanding,”
asks whether the plaintiff is “arguably within the zone of interests to be protected or regulated
by the statute” at issue. Match-k-Be-Nash-She-Wish Band of Pottawatomi Indians vy. Patchak,
567 U.S. 209, 224—25 (2012) (citations and quotations omitted). Its purpose is to “exclude those
plaintiffs whose suits are more likely to frustrate rather than to further statutory objectives.”
Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 397 (1987). Thus, “[t]he test forecloses suit only when
a plaintiffs interests are so marginally related to or inconsistent with the purposes implicit in the
statute that it cannot reasonably be assumed that Congress intended to permit the suit.”” Match-
E-Be-Nash-She-Wish, 567 U.S. at 225; see also Havasupai Tribe v. Provencio, 906 F.3d 1155,
1166 n.5 (9th Cir. 2018) (same). The test is applied “in keeping with Congress’s evident intent
when enacting the APA to make agency action presumptively reviewable,” and requires no

“indication of congressional purpose to benefit” the plaintiff. Match-k-Be-Nash-She-Wish, 567

 

3° Compare Dkt. # 64 (Fed. Defs’ Opp. to Mot. for PI) at 16-18. To the extent the Federal Defendants
incorporate their prior briefing on the motion for preliminary injunction by reference, the States likewise mcorporate
their own prior briefing. See Dkt. # 43 (Mot. for PI) at 9-10; Dkt. #68 (Reply ISO Mot. for PI) at 11-12. The States’
previous briefing also addresses the Private Defendants’ already-rejected challenges to standing. Compare PDMSJ
at 7-8 with Dkt. # 63 (Pvt. Defs’ Opp. to Mot. for PD at 12-13.

PLAINTIFF STATES’ COMBINED 9 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003145

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDoputenichhaéé6 Filed OS/24/29 Page 229108296

U.S. at 225. Any doubts about zone-of-interests standing must be resolved in the plaintiffs favor.
Id. ([W]e have always conspicuously included the word ‘arguably’ in the test to indicate that
the benefit of any doubt goes to the plaintiff.”).

The States easily satisfy this test: their significant safety and security interests are not
only consistent with, but fall squarely within, AECA’s purpose of protecting “the security .. . of
the United States.” 22 U.S.C. § 2778(a)(1); see FDMSJ at 8 (acknowledging that “national
security” is a “primary concern” of AECA). The States’ domestic security concerns are part and
parcel of “national security.” See, e.g., United States v. U.S. Dist. Court, 407 U.S. 297, 321
(1972) (recognizing the “domestic aspects of national security”); Hodges v. Abraham, 253 F.
Supp. 2d 846, 868 (D.S.C. 2002) (federal government using “national” and “domestic” security
interchangeably). Because the States seek to “vindicate some of the same concerns that underlie”
AECA—namely, concerns about security and safety—their claims fall squarely “within the
statute’s zone of interests.” Havasupai Tribe, 906 F.3d at 1167.

Not only are the States’ interests fully consistent with AECA’s purpose, but this lawsuit
expressly seeks to enforce the statute’s terms. In contrast to Cheney (FDMSJ at 8-9), in which
the State of Illinois challenged the validity of a statute governing the closure of military
installations in furtherance of interests “completely inconsistent” with that statute, the States here
do not seek to usurp any authority that properly “rests with Congress.” People ex rel. Hartigan
v. Cheney, 726 F. Supp. 219, 227 (C.D. Ill. 1989). Rather, the States seek to vindicate the statute
and Congress’s intent by challenging ultra vires executive actions that unlawfully bypassed the
statute’s congressional notice requirement. This lawsuit furthers AECA’s purposes in every
sense; it is the Federal Defendants, not the States, who sought to “frustrate” AECA by evading

congressional review and oversight of their deregulatory effort.

B. The Temporary Modification and Letter Are Contrary to Law

1. The Temporary Modification and Letter violate AECA.

As with standing, the Federal Defendants recycle their meritless argument that the State

PLAINTIFF STATES’ COMBINED 10 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003146

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Filed OS/24/29 Page £361p8296

Department did not violate AECA’s congressional notice requirement because the subject files
are not “items,” and can therefore be removed from the Munitions List without notice. FDMSJ
at 9. But as the Court has already correctly ruled, this argument conflates “category” with “item,”
contrary to the “language, structure, and purpose of the statute and implementing regulations[.]”
Dkt. #95 at 14; see also Dkt. # 43 at 11-13; Dkt. # 68 at 4—S. Furthermore, the challenged actions
were not “only” a “temporary” modification, as asserted (FDMSJ at 9); rather, the Temporary
Modification was to “remain in effect while the final rule . . . is in development”—leapfrogging
the entire notice-and-comment rulemaking process. See Dkt. # 95 at 15 (“The temporary
modification was an effort to implement the removal immediately, without waiting for the rule
to become final and without giving Congress notice and an opportunity to exercise its oversight
role.”). Moreover, as the Court has already found, even a “temporary” deregulation would allow
“immediate” distribution of the subject files and cause “irreparable” harms to the States. /d. at
13, 20-25. Public commenters (whom the State Department ignored) pointed this out as well.*°
As for the Letter, it was not “temporary” even by its own terms, as it purported to approve the
subject files for “public release (i.c., unlimited distribution)” immediately and with no time
limitation.*! The State Department’s failure to comply with AECA’s 30-day congressional notice
requirement before issuing the Temporary Modification and Letter, on its own, renders these

actions unlawful and requires that they be set aside. See SMSJ at 10-11.”

2. The Temporary Modification and Letter violate the Tenth Amendment.
The Federal Defendants’ litigation position that the Temporary Modification and Letter
do not “conflict[] with or otherwise preempt[]’” state laws is belied by the text of those

documents, which on their face expressly authorize “any United States person” to “use” the

 

#” See, e.g., Ex. U (Rep. Eliot Ltr.) (modification of the Munitions List was not “temporary” because “as
anyone who has ever posted something on the internet knows, once posted, the ttem is istantly and permanently
available to all who seek it”).

Bx. J.

” The Private Defendants argue that Congress received notice after the fact. PDMS] at 18. The Court has
already correctly rejected this argument, ruling that post hoc notice does not satisfy AECA. Dkt. # 95 at 15.

PLAINTIFF STATES’ COMBINED 11 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003147

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sDoputenichh4éé6 Filed OS/24/29 Page ££0138296

subject files to 3D-print untraceable and undetectable weapons, and expressly authorize the
“unlimited distribution” of such files. SMSJ at 11-12; cf Price v. Stevedoring Serv. of Am., Inc.,
697 F.3d 820, 830 (9th Cir. 2012) (no deference owed to agency’s post hoc litigation position;
agency actions must be adjudged on the record). These federal authorizations are inconsistent
with, and on their face purport to preempt and undermine, state gun-safety laws that restrict
certain persons from possessing and manufacturing firearms and/or that regulate the distribution
of CAD files for 3D-printed firearms. SMSJ at 11-12. Such laws are concededly within the
police powers reserved to the States and protected by the Tenth Amendment. /d.; FDMSJ at 12.
That the Federal Defendants disavow any preemptive intent for litigation purposes is small
comfort given the plain language of the operative Temporary Modification and Letter.

The anti-commandeering cases on which the Federal Defendants rely (FDMSJ at 10-11)
confirm that the Tenth Amendment has the force of law and meaningfully protects states from
interference that exceeds the limits of the federal government’s powers. Commandeering state
officials to enforce federal laws is by no means the only way in which the federal government
can violate the Tenth Amendment, and the Federal Defendants cite no support for that view.
Their authority is distinguishable, as this is not a case in which the federal government is merely
encouraging (but not coercing) states to implement federal programs, as in Environmental
Defense Center, Inc. v. U.S. ELP.A., 344 F.3d 832 (9th Cir. 2003), Printz v. United States, 521
U.S. 898 (1997), and New York v. United States, 505 U.S. 144 (1992). Here, the State Department
is intruding into the States’ sphere of authority by exercising a power it does not have—the
power to authorize any adult or child in the United States to access and “use” 3D-printable files
to produce illegal and dangerous weapons—in a way that deprives the States of their ability to
exercise their sovereign police powers and enforce their gun-safety laws. This federal usurpation
of state authority is unconstitutional.

Cc. The Temporary Modification and Letter Are Arbitrary and Capricious

The States’ Motion details numerous ways in which the Temporary Modification and

PLAINTIFF STATES’ COMBINED 12 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003148

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sDoputenichhaéé6 Files OS/24/29 Page 28218296

Letter are arbitrary and capricious as a matter of law. SMSJ at 12-20. This is substantiated by
the Revised Second Supplement, which reveals that the State Department’s decision to
deregulate 3D-printable guns was made solely to settle a lawsuit, without any apparent
consideration for how the proliferation of undetectable, untraceable guns would affect “world
peace and the security and foreign policy of the United States.” 22 U.S.C. § 2278(a)(1).

The Federal Defendants have little to say in response: they argue that the challenged
actions are lawful because (1) “the government had determined that small-caliber firearms” do
not provide a “critical military or intelligence advantage”; and (2) untraceable, undetectable, 3D-
printable firearms are no different than “small-caliber firearms generally” for purposes of export
regulation. FDMSJ at 9-10. These conclusory arguments are fatally flawed for several reasons.

First of all, the exclusive focus on “critical military or intelligence advantage” ignores
the “important aspect[s] of the problem” that the State Department “entirely failed to consider”:
namely, the specific properties of 3D-printed guns and the unique threats they pose to world
peace, national security, and foreign policy. SMSJ at 15-18. The Federal Defendants do not
address these issues at all; this tacitly conceded failure to consider them alone renders the
Department’s actions arbitrary and capricious. See id; Motor Vehicle Mfrs. Ass’n of U.S. v. State
Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 1983) (agency must consider all “relevant factors,”
particularly those “Congress intended” the agency to consider); Humane Soc’y of U.S. v. Zinke,
865 F.3d 585, 606 (D.C. Cir. 2017) (failure to address record evidence on an “important aspect
of the problem” renders agency action arbitrary and capricious); see also Jenkins v. Cty. of
Riverside, 398 F.3d 1093, 1095 (9th Cir. 2005) (noting that a party “abandoned . . . claims by
not raising them in opposition to [a]... motion for summary judgment”). Furthermore, the Miller
Declaration confirms that the Department failed to consider or account for hundreds of public
comments that opposed the 2018 NPRMs precisely because they would deregulate 3D-printed
guns, and therefore threaten safety and security in the United States. The Department concededly

failed to consider these or the remainder of the 3,600 comments opposing the NPRMs, or the

PLAINTIFF STATES’ COMBINED 13 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003149

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sDopstenichhaéé6 Filed OS/24/29 Page 266138296

desperate pleas of over 106,000 members of the public and Congress seeking to stop the
“temporary” deregulation in the final days before it was effectuated. The Department completely
failed to fulfill its obligation to “‘consider and respond to significant comments received during
the period for public comment.’” E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1251
(9th Cir. 2018) (quoting Perez v. Mortg. Bankers Ass’n, 135 8S. Ct. 1199, 1203 (2015)); see also
Tesoro Alaska Petrol. Co. v. FLELR.C., 234 F.3d 1286, 1294 (D.C. Cir. 2000) (“Unless an agency
answers objections that on their face appear legitimate, its decision can hardly be said to be
reasoned.”).

Second, merely reiterating the Department’s conclusory “determin[ation]” (FDMSJ at 9)
is far from adequate: to survive judicial review, the Federal Defendants must show that the
determination was a reasoned one that is “logical and rational” and supported by the
administrative record. SMSJ at 12-15. Otherwise, judicial review would be meaningless, for an
agency would always be able to defend an irrational decision by stating the tautology that it
“determined” the decision was justified. See id. This is not what the APA prescribes. A reviewing
court’s “‘inquiry into the facts is to be searching and careful,’” ASSE Int’l, Inc. v. Kerry, 803
F.3d 1059, 1072 (9th Cir. 2015) (quoting Overton Park v. Volpe, 401 U.S. 402 at 416), and courts
“shall” invalidate arbitrary and capricious agency actions. 5 U.S.C. § 706. Here, the only asserted
basis for the State Department’s “determination” is the 2018 NPRMs. FDMSJ at 9. That rationale
is circular: the NPRMs are proposed rules published at the beginning of the rulemaking process,
before the agencies received any public comments, and they do not even mention 3D-printed
guns. Yet the “temporary” modification purported to implement the NPRMs before the
rulemaking process was complete, and the State Department admittedly did not consider any of
the public comments. Remarkably, even as they ignore a mountain of comments and evidence
that contradict their position, the Federal Defendants point to nothing in the filed administrative
record that would support a determination that 3D-printable firearms somehow no longer pose

unique risks or that authorizing their publication on the internet poses no problems. Even after

PLAINTIFF STATES’ COMBINED 14 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003150

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Filed OS/24/29 Page £23296

multiple supplementations, the record contains no such support.

Third, the notion that 3D-printable guns are no different than “small-caliber firearms
generally” (FDMSJ at 10) cannot be credited because it lacks any support in the record. See
SMSJ at 12-13 (citing case law explaining that “the basis for the agency’s decision must come
from the record’). In fact, although the Federal Defendants have repeatedly characterized the
Temporary Modification and Letter as an outgrowth of a decade-long export reform effort, the
Revised Second Supplement confirms that the federal government did not consider 3D-printable
firearms or the export of CAD files via the domestic/international internet at all when it
developed the proposed rules. Specifically, in a news article circulated within the State
Department on May 24, 2018, the Commerce Department official who was leading the
development of those regulations as of 2012 stated that the NPRMs “have literally absolutely
nothing to do with domestic gun control .. .”*' The Federal Defendants’ post hoc litigation
position also contradicts thousands of public comments opposing the rules on the grounds that
they would deregulate 3D-printable firearms—-comments that the Department admittedly did not
consider and failed to address.*° Likewise, Department official Joshua M. Paul admitted that he
could not answer basic questions regarding how TSA or other law enforcement agencies would
deal with a proliferation of 3D-printed firearms because the State Department’s consideration
“was/is limited to [its] role in controlling exports of tech data[.]’4° Moreover, the Federal
Defendants’ post hoc litigation position contradicts the Department’s own admissions—both
before and after the Defense Distributed settlement, and in this litigation—that 3D-printable
firearms do pose unique security threats. See SMSJ at 14, 15-16, 17, 19-20. State Department
communications recently filed as part of the Revised Second Supplement make this strikingly

clear: on July 27, 2018, Paul stated that “nothing changed on our side” regarding the national

 

4 EDMSJ at 5 n.1; Dkt. # 64 at 5.1; Dkt. #131 at 1.

# Ex. Y (WASHAR0035627) (emphasis added).

45 Dkt. # 179-2 (Miller Decl.) J 7; see also FDMSJ at 10 (“[D]ocuments . . . initially omitted from the
administrative record .. . were not among the documents considered by the agency decision-maker.”).

4 Ex. R (WASHARO000220).

PLAINTIFF STATES’ COMBINED 15 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003151

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sDoputenichhaéé6 Files OS/24/29 Page 286138296

security and foreign policy threats posed by 3D-printable firearms.*”

Further, the idea that 3D-printed firearms may be regulated by “other agencies” (FDMSJ
at 10) does not make it rational for the State Department to unilaterally authorize functional CAD
files to be exported and published on the internet, allowing anyone in the world to download and
use them to create untraceable and undetectable weapons that could drastically threaten safety
and security. See Dkt. # 95 at 23 (“Promising to detect the undetectable while at the same time
removing a significant regulatory hurdle to the proliferation of these weapons—both
domestically and internationally—rings hollow and in no way ameliorates, much less avoids, the
harms that are likely to befall the States ...”). Indeed, the State Department has privately
conceded that allowing for the distribution of 3D-printable guns will make it easy to evade the
Undetectable Firearms Act.**

A finding of pretext or bad faith is not necessary for the States to prevail on their claim
that the challenged actions are arbitrary and capricious. But the evidence that the Department’s
stated rationale was pretextual is overwhelming; its shifting and inconsistent explanations are
well documented in the record. SMSJ at 7-8, 13-14, 18-20. The Revised Second Supplement—
which contains documents that were improperly withheld for over six months after the Federal
Defendants certified an incomplete administrative record—provides further evidence that the
real reason for the deregulation of 3D-printable firearms was a directive from the Department of
Justice, not a rational and evidence-based determination by the State Department. The Revised
Second Supplement reveals the State Department’s understanding that “nothing changed on
our side” with respect to the national security implications of 3D-printable guns, and that the
reason for the Defense Distributed settlement was “fundamentally a DOJ question[.]’”

In sum, the Temporary Modification and Letter are both contrary to law and arbitrary

and capricious, and should be set aside. 5 U.S.C. § 706.

 

47 Ex. Q.

48 Ex. S (WASHAR0035889-90) (discussed supra, Part II.B).

© Ex. Q.
PLAINTIFF STATES’ COMBINED 16 ATTORNEY GENERAL OF WASHINGTON
REPLY ISO MOTION FOR SUMMARY complex tigation Division
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003152

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sDopstenichhaéé6 Filed OS/24/29 Page 29 613296

D. Vacatur and a Permanent Injunction Are Needed to Provide Complete Relief

The Federal Defendants agree that vacatur is the appropriate remedy in the event the
Court finds the Temporary Modification and Letter to be contrary to law and/or arbitrary and
capricious. FDMSJ at 12. Remand without vacatur, as discussed in National Association of Home
Builders (FDMSJ at 13), is inappropriate because this is not a case in which “clarification” would
resolve the issues with the State Department’s actions; rather, the Temporary Modification and
Letter are fundamentally deficient because they are contrary to law and arbitrary and capricious,
as discussed above. Nat’! Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 657—
58 (2007) (courts may “uphold a decision of less than ideal clarity if the agency’s path may
reasonably be discerned,” but must vacate agency actions that violate the APA).

The Federal Defendants disagree that injunctive relief is warranted. FDMSJ at 12-15.
But the States are not improperly seeking a “vague” or “sweeping injunction[] to obey the law,”
as the Federal Defendants suggest. /d. at 13. The States are seeking to prevent the same type of
“temporary” deregulation with no warning as occurred in July 2018, which required the States
to act swiftly to file this lawsuit and obtain emergency relief to prevent irreparable harm. Thus,
this case in fact presents “temporal constraints” similar to those supporting the injunction in New
York v. U.S. Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019). FDMSJ at 14. The
Federal Defendants appear to raise the possibility of addressing the States’ concern by some
means other than a permanent injunction, but have not proposed any such solution to the States
or the Court. See id. (suggesting that “the Department should be permitted to address any
concerns the Court might have without the need for an injunction,” but making no proposal).

The Federal Defendants also argue that the Winter factors are not met. FDMSJ at 14-15.
But their contention that the States’ evidence of irreparable harm caused by the international and
domestic availability of 3D-printed guns is somehow unrelated to the State Department’s
deregulation of 3D-printable gun files fails for the same reasons the Court has already articulated.

The Court found that “Defendants’ argument is so myopic and restrictive as to be unreasonable.

PLAINTIFF STATES’ COMBINED 17 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003153

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sDopstenichh4éé6 Filed OS/24/29 Page 280138296

Whatever defendants’ statutory authority, the fact is that the internet is both domestic and
international. . . . Thus, the alleged failures to provide notice and to make a reasonable evaluation
of the risks and benefits of the proposed action not only impact national security but have
domestic repercussions as well.” Dkt. # 95 at 10; see also id. at 20-24 (discussing likelihood of
irreparable harm and balance of hardships weighing in favor of the States and the public).

The Private Defendants, for their part, rely on Justice Thomas’ concurring opinion in
Trump v. Hawaii, which every other justice declined to join, to argue against the concept of
nationwide injunctions generally. PDMSJ at 23-24 (citing Trump v. Hawaii, 138 S. Ct. 2392,
2424-29 (2018) (Thomas, J., concurring)). But injunctions against unlawful federal agency
actions are “commonplace in APA cases” and supported by an “uncontroverted line of
precedent.” &. Bay Sanctuary Covenant, 909 F.3d at 1256; see also New York, 351 F. Supp. 3d
at 677 (“Because the Secretary’s decision was universal, APA relief directed at that decision
may—indeed, arguably must—be too.”) (citing 5 U.S.C. § 706(2) and Califano v. Yamasaki, 442
U.S. 682, 702 (1979)). The Private Defendants fail to explain how a less-than-nationwide
injunction—one that somehow prohibits the Federal Defendants from attempting another
unconstrained “temporary” deregulation of export-controlled items as to some areas of the
United States but not others—-would even function. Practically speaking, such an injunction
would quickly become obsolete, because once files are posted on the internet from any location,
they can be accessed virtually anywhere. Moreover, an injunction without regard to location is
appropriate because any “temporary” modification of the Munitions List “would almost certainly
run afoul” of AECA. New York, 351 F. Supp. 3d at 678.
E. The Private Defendants’ Arguments Do Not Require a Different Result

The Private Defendants oppose summary judgment in the States’ favor for a host of
meritless reasons: from an asserted lack of personal jurisdiction (which was waived long ago) to
novel constitutional theories that have little relevance to this case and have never been accepted

by any court. This Court has already rejected many of these theories, and should do so again.

PLAINTIFF STATES’ COMBINED 18 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003154

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Filed OS/24/29 Page 28918296

1. The Private Defendants’ jurisdictional arguments lack merit.

The Private Defendants challenge both the Court’s personal jurisdiction over them and
its subject matter jurisdiction over this case. PDMSJ at 4-12. Their challenge to personal
jurisdiction is waived because they failed to preserve it when they filed a motion under Rule 12.
See Fed. R. Civ. P. 12(h)(1)(A) (a party waives the defense of lack of personal jurisdiction by
“omitting it from a motion” under Rule 12). Plaintiffs’ Rule 12(c) motion (Dkt. # 114) did not
assert any lack of personal jurisdiction, and their convoluted non-waiver theory misreads Rule
12(h)(1)(A) by conflating it with Rule 12(g)(2). See PDMSJ at 8 n.7. The Court may disregard
the Private Defendants’ lengthy argument against personal jurisdiction (éd. at 8-12), since they
have waived that defense. See Schnabel v. Lui, 302 F.3d 1023, 1034 (9th Cir. 2002) (declining
to examine personal jurisdiction over defendant that “waived any defense of lack of personal
jurisdiction ... by failing to raise the defense in its first motion” under Rule 12). The Private
Defendants’ objections to personal jurisdiction lack merit in any event. Defense Distributed’s
website is not “passive” (PDMSJ at 9), but instead actively invites visitors to download CAD
files. See Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997) (Tf
the defendant enters into contracts with residents of a foreign jurisdiction that involve the
knowing and repeated transmission of computer files over the Internet, personal jurisdiction is
proper.”). And the Private Defendants’ contention that any downloads of Defense Distributed’s
files are purely conjectural is patently inconsistent with their claims that the files have been
downloaded “millions” of times. Compare PDMSJ at 10-11 with PDMSJ at 2 n.2.

The Private Defendants’ multi-pronged challenge to subject matter jurisdiction—which
the Federal Defendants notably have never joined—fails for the same reasons it failed
previously. Compare PDMSJ at 4-7 with Dkt. # 63 at 10-12 and Dkt. # 69 (Pvt. Defs’ Notice of

Supp. Auth. re Tucker Act). Their assertion that executive actions under AECA are never

PLAINTIFF STATES’ COMBINED 19 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003155

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Files OS/24/29 Page 229138296

reviewable (PDMSJ at 4, 5-6) relies on the same inapposite case law they cited previously and
ignores cases that have reviewed agency action under AECA. Dkt. # 68 at 12 & nn. 26-27. Their
observation that the designation of Munitions List items is not subject to judicial review under
22 U.S.C. § 2778(h) (PDMSJ at 4) has no applicability to the removal of items from the
Munitions List at issue here. See Dkt. # 68 at 12; Dkt. #95 at 13 (“the temporary modification
... constitutes the removal of one or more items from the USML .. .”) (emphasis added).°! And
the Tucker Act (PDMSJ at 6-7) plainly doesn’t apply to the statutory (not contractual) challenges
to agency action in this case. N. Side Lumber Co. v. Block, 753 F.2d 1482, 1486 (9th Cir. 1985);
contra Tucson Airport Auth. v. Gen. Dynamics Corp., 136 F.3d 641, 646 (9th Cir. 1998) (Tucker
Act bars claims that are “contractually-based, not statutorily-based”’). As the Private Defendants
have already acknowledged, this is not a contract case: “the [Defense Distributed] settlement
agreement is not this action’s true subject and this action will neither assail nor protect the Private
Defendants’ interest therein.” Dkt. # 114 at 5; see Dkt. # 95 at 11-12 (this lawsuit is not a
“collateral attack” on the dismissal of the Defense Distributed lawsuit pursuant to the settlement

agreement).

2. The Private Defendants’ constitutional theories do not preclude the Court
from setting aside unlawful agency actions.

The Private Defendants argue that setting aside the unlawful agency actions at issue
would offend the First Amendment. PDMSJ at 19-23. This argument is doubly flawed because
(i) the First Amendment is inapposite to the merits of this APA case and (ii) the Private
Defendants’ novel and expansive First Amendment theory fails on its merits.

(i) The First Amendment is irrelevant.

 

It is a “simple but fundamental” rule of administrative law that the propriety of agency

 

© Corrie v. Caterpillar, Inc. (PDMSJ at 6) is likewise inapposite, as it did not involve a challenge to agency
action, but was a private lawsuit against a supplier of equipment to the Israeli Defense Forces. 503 F.3d 974 (9th
Cir. 2007. As Corrie itself cautions, “it is ‘error to suppose that every case or controversy which touches foreign
relations lies beyond judicial cognizance.’” Jd. at 982 (quoting Baker v. Carr, 369 U.S. 186, 211 (1962)).

5! For the same reasons, their argument that the State Department’s actions here are unreviewable under
the APA (PDMSJ at 12) lack merit.

PLAINTIFF STATES’ COMBINED 20 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003156

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Files OS/24/29 Page 2913296

action is judged “solely by the grounds invoked by the agency.” SEC v. Chenery Corp., 332 U.S.
194, 196 (1947). Neither the court nor the other parties may “supply a reasoned basis . . . that
the agency itself has not given.” Jd. at 196. However emphatically the Private Defendants invoke
the First Amendment, the Federal Defendants have never asserted it as a basis for the Temporary
Modification or the Letter. To the contrary, they have consistently maintained—both in this case
and throughout the Defense Distributed proceedings in Texas—that the Department’s regulation
of the subject files under ITAR never violated Defense Distributed’s First Amendment rights.°?
The Private Defendants may wish to inject the First Amendment into these proceedings, but the
Federal Defendants have never invoked it as a basis for the challenged actions. It therefore does
not bear on the legal merits of this APA case.

The Private Defendants’ dogged efforts to be dismissed from this case at multiple stages
further undercuts any notion that their purported First Amendment rights are directly
implicated.°? See PDMSJ at 4-12 (seeking dismissal on jurisdictional grounds); Dkt. # 114 at 4—
7 (seeking dismissal on the grounds that “The Private Defendants Have No Interest Protected By
this Action”).°* While the Private Defendants are wrong on the merits for the many reasons
discussed herein, they are right about one thing: they have “no interest” directly at issue in this
APA case. The Private Defendants’ issue, at bottom, is not with the States’ challenge to unlawful
agency action, but with federal export regulation of the subject files. They challenged such
regulation by suing the regulator in the Defense Distributed case. The State Department prevailed

at every stage. Then, the Private Defendants chose to settle in exchange for the State

 

See, e.g., Heidema Decl. (Dkt. # 64-1), § 28.

*3 Tf, on the other hand, the Private Defendants are making constitutional arguments in the abstract, they
lack standing to effectively seek to block judicial enforcement of AECA on such grounds. See Hein v. Freedom
From Religion Foundation, Inc., 551 U.S. 587, 598 (2007) (“The federal courts are not empowered to seek out and
strike down any governmental act that they deem to be repugnant to the Constitution. Rather, federal courts sit
solely, to decide on the rights of individuals, and must refrain from passing upon the constitutionality of an act
unless obliged to do so... when the question is raised by a party whose interests entitle him to raise it.” (internal
citations and markings omitted)).

*4 The Court ruled that, contrary to the Private Defendants’ disclaimer of interest, “their actions show
otherwise.” Dkt. # 130 (Order Denying 12(c) MTD) at 3.

PLAINTIFF STATES’ COMBINED 21 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003157

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sDoputenichhaéé6 Files OS/24/29 Page 29018296

Department’s agreement to deregulate 3D-printable firearm files—subject to the express caveat
that such deregulation would proceed only “to the extent authorized by law (including the
Administrative Procedure Act) ...’°° Now that the caveat is in play, the Private Defendants
renew their dubious constitutional arguments in this Court—curiously, even as they seek to
escape its jurisdiction. As the Private Defendants’ own actions underscore, this lawsuit, with the
parties positioned as they are, is an improper place for a constitutional challenge.

(ii) The First Amendment does not require the Court to uphold the unlawful deregulation.

 

The Private Defendants’ constitutional arguments are meritless in any event. First,
although the First Amendment’s inapplicability to the subject files was briefed previously (see
Dkt. # 43 at 17-18; Dkt. # 47-1), the Private Defendants fail to point to any case in any
jurisdiction in which a court has ever held that click-and-print firearm files are “speech” entitled
to any level of constitutional protection. On the other hand, courts have held that computer files
that “induce action without the intercession of the mind or the will of the recipient”—as the
subject files do°°—are not entitled to any level of constitutional protection. CFTC v. Vartuli, 228
F.3d 94, 111 (2d Cir. 2000) (no First Amendment protection for automatic stock trading system
that used language to operate “in an entirely mechanical way”; “The point was not to convey
information or to assert values,” so “[njone of the reasons for which speech is thought to require
protection above and beyond that accorded to non-speech behavior” were implicated) (brackets
and ellipses removed); see generally Dkt. # 47-1 (Amicus Br. of Everytown for Gun Safety) at
4-9 (extensively analyzing why the subject files “lack any expressive value for the First
Amendment to protect”). Notably, although the subject files themselves are not protectable
speech, the Private Defendants are not and have never been restricted in any way from speaking
about 3D-printed guns, including advocating for policy changes related to 3D-printed guns or

criticizing gun-safety laws that apply to the subject files.

 

Bx. C, | La).
*6 See SMSJ at 22 & nn. 54-56.

PLAINTIFF STATES’ COMBINED 22 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003158

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sSDopstenichhaéé6 Filed OS/24/29 Page 29213296

Even if the Court were to find some merit in the Private Defendants’ novel constitutional
theories, the Private Defendants fail to show that the Constitution precludes the relief requested
here. Again, the States merely ask the Court to set aside unlawful agency action, as required by
the APA. The Temporary Modification and Letter are procedurally defective in violation of
AECA’s plain language, among other flaws. Preventing these unlawful agency actions from
taking effect does not permanently deprive the Private Defendants of any purported rights: it
simply requires the State Department to follow AECA’s mandatory procedures and comply with
the APA if it wishes to remove 3D-printable firearm files from the Munitions List. Moreover,
federal law does not prohibit the Private Defendants from distributing the subject files in a
manner that does not involve export. Now as before, correcting the State Department’s unlawful
power grab does not abrogate any rights of the Private Defendants. See Dkt. #95 at 25.

The Private Defendants try to spin a constitutional argument from the alleged fact that
others are (illegally) distributing 3D-printable gun files via the internet. PDMSJ at 2-3, 23. But
even if others are violating federal law at their peril, that does not somehow create a violation of
the Private Defendants’ First Amendment rights. Cf Wayte v. United States, 470 U.S. 598 (1985)
(upholding conviction for failure to register for selective service against First Amendment and
Equal Protection challenges to government’s “passive enforcement policy,” under which it
prosecuted only those reported as having violated the law, generally the draft’s most vocal
opponents). Nor does the widespread violation of federal law alleged—but not proven—by the
Private Defendants somehow justify the Federal Defendants’ broad, unlawful deregulation (and
certainly the Federal Defendants do not make this argument). In short, the Private Defendants’
novel constitutional arguments do not provide a reasoned basis for the unlawful deregulation of

3D-printable guns via the Temporary Modification and Letter.

3. The Private Defendants’ APA arguments do not explain, let alone justify, the
Federal Defendants’ abrupt regulatory about-face.

Since 2013 (when the Federal Defendants apparently became aware of Defense

PLAINTIFF STATES’ COMBINED 93 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003159

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Files OS/24/29 Page 29613296

Distributed’s 3D-printable gun files) until April 2018 (when the Defense Distributed case was
abruptly settled), the Federal Defendants consistently maintained their position that 3D-printable
gun files were and ought to be subject to regulation under AECA and ITAR. Dkt # 95 at 3-4;
see also Dkt. # 29 (FAC) 4 39-41 & Dkt. # 112 (Fed Defs’ Answer) €] 39-41. As explained
above and in the States’ Motion for Summary Judgment, the Federal Defendants have failed
adequately to explain their total regulatory about-face, failed to consider the specific dangers of
3D-printable gun files, and offered only pretextual rationales for their sudden reversal. See SMSJ
at 12~20. The Private Defendants fare no better in trying to defend the indefensible.

The Private Defendants’ argument relies primarily on memoranda from the Department
of Justice discussing various potential limits of TAR. PDMSJ at 14—16. As an initial matter, the
Federal Defendants have not purported to rely on any of these statements, so they cannot possibly
“supply a reasoned basis” for the Federal Defendants’ decision. Chenery Corp., 332 US. at 196.
Moreover, these general statements about the limits of ITAR do not contemplate the subject files,
which were not made public until late 2012,°’ and which are not protected speech, as discussed
above. The Private Defendants also try to rely on a “legal analysis... performed by Defense
Distributed’s legal counsel” as evidence of the Federal Defendants’ supposed basis for its
regulatory about-face. PDMSJ at 17. But obviously, the mere fact that the government’s files
contained Defense Distributed’s self-serving analysis does not prove the government based its
decision on that analysis, particularly where the government has never claimed to do so.

IV. CONCLUSION

For the reasons above and in their Motion for Summary Judgment, the States respectfully

request that the Court grant summary judgment in their favor, deny Defendants’ motions for

summary judgment, and grant the States’ requests for vacatur and a permanent injunction.

 

57 The Private Defendants assert the Federal Defendants’ initial action to regulate the files came in response
to the devastating December 2012 murder of 26 people, mostly children, at Sandy Hook Elementary School. PDMSJ
at 14. In fact, the timing was driven by when Defense Distributed posted its files online—December 2012, the same
month as the Sandy Hook massacre. PDMSJ at 2 n.2; see Ex. A (Aguirre Decl.) 4] 24—25 (DDTC initiated regulatory
action “[a]s a result” of media reports that Defense Distributed had posted executable CAD files online).

PLAINTIFF STATES’ COMBINED 94 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Divisi
REPLY ISO MOTION FOR SUMMARY 800 Sth Avenue, Suite 2000
JUDGMENT AND OPP TO Seattle, WA 98104-3188
DEFENDANTS’ CROSS-MOTIONS (206) 474-7744

2:18-cv-01115-RSL

WASHSTATEC003160

 
Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Filed OS/24/29 Page ZPOp3296

1 DATED this 24th day of May, 2019.

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003161

ROBERT W. FERGUSON
Attorney General of Washington

/s/ Jeffrey Rupert

JEFFREY RUPERT, WSBA #45037
Division Chief

TODD BOWERS, WSBA #25274
Deputy Attorney General

JEFFREY T. SPRUNG, WSBA #23607
KRISTIN BENESKI, WSBA #45478
ZACHARY P. JONES, WSBA #44557
Assistant Attorneys General

JeffreyR2@atg.wa.gov
ToddB@atg.wa.gov
JeffS2@atg.wa.gov
KristinB1@atg.wa.gov

ZachJ@atg.wa.gov
Attorneys for Plaintiff State of Washington

 

WILLIAM TONG
Attorney General of Connecticut

/s/ Maura Murphy Osborne

MAURA MURPHY OSBORNE, admitted pro
hac vice

Assistant Attorney General
Maura.MurphyOsborne@ct.gov

Attorneys for Plaintiff State of Connecticut

BRIAN E. FROSH
Attorney General of Maryland

/s/ Julia Doyle Bernhardt

JULIA DOYLE BERNHARDT, admitted pro
hac vice

JEFFREY PAUL DUNLAP, admitted pro hac
vice

Assistant Attorneys General
JBernhardt@oag.state.md.us

 

25 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-03-OP DLL TAR sSDoputenichhaéé6 Files OS/24/29 Page 29Op296

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003162

jdunlap@oag.state.md.us
Attorneys for Plaintiff State of Maryland

GURBIR GREWAL
Attorney General of New Jersey

/s/ Jeremy M. Feigenbaum

JEREMY M. FEIGENBAUM, admitted pro hac
vice

Assistant Attorney General
Jeremy.Feigenbaum@njoag.gov

Attorneys for Plaintiff State of New Jersey

 

LETITIA JAMES
Attorney General of New York

/s/ Steven Wu

STEVEN WU, admitted pro hac vice
Deputy Solicitor General

Steven. Wu@ag.ny.gov

Attorneys for Plaintiff State of New York

 

MAURA HEALEY
Attorney General of Commonwealth of
Massachusetts

/s/ Jonathan B. Miller

 

JONATHAN B. MILLER, admitted pro hac
vice

Assistant Attorney General
Jonathan.Miller@state.ma.us

Attorneys for Plaintiff Commonwealth of
Massachusetts

JOSH SHAPIRO
Attorney General of Commonwealth of
Pennsylvania

/s/ Jonathan Scott Goldman
JONATHAN SCOTT GOLDMAN, admitted

pro hac vice

 

26 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-23-OP DLL TAR sDoputenichhaéé6 Files OS/24/29 Page 29 613296

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003163

Executive Deputy Attorney General

MICHAEL J. FISCHER, admitted pro hac vice
Chief Deputy Attorney General
JGoldman@attorneygeneral.gov
MFischer@attorneygeneral.gov

Attorneys for Plaintiff Commonwealth of
Pennsylvania

KARL A. RACINE
Attorney General for the District of Columbia

/s/ Robyn Bender

ROBYN BENDER, admitted pro hac vice
Deputy Attorney General

JIMMY ROCK, admitted pro hac vice
Assistant Deputy Attorney General
ANDREW J. SAINDON, admitted pro hac vice
Senior Assistant Attorney General

Robyn. Bender@dc.gov
Jimmy.Rock@dc.gov
Andy.Saindon@dc.gov

Attorneys for Plaintiff District of Columbia

ELLEN F. ROSENBLUM
Attorney General of Oregon

/s/ Scott J. Kaplan

SCOTT J. KAPLAN, WSBA #49377
Senior Assistant Attorney General
scott.kaplan@doj.state.or.us
Attorneys for Plaintiff State of Oregon

XAVIER BECERRA
Attorney General of California

/s/ Nelson R. Richards

NELSON R. RICHARDS, admitted pro hac
vice

Deputy Attorney General
Nelson.Richards@doj.ca.gov

Attorneys for Plaintiff State of California

 

27 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDoputenichhaéé6 Filed OS/24/29 Page 39%13296

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003164

PHIL J. WEISER
Attorney General of Colorado

/s/ Matthew D. Grove
MATTHEW D. GROVE, admitted pro hac vice
Assistant Solicitor General

matt.grove@coag.gov
Attorneys for Plaintiff State of Colorado

 

KATHLEEN JENNINGS
Attorney General of Delaware

/s/ llona M. Kirshon

ILONA M. KIRSHON, admitted pro hac vice
Deputy State Solicitor

PATRICIA A. DAVIS, admitted pro hac vice
Deputy Attorney General
Tlona.kirshon@state.de.us
PatriciaA.Davis@state.de.us

Attorneys for Plaintiff State of Delaware

 

CLARE E. CONNORS
Attorney General of Hawaii

/s/ Robert T. Nakatsuji

ROBERT T. NAKATSUIL admitted pro hac
vice

Deputy Attorney General

Robert. T.Nakatsuji@hawaii.gov

Attorneys for Plaintiff State of Hawaii

 

KWAME RAOUL
Attorney General of Illinois

/s/ Elizabeth Roberson-Young

ELIZABETH ROBERSON-YOUNG, admitted
pro hac vice

Deputy Solicitor General
erobersonyoung@atg.state.ilus

Attorneys for Plaintiff State of Illinois

 

28 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
Cagage2®-03-OP DLL TAR sSDoputenichaéé6 Filed OS/24/29 Page 37918296

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

26

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003165

THOMAS J. MILLER
Attorney General of Iowa

/s/ Nathan Blake

NATHAN BLAKE, admitted pro hac vice
Deputy Attorney General

Nathan. Blake@ag.iowa.gov

Attorneys for Plaintiff State of lowa

 

KEITH ELLISON
Attorney General of Minnesota

/s/ Jacob Campion

JACOB CAMPION, admitted pro hac vice
Minnesota Attorney General’s Office
Solicitor General’s Division
jacob.campion@ag.state.mn.us

Attorneys for Plaintiff State of Minnesota

 

JOSHUA H. STEIN
Attorney General of North Carolina

/s/ Sripriya Narasimhan

SRIPRIYA NARASIMHAN, admitted pro hac
vice

Deputy General Counsel
SNarasimhan@ncdoj.gov

Attorneys for Plaintiff State of North Carolina

 

PETER F. NERONHA
Attorney General of Rhode Island

/s/ Justin Sullivan

JUSTIN SULLIVAN, admitted pro hac vice
Special Assistant Attorney General
JJSullivan@riag.ri.gov

Attorneys for Plaintiff State of Rhode Island

 

THOMAS J. DONOVAN, JR.

29 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Cagage2®-13-OP DLL TAR sSDopubenichhaéé6 Filed OS/24/29 Page 32913296

PLAINTIFF STATES’ COMBINED
REPLY ISO MOTION FOR SUMMARY
JUDGMENT AND OPP TO
DEFENDANTS’ CROSS-MOTIONS
2:18-cv-01115-RSL

WASHSTATEC003166

Attorney General of Vermont

/s/ Benjamin D. Battles

BENJAMIN D. BATTLES, admitted pro hac
vice

Solicitor General
benjamin.battles@vermont.gov

Attorneys for Plaintiff State of Vermont

 

MARK R. HERRING
Attorney General of the Commonwealth of
Virginia

/s/ Samuel T. Towell

SAMUEL T. TOWELL, admitted pro hac vice
Deputy Attorney General, Civil Litigation
STowell@oag.state.va.us

Attorney for Plaintiff Commonwealth of
Virginia

 

30 ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division
800 5th Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 474-7744

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case ase0zcvera_bi-RAIR ocpeeninkeh-137 FrlpscOS6767709 AeagesD op? 396

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
)
STATE OF WASHINGTON, et al., ) No. 2:18-cv-1115-RSL
)
Plaintiffs, ) FEDERAL DEFENDANTS’
Vv. ) REPLY IN SUPPORT OF
) MOTION FOR SUMMARY
UNITED STATES DEPARTMENT OF ) JUDGMENT
STATE, et al., )
)
Defendants. ) NOTED FOR: June 7, 2019
)

 

 

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT
State of Washington, et al. v. Dep't of State, et al., 2:18-cv-1115-RSL

WASHSTATEC003167

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcver_bi-RAIR Socpaeninkeh-147 FalpscOSé7G77D9 Aeage32 opr 396

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT

In their motion for summary judgment, the Federal Defendants explained that Plaintiffs
lack standing to challenge the actions undertaken by the Department of State in connection with
the Government’s settlement with Defense Distributed, and that in any event Plaintiffs’ claims
under the Tenth Amendment and the Administrative Procedure Act (“APA”) fail on the merits.
Federal Defs.’ Consolidated Opp’n to Pls.’ Mot. for Summ. J. & Cross-Mot. for Summ J., ECF
No. 173 (“Fed. Defs.” MSJ”), at 7-12. Plaintiffs’ opposition brief, which raises the same points
previously litigated in this case, does not compel a different conclusion. Pls.” Combined Reply
in Support of Mot. for Summ. J. & Opp’n to Defs.’ Cross-Mots. for Summ. J., ECF No. 186
(“Pls.’? Opp’n”).

In light of the parties’ extensive prior briefing and the Court’s familiarity with the issues
presented in this matter, the Federal Defendants incorporate the arguments previously advanced
in their prior briefing. The Federal Defendants acknowledge that the Court has rejected some
of those arguments, but respectfully maintain their position and disagreement with the Court’s
earlier rulings. For present purposes, the Federal Defendants emphasize only the following
points.

First, Plaintiffs fail to establish that they fall within the zone of interests of the relevant
provision of the Arms Export Control Act (“AECA”). Plaintiffs’ attempt to characterize the
AECA as designed to protect “domestic security” rather than “national security” is unavailing.
Pls.’ Opp’n at 10. By Plaintiffs’ reasoning, any national security determination made by the
Government would be subject to second-guessing by Plaintiffs because it affects their residents.
No authority supports such a sweeping proposition; to the contrary, “[t]he national security . . .
is the primary responsibility and purpose of the Federal Government.” Hamdi v. Rumsfeld, 542
U.S. 507, 580 (2004) (Thomas, J., dissenting). Moreover, Plaintiffs fail to address the
legislative history regarding 22 U.S.C. § 2778(f)(1), which establishes that Congress enacted
that provision in response to “legitimate industry concerns” by exporters, and cautioned the

Executive Branch to “avoid unnecessary export regulation.” H.R. Rep. No. 97-58, at 21-22

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - I Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC003168

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcveara_bi-RAIR Socpeeninkeh-147 FrlpscOS67G7799 Feage29 ep? 396

(1981). As Plaintiffs appear to agree that they neither exercise congressional oversight of the
Department of State nor function as would-be exporters—but instead raise purely domestic,
non-military concerns unrelated to foreign relations, Pls.” Opp’n at 10—their claims do not fall
within the zone of interests of the AECA, and they therefore lack standing to assert their claim.
See Fed. Defs.’ MSJ at 8-10.

Second, Plaintiffs continue to contend that the Federal Defendants acted in “bad faith”
and have misrepresented or provided “pretext[ual]” justifications for the Government’s
settlement with Defense Distributed. Pls.” Opp’n at 16. This argument is plainly meritless.
The mere fact that Plaintiffs “may disagree with the policy and process” is not “enough to
justify a claim of bad faith.” Jn re Dep't of Commerce, 139 S. Ct. 16, 17 (Mem.), 202 L. Ed. 2d
306 (2018) (Gorsuch, J., concurring). Nor do Plaintiffs’ allegations of “inconsistent
explanations,” Pls.’ Opp’n at 16, suffice for the “strong showing” of “willful misconduct”
required to establish that an agency acted in bad faith. United States v. Iron Mountain Mines,
Inc., 987 F. Supp. 1250, 1260-61 (E.D. Cal. 1997) (quoting Citizens to Preserve Overton Park,
Inc. v. Volpe, 401 U.S. 402, 420 (1971)). Even if the Federal Defendants had made
“inconsistent” statements in representing that the challenged decision was made as part of a
court-initiated settlement process in litigation in the District Court of the Western District of
Texas (culminating in a June 29, 2018 settlement agreement), “[a] change of position is not
enough,” as a legal matter, to meet the bad-faith standard. See Guidiville Rancheria of Cal. v.
United States, 2013 WL 6571945 at *8 (N.D. Cal. Dec. 13, 2013). Nor are public comments
received after this settlement agreement was reached, see Pls.’ Opp’n at 13-14, indicative of
pretext or bad faith. Cf Appalachian Power Co. v. EPA, 249 F.3d 1032 (D.C. Cir. 2001) (“An
agency is not required to consider issues and evidence in comments” received after its decision

has been made).! In short, Plaintiffs’ allegation of bad faith in either the settlement agreement

 

' In making this argument, and elsewhere, Plaintiffs conflate the comments received regarding
the decision to enter into a settlement agreement with Defense Distributed (which Plaintiffs
acknowledge was “temporary” in scope) and the comments received regarding the Notice of
Proposed Rulemaking, which sets forth plans for permanent changes in agency regulations.
Even if Plaintiffs were correct—and the Federal Defendants respectfully maintain otherwise—
that the agency was required to provide notice or take into account public comments on the

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 2 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC003169

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcvera_bi-RAIR ocpaeninkeh-147 FalpscOS67G7799 Feage3P ep? 396

or the compilation of the administrative record should be rejected as a matter of both fact and
law?

Third, Plaintiffs fault the Federal Defendants for failing to consider various comments
contending that the Department of State should continue to regulate 3D-printed firearms. Yet
many of the comments were not addressing the temporary modification and letter challenged in
this litigation, but rather a distinct notice of proposed rulemaking proposing to amend the
United States Munitions List, 83 Fed. Reg. 24,198 (May 24, 2018). See Pls.” Opp’n at 6-7
(citing comments on the proposed rule submitted by Professor Susan Waltz and the Brady
Campaign to Prevent Gun Violence). In addition, while Plaintiffs accuse the Federal
Defendants of failing to consider certain comments specifically urging the Federal Defendants
not to issue the temporary modification and letter, they neglect to mention that those comments
were submitted after the Department of State executed the June 29, 2018 settlement agreement
obligating it to take those steps. See Pls.’ Opp’n at 7 (citing comments from members of
Congress, submitted on July 20 and 25, 2018); id. at 8 (citing “[h]undreds of individual
emails,” all of which were submitted in late July 2018); id. (citing “105,555 emails received
from visitors to Everytown.org” between July 23 and July 27, 2018). By the time these
comments were received, the Department of State had already committed to issuing the
temporary modification and letter.

Fourth and finally, Plaintiffs have failed to demonstrate that the Federal Defendants’
actions conflict with the Tenth Amendment. Notably, Plaintiffs offer no support for their vague
theory that “the State Department is intruding into the States’ sphere of authority by exercising

a power it does not have.” Pls.’ Opp’n at 12. The fact remains that “there is simply no

evidence that [Plaintiffs were] compelled to enact or enforce any federal regulatory program.

 

temporary modification, any comments the agency received regarding the NPRM would not be
relevant to a finding of pretext or bad faith.

? Plaintiffs also acknowledge that their argument regarding “pretext or bad faith is not
necessary” if the Court continues to reject, as it has previously, the Federal Defendants’
arguments that the agency’s rationale was adequate. Pls.’ Opp’n at 16; see Fed. Defs.’ MSJ at
9-10 (explaining that the Federal Defendants maintain the decision was proper, but
acknowledging that the Court previously concluded otherwise).

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 3 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC003170

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcvera_bi-RAIR Socpaeninkhh-147 FrlpscOSé7G7709 Feages9 ep? 396

Nor is there any evidence that [Plaintiffs were] compelled to assist in the enforcement of
federal statutes regulating private individuals.” See City of Tombstone v. United States, No. 11-
cv-00845, 2015 WL 11120851, at *19 (D. Ariz. Mar. 12, 2015). Nor can Plaintiffs salvage
their argument by mischaracterizing the Government’s actions undertaken in connection with
the settlement agreement as a “post hoc litigation position.” Pls.’ Opp’n at 12. As the Federal
Defendants have previously explained, Fed. Defs.’ MSJ at 11, the Government has never
suggested that the settlement agreement conflicts with or otherwise preempts any state laws,
but rather was undertaken only pursuant to its authority to regulate the United States’ system of
export controls, not domestic activity, see Def. Distributed v. U.S. Dep't of State, 121 F. Supp.
3d 680, 695 (N.D. Text. 2015). See also Prelim. Inj., ECF No. 95, at 16 (“The federal
defendants also recognize the continuing viability of state law gun control measures.”).

For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary
judgment, grant the Federal Defendants’ motion for summary judgment, and enter judgment in

favor of the Federal Defendants.

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 4 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC003171

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case asd0zcvera_bi-RAIR ocpaeninkhh-147 FilpscOS6767799 Feage2O ep? 396

Dated: June 7, 2019

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT - 5

State of Washington, et al. v. Dep’t of State, et al., 2:18-cv-1115-RSL

WASHSTATEC0031 72

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

JOHN R. GRIFFITHS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs Branch

/s/ Stuart J. Robinson
STUART J. ROBINSON
STEVEN A. MYERS

ERIC J. SOSKIN

Trial Attorneys

U.S. Department of Justice
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
(415) 436-6635 (telephone)
(415) 436-6632 (facsimile)
stuart.j.robinson@usdoj.gov

Attorneys for Federal Defendants

U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
Tel: (415) 436-6635

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case ase0zcveara_bi-RAIR Socpeeninkeh-147 FrlpscOS6767709 Aeages? Op? 396

CERTIFICATE OF SERVICE
I hereby certify that on June 7, 2019, I electronically filed the foregoing reply using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

Dated: June 7, 2019 /s/ Stuart J. Robinson
Stuart J. Robinson

FEDERAL DEFENDANTS’ REPLY IN SUPPORT OF U.S. DEPARTMENT OF JUSTICE
MOTION FOR SUMMARY JUDGMENT - 6 Civil Division, Federal Programs Branch

State of Washington, et al. v. Dep’t of State, et al. ,2:18-cv-1115-RSL 456 Golden Gate Ave.
San Francisco, CA 94102

Tel: (415) 436-6635

WASHSTATEC003173

 
Defense SAMUBED TY WO BAW, PISUINOM dOQsbi%, Filed 09/23/20 Page 308 of 396

 

121 F.Supp.3d 680
United States District Court,
W.D. Texas,

Austin Division.

DEFENSE DISTRIBUTED, et al, Plaintiffs,
Vv.
UNITED STATES DEPARTMENT
OF STATE, et al., Defendants.

No. 1-15-CV—372 RP.

|
Signed Aug. 4, 2015.

Synopsis

Background: Non-profit organization that designed firearms
that could be downloaded from internet and printed with
a 3-D printer and association that promoted the right to
keep and bear arms brought action against Department
of State, Secretary of State, Directorate of Defense Trade
Controls (DDTC) and DDTC employees, alleging that
prepublication approval requirement for technical data
organization published on internet violated their rights to
free speech under the First Amendment, their right to keep
and bear arms under the Second Amendment, and their
due process rights under the Fifth Amendment, secking
preliminary injunction enjoining DDTC from enforcing the
requirement.

Holdings: The District Court, Robert L. Pitman, J., held that:

[i] plaintiffs failed to meet burden of showing substantial
threat that failure to grant preliminary injunction outweighed
damage that injunction would cause and that injunction would
not disserve public interest;

[2] plaintiffs were unlikely to succeed on merits of claim that
DDTC acted beyond scope of its authority;

[3] plaintiffs were unlikely to succeed on merits of claim that
prepublication approval requirements violated right to free
speech;

[4] plaintiffs were unlikely to succeed on merits of claim
that prepublication approval requirement violated association
members' Second Amendment rights;

{5] term “defense articles” was not void for vagueness; and

[6] term “export” was not void for vagueness.

Motion denied.

West Headnotes 37)

[i] Injunction
és Extraordinary or unusual nature of remedy
A preliminary injunction is an extraordinary
remedy and the decision to grant a preliminary
injunction is to be treated as the exception rather
than the rule.

Cases that cite this headnote

[2] Injunction
ase Grounds in general; multiple factors

A party seeking a preliminary injunction may
be granted relief only if the moving party
establishes: (1) a substantial likelihood of
success on the merits; (2) a substantial threat
that failure to grant the injunction will result
in irreparable injury; (3) that the threatened
injury out-weighs any damage that the injunction
may cause the opposing party; and (4) that the
injunction will not disserve the public interest;
the party seeking a preliminary injunction must
clearly carry the burden of persuasion on all four
requirements to merit relief.

Cases that cite this headnote

[3] Injunction
«= Prima facie showing
To show a substantial likelihood of success on
the merits, as required to be granted a preliminary
injunction, a plaintiff must present a prima facie
case, but need not prove that he is entitled to
summary judgment.

Cases that cite this headnote

[4] Injunction

 

 

WASHSTATEC0031 74
Defense SAMUBED TY WO BAW, PISUINOM dOQsb%) Filed 09/23/20 Page 309 of 396

 

[6]

 

- Weapons and explosives

Weapons
- Violation of right to bear arms

 

Second Amendment protects intangible and
unquantifiable interests and a deprivation of
Second Amendment rights is thus considered
an irreparable injury justifying a grant of a
preliminary injunction. U.S.C.A. Const Amend.
2.

Cases that cite this headnote

Injunction
= Weapons and explosives

  

War and National Emergency

= Export restrictions

Non-profit organization that designed firearms
that could be downloaded from internet and
printed with a 3-D printer and association that
promoted right to keep and bear arms failed to
meet burden of showing substantial threat that
failure to grant preliminary injunction enjoining
enforcement of requirement that Directorate
of Defense Trade Controls (DDTC) approve
computer files containing technical data on
firearms that could be printed on 3-D printers
that organization intended to publish on internet,
which DDTC alleged were “defense articles,”
as defined under the Arms Export Control
Act (AECA), outweighed any damage that the
injunction would cause and that the injunction
would not disserve the public interest; public
had interest in restricting export of defense
articles, and President and Congress had interest
and authority in matters of foreign policy and
export. Arms Export Control Act, § 38(a)(1), 22
ULS.C.A. § 2778(aj(1); 22 CLER. § 120.1 (a).

1 Cases that cite this headnote

United States

= Necessity of waiver or consent

A federal court has no subject matter jurisdiction
over claims against the United States unless the
government waives its sovereign immunity and
consents to suit.

[7]

[8]

[9]

Cases that cite this headnote

Public Employment

«» Sovereign mmmunity, and relation of official
nmmunity thereto
United States
- Sovereign immunity, and relation of official
immunity thereto

 

The “ultra vires exception” to sovereign
immunity provides that, where an officer's
powers are limited by statute, his actions beyond
those limitations are considered individual and
not sovereign actions, or ultra vires his authority,
and thus not protected by sovereign immunity.

Cases that cite this headnote

Public Employment

“» Sovereign mmmunity, and relation of official
immunity thereto

Jnited States
- Sovereign immunity, and relation of official
immunity thereto

 

To fall within the ultra vires exception to
sovereign or governmental immunity, a plaintiff
must do more than simply allege that the
actions of a government officer are illegal or
unauthorized; rather, the complaint must allege
facts sufficient to establish that the officer
was acting without any authority whatever, or
without any colorable basis for the exercise of
authority.

Cases that cite this headnote

Injunction
4s» Weapons and explosives
War and National Emergency
a» Export restrictions

Non-profit organization that promoted right to
keep and bear arms was unlikely to succeed
on merits of claim that Directorate of Defense
Trade Controls (DDTC) acted beyond scope of
its authority in imposing requirement that group
obtain approval from DDTC prior to publishing
technical information on printing machine that

 

 

WASHSTATEC003175
Defense SAMUBED TY WO BAW, PISUINOM dOQsbf8, Filed 09/23/20 Page 310 of 396

 

[10]

{it}

[12]

could be used to manufacture firearm parts,
on internet, as required to be entitled to
preliminary injunction enjoining enforcement
of the prepublication approval requirement;
DDTC had authority, under Arms Export Control
Act (AECA), to regulate export of defense
articles, based on inter alia, consideration of
increase of possibility of escalation of conflict,
and organization's purpose of facilitating global
access to three-dimensional printing of arms
increased possibility of outbreak or escalation of
conflict. Arms Export Control Act, § 38(a)(2), 22
ULS.C.A. § 2778(a)(2); 22 CER. § 120.1(a).

Cases that cite this headnote

Constitutional Law
- Freedom of Speech, Expression, and Press

 

Constitutional Law

   

= Property and Events

In addressing First Amendment claims, the first
step is to determine whether the claim involves
protected speech, the second step is to identify
the nature of the forum, and the third step is
to assess whether the justifications for exclusion
from the relevant forum satisfy the requisite
standard. U.S.C.A. Const.Amend. 1.

Cases that cite this headnote

Constitutional Law
&« Freedom of Speech, Expression, and Press

 

First Amendment protection is broad, covering
works which, taken as a whole, have serious
literary, artistic, political, or scientific value,
regardless of whether the government or a
majority of the people approve of the ideas these
works represent. U.S.C.A. Const. Amend. 1.

Cases that cite this headnote

Constitutional Law
» Presumption of invalidity

 

Prior restraints on speech face a presumption
against their constitutionality. U.S.C.A.
Const. Amend. 1.

[13]

[14]

[15]

[16]

Cases that cite this headnote

Constitutional Law

ase Prior Restraints
A system of prior restraints on speech avoids
constitutional infirmity only if it takes place
under procedural safeguards designed to obviate
the dangers of a censorship system. U.S.C.A.
Const.Amend. 1.

Cases that cite this headnote

Constitutional Law
we Prior Restraints

The heavy presumption against the constitutional
validity of prior restraint on speech is not
a standard of review, and judicial decisions
analyzing prior restraints apply different
standards of review depending on the restraint at
issue. U.S.C.A. Const. Amend. 1.

Cases that cite this headnote
Constitutional Law

» Narrow tailoring requirement: relationship
to governmental interest

 

Constitutional Law
« Existence of other channels of expression

Content-neutral restrictions on speech are
examined under intermediate scrutiny, meaning
they are permissible so long as they are narrowly
tailored to serve a significant governmental
interest and leave open ample alternative
channels for communication of the information.
ULS.C.A. Const. Amend. 1.

Cases that cite this headnote

Constitutional Law
é« Strict or exacting scrutiny, compelling
interest test

Content-based restrictions on speech are
examined under — strict meaning
they must be narrowly drawn to effectuate
a compelling state interest. U.S.C.A.
Const.Amend. 1.

scrutiny,

 

 

WASHSTATEC0031 76
Defense SAMUBED TY WO BAW, PISUINOM dOQsbb, Filed 09/23/20 Page 311 of 396

 

{17}

{18}

{19}

[20]

Cases that cite this headnote

Constitutional Law

a« Content-Based Regulations or Restrictions
Government regulation of speech is content
based if a law applies to particular speech
because of the topic discussed or the idea or
message expressed. U.S.C.A. Const.Amend. 1.

1 Cases that cite this headnote

Constitutional Law
4x Content-Based Regulations or Restrictions

A regulation on speech is not content based
merely because the applicability of the regulation
depends on the content of the speech; rather,
determination of whether regulation of speech
is content-based requires a court to consider
whether a regulation of speech on its face draws
distinctions based on the message a speaker
conveys. U.S.C_A. Const.Amend. 1.

1 Cases that cite this headnote

Constitutional Law
é= Government information

International Traffic in Arms Regulation (TAR),
which regulates disclosure of technical data
relating to “defense articles,” was a content-
neutral regulation of speech, and was thus
subject to intermediate scrutiny, rather than
strict scrutiny, since regulation did not regulate
disclosure of technical data based on the message
that was communicated, but rather was intended
to satisfy a number of foreign policy and national
defense goals related to preventing arms races,
aiding in the development of weapons of mass
destruction, and an increase in the possibility
of outbreak of escalation of conflict. U.S.C.A.
Const.Amend. 1; Arms Export Control Act, §
38(a), 2), 22 US.CA. § 2778(@)C, 2); 22
C.F.R. § 120.1(a).

2 Cases that cite this headnote

Civil Rights
as» Preliminary Injunction

[21]

[22]

War and National Emergency

ae Export restrictions

Non-profit organization that designed firearms
that could be downloaded from internet and
printed with a 3-D printer and association
that promoted right to keep and bear arms
were unlikely to succeed on merits of claim
that requirement, under International Traffic
m Arms Regulation (TAR), that organization
obtain approval from Directorate of Defense
Trade Controls (DDTC) prior to publishing
technical information on printing machine that
could be used to manufacture firearm parts,
on internet, violated organization's right to
free speech, as required to be entitled to
preliminary injunction enjoining enforcement
of the prepublication approval requirement;
requirement furthered substantial government
interest in regulating dissemination of military
information outside national borders and did not
impose insurmountable burden on organization's
ability to disseminate information domestically,
and ITAR provided method for determining
whether information was subject to its export
control. U.S.C.A. Const.Amend 1; Arms Export
Control Act, § 38(a)(2), 22 U.S.C.A. § 2778(a)
(2); 22 C.F.R. §§ 120. 1a), 120.4.

Cases that cite this headnote

Federal Courts
4s» Case or Controversy Requirement

Article UI of the Constitution limits the
jurisdiction of federal courts to cases and
controversies. U.S.C.A. Const. Art. 3, § 2, cl. 1.

Cases that cite this headnote

Federal Civil Procedure

 

Tn general; injury or interest
Federal Courts
«= Injury, harm, causation, and redress

One element of the case-or-controversy
requirement of Article I] of the Constitution
is that plaintiffs, based on their complaint,
must establish that they have standing to
sue; this requirement, like other jurisdictional
requirements, is not subject to waiver and

 

 

WASHSTATEC003177
Defense SAMUBED TY WO BAW, PISUINOM dOQsbfb, Filed 09/23/20 Page 312 of 396

 

[23]

[24]

[25]

[26]

demands strict compliance. U.S.C.A. Const. Art.
3,§2, ch. 1.

Cases that cite this headnote

Federal Civil Procedure
a= Tp general; injury or interest
Federal Civil Procedure

= Causation; redressability

To meet Constitutional standing requirement a
plaintiff must show: (1) she has suffered an
injury in fact that is concrete and particularized
and actual or imminent, not conjectural or
hypothetical; (2) the injury is fairly traceable to
the challenged action of the defendant; and (3)
it is likely, as opposed to merely speculative,
that the injury will be redressed by a favorable
decision; the party invoking federal jurisdiction
bears the burden of establishing these elements.
ULS.C.A. Const. Art. 3, § 2, ch 1.

Cases that cite this headnote
[27]

Federal Civil Procedure

 

In general; injury or interest

A litigant is generally limited to asserting
standing only on behalf of himself. U.S.C.A.
Const. Art. 3, § 2, cl. 1.

Cases that cite this headnote

Associations

a= Actions by or Against Associations
Standing for an association to bring suit on
behalf of its members requires showing: (1) the
association's members have standing to sue in
their own right; (2) the interests at issue are [28]
germane to the association's purpose; and (3)
the participation of individual members in the
lawsuit is not required. U.S.C.A. Const. Art. 3,
§ 2, cL 1.

Cases that cite this headnote

Weapons
a» Violation of right to bear arms

Inability of members of association — that
promoted the right to keep and bear arms
to download computer files from internet
containing technical information on printing
machine that could be used to manufacture
firearm parts constituted injury in fact that was
clearly traceable to Directorate of Defense Trade
Controls (DDTC) enforcement of requirement
that non-profit organization that designed
firearms that could be downloaded from internet
and printed with a 3-D printer obtain approval
from DDTC prior to publishing the information
on the internet, and association thus had standing
to assert a claim for violation of the Second
Amendment on its members behalf. U.S.C.A.
Const. Art. 3, § 2, cL 1; U.S.C_A. Const. Amend.
2; Arms Export Control Act, § 38(a)(2), 22
US.C.A. § 2778(a)(2); 22 CER. §§ 120.1(a),
120.4.

Cases that cite this headnote

Weapons
= Violation of right to bear arms

The first step in addressing a claim under the
Second Amendment is to determine whether the
challenged law impinges upon a right protected
by the Second Amendment, ie., whether the
law regulates conduct that falls within the scope
of the Second Amendment's guarantee, and the
second step is to determine whether to apply
intermediate or strict scrutiny to the law, and then
to determine whether the law survives the proper
level of scrutiny. U.S.C.A. Const.Amend. 2.

Cases that cite this headnote

Weapons
@»* Violation of right to bear arms

The appropriate level of scrutiny in evaluating
the constitutionality of a firearms regulation
depends on the nature of the conduct being
regulated and the degree to which the challenged
law burdens the Second Amendment right.
ULS.C.A. Const. Amend. 2.

Cases that cite this headnote

 

 

WASHSTATEC0031 78
Defense SAMUBED TY WO BAW, PISUINOM dOQsbf%, Filed 09/23/20 Page 313 of 396

 

[29]

[30]

Weapons
@» Violation of right to bear arms
Intermediate scrutiny, rather than _ strict
scrutiny, applied in evaluating Directorate of
Defense Trade Controls' (DDTC) enforcement
requirement that non-profit organization that
designed firearms that could be downloaded
from internet and printed with a 3-D printer
obtain approval from DDTC prior to publishing
computer files containing technical information
on printing machine that could be used to
manufacture firearm parts on internet, violated
Second Amendment rights of members of
association that promoted right to keep and bear
arms; enforcement did not prohibit association
members from manufacturing their own firearms
or from keeping and bearing those firearms, and
members were not prohibited from acquiring
the computer files at issue directly from the
non-profit organization. U.S.C_A. Const.Amend.
2; Arms Export Control Act, § 38(a)(2), 22
U.S.C_A. § 2778(a)(2); 22 C.F.R. §§ 120.1(a),
120.4,

Cases that cite this headnote
Injunction

é= Weapons and explosives

War and National Emergency

 

a= Export restrictions
Non-profit organization that designed firearms
that could be downloaded from internet and
printed with a 3-D printer and association
that promoted the right to keep and bear
arms were unlikely to succeed on merits
of claim that requirement, under International
Traffic in Arms Regulation (ITAR), that
organization obtain approval from Directorate
of Defense Trade Controls (DDTC) prior to
publishing computer files containing technical
information on printing machine that could
be used to manufacture firearm parts, on
internet, violated association members’ Second
Amendment rights, as required to be entitled to
preliminary injunction enjoining enforcement of
requirement; regulatory scheme of Arms Export
Control Act (AECA) and International Traffic
in Arms Regulation (TAR) advanced legitimate

(3i]

{32]

[33]

[34]

[35]

governmental interest regulating dissemination
of military information outside national borders
in a not unduly burdensome fashion. U.S.C.A.
Const. Amend. 2; Arms Export Control Act, §
38(a)(2), 22 ULS.C.A. § 2778(a)(2); 22 C.E.R. §§
120. 1(a), 120.4.

Cases that cite this headnote

Constitutional Law
Certainty and definiteness; vagueness

 

An enactment is void for vagueness under the
Fifth Amendment if its prohibitions are not
clearly defined. U.S.C.A. Const.Amend. 5.

1 Cases that cite this headnote

Constitutional Law
ee Vagueness
The Fifth Amendment prohibits the enforcement

of vague criminal laws. U.S.C_A. Const.Amend.
5.

Cases that cite this headnote

Constitutional Law
a Certainty and definiteness; vagueness

The threshold for declaring a law void for
vagueness, in violation of the Fifth Amendment,
is high. U.S.C_A. Const. Amend. 5.

Cases that cite this headnote

Constitutional Law
4s» Certainty and definiteness; vagueness

A statute is not void for vagueness under the
Fifth Amendment if it sets out an ascertainable
standard. U.8.C.A. Const.Amend. 5.

Cases that cite this headnote

Constitutional Law
Certainty and definiteness; vagueness

 

A statute is void for vagueness under the
Fifth Amendment only if it wholly fails
to provide a person of ordinary intelligence
fair notice of what is prohibited, or is so

 

 

WASHSTATEC003179
Defense SAMUBED TY WO BAW, PISUINOM dOQsb, Filed 09/23/20 Page 314 of 396

 

[36]

[37]

standardless that it authorizes or encourages
seriously discriminatory enforcement. U.S.C.A.
Const.Amend. 5.

Cases that cite this headnote

Constitutional Law

 

War and National Security

War and National Emergency
4e« Constitutional and statutory provisions

Term “defense articles” as used in the Arms
Export Control Act (AECA) and International
Traffic im Arms Regulation (TAR) was
not void for vagueness under the Fifth
Amendment; term was specifically defined
to include items on AECA's Munitions List,
which contained 21 categories of governed
articles, as well as information required for the
design, development, production, manufacture,
assembly, operation, repair, testing, maintenance
or modification of defense articles, and did
not include any subjective terms, but rather
identified items with significant specificity.
U.S.C.A. Const.Amend. 5; Arms Export Control
Act, § 38(a)(1), 22 U.S.C_A. § 2778 aj); 22
CER. $§ 120.1(a), 120.4, 120.6.

1 Cases that cite this headnote

Constitutional Law
“= War and National Security

War and National Emergency

@« Export restrictions

Term “export” as used in the International Traffic
in Arms Regulation (ITAR) was not void for
vagueness under the Fifth Amendment; term
was defined to include disclosing or transferring
technical data to a foreign person, whether in the
United States or abroad, and persons of ordinary
intelligence were clearly on notice that posting,
on the internet, for free download, of files
which included directions for the 3-D printing of
firearms, would fall within definition of export.
U.S.C.A. Const. Amend. 5; 22 C.F.R. § 120.17(a)

(4).

1 Cases that cite this headnote

Attorneys and Law Firms

*686 Alan Gura, Gura & Possessky, PLLC, Alexandria,
VA, David 8. Morris, W. Thomas Jacks, Fish & Richardson,
P.C., Austin, TX, Joshua Michael Blackman, Josh Blackman
LLC, Houston, TX, Matthew A. Goldstein, Matthew A.
Goldstein, PLLC, Washington, DC, William B. Mateja, Fish
& Richardson, Dallas, TX, for Plaintiffs.

Eric J. Soskin, Stuart Justin Robinson, U.S. Department
of Justice, Civil Division, Washington, DC, Zachary Carl
Richter, United States Attorney's Office, Austin, TX, for
Defendants.

ORDER
ROBERT L. PITMAN, District Judge.

Before the Court are Plaintiffs’ Motion for Preliminary
Injunction, filed May 11, 2015 (Clerk's Dkt. # 7),
Memorandum of Points and Authorities in Support of
Plaintiffs’ Motion for Preliminary Injunction, filed May 11,
2015 (Clerk's Dkt. # 8) and the responsive pleadings thereto.
The Court conducted a hearing on the motion on July 6, 2015.
Having considered the motion, responsive pleadings, record
in the case, and the applicable law, the Court is of the opinion
that Plaintiffs' motion for a preliminary injunction should be
denied. See FED. R. CTV. P. 65(b).

I. BACKGROUND

Plaintiffs Defense Distributed and the Second Amendment
Foundation (“SAF”) bring this action against defendants
the United States Department of State, Secretary of State
John Kerry, the Directorate of Defense Trade Controls
(“DDTC”), and employees of the DDTC in their official
and individual capacities, challenging implementation of
regulations governing the “export” of “defense articles.”

Under the Arms Export Control Act (AECA”), “the
President is authorized to control the import and the export
of defense articles and defense services” and to “promulgate
regulations for the import and export of such articles and
services.” 22 U.S.C. § 2778(a)(1). The AECA imposes both
civil and criminal penalties for violation of its provisions
and implementing regulations, including monetary fines

 

 

WASHSTATEC003180
Defense SAMURED TY WO BAW, PISUINOM dOQsbfb, Filed 09/23/20 Page 315 of 396

 

and imprisonment. /d. § 2278(c) & (e). The President
has delegated his authority to promulgate implementing
regulations to the Secretary of State. Those regulations, the
International Traffic in Arms Regulation (‘TTAR”), are in
turn administered by the DDTC and its employees. 22 C.F.R.
120.1(a).

The AECA directs that the “defense articles” designated
under its terms constitute *687 the United States “Munitions
List.” 22 U.S.C. § 2778(a)(1). The Munitions List “is not a
compendium of specific controlled items,” rather it is a “series
of categories describing the kinds of items” qualifying as
“defense articles.” United States v. Zhen Zhou Wu, 711 F.3d
1, 12 (ist Cir.) cert. denied sub nom. Yufeng Wei v. United
U.S. ——, 1348.Ct. 365, 187 L.Ed.2d 160 (2013).
Put another way, the Munitions List contains “attributes rather
than names.” United States v. Pulungan, 569 F.3d 326, 328
(7th Cir.2009) (explaining “an effort to enumerate each item

States,

 

would be futile,” as market is constantly changing). The term
“defense articles” also specifically includes “technical data
recorded or stored in any physical form, models, mockups or
other items that reveal technical data directly relating to items
designated in” the Munitions List. 22 C.F.R. § 120.6

A party unsure about whether a particular item is a “defense
article” covered by the Munitions List may file a “commodity
jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4
(describing process). The regulations state the DDTC “will
provide a preliminary response within 10 working days of
receipt of a complete request for commodity jurisdiction.”
Id. § 120.4(¢). If a final determination is not provided
after 45 days, “the applicant may request in writing to the
Director, Office of Defense Trade Controls Policy that this
determination be given expedited processing.” [d.

According to Plaintiffs, Defense Distributed publishes files
on the Internet as a means of fulfilling its primary missions
to promote the right to keep and bear arms and to educate
the public, as well as generating revenue. Specifically, in
December 2012 Defense Distributed made available for free
on the Internet privately generated technical information
regarding a number of gun-related items (the “Published
Files”). (Compl. 4 22-24). Plaintiffs allege that, on May 8,
2013, Defendants sent Defense Distributed a letter stating:

DTCC/END is conducting a review of
technical data made publicly available
by Defense Distributed through its

3D printing website, DEFCAD.org,
the majority of which appear to
be related to items in Category
I of the [Munitions List]. Defense
Distributed may have released ITAR-
controlled technical data without the
required prior authorization from the
Directorate of Defense Trade Controls
(DDTC), a violation of the ITAR.

(Id. § 25).

Plaintiffs state they promptly removed the Published Files
from the Internet. Further, per instruction in the May 2013
letter, Plaintiffs submitted commodity jurisdiction requests
covering the Published Files on June 21, 2013. According to
Plaintiffs, they have not received a response to the requests
from Defendants. dd. §{ 26-29).

Plaintiffs further allege that, on September 25, 2014, Defense
Distributed sent a request for prepublication approval for
public release of files containing technical information on
a machine named the “Ghost Gunner” that can be used to
manufacture a variety of items, including gun parts (the

“Ghost Gunner Files’). I Following resubmission of the
request, on April 13, 2015, DDTC determined that the Ghost
Gunner machine, including the software necessary to build
and operate the *688 Ghost Gunner machine, is not subject
to ITAR, but that “software, data files, project files, coding,
and models for producing a defense article, to include 80%
AR-—15 lower receivers, are subject to the jurisdiction of the
Department of State in accordance with [ITAR].” Ud. Jf 28-
33).

According to Plaintiffs, Defendants identify the
Department of Defense Office of Prepublication Review
and Security (“SDOPSR”) as the government agency from
which private persons must obtain prior approval for
publication of privately generated technical information

subject to ITAR control. (Compl. § 28).

In addition, Plaintiffs allege that since September 2, 2014,
Defense Distributed has made multiple requests to DOPSR
for prepublication review of certain computer-aided design
(“CAD”) files. In December 2014, DOPSR informed Defense
Distributed that it refused to review the CAD files. The
DOPSR letter directed Defense Distributed to the DDTC
Compliance and Enforcement Division for further questions
on public release of the CAD files. Defense Distributed has

 

 

WASHSTATEC003181
Defense SAMUBED TY WO BAW, PISUINOM dOQsb%, Filed 09/23/20 Page 316 of 396

 

sought additional guidance on the authorization process, but
to date, Defendants have not responded. (/d. {| 34-36).

Plaintiffs filed this action on April 29, 2015, raising
five separate claims. Specifically, Plaintiffs assert that the
imposition by Defendants of a prepublication approval
requirement for “technical data” related to “defense articles”
constitutes: (1) an ultra vires government action; (2) a
violation of their rights to free speech under the First
Amendment; (3) a violation of their right to keep and bear
arms under the Second Amendment; and (4) a violation of
their right to due process of law under the Fifth Amendment.
Plaintiffs also contend the violations of their constitutional
rights entitled them to monetary damages under Bivens

v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619
(1971). Plaintiffs now seek a preliminary injunction enjoining
the enforcement of any prepublication approval requirement
against unclassified information under the ITAR, specifically
including all files Defense Distributed has submitted for
DOPSR review. The parties have filed responsive pleadings.
The Court conducted a hearing on July 6, 2015 and the matter
is now ripe for review.

Il. STANDARD OF REVIEW

f) BP Bl
remedy and the decision to grant a preliminary injunction is
to be treated as the exception rather than the rule. Valley v.
Rapides Parish Sch. Bd., 118 F.3d 1047, 1050 (Sth Cir.1997).
The party seeking a preliminary injunction may be granted
relief only if the moving party establishes: (1) a substantial
likelihood of success on the merits; (2) a substantial threat
that failure to grant the injunction will result in irreparable
injury; (3) that the threatened injury out-weighs any damage
that the injunction may cause the opposing party; and (4) that
the injunction will not disserve the public interest. See Hoover
v. Morales, 146 F.3d 304, 307 th Cir. 1998); Wenner v. Texas
Lottery Comm'n, 123 F.3d 321, 325 (5th Cir. 1997); Cherokee
Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 249 (3th
Cir. 1994). To show a substantial likelihood of success, “the
plaintiff must present a prima facie case, but need not prove
that he is entitled to summary judgment.” Daniels Health
Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 718
F.3d.579, 582 (Sth Cir.2013). See also Janvey v. Alguire, 647
F.3d 585, 596 (Sth Cir.2011) (same, citing CHARLES ALAN
WRIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11A
FEDERAL PRACTICE & PROCEDURE § 2948.3 (2d ed.

A preliminary injunction is an extraordinary

1995) (AIL courts agree that plaintiff must present a prima
facie case but need not show that he is certain to win.”)). The
party seeking a preliminary injunction must clearly carry the
burden of persuasion on all four requirements to merit relief.
Mississippi Power & Light Co. v. United Gas Pipe Line Co.,
760 F.2d 618, 621 (Sth Cir.1985).

*689 IIL. ANALYSIS

Defendants maintain Plaintiffs have not established any of the
four requirements necessary to merit grant of a preliminary
injunction. Plaintiffs, of course, disagree. The Court will
briefly address the parties’ arguments concerning the final
three requirements before turning to the core, and dispositive
question, whether Plaintiffs have shown a likelihood of
success on the merits of their claims.

A. Injury and Balancing of Interests

(4] Defendants suggest Plaintiffs' contention that they face
irreparable injury absent immediate relief is rebutted by their

delay in filing this lawsuit. However, the Supreme Court

has stated that the “loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes

irreparable injury.” Elrod v. Burns, 427 US. 347, 373, 96 S.Ct

2673, 49 L.Ed.2d 547 (1976); see also Palmer v. Waxahachie

Indep. Sch. Dist., 579 F.3d 502, $06 (Sth Cir.2009) (the “loss

of First Amendment freedoms for even minimal periods of

time constitutes irreparable injury justifying the grant of a

preliminary injunction.”). The Second Amendment protects

“similarly intangible and unquantifiable interests” and a

deprivation is thus considered irreparable. Ezell v. City of
Chicago, 651 F.3d 684, 699 (7th Cir.2611) (for some kinds

of constitutional violations, irreparable harm is presumed”).

The Court thus has little trouble concluding Plaintiffs have

shown they face a substantial threat of irreparable injury.

{5} The Court has much more trouble concluding Plaintiffs
have met their burden in regard to the final two prongs
of the preliminary injunction inquiry. Those prongs require
weighing of the respective interests of the parties and the
public. Specifically, that the threatened injury out-weighs any
damage that the injunction may cause the opposing party and
that the imyunction will not disserve the public interest. In this
case, the inquiry essentially collapses because the interests
asserted by Defendants are in the form of protecting the public
by limiting access of foreign nationals to “defense articles.”

 

 

WASHSTATEC003182
Defense SAMUBED TY WO BAW, PISUINOM dOQsbb, Filed 09/23/20 Page 317 of 396

 

Plaintiffs rather summarily assert the balance of interests tilts
ia their favor because “[I]t is always in the public interest
to prevent the violation of a party's constitutional rights.”
Awad v. Ziriax, 670 F.3d 1111, 1132 (0th Cir.2012); see also
Jackson Women's Health Org. v. Currier, 760 F.3d 448, 458 n.
9 (Sth Cir.2014) (district court did not abuse its discretion in
finding injunction would not disserve public interest because
it will prevent constitutional deprivations). They further assert
that an injunction would not bar Defendants from controlling
the export of classified information.

The Court finds neither assertion wholly convincing. While
Plaintiffs’ assertion of a public interest in protection of
constitutional rights is well-taken, it fails to consider the
public's keen interest in restricting the export of defense
articles. See Winter v. Natural Res. Def. Council, Inc., 555
US. 7, 24-25, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008)
(discussing failure of district court to consider injunction's
adverse impact on public interest in national defense); Am.
Civil Liberties Union v. Clapper. 785 F.3d 787, 826 (nd
Cir.2015) (characterizing maintenance of national security
as “public interest of the highest order”). It also fails to
account for the interest—and authority—of the President and
Congress in matters of foreign policy and export. See Haig
v. Agee, 453 U.S. 280, 292, 101 §.Ct. 2766, 69 L_Ed.2d 640
(1981) (matters relating to conduct of foreign relations “are so
exclusively entrusted to the political branches of government
as to be largely immune from judicial inquiry or interference”
*690 ); United States v. Pink, 315 U.S. 203, 222-23, 62
S.Ct. 552, 86 L.Ed. 796 (1942) (conduct of foreign relations
“is committed by the Constitution to the political departments
of the Federal Government”); Spectrum Stores, Inc. v. Citgo
Petroleum Corp., 632 F.3d 938, 950 (Sth Cir.2011) (matters
implicating foreign relations and military affairs generally
beyond authority of court's adjudicative powers).

As to Plaintiff's second contention, that an injunction would
not bar Defendants from controlling the export of classified
information, it is significant that Plaintiffs maintain the
posting of files on the Internet for free download does
not constitute “export” for the purposes of the AECA and
ITAR. But Defendants clearly believe to the contrary. Thus,
Plaintiffs’ contention that the grant of an injunction permitting
them to post files that Defendants contend are governed
by the AECA and ITAR would not bar Defendants from
controlling “export” of such materials stand in sharp constrast
to Defendants’ assertion of the public interest. The Court thus
does not believe Plaintiffs have met their burden as to the final
two prongs necessary for granting Plaintiffs a preliminary

injunction. Nonetheless, in an abundance of caution, the Court
will turn to the core of Plaintiffs’ motion for a preliminary
injunction, whether they have shown a likelihood of success
on their claims

B. Ultra Vires

io) =f Bl
acting beyond the scope of their authority in imposing a
prepublication requirement on them under the AECA. A
federal court has no subject matter jurisdiction over claims
against the United States unless the government waives its
sovereign immunity and consents to suit. Danos v. Jones,
652 F.3d 577, 581 Gth Cir.2011) (citing FDIC v. Meyer, 510
U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994)). The
ultra vires exception to sovereign immunity provides that
“where the officer's powers are limited by statute, his actions
beyond those limitations are considered individual and not
sovereign actions,” or “ultra vires his authority,” and thus
not protected by sovereign immunity. Larson v. Domestic &
Foreign Commerce Corp., 337 U.S. 682, 689, 69 S.Ct. 1457,
93 L.Ed. 1628 (1949). To fall within the ultra vires exception
to sovereign or governmental immunity, a plaintiff must “do
more than simply allege that the actions of the officer are
illegal or unauthorized.” Danos, 652 F.3d at 583. Rather,
the complaint must allege facts sufficient to establish that
the officer was acting “without any authority whatever,” or
without any “colorable basis for the exercise of authority.”
Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465
ULS. 89, 101 n. 11, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984).

The statute at issue provides:

In furtherance of world peace and
the security and foreign policy of
the United States, the President is
authorized to control the import and
the export of defense articles and
defense services and to provide foreign
policy guidance to persons of the
United States involved in the export
and import of such articles and
services. The President is authorized
to designate those items which shall
be considered as defense articles and
defense services for the purposes
of this section and to promulgate

 

 

WASHSTATEC003183

Plaintiffs first argue Defendants are
Defense SAMUBED TY WO BAW, PISUINOM dOQsbe, Filed 09/23/20 Page 318 of 396

 

regulations for the import and export
of such articles and services.

22 U.S.C. § 2778(a)C1). “Export” is defined, in pertinent part,
as tocluding “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person whether
in the United States or abroad.” 22 C.F.R. § 120.17(a)(4).
Plaintiffs argue this definition falls outside Congressional
*691 intent in authorizing restriction of export of defense
articles because, as interpreted by Defendants, it includes
public speech within the United States.

{9} Notably, Plaintiffs do not suggest Defendants lack
authority under the AECA to regulate export of defense
articles. Further, under the AECA, decisions are required to

take into account whether the export
of an article would contribute to an
arms race, aid in the development of
weapons of mass destruction, support
international terrorism, increase the
possibility of outbreak or escalation of
conflict, or prejudice the development
of bilateral or multilateral arms control
or nonproliferation agreements or
other arrangements.

22 U.S.C. § 2778(a)\2). Defense Distributed admits its
purpose is “facilitating global access to, and the collaborative
production of, information and knowledge related to the
three-dimensional (“3D”) printing of arms.” (Compl. { 1)
(emphasis added). Facilitating global access to firearms
8 undoubtedly “imcrease[s] the possibility of outbreak or
escalation of conflict.” Defense Distributed, by its own
admission, engages in conduct which Congress authorized
Defendants to regulate. Plaintiffs have not, therefore, shown
Defendants are acting without any “colorable basis for the
exercise of authority.” Accordingly, they have not shown a
likelihood of success on their ultra vires challenge.

C. First Amendment

{10} Plaintiffs next argue Defendants’ interpretation of the
AECA violates their First Amendment right to free speech.
In addressing First Amendment claims, the first step is to
determine whether the claim involves protected speech, the

second step is to identify the nature of the forum, and the third
step is to assess whether the justifications for exclusion from
the relevant forum satisfy the requisite standard. Cornelius
vy. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788,
797, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985).

[ii] As an initial matter, Defendants argue the computer
files at issue do not constitute speech and thus no
First Amendment protection is afforded. First Amendment
protection is broad, covering “works which, taken as a whole,
have serious literary, artistic, political, or scientific value,
regardless of whether the government or a majority of the
people approve of the ideas these works represent.” Miller
v. California, 413 U.S. 15, 34, 93 S.Ct. 2607, 37 L.Ed.2d
419 (1973). See also Brown v. Entm't Merchants Ass'n, ——
U.S. ——, 131 S.Ct. 2729, 2733, 180 L.Ed.2d 708 (2011)
(video games' communication of ideas and social messages
suffices to confer First Amendment protection). Defendants,
however, maintain the computer files at the heart of this
dispute do not warrant protection because they consist merely
of directions to a computer. In support, they rely on a Second
Circuit opinion which held that computer instructions that
“induce action without the intercession of the mind or the
will of the recipient” are not constitutionally protected speech.
Commodity Futures Trading Comm'n v. Vartuli, 228 F.3d 94,
111 (2nd Cir.2000).

As Plaintiffs point out, one year later, the Second Circuit
addressed the issue of whether computer code constitutes
speech at some length in Universal City Studios, Inc. v.

Corley, 273 F3d 429 (nd Cir.2001).? The court made
clear the fact that *692 computer code is written in a
language largely unintelligible to people was not dispositive,
noting Sanskrit was similarly unintelligible to many, but
a work written in that language would nonetheless be
speech. Ultimately, the court concluded “the fact that a
program has the capacity to direct the functioning of
a computer does not mean that it lacks the additional
capacity to convey information, and it is the conveying of
information that renders instructions ‘speech’ for purposes
of the First Amendment.” /d. at 447 (discussing other
examples of “instructions” which qualified as speech under
First Amendment). Similarly, the Sixth Circuit has found
“lbjecause computer source code is an expressive means
for the exchange of information and ideas about computer
programming ... it is protected by the First Amendment,”
even though such code “has both an expressive feature and a
functional feature.” Junger v. Daley, 209 F.3d 481, 485 (6th
Cir.2000).

 

 

WASHSTATEC003184
Defense SAMUBED TY WO BAW, PISUINOM dOQsbf%, Filed 09/23/20 Page 319 of 396

 

Defendants are correct that the Corley court did not
overrule the decision in Partuli. However, the Corley
court itself distinguished the decision in Vartuli as
limited, because it was based on the manner in which
the code at issue was marketed. That is, the defendants
themselves marketed the software as intended to be used
“mechanically” and “without the intercession of the mind
or the will of the recipient.” Corley, 273 F.3d at 449
(quoting Vartuli, 228 F.3d at 111). Plaintiffs here have not
so marketed or described the files at issue.

Although the precise technical nature of the computer files
at issue is not wholly clear to the Court, Plaintiffs made
clear at the hearing that Defense Distributed is mterested in
distributing the files as “open source.” That is, the files are
totended to be used by others as a baseline to be built upon,
altered and otherwise utilized. Thus, at least for the purpose
of the preliminary mjunction analysis, the Court will consider
the files as subject to the protection of the First Amendment.

(22) 3}
urge this Court to conclude the ITAR's imposition of a
prepublication requirement constitutes an impermissible prior
restraint. Prior restraints “face a well-established presumption
against their constitutionality.” Marceaux v. Lafayette Citv-
Parish Consol. Gov't, 731 F.3d 488, 493 (5th Cir.2013). See
also Organization for a Better Austin v. Keefe, 402 US.
415, 419, 91 S.Ct. 1575, 29 L.Ed.2d 1 (1971) (Any prior
restraint on expression comes ... with a ‘heavy presumption’
against its constitutional validity’); Shuttlesworth v. City of
Birmingham, 394 U.S. 147, 150-51, 89 S.Ct. 935, 22 L.Ed 2d
162 (1969) (noting “the many decisions of this Court over
the last 30 years, holding that a law subjecting the exercise of
First Amendment freedoms to the prior restraint of a license
without narrow, objective, and definite standards to guide the
licensing authority, is unconstitutional”). “[A] system of prior
restraint avoids constitutional infirmity only if it takes place
under procedural safeguards designed to obviate the dangers
of a censorship system.” Collins v. Ainsworth, 382 F.3d 529,
539 (Sth Cir.2004) (quoting Southeastern Promotions, Ltd. v.
Conrad, 420 U.S. 546, 559, 95 S.Ct. 1239, 43 L.Ed.2d 448
(1975)).

{14] The “heavy presumption” against constitutional
validity of prior restraint is not, however, “a standard of
review, and judicial decisions analyzing prior restraints
have applied different standards of review depending on
the restraint at issue.” Catholic Leadership Coal. of Tex.
v. Reisman, 764 F.3d 409, 438 (Sth Cir.2014). See, e.g.,

In challenging Defendants’ conduct, Plaintiffs

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33, 104 S.Ct.
2199, 81 L.Ed.2d 17 (1984) (order prohibiting dissemination
of discovered information before trial “is not the kind of
classic prior restraint that requires exacting First Amendment
scrutiny”); *693 Perry v. McDonald, 280 F.3d 159, 171 (nd
Cir.2001) (context in which prior restraint occurs affects level
of scrutiny applied); 192 F.3d 742, 749 (7th Cir. 1999) (“We
note initially that the [plaintiff] is simply wrong in arguing
that all prior restraints on speech are analyzed under the same
test.”).

iS] [16]
the Internet for general free consumption is not a public
forum. The next inquiry is thus the applicable level of
protection afforded to the files at issue. Content-neutral

No party suggests posting of information on

restrictions on speech are examined under intermediate
scrutiny, meaning they are permissible so long as they are
narrowly tailored to serve a significant governmental interest
and leave open ample alternative channels for communication
of the information. Turner Broad. Sys. v. FCC, 520 U.S. 180,
213-14, 117 S.Ct. 1174, 137 L.Ed.2d 369 (1997); Ward v,
Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 105
L.Ed.2d 661 (1989). Content-based restrictions are examined
under strict scrutiny, meaning they must be narrowly drawn
to effectuate a compelling state interest. Perry Educ. Ass'n v.
Perry Local Educators’ Ass'n, 460 U.S. 37, 46, 103 S.Ct. 948,
74 L.Ed.2d 794 (1983).

(17) [18] Not surprisingly, the parties disagree as
to whether the ITAR imposes content-based restrictions.
“Government regulation of speech is content based if a law
applies to particular speech because of the topic discussed or
the idea or message expressed.” Reed v. Town of Gilbert, ——
U.S, ——, 135 S.Ct. 2218, 2227, 192 L.Ed.2d 236 (2015).
Plaintiffs here argue, because the regulations restrict speech
concerning the entire topic of “defense articles” the regulation
is content-based. “A regulation is not content-based, however,
merely because the applicability of the regulation depends on
the content of the speech.” Asgeirsson v. Abbott, 696 F.3d
454, 459 (Sth Cir.2012). Rather, determination of whether
regulation of speech is content-based “requires a court to
consider whether a regulation of speech ‘on its face’ draws
distinctions based on the message a speaker conveys.” Reed,
135 S.Ct. at 2227. See also Ward, 491 U.S. at 791, 109 S.Ct
2746 (principal inquiry in determining content-neutrality, “is
whether the government has adopted a regulation of speech
because of disagreement with the message it conveys”).

 

 

WASHSTATEC003185
Defense SAMUBED TY WO BAW, PISUINOM dOQsbe, Filed 09/23/20 Page 320 of 396

 

Employing this inquiry, the Supreme Court has found
regulations to be content-neutral where the regulations are
aimed not at suppressing a message, but at other “secondary
effects.” For example, the Supreme Court upheld a zoning
ordinance that applied only to theaters showing sexually-
explicit material, reasoning the regulation was content-neutral
because it was not aimed at suppressing the erotic message
of the speech but instead at the crime and lowered property
values that tended to accompany such theaters. Renton v.
Playtime Theatres, Inc., 475 US. 41, 47-48, 106 S.Ct.
925, 89 L.Ed.2d 29 (1986). The Supreme Court similarly
upheld a statute establishing buffer zones only at clinics that
performed abortions, concluding the statute did not draw
content-based distinctions as enforcement authorities had no
need to examine the content of any message conveyed and the
stated purpose of the statute was public safety. McCullen v.
Coakley, —- U.S. ——, 134 S.Ct. 2518, 2531, 189 L.Ed.2d
502 (2014) (noting violation of statute depended not “on what
they say,” but “simply on where they say it’). The Fifth
Circuit has likewise found regulations content-neutral, even
where the regulation governed a specific topic of speech.
See Kagan v. City of New Orleans, 753 F.3d 560, 562 (Sth
Cir.2014), cert. denied, —- U.S. ——, 135 S.Ct. 1403, 191
L.Ed.2d 361 (2015) (upholding regulation *694 requirmg
license for a person to charge for tours to City's points of
interest and historic sites, “for the purpose of explaining,
describing or generally relating the facts of importance
thereto,” finding regulation “has no effect whatsoever on the
content of what tour guides say”); Asgeirsson, 696 F.3d at 461
(holding Texas’ Open Meeting Act, prohibiting governmental
body from conducting closed meetings during which public
business or public policy over which the governmental
body has supervision or control is discussed, to be content-
neutral, because closed meetings: (1) prevent transparency;
(2) encourage fraud and corruption; and (3) foster mistrust in
government).

The ITAR, on its face, clearly regulates disclosure of
“technical data” relating to “defense articles.” The ITAR
thus unquestionably regulates speech concerning a specific
topic. Plaintiffs suggest that is enough to render the regulation
content-based, and thus invoke strict scrutiny. Plaintiffs’
view, however, is contrary to law. The Fifth Circuit rejected
a similar test, formulated as “[a] regulatory scheme that
requires the government to ‘examine the content of the
message that is conveyed’ is content-based regardless of
its motivating purpose,” finding the proposed test was
contrary to both Supreme Court and Fifth Circuit precedent.
Asgeirsson, 696 F.3d at 460.

[19] The ITAR does not regulate disclosure of technical
data based on the message it is communicating. The fact
that Plaintiffs are in favor of global access to firearms is not
the basis for regulating the “export” of the computer files at
issue. Rather, the export regulation imposed by the AECA is
intended to satisfy a number of foreign policy and national
defense goals, as set forth above. Accordingly, the Court
concludes the regulation is content-neutral and thus subject
to intermediate scrutiny. See United States v. Chi Mak, 683
F.3d 1126, 1135 (9th Cir.2012) (finding the AECA and its
implementing regulations are content-neuiral).

The Supreme Court has used various terminology to describe
the intermediate scrutiny 13 standard. Compare Ward, 491
U.S. at 798, 109 S.Ct. 2746 (“a regulation of the time, place,
or manner of protected speech must be narrowly tailored to
serve the government's legitimate, content-neutral interests
but that it need not be the least restrictive or least intrusive
means of doing so”), with Bd. of Trs. of State Univ. af NY.
v. Fox, 492 U.S. 469, 480, 109 S.Ct. 3028, 106 L.Ed.2d 388
(1989) (requiring “the government goal to be substantial, and
the cost to be carefully calculated,” and holding “since the
State bears the burden of justifying its restrictions, it must
affirmatively establish the reasonable fit we require”), and
Turner, 520 U.S. at 189, 117 S.Ct. 1174 (regulation upheld
under intermediate scrutiny if it “further[s] an important or
substantial governmental interest unrelated to the suppression
of free speech, provided the incidental restrictions d[o] not
burden substantially more speech than is necessary to further
those interests”). The Court will employ the Fifth Circuit's
most recent enunciation of the test, under which a court must
sustain challenged regulations “if they further an important or
substantial governmental interest; if the governmental interest
is unrelated to the suppression of free expression; and if the
incidental restriction on alleged First Amendment freedoms is
no greater than is essential to the furtherance of that interest.”
Time Warner Cable, Inc. v. Hudson, 667 F.3d 630, 641 (th
Cir.2012)

The Court has little trouble finding there is a substantial
governmental interest in regulating the dissemination of
military information. Plaintiffs do not suggest *695

otherwise. See Holder v. Humanitarian Law Project, 561 US.
1, 28, 130 S.Ct. 2705, 177 L.Ed.2d 355 (2010) (noting all
parties agreed government's interest in combating terrorism
“is an urgent objective of the highest order”). Nor do Plaintiffs
suggest the government's regulation is directed at suppressing
free expression. Rather, they contend the regulations are not

 

 

WASHSTATEC003186
Defense SAMUBED TY WO BAW, PISUINOM AAs, Filed 09/23/20 Page 321 of 396

 

sufficiently tailored so as to only incidentally restrict their
freedom of expression.

The only circuit to address whether the AECA and
ITAR violate the First Amendment has concluded the
regulatory scheme survives such a challenge. In so doing,
the Ninth Circuit concluded the technical data regulations
substantially advance the government's interest, unrelated
to the suppression of expression, because the regulations
provide clear procedures for secking necessary approval. Chi
Mak, 683 F.3d at 1135 (citing 22 CFR § 120.10(a) (the
determination of designation of articles or services turns
on whether an item is “specifically designed, developed,
configured, adapted, or modified for a military application,
and has significant military or intelligence applicability
such that control under this subchapter is necessary’”)).
The Ninth Circuit also concluded the regulations were not
more burdensome than necessary, noting the “ITAR makes
a point to specifically exclude numerous categories from
designation, such as general scientific, mathematical, or
engineering papers.” /d. (citing Humanitarian Law Project,
561 U.S. at 29, 130 S.Ct. 2705 (upholding material support
statute against First Amendment challenge where the statute
provided narrowing definitions to avoid infringing upon First

Amendment interests)). 3

The Ninth Circuit has also rejected a First Amendment
challenge to the AECA's predecessor, the Mutual
Security Act of 1954. See United States v. Edler Indus.,
Inc., 579 F.2d 516, 521 (9th Cir.1978) (holding statute
and regulations not overbroad in controlling conduct of
assisting foreign enterprises to obtain military equipment
and related technical expertise and licensing provisions
of statute not an unconstitutional prior restraint on
speech).

[20]
that Defendants have applied an overbroad interpretation of
the term “export.” Specifically, Plaintiffs argue that viewing

Plaintiffs’ challenge here is based on their contention

“export” as including public speech, including posting of
information on the Internet, imposes a burden on expression
which is greater than is essential to the furtherance of the
government's interest in protecting defense articles.

But a prohibition on Internet posting does not
impose an insurmountable burden on Plaintiffs’ domestic
communications. This distinction is significant because the
AECA and ITAR do not prohibit domestic communications.
As Defendants point out, Plaintiffs are free to disseminate
the computer files at issue domestically in public or private

forums, including via the mail or any other medium that
does not provide the ability to disseminate the mformation
internationally.

Nor is the Court convinced by Plaintiffs’ suggestion that the
ban on Internet posting does not prevent dissemination of
technical data outside national borders, and thus does not
further the government's interests under the AECA. The Ninth
Circuit addressed and rejected a similar suggestion, namely
that the only way the government can prevent technical
data from being sent to foreign persons is to suppress the
information domestically as well, explaining:

This outcome would blur the fact
that national security concerns may
be more sharply implicated by the
export abroad of military data than
by the domestic disclosure of such
data. Technical data *696 that is
relatively harmless and even socially
valuable when available domestically
may, when sent abroad, pose unique
threats to national security. It would
hardly serve First Amendment values
to compel the government to purge the
public libraries of every scrap of data
whose export abroad it deemed for
security reasons necessary to prohibit.

Jnited States v. Posey, 864 F.2d 1487, 1496-97 (th
Cir, 1989),

The Court also notes, as set forth above, that the ITAR
provides a method through the commodity jurisdiction
request process for determining whether information is
subject to its export controls. See 22 CFR. § 120.4
(describing process). The regulations include a ten day
deadline for providing a preliminary response, as well as
a provision for requesting expedited processing. 22 C.F.R.
§ 120.4(e) (setting deadlines). Further, via Presidential
directive, the DDTC is required to “complete the review
and adjudication of license applications within 60 days of
receipt.” 74 Fed. Reg. 63497 (December 3, 2009). Plaintiffs
thus have available a process for determining whether the
speech they wish to engage in is subject to the licensing
scheme of the ITAR regulations.

 

 

WASHSTATEC003187
Defense SAMUBED TY WO BAW, PISUINOM dOQsbi, Filed 09/23/20 Page 322 of 396

 

Accordingly, the Court concludes Plaintiffs have not shown a
substantial likelihood of success on the merits of their claim
under the First Amendment.

D. Second Amendment

Plaintiffs also argue the ITAR regulatory scheme violates their
rights under the Second Amendment. Defendants contend
Plaintiffs cannot succeed on this claim, both because they lack
standing fo raise it, and because the claim fails on the merits.
As standing is jurisdictional, the Court will turn to that issue
first.

a. Standing

24) (22) [23]
jurisdiction of federal courts to cases and controversies.
United States Parole Comm'n vy. Geraghty, 445 U.S. 388,
395, 100 8.Ct. 1202, 63 L.Ed.2d 479 (1980). “One element
of the case-or-controversy requirement is that [plaintiffs],
based on their complaint, must establish that they have
standing to sue.” Raines v. Byrd, 521 U.S. 811, 818, 117
S.Ct. 2312, 138 L.Ed.2d 849 (1997). This requirement, like
other jurisdictional requirements, is not subject to waiver and
demands strict compliance. Raines, 521 U.S. at 819, 117 S.Ct.
2312; Lewis v. Casey, 518 U.S. 343, 349 n. 1, 116 8.Ct. 2174,
135 L.Ed.2d 606 (1996). To meet the standing requirement
a plaintiff must show (1) she has suffered an “injury in
fact” that is (a) concrete and particularized and (b) actual
or imminent, not conjectural or hypothetical; (2) the injury
is fairly traceable to the challenged action of the defendant;
and (3) it is likely, as opposed to merely speculative, that the
injury will be redressed by a favorable decision. Friends of
the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 US.
167, 180-81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000); Consol.
Cos., Inc. v. Union Pacific RR. Co., 499 F.3d 382, 385 Gth
Cir.2007); Fla. Dep't of Ins. v. Chase Bank of Tex. Nat'l Ass'n,
274 F.3d 924, 929 (Sth Cir.2001) (citing Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d
351 (1992)). “The party invoking federal jurisdiction bears
the burden of establishing these elements.” Lujan, 504 US.
at 561, 112 S.Ct. 2130.

{24} Defendants correctly point out Defense Distributed is in
full possession of the computer files at issue and thus cannot
argue it is being prevented from exercising *697 its rights
under the Second Amendment. * Plaintiffs maintain Defense
Distributed nonetheless has standing because it is “entitled
to assert the Second Amendment rights of [its] customers
and website visitors.” (PIf. Brf. at 27). A litigant is generally

Article UT of the Constitution limits the 4

limited to asserting standing only on behalf of himself. See
Kowalski v. Tesmer, 543 U.S. 125, 129, 125 S.Ct. 564, 160
L.Ed.2d 519 (2004) (a party “generally must assert his own
legal rights and interests, and cannot rest his claim to relief
on the legal rights or interests of third parties”). The Supreme
Court has recognized a limited exception when the litigant
seeking third-party standing has suffered an “injury in fact”
giving him a “sufficiently concrete interest” in the outcome
of the issue, the litigant has a “close” relationship with the
third party on whose behalf the right is asserted and there is
a “hindrance” to the third party's ability to protect his own
interests. Powers v. Ohio, 499 U.S. 400, 411, 111 S.Ct. 1364,
113 L-Ed.2d 411 (1991).

No party addressed whether a corporation such as
Defense Distributed itself possesses Second Amendment
rights.

Plaintiffs argue they meet this test, asserting Defense
Distributed acts as a “vendor” or in a like position by way
of offering the computer files for download to visitors of
its website. See Curey v. Population Servs. Int'l, 431 US.
678, 684, 97 §.Ct. 2010, 52 L.Ed.2d 675 (1977) (“vendors
and those in like positions ... have been uniformly permitted
to resist efforts at restricting their operations by acting as
advocates for the rights of third parties who seek access to
their market or function”); Reliable Consultants, Inc. v. Earle,
$17 F.3d 738, 743 (Sth Cir.2008) (Supreme Court precedent
holds providers of product have standing to attack ban on
commercial transactions involving product). As an initial
matter, it is not at all clear that distribution of information for

free via the Internet constitutes a commercial transaction. °
Moreover, Plaintiffs do not explain how visitors to Defense
Distributed's website are hindered in their ability to protect
their own interests. In fact, the presence of SAF as a plaintiff
suggests to the contrary. Thus, whether Defense Distributed
has standing to assert a claim of a violation of the Second
Amendment is a very close question.

Rn

Defense Distributed describes itself as organized and
operated “for the purpose of defending the civil liberty
of popular access to arms guaranteed by the United
States Constitution” through “facilitating global access
to” information related to 3D printing of firearms, and
specifically “to publish and distribute, at no cost to
the public, such information and knowledge on the
Internet in promotion of the public interest.” (Compl. J
1) (emphasis added).

[25]
however. See Village of Arlington Heights v. Metro. Heus.

Lack of standing by one plaintiff is not dispositive,

 

 

WASHSTATEC003188
Defense SAMUBED TY WO BAW, PISUINOM dOQsbib, Filed 09/23/20 Page 323 of 396

 

Dev. Corp., 429 U.S. 252, 264, 97 §.Ct. 555, 50 L.Ed.2d 450
(1977) (court need not decide third-party standing question,
“lflor we have at least one individual plaintiff who has
demonstrated standing to assert these rights as his own’).
And SAF's standing presents a much less difficult question.
It asserts it has standing, as an association, to assert the
rights of its members. See Warth v. Seldin, 422 U.S. 490,
511, 95 3.Ct. 2197, 45 L.Ed.2d 343 (1975) (“[elven in the
absence of injury to itself, an association may have standing
solely as the representative of its members”). Associational
standing requires showing: (1) the association's members
have standing to sue in their own right; (2) the interests
at issue are germane to the association's purpose; and (3)
the participation of individual members in the lawsuit is not
required. Ass'n of 4m. Physicians & Surgeons, Inc. *698 y.
Tex. Med. Ba., 627 F.3d 347, 550-51 (5th Cir.2016) (citing
Flunt v. Wash. St. Apple Adver. Comm'n, 432 U.S. 333, 343, 97
S.Ct. 2434, 53 L.Ed.2d 383 (1977)). “The first prong requires
that at least one member of the association have standing to
sue in his or her own right.” National Rifle Ass'n of Am., Ine.
vy. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 700
F.3d 185, 191 (Sth Cir.2012).

Defendants limit their challenge to SAF's standing solely to
whether any of its members have standing to sue in their
own right. Specifically, Defendants contend SAF has merely
asserted a conjectural injury, by suggesting its members
would access computer files in the future. In response, SAF
has provided affidavit testimony from two of its members
stating they would access the computer files at issue via the
Defense Distributed website, study, learn from and share the
files, but are unable to do so due to Defendants’ interpretation
of the ITAR regulatory scheme. (PIf. Reply Exs. 3-4). This
testimony satisfies the “injury in fact” portion of the standing

inquiry.

{26} Defendants further contend any injury is not fairly
traceable to their conduct. They argue the ITAR does not
prevent SAF members in the United States from acquiring
the files directly from Defense Distributed. But this argument
goes to the burden imposed on SAF members, which is a
question aimed at the merits of the claim, not standing. See
Davis v. United States, 564 U.S. 229, 131 8.Ct. 2419, 2434,
n. 10, 180 L.Ed.2d 285 (2011) (one must not “confus [e]
weakness on the merits with absence of Article III standing”).
In this case, the inability of SAF members to download
the computer files at issue off the Internet is the injury
in fact of the SAF members, and is clearly traceable to
the conduct of Defendants. The Court therefore finds SAF

has standing to assert a claim of a violation of the Second
Amendment. See Nat'l Rifle Ass'n, 700 F.3d at 192 (NRA had
standing, on behalf of its members under 21, to bring suit
challenging laws prohibiting federal firearms licensees from
selling handguns to 18—to-20-year—-olds); Ezell v. City of
Chicago, 651 F.3d 684, 696 (7th Cir.2011) (SAF and Iinois
Rifle Association had associational standing to challenge
city ordinances requiring one hour of firing range training
as prerequisite to lawful gun ownership and prohibiting all
firing ranges in city); Mance v. Holder, 74 F.Supp.3d 795,
802-03 (N.D.Tex.2015) (non-profit organization dedicated
to promoting Second Amendment rights had associational
standing to bring action challenging federal regulatory regime
as it relates to buying, selling, and transporting of handguns
over state lines).

b. Merits
[27] The Second Amendment provides: “A well regulated

Militia, being necessary to the security ofa free State, the right
of the people to keep and bear Arms, shall not be infringed.”
U.S. Const. amend. If. The Supreme Court has recognized that
the Second Amendment confers an individual right to keep
and bear arms. See District of Columbia v. Heller, 554 US.
570, 595, 128 §.Ct. 2783, 171 L-Ed.2d 637 (2008). The Fifth
Circuit uses a two-step inquiry to address claims under the
Second Amendment. The first step is to determine whether the
challenged law impinges upon aright protected by the Second
Amendment—that is, whether the law regulates conduct that
falls within the scope of the Second Amendment's guarantee.
The second step is to determine whether to apply intermediate
or strict scrutiny to the law, and then to determine whether
the law survives the proper level of scrutiny. Nat'l Rifle Ass'n,
700 F.3d at 194,

*699 In the first step, the court is to “look to whether the
law harmonizes with the historical traditions associated with
the Second Amendment guarantee.” /d. (citing Heller, 554
U.S. at 577-628, 128 §.Ct. 2783). Defendants argue at some
length that restriction by a sovereign of export of firearms and
other weapons has a lengthy historical tradition. Plaintiffs do
not contest otherwise. Rather, Plaintiffs contend the conduct
regulated here impinges on the ability to manufacture one's
own firearms, in this case, by way of 3D printing.

While the founding fathers did not have access to such

technology, ® Plaintiffs maintain the ability to manufacture
guns falls within the right to keep and bear arms protected
by the Second Amendment. Plaintiffs suggest, at the origins

 

 

WASHSTATEC003189
Defense SAMUBED TY WO BAW, PISUINOM dOQsbfb, Filed 09/23/20 Page 324 of 396

 

of the United States, blacksmithing and forging would have
provided citizens with the ability to create their own firearms,
and thus bolster their ability to “keep and bear arms.”
While Plaintiffs’ logic is appealing, Plaintiffs do not cite
any authority for this proposition, nor has the Court located
any. The Court further finds telling that in the Supreme
Court's exhaustive historical analysis set forth in Heller, the
discussion of the meaning of “keep and bear arms” did not
touch in any way on an individual's right to manufacture or
create those arms. The Court is thus reluctant to find the ITAR
regulations constitute a burden on the core of the Second
Amendment.

6 Nonetheless, “the Second Amendment extends, prima

facie, to all instruments that constitute bearable arms,
even those that were not in existence at the time of the
founding.” Heller, 554 US. at 582, 128 S.Ct. 2783.

{28} The Court will nonetheless presume a Second
Amendment right is implicated and proceed with the second
step of the inquiry, determining the appropriate level of
scrutiny to apply. Plaintiffs assert strict scrutiny is proper here,
relying on their contention that a core Second Amendment
right is implicated. However, the appropriate level of scrutiny
“depends on the nature of the conduct being regulated and the
degree to which the challenged law burdens the right.” Nat’
Rifle Ass'n, 700 F.3d at 195 (emphasis added).

{29} The burden imposed here falls well short of that
generally at issue in Second Amendment cases. SAF members
are not prevented from “possess[ing] and us[ing] a handgun
to defend his or her home and family.” /d. at 195 (citations
omitted). The Fifth Circuit's decision in National Rifle
Association is instructive. At issue was a regulatory scheme
which prohibited federally licensed firearms dealers from
selling handguns to persons under the age of twenty-one.
The court reasoned that only intermediate scrutiny applied for
three reasons: (1) an age qualification on commercial firearm
sales was significantly different from a total prohibition on
handgun possession; (2) the age restriction did not strike at the
core of the Second Amendment by preventing persons aged
eighteen to twenty from possessing and using handguns for
home defense because it was not a historical outlier; and (3)
the restriction only had temporary effect because the targeted
group would eventually age out of the restriction's reach. /d.
at 205-07. In this case, SAF members are not prohibited from
manufacturing their own firearms, nor are they prohibited
from keeping and bearing other firearms. Most strikingly,
SAF members in the United States are not prohibited from
acquiring the computer files at issue directly from Defense

Distributed. The Court thus concludes only intermediate
scrutiny is warranted here. See also Nat'l Rifle Ass'n of Am.,
Inc. v. McCraw, 719 F.3d 338, 347-48 (Sth Cir.2013), cert.
denied *700 , —~ U.S. ——, 134 8.Ct. 1365, 188 LEd.2d
297 (2014) (applying intermediate scrutiny to constitutional
challenge to state statute prohibiting 18—20-year—olds from
carrying handguns in public).

[30] As reviewed above, the regulatory scheme of the
AECA and ITAR survives an intermediate level of scrutiny,
as it advances a legitimate governmental interest in a not
unduly burdensome fashion. See also McCraw, 719 F.3d
at 348 (statute limiting under 21—year—olds from carrying
handguns in public advances important government objective
of advancing public safety by curbing violent crime); Nar]
Rifle Ass'n, 700 F.3d at 209 (“The legitimate and compelling
state interest in protecting the community from crime cannot
be doubted.”). Accordingly, the Court finds Plaintiffs have not
shown a substantial likelihood of success on the merits.

E. Fifth Amendment

Si] [32] [33] [34] [35]
prior restraint scheme of the ITAR is void for vagueness
and thus in violation of their right to due process. “It is
a basic principle of due process that an enactment is void
for vagueness if its prohibitions are not clearly defined.”
Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct
2294, 33 L.Ed.2d 222 (1972). The Fifth Amendment prohibits
the enforcement of vague criminal laws, but the threshold
for declaring a law void for vagueness is high. “The strong
presumptive validity that attaches to an Act of Congress
has led this Court to hold many times that statutes are not
automatically invalidated as vague simply because difficulty
is found in determining whether certain marginal offenses fall
within their language.” United States v. Nat'l Dairy Prods.
Corp., 372 U.S. 29, 32, 83 S.Ct. 594, 9 L.Ed.2d 561 (1963).
Rather, it is sufficient if a statute sets out an “ascertainable
standard.” United States v. L. Cohen Grocery Co., 255 U.S.
81, 89, 41 S.Ct. 298, 65 L.Ed. 516 (1921). A statute is thus
void for vagueness only if it wholly “fails to provide a person
of ordinary intelligence fair notice of what is prohibited, or
is so standardless that it authorizes or encourages seriously
discriminatory enforcement.” United States v. Williams, 553
U.S. 285, 304, 128 S.Ct. 1830, 170 L.Ed.2d 650 (2008).

Plaintiffs here assert broadly that ITAR is unconstitutionally
vague because “persons of ordinary intelligence” must guess
as to whether their speech would fall under its auspices. As
an initial matter, the Court notes at least two circuits have

 

 

WASHSTATEC003190

Plaintiffs finally argue the
Defense SANUBED TY WO BAW, PISUINOM dOQsbb, Filed 09/23/20 Page 325 of 396

 

rejected due process challenges to the AECA and ITAR, and
upheld criminal convictions for its violation. See Zhen Zhou
Wu, 711 F.3d at 13 (rejecting defendants' argument “that this
carefully crafted regulatory scheme—which has remained in
place for more than a quarter century—is unconstitutionally
vague” as applied to them); United States v. Hsu, 364
F.3d 192, 198 (4th Cir.2004) (holding the AECA and its
implementing regulations not unconstitutionally vague as
applied to defendants). Plaintiffs neither acknowledge those
decisions nor explain how their rationale is inapplicable to
their situation.

The Supreme Court has recently noted its precedent
generally limits such challenges to “statutes that tied criminal
culpability” to conduct which required “wholly subjective
judgments without statutory definitions, narrowing context,
or settled legal meanings.” Humanitarian Law Project,
561 US. at 20, 130 S.Ct 2705 (quoting Williams, 553
U.S. at 306, 128 S.Ct. 1836). Plaintiffs’ challenge here is
additionally hampered because they have not made precisely
clear which portion of the ITAR language they believe is
unconstitutionally vague.

*701 [36] To the degree Plaintiffs contend “defense
articles” is vague, as Defendants point out, the 23 term
“defense articles” is specifically defined to include items on
the Munitions List, which contains twenty-one categories of
governed articles, as well as information “which is required
for the design, development, production, manufacture,
assembly, operation, testing, maintenance or
modification of defense articles” which additionally “includes
iformation in the form of blueprints, drawings, photographs,

repair,

plans, instructions or documentation.” See 22 C.F.R. §§ 120.6
(defining “defense articles”), 120.10(a) (defining technical

data) & 121.1 (Munitions List). Although lengthy, the cited
regulations do not themselves include subjective terms, but
rather identify items with significant specificity. For example,
the first category “Firearms, Close Assault Weapons and
Combat Shotguns” includes eight subcategories such as
“Non-automatic and semi-automatic firearms to caliber 50
inclusive (12.7 mm),” as well as six interpretations of the
terms. 22 C.F.R. § 121.1. The Court has little trouble finding
these provisions survive a vagueness challenge.

37] The term “export” is also defined in the ITAR,
although at lesser length. At issue here, “export” is defined
to include “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person, whether
in the United States or abroad.” 22 C.F.R. § 120.17(a¢4).
Plaintiffs here admit they wish to post on the Internet, for free
download, files which include directions for the 3D printing
of firearms. Persons of ordinary intelligence are clearly put on
notice by the language of the regulations that such a posting
would fall within the definition of export.

Accordingly, the Court concludes Plaintiffs have not shown
a likelihood of success on the merits of their claim under the
Fifth Amendment.

IV. CONCLUSION

Plaintiffs’ Motion for Preliminary Injunction (Clerk's Dkt. #
7) is hereby DENIED.

All Citations

121 F.Supp.3d 680

 

End of Document

© 2379 Thamean Reuters. No clan io original US Governinvent Works.

 

 

WASHSTATEC003191
Defense SAN UBED TMIOD ddd apart ROR WAM LOR ei abH!EG,09/29/20 Page 326 of 396

 

838 F.3d 451
United States Court of Appeals, Fifth Circuit.

DEFENSE DISTRIBUTED; Second Amendment
Foundation, Incorporated, Plaintiffs—Appellants
¥.

UNITED STATES DEPARTMENT OF STATE; John
F. Kerry, In His Official Capacity as the Secretary
of the Department of State; Directorate of Defense
Trade Controls, Department of State Bureau of
Political Military Affairs; Kenneth B. Handelman,
Individually and in His Official Capacity as the
Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political—Military
Affairs: C. Edward Peartree, Individually and in
His Official Capacity as the Director of the Office
of Defense Trade Controls Policy Division; Sarah
J. Heidema, Individually and in Her Official
Capacity as the Division Chief, Regulatory and
Multilateral Affairs, Office of Defense Trade
Controls Policy, GLENN SMITH, Individually and
in His Official Capacity as the Senior Advisor, Office
of Defense Trade Controls, Defendants—Appellees

No. 15-50759
|

Filed September 20, 2016

Synopsis

Background: Non-profit organization that designed firearms
that could be downloaded from internet and printed with
a 3-D printer and association that promoted the right to
keep and bear arms brought action against Department
of State, Secretary of State, Directorate of Defense Trade
Controls (DDTC) and DDTC employees, alleging that
prepublication approval requirement for technical data
organization published on internet violated their rights to
free speech under the First Amendment, their right to keep
and bear arms under the Second Amendment, and _ their
due process rights under the Fifth Amendment, secking
preliminary injunction enjoining DDTC from enforcing the
requirement. The United States District Court for the Western
District of Texas, Robert L. Pitman, J., 121 F.Supp.3d 680,
denied motion. Plaintiffs appealed.

Holdings: The Court of Appeals, W. Eugene Davis, Circuit
Judge, held that:

[1] public interest, when compared with plaintiffs’ private
interests, weighed against entry of injunction, and

[2] balance of harms weighed against entry of injunction.

Affirmed.

Jones, Circuit Judge, issued dissenting opinion.

West Headnotes (3)

[1] War and National Emergency

ae Export restrictions

War and National Emergency
«= Import restrictions

The United States “Munitions List,” as found in
the Arms Export Control Act (AECA), is not
a compendium of specific controlled items, but
rather, is a series of categories describing the
kinds of items qualifying as “defense articles”
subject to import and export control by the
President. 22 U.S.C.A. § 2778(a)C1).

2 Cases that cite this headnote

[2] Injunction

aso Weapons and explosives

Non-profit organization that designed firearms
which can be downloaded from internet and
printed with a 3-D printer, as well as association
that promoted right to keep and bear arms,
failed to show that a failure to grant preliminary
injunction enjoining enforcement of requirement
that Directorate of Defense Trade Controls
(DDTC) approve computer files containing
technical data on firearms that could be printed
on 3-D printers that organization intended to
publish on internet, which DDTC alleged were
“defense articles” as defined under the Arms
Export Control Act (AECA), outweighed any
damage that the injunction would cause to

 

 

WASHSTATEC003192
Defense SANURED TMAOD ddd apart ROR WAM LOR ei abH!EG,09/29/20 Page 327 of 396

 

public's interest in restricting export of defense
articles, and, thus, entry of injunction was not
appropriate; in addition, President and Congress
had interest and authority in matters of foreign
policy and export. Arms Export Control Act, §
38(a)(1), 22 ULS.C.A. § 2778(a)1); 22 CER. §
120.1(a).

7 Cases that cite this headnote

[3] Injunction

4 Weapons and explosives

Balance of harms weighed against entry of
preliminary injunction enjoining enforcement
of requirement that Directorate of Defense
Trade Controls (DDTC) approve computer
files containing technical data on firearms that
could be printed on 3-D printers that non-
profit organization, which designed firearms
downloadable from Internet and printable with
3-D printer, intended to publish on Internet,
as DDTC alleged files were “defense articles”
as defined under the Arms Export Control Act
(AECA); although organization's constitutional
rights might be temporarily harmed by denial
of injunction, a preliminary injunction would
function, in effect, as a permanent injunction
as to all files released in the interim,
thereby harming forever government's interest
in national defense and national security. Arms
Export Control Act, § 38(a)(1), 22 ULS.CLA. §
2778(aj(1); 22 CER. § 120.1@).

8 Cases that cite this headnote

*433 Appeal from the United States District Court for the
Western District of Texas, Robert L. Pitman, J.

Attorneys and Law Firms

Alan Gura, Gura & Possessky, P.L.L.C., Alexandria, VA,
Joshua Michael Blackman, Houston, TX, Matthew Goldstein,
Washington, DC, William Bryan Mateja, Esq., Polsinelli,
PC., Dallas, TX, David Scott Morris, Fish & Richardson,
P.C., Austin, TX, for Plaintiffs—-Appellants.

Daniel Bentele Hahs Tenny, Esq., U.S. Department of Justice,
Michael S$. Raab, U.S. Department of Justice, Civil Division,

Appellate Section, Eric J. Soskin, U.S. Department of Justice,
Civil Division Federal Programs Branch, Washington, DC,
for Defendants—Appellees.

Bruce D. Brown, Reporters Committee for Freedom of
the Press, Washington, DC, for Amici Curiae Reporters
Committee for Freedom of the Press, Thomas Jefferson
Center for the Protection of Free Expression.

Ilya Shapiro, Esq., Randal John Meyer, Cato Institute,
Washington, DC, for Amicus Curiae Cato Institute.

Raffi Melkonian, Wright & Close, L.L.P., Houston,
TX, for Amici Curiae Representative Thomas Massie,
Representative Brian Babin, Representative K. Mike
Conaway, Representative Jeff Duncan, Representative Blake
Farenthold, Representative John Fleming, Representative
Paul Gosar, Representative Walter Jones, Mike Kelly,
Representative Steve King, Representative Raul Labrador,
Representative Jeff Miller, Representative Bill Posey,
Representative Todd Rokita, Representative Daniel Webster.

Leif A. Olson, Olson Firm, P.L.L.C., Humble, TX, David
T. Hardy, Tucson, AZ, for Amicus Curiae Madison Society
Foundation, Incorporated.

Kit Walsh, Electronic Frontier Foundation, San Francisco,
CA, for Amicus Curiae Electronic Frontier Foundation.

John Devereux Kimball, Esq., Martin Simon Krezalek, Blank
Rome, L.L.P., New York, NY, for Amicus Curiae Brady
Center to Prevent Gun Violence.

Robert E. Henneke, Joel Stonedale, Texas Public Policy
Foundation, Austin, TX, for Amicus Curiae Texas Public
Policy Foundation.

Before DAVIS, JONES, and GRAVES, Circuit Judges.
Opinion
W. EUGENE DAVIS, Circuit Judge:

Plaintiffs-Appellants Defense Distributed and Second
Amendment Foundation, Inc. have sued Defendants—
Appellees, the United States Department of State, the
Secretary of State, the DDTC, and various agency employees
(collectively, the “State Department’), seeking to enjoin
enforcement of certain laws governing the export of
unclassified technical data relating to prohibited munitions.
Because the district court concluded that the public interest in
national security outweighs Plaintiffs—Appellants' interest in

 

 

WASHSTATEC003193
Defense SANUBED TMAOO ddd apart ROR WAM LOR ii abA!EG,09/29/20 Page 328 of 396

 

protecting their constitutional rights, it denied a preliminary
iyjunction, and they timely appealed. We conclude the district
court did not abuse its discretion and therefore affirm.

*434 I. Background

Defense Distributed is a nonprofit organization operated, in
its own words, “for the purpose of promoting popular access
to arms guaranteed by the United States Constitution” by
“facilitating global access to, and the collaborative production
of, information and knowledge related to the 3D printing of
arms; and by publishing and distributing such information and
knowledge on the Internet at no cost to the public.” Second
Amendment Foundation, Inc. is a nonprofit devoted more
generally to promoting Second Amendment rights.

Defense Distributed furthers its goals by creating computer
files used to create weapons and weapon parts, including

lower receivers for AR-15 rifles.! The lower receiver is
the part of the firearm to which the other parts are attached.
It is the only part of the rifle that is legally considered a
firearm under federal law, and it ordinarily contains the serial
number, which in part allows law enforcement to trace the
weapon. Because the other gun parts, such as the barrel and
magazine, are not legally considered firearms, they are not
regulated as such. Consequently, the purchase of a lower
receiver is restricted and may require a background check or
registration, while the other parts ordinarily may be purchased

anonymously.

The district court capably summarized the facts in its
memorandum opinion and order. See Def Distributed v.
LS. Dep't of State, 121 F.Supp.3d 680, 686-88 (WD.
Tex. 2015). The facts set out in this opinion come largely
from the district court’s opinion and the parties’ briefs.

The law provides a loophole, however: anyone may make
his or her own unserialized, untraceable lower receiver for
personal use, though it is illegal to transfer such weapons
in any way. Typically, this involves starting with an “80%
lower receiver,” which is simply an unfinished piece of metal
that looks quite a bit like a lower receiver but is not legally
considered one and may therefore be bought and sold freely.
It requires additional milling and other work to turn into a
functional lower receiver. Typically this would involve using
jigs (milling patterns), a drill press, other tools, and some
degree of machining expertise to carefully complete the lower
receiver. The result, combined with the other, unregulated gun
parts, is an unserialized, untraceable rifle.

Defense Distributed’s innovation was to create computer
files to allow people to easily produce their own weapons
and weapon parts using relatively affordable and readily
available equipment. Defense Distributed has explained the
technologies as follows:

Three-dimensional (“3D”) printing technology allows a
computer to “print” a physical object (as opposed to a
two-dimensional image on paper). Today, 3D printers are
sold at stores such as Home Depot and Best Buy, and the
mstructions for printing everything from jewelry to toys to
car parts are shared and exchanged freely online at sites like
GrabCAD.com and Thingiverse.com. Computer numeric
control (“CNC”) milling, an older industrial technology,
involves a computer directing the operation of a drill
upon an object. 3D printing is “additive;” using raw
materials, the printer constructs a new object. CNC milling
is “subtractive,” carving something (more) useful from an
existing object.

Both technologies require some instruction set or
“recipe” —in the case of 3D printers, computer aided design
(“CAD”) files, typically in .st! format; for CNC machines,
text files setting out coordinates *455 and functions to

direct a drill.”

2 Plaintiffs-Appellants' Original Brief on Appeal.

Defense Distributed’s files allow virtually anyone with access
to a 3D printer to produce, among other things, Defense
Distributed’s single-shot plastic pistol called the Liberator
and a fully functional plastic AR-15 lower receiver. In
addition to 3D printing files, Defense Distributed also sells
its own desktop CNC mill marketed as the Ghost Gunner, as
well as metal 80% lower receivers. With CNC milling files
supplied by Defense Distributed, Ghost Gunner operators are
able to produce fully functional, unserialized, and untraceable
metal AR-15 lower receivers in a largely automated fashion.

Everything discussed above is legal for United States citizens
and will remain legal for United States citizens regardless
of the outcome of this case. This case concerns Defense
Distributed’s desire to share all of its 3D printing and CNC
milling files online, available without cost to anyone located
anywhere in the world, free of regulatory restrictions.

Beginning in 2012, Defense Distributed posted online, for
free download by anyone in the world, a number of computer
files, including those for the Liberator pistol (the “Published

 

 

WASHSTATEC003194
Defense SANUBED TMAOO dds apart ROR WAM LOG ii aba!6G,09/29/20 Page 329 of 396

 

Files”). On May 8, 2013, the State Department sent a letter
to Defense Distributed requesting that it remove the files
from the internet on the ground that sharing them in that
manner violates certain laws. The district court summarized
the relevant statutory and regulatory framework as follows:

Under the Arms Export Control Act (“AECA”), “the
President is authorized to control the import and the
export of defense articles and defense services” and to
“promulgate regulations for the import and export of
such articles and services.” 22 U.S.C. § 2778(a)(1). The
AECA imposes both civil and criminal penalties for
violation of its provisions and implementing regulations,
including monetary fines and imprisonment. Jd. § 2278(c)
& (ec). The President has delegated his authority to
promulgate implementing regulations to the Secretary of
State. Those regulations, the International Traffic in Arms
Regulation (ITAR”), are in turn administered by the
DDTC [Directorate of Defense Trade Controls] and its
employees. 22 C.F.R. 120.1(a).

2

fi] The AECA directs that the “defense articles
designated under its terms constitute the United States
“Munitions List.” 22 U.S.C. § 2778(a)C). The Munitions
List “is not a compendium of specific controlled items,”
rather it is a “series of categories describing the kinds
of items” qualifying as “defense articles.” United States
v. Zhen Zhou Wu, 711 F.3d 1, 12 (st Cir.) cert. denied
sub nom. Yufeng Wei v. United States, —~- U.S. ——, 134
§.Ct. 365, 187 L.Ed.2d 160 (2013). Put another way, the
Munitions List contains “attributes rather than names.”
United States v. Pulungan, 569 F.3d 326, 328 (7th Cir.
2009) (explaining “an effort to enumerate each item would
be futile,” as market is constantly changing). The term
“defense articles” also specifically includes “technical data
recorded or stored in any physical form, models, mockups
or other items that reveal technical data directly relating to
items designated in” the Munitions List. 22 C.F.R. § 120.6

A party unsure about whether a particular item is a
“defense article” covered by the Munitions List may file a
“commodity jurisdiction” request with the DDTC. See 22
CER. § 120.4 (describing process). The regulations state
the DDTC *456 “will provide a preliminary response
within 10 working days of receipt of a complete request
for commodity jurisdiction.” Jd. § 120.4(e). If a final
determination is not provided after 45 days, “the applicant
may request in writing to the Director, Office of Defense
Trade Controls Policy that this determination be given

expedited processing.” Id. 3

3 See Def. Distributed v. U.S. Dep't of State, 121 F.Supp.3d
680, 687-88 (WD. Tex. 2015).
In short, the State Department contended: (1) the

Published Files were potentially related to ITAR-controlled
“technical data” relating to items on the USML; (2)
posting ITAR-controlled files on the internet for foreign
nationals to download constitutes “export”; and (3) Defense
Distributed therefore must obtain prior approval from the
State Department before “exporting” those files. Defense
Distributed complied with the State Department’s request
by taking down the Published Files and seeking commodity
jurisdiction requests for them. It did eventually obtain
approval to post some of the non-regulated files, but a// of
the Published Files continue to be shared online on third party
sites like The Pirate Bay.

Since then, Defense Distributed has not posted any new files
online. Instead, it is seeking prior approval from the State
Department and/or DDTC before doing so, and it has not
obtained such approval. The new files Defense Distributed
seeks to share online include the CNC milling files required
to produce an AR-15 lower receiver with the Ghost Gunner
and various other 3D printed weapons or weapon parts.

District Court Proceedings

In the meantime, Defense Distributed and Second
Amendment Foundation, Inc., sued the State Department,
seeking to enjoin them from enforcing the regulations
discussed above. Plaintiffs~Appellants argue that the State
Department’s interpretation of the AECA, through the ITAR
regulations, constitutes an unconstitutional prior restraint on
protected First Amendment speech, to wit, the 3D printing

and CNC milling files they seek to place online. 4 They
also claim violations of the Second and Fifth Amendments.
Plaintiffs-Appellants' challenges to the regulatory scheme
are both facial and as applied, and they ultimately seek a
declaration that no prepublication approval is needed for
privately generated unclassified information, whether or not
that data may constitute “technical data” relating to items on
the USML.

The State Department does not restrict the export of the
Ghost Gunner machine itself or the user manual, only the
specific CNC milling files used to produce the AR-15

 

 

WASHSTATEC003195
Defense SAMUBED THAD dds apart ROR WAM LOG ii aba!6G,09/29/20 Page 330 of 396

 

lower receivers with it, as well as all 3D printing files
used to produce prohibited weapons and weapon parts.

Plaintiffs-Appellants sought a preliminary injunction against
the State Department, essentially seeking to have the district
court suspend enforcement of ITAR’s prepublication approval
requirement pending final resolution of this case. The district
court denied the preliminary injunction, and Plaintiffs—
Appellants timely filed this appeal. We review the denial of a

preliminary injunction for abuse of discretion, but we review
5

any questions of law de novo.
To obtain a preliminary injunction, the applicant must show
(1) a substantial likelihood that he will prevail on the
merits, 2) a substantial threat that he will suffer irreparable
injury if the injunction *457 is not granted, (3) that
his threatened injury outweighs the threatened harm to
the party whom he seeks to enjoin, and (4) that granting
the preliminary injunction will not disserve the public
interest. “We have cautioned repeatedly that a preliminary
injunction is an extraordinary remedy which should not be
granted unless the party seeking it has ‘clearly carried the

burden of persuasion’ on all four requirements.” ®

5 PCT Transp., Inc. v. Fort Worth & W. R. Co., 418 F.3d
535, 545 (Sth Cir. 2005) (footnotes omitted)
6 id.

We have long held that satisfying one requirement does not
necessarily affect the analysis of the other requirements. In
Southern Monorail Co. v. Robbins & Myers, Inc., 666 F.2d
185 (Sth Cir. Unit B 1982), for example, the district court had
denied a preliminary injunction solely because it found that
the movant, Robbins & Myers, failed to satisfy the balance of
harm requirement. On appeal, Robbins & Myers argued that
it had clearly shown a substantial likelihood of success on the
merits, and satisfying that requirement should give rise to a
presumption of irreparable harm and a presumption that the
balance of harm tipped in its favor. We disagreed:

other words, even assuming arguendo
that Robbins & Myers has shown a
substantial likelihood of success on
the merits of its infringement claim
and that irreparable injury should be
presumed from such a showing (two
issues not addressed by the district
court in this case), we still uphold
the district court’s decision, which
rested solely on the balance of harm
factor. We agree that Robbins & Myers
has failed to carry its burden of
showing that the threatened harm to
it from the advertisement outweighs
the harm to Southern Monorail from
the intercept. In addition, we expressly
reject Robbins & Myers’ suggestion
that we adopt a rule that the balance of
harm factor should be presumed in the
movant's favor from a demonstration
of a substantial likelihood of success
on the merits of an infringement claim.
Such a presumption of the balance
of harm factor would not comport
with the discretionary and equitable
nature of the preliminary injunction
in general and of the balance of
harm factor in particular. See ideal
Industries, Ine. v. Gardner Bender
Inc., 612 F.2d 1018, 1026 (7th Cir.
1979), cert. denied, 447 U.S. 924,
100 S.Ct. 3016, 65 L.Ed.2d 1116
(1980) (district court obligated to
weigh relative hardship to parties in
relation to decision to grant or deny
preliminary injunction, even when

irreparable injury shown). 7

Because we dispose of this case on
the balance of harm question, we
need not decide and we express no
views upon whether a presumption of
irreparable injury as a matter of law is
appropriate once a party demonstrates
a substantial likelihood of success on
the merits of an infringement claim. In

7 Id. at 187-88.

The district court concluded that the preliminary injunction
should be denied because Plaintiffs—Appelilants failed to
satisfy the balance of harm and public interest requirements,
which do not concern the merits. (Assuming without
deciding that Plaintiffs-Appellants have suffered the loss
of First and Second Amendment freedoms, they have
satisfied the irreparable harm requirement because any such
loss, however intangible or limited in time, constitutes

 

 

WASHSTATEC003196
Defense SANUBED TMAOO ddd apart ROR WAM LOG ei ab!EG,09/29/20 Page 331 of 396

 

irreparable injury. °) In extensive *458 dicta comprising
nearly two-thirds of its memorandum opinion, the district
court also concluded that Plaintiffs—-Appellants failed to show
a likelihood of success on the merits. Plaintiffs—Appelants
timely appealed, asserting essentially the same arguments on
appeal. Plaintiffs-Appellants continue to bear the burden of
persuasion on appeal.

8 See Def. Distributed, 121 F.Supp.3d at 689 (citing Elrod
vy. Burns, 427 U.S. 347, 373, 96 S.Ct. 2673, 49 L.Ed. 2d
$47 (1976); Palmer v. Waxahachie Indep. Sch. Dist., 579
F.3d 502, 506 (Sth Cir. 2009); Ezell v. City of Chicago,
651 F.3d 684, 699 (7th Cir. 2011).

Analysis

Because the district court held that Plaintiffs-Appellants only
satisfied the irreparable harm requirement, they may obtain
relief on appeal only if they show that the district court
abused its discretion on all three of the other requirements.
The district court denied the preliminary injunction based on
its finding that Plaintiffs-Appellants failed to meet the two
non-merits requirements by showing that (a) the threatened
injury to them outweighs the threatened harm to the State
Department, and (b) granting the preliminary injunction will
not disserve the public interest. The court only addressed the
likelihood of success on the merits as an additional reason
for denying the injunction. Because we conclude the district
court did not abuse its discretion on its non-merits findings,
we decline to address the merits requirement.

The crux of the district court’s decision is essentially its
finding that the government’s exceptionally strong interest in
national defense and national security outweighs Plaintiffs—
Appellants’ very strong constitutional rights under these
circumstances. Before the district court, as on appeal,
Plaintiffs—Appellants failed to give any weight to the public
interest in national defense and national security, as the
district court noted:

Plaintiffs rather summarily assert the balance of interests
tilts in their favor because “[I]t is always in the public
interest to prevent the violation of a party’s constitutional
rights.” Awad v. Ziriax, 670 F.3d 1111, 1132 (Oth
Cir. 2012); see also Jackson Women’s Health Org. vy.
Currier, 760 F.3d 448, 458 n. 9 (Sth Cir. 2014) (district
court did not abuse its discretion in finding injunction
would not disserve public interest because it will prevent

constitutional deprivations). 9

9 Id. at 689.

Ordinarily, of course, the protection of constitutional rights
would be the highest public interest at issue In a case.
That is not necessarily true here, however, because the
State Department has asserted a very strong public interest
in national defense and national security. Indeed, the State
Department’s stated interest in preventing foreign nationals
—including all manner of enemies of this country—from
obtaining technical data on how to produce weapons and
weapon parts is not merely tangentially related to national
defense and national security; it lies squarely within that
interest.

In the State Department’s interpretation, its ITAR regulations
directly flow from the AECA and are the only thing
preventing Defense Distributed from “exporting” to foreign
nationals (by posting online) prohibited technical data
pertaining to items on the USML. Plaintiffs—Appellants
disagree with the State Department’s interpretation, but that
question goes to the merits.

Because Plaintiffs—Appellants' interest in their constitutional
rights and the State Department’s interest in national defense
and national security are both public interests, the district
court observed that “[iJn *459 this case, the inquiry [on these

two requirements] essentially collapses.” 10 Tt reasoned:

While Plaintiffs’ assertion of a public interest in protection
of constitutional rights is well-taken, it fails to consider the
public’s keen interest in restricting the export of defense
articles. See Winter v. Natural Res. Def’ Council, Inc.,
555 US. 7, 24-25, 129 S.Ct. 365, 172 L.Ed.2d 249
(2008) (discussing failure of district court to consider
injunction’s adverse impact on public interest im national
defense); 4m. Civil Liberties Union v. Clapper, 785 F.3d
787, 826 (2nd Cir, 2015) (characterizing maintenance of
national security as “public interest of the highest order’).
It also fails to account for the interest—and authority—
of the President and Congress in matters of foreign policy
and export. See Haig v. Agee, 453 U.S. 280, 292, 101
S.Ct. 2766, 69 L.Ed.2d 640 (1981) (matters relating to
conduct of foreign relations “are so exclusively entrusted
to the political branches of government as to be largely
immune from judicial inquiry or interference”); United
States vo Pink, 315 U.S. 203, 222-23, 62 S.Ct. 552,
86 L.Ed. 796 (1942) (conduct of foreign relations “is
committed by the Constitution to the political departments
of the Federal Government”); Spectrum Stores, Inc. v.

 

 

WASHSTATEC003197
Defense SAMUBED TMAOO ddd apart ROR WAM LOG ei ab!EG,09/29/20 Page 332 of 396

 

Citgo Petroleum Corp., 632 F.3d 938, 950 (Sth Cir. 2011)
(matters implicating foreign relations and military affairs
generally beyond authority of court’s adjudicative powers).

As to Plaintiff's second contention, that an injunction
would not bar Defendants from controlling the export
of classified information, it 1s significant that Plaintiffs
maintain the posting of files on the Internet for free
download does not constitute “export” for the purposes of
the AECA and ITAR. But Defendants clearly believe to
the contrary. Thus, Plaintiffs’ contention that the grant of
an injunction permitting them to post files that Defendants
contend are governed by the AECA and ITAR would
not bar Defendants from controlling “export” of such
materials stand in sharp [contrast] to Defendants’ assertion
of the public interest. The Court thus does not believe
Plaintiffs have met their burden as to the final two prongs
necessary for granting Plaintiffs a preliminary injunction.
Nonetheless, in an abundance of caution, the Court will
tur to the core of Plaintiffs’ motion for a preliminary
injunction, whether they have shown a likelihood of

success on their claims] .| ul

10g

IL id at 689-90.

{2] Plaintiffs-Appellants suggest the district court
disregarded their paramount interest in protecting their
constitutional rights. That is not so. The district court’s
decision was based not on discounting Plaintiffs—Appellants'
interest but rather on finding that the public interest in
national defense and national security is stronger here, and
the harm to the government is greater than the harm to
Plaintiffs-Appellants. We cannot say the district court abused

its discretion on these facts.

i3] Because both public interests asserted here are strong,
we find it most helpful to focus on the balance of harm
requirement, which looks to the relative harm to both parties
if the injunction is granted or denied. If we affirm the
district court’s denial, but Plaintiffs-Appellants eventually
prove they are entitled to a permanent injunction, their
constitutional rights will have been violated in the meantime,
but only temporarily. Plaintiffs—-Appellants argue that this
result is absurd *460 because the Published Files are already
available through third party websites such as the Pirate Bay,
but granting the preliminary injunction sought by Plaintiffs—
Appellants would allow them to share online not only the
Published Files but also any new, previously unpublished

files. That leads us to the other side of the balance of harm
inquiry.

If we reverse the district court’s denial and instead grant the
preliminary injunction, Plaintiffs-Appellants would legally
be permitted to post on the internet as many 3D printing and
CNC milling files as they wish, including the Ghost Gunner
CNC milling files for producing AR-15 lower receivers and
additional 3D—printed weapons and weapon parts. Even if
Plaintiffs-Appellants eventually fail to obtain a permanent
injunction, the files posted in the interim would remain
online essentially forever, hosted by foreign websites such
as the Pirate Bay and freely available worldwide. That is
not a far-fetched hypothetical: the initial Published Files are
still available on such sites, and Plaintiffs-Appellants have
indicated they will share additional, previously unreleased
files as soon as they are permitted to do so. Because
those files would never go away, a preliminary injunction
would function, in effect, as a permanent injunction as to
all files released in the interim. Thus, the national defense
and national security interest would be harmed forever. The
fact that national security might be permanently harmed
while Plaintiffs—Appellants' constitutional rights might be
temporarily harmed strongly supports our conclusion that the
district court did not abuse its discretion in weighing the
balance in favor of national defense and national security.

In sum, we conclude that the district court did not abuse
its discretion in denying Plaintiffs—-Appellants’ preliminary
injunction based on their failure to carry their burden of
persuasion on two of the three non-merits requirements for
preliminary injunctive relief, namely the balance of harm and
the public interest. We therefore affirm the district court’s
denial and decline to reach the question of whether Plaintiffs—
Appellants have demonstrated a substantial likelihood of

4. 12
success on the merits.

12

The dissent disagrees with this opinion’s conclusion that
the balance of harm and public interest factors favor
the State Department such that Plaintiffs—Appellants'
likelihood of success on the merits could not change the
outcome. The dissent argues that we “should have held
that the domestic internet publication” of the technical
data at issue presents no “immediate danger to national
security, especially in light of the fact that many of these
files are now widely available over the Internet and that
the world is awash with small arms.”

We note the following: (1) If Plaintiffs—Appellants'
publication on the Internet were truly domestic, Le.,
limited to United States citizens, there is no question that

 

 

WASHSTATEC003198
Defense SANUBED THAD ddd apart ROR WAM LOG ei ab!EG,09/29/20 Page 333 of 396

 

it would be legal. The question presented in this case
is whether Plaintiffs—-Appellants may place such files on
the Internet for unrestricted worldwide download. (2)
This case does not concern only the files that Plaintiffs—
Appellants previously made available online. Plaintiffs—
Appellants have indicated their intent to make many
more files available for download as soon as they are
legally allowed to do so. Thus, the bulk of the potential
harm has not yet been done but could be if Plaintiffs—
Appellants obtain a preliminary injunction that is later
determined to have been erroneously granted. (3) The
world may be “awash with small arms,” but it is not
yet awash with the ability to make untraceable firearms
anywhere with virtually no technical skill. For these
reasons and the ones we set out above, we remain
convinced that the potential permanent harm to the State
Department’s strong national security interest outweighs
the potential temporary harm to Plaintiffs—Appellants'
strong First Amendment interest.

As to the dissent’s extensive discussion of Plaintiffs—
Appellants’ likelihood of success on the merits of the
First Amendment issue, we take no position. Even a
First Amendment violation does not necessarily trump
the government’s interest in national defense. We simply
hold that Plamtiffs-Appellants have not carried their
burden on two of the four requirements for a preliminary
injunction: the balance of harm and the public interest.

*461 We are mindful of the fact that the parties and the amici
curiae in this case focused on the merits, and understandably
so. This case presents a number of novel legal questions,
including whether the 3D printing and/or CNC milling files
at issue here may constitute protected speech under the
First Amendment, the level of scrutiny applicable to the
statutory and regulatory scheme here, whether posting files
online for unrestricted download may constitute “export,”
and whether the ITAR regulations establish an impermissible
prior restraint scheme. These are difficult questions, and we
take no position on the ultimate outcome other than to agree
with the district court that it is not yet time to address the
merits.

On remand, the district court eventually will have to address
the merits, and it will be able to do so with the benefit of
a more fully developed record. The amicus briefs submitted
ia this case were very helpful and almost all supported
Plaintiffs—Appellants' general position. Given the importance
of the issues presented, we may only hope that amici continue
to provide input into the broader implications of this dispute.

Conclusion

For the reasons set out above, we conclude that the district
court did not abuse its discretion by denying the preliminary
injunction on the non-merits requirements. AFFIRMED.

JONES, Circuit Judge, dissenting:

This case poses starkly the question of the national
government’s power to impose a prior restraint on the
publication of lawful, unclassified, not-otherwise-restricted
technical data to the Internet under the guise of regulating
the “export” of “defense articles.” I dissent from this court’s
failure to treat the issues raised before us with the seriousness
that direct abridgements of free speech demand.

From late 2012 to early 2013, plaintiff Defense Distributed
posted on the Internet, free of charge, technical information
including computer assisted design files (CAD files) about

gun-related items including a trigger guard, two receivers,

an ArmaLite Rifle—15 magazine, ! and a handgun named

“The Liberator.” None of the published information was
illegal, classified for national security purposes, or subject to
contractual or other distribution restrictions. In these respects
the information was no different from technical data available
through multiple Internet sources from widely diverse
publishers. From scientific discussions to popular mechanical
publications to personal blog sites, information about lethal
devices of all sorts, or modifications to commercially
manufactured firearms and explosives, is readily available on
the Internet.

The ArmaLite Rifle, design 15 is rifle platform
commonly abbreviated AR—15, a registered trademark of
Colt’s Inc. AR-15, Registration No. 0,825,581.

What distinguished Defense Distributed’s information at that
time, however, was its computer files designed for 3D
printer technology that could be used to “print” parts and
manufacture, with the proper equipment and know-how, a
largely plastic single-shot handgun. The Liberator technology

drew considerable press attention” *462 and the relevant
files were downloaded “hundreds of thousands of times.” In
May 2013, Defense Distributed received a warning letter from
the U.S. State Department stating in pertinent part:

 

 

WASHSTATEC003199
Defense SANUBED TMIOD dds apart ROR WAM LOG i abH!EG,09/29/20 Page 334 of 396

 

DDTC/END is conducting a review of technical data made
publicly available by Defense Distributed through its 3D
printing website, DEFCAD.org, the majority of which
appear to be related to items in Category I of the USML.
Defense Distributed may have released ITAR-controlled
technical data without the required prior authorization from
the Directorate of Defense Trade Controls (DDTC), a
violation of the ITAR.

Pursuant to § 127.1 of the ITAR, it is unlawful to export
any defense article or technical data for which a license
or written approval is required without first obtaining
the required authorization from the DDTC. Please note
that disclosing Gncluding oral or visual disclosure) or
transferring technical data to a foreign person, whether in
the United States or abroad, is considered an export under
§ 120.17 of the ITAR.

The letter then advised Defense Distributed that it must
“remove [its information] from public access” immediately,
pending its prompt request for and receipt of approval from
DDTC.

According to Defense Distributed, the Liberator files
were covered, inter alia, by Forbes, CNN, NBC News,
and the Wall Street Journal.

In a nearly forty-year history of munitions “export” controls,
the State Department had never sought enforcement against
the posting of any kind of files on the Internet. Because
violations of the cited regulations carry severe civil and

criminal penalties, * Defense Distributed had no practical
choice but to remove the information and seek approval to
publish from DDTC. It took the government entities two years
to refuse to exempt most of the files from the licensing regime.

Fines may exceed a million dollars and imprisonment,
for violations premised on specific intent to violate, up
to twenty years. 28 U.S.C. § 2778(c); United States v.
Covarrubias, 94 F.3d 172 (Sth Cir. 1996).

Defense Distributed filed suit in federal court to vindicate,
inter alia, its First Amendment right to publish without prior

restraint? and sought the customary relief of a temporary
injunction to renew publication. This appeal stems from
the district court’s denial of relief. Undoubtedly, the denial
of a temporary injunction in this case will encourage the
State Department to threaten and harass publishers of similar
non-classified information. There is also little certainty
that the government will confine its censorship to Internet

publication. Yet my colleagues in the majority seem deaf to
this imminent threat to protected speech. More precisely, they
are willing to overlook it with a rote incantation of national
security, an incantation belied by the facts here and nearly
forty years of contrary Executive Branch pronouncements.

To simplify discussion, I refer to Defense Distributed as
the plaimtiff, but it is jomed in litigation by the Second
Amendment Foundation, and its arguments are adopted
and extended by numerous amici curiae. Believing that
the deprivation of a merits opinion is most critical
to Defense Distributed’s First Amendment claim, I do
not discuss the plaintiffs’ other non-frivolous claims
premised on ultra vires, the Second Amendment and
procedural due process.

This preliminary injunction request deserved our utmost
care and attention. Interference with First Amendment rights
for any period of time, even for short periods, constitutes
irreparable injury. Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct
2673, 2690, 49 L.Ed.2d 547 (1976) (citing New York Times
Co. v. United States, 403 U.S. 713, 91 S.Ct. 2140, 29 L.Ed. 2d
822 (1971)); Opulent Life Church v. City of Holly Springs,
Miss., 697 F.3d 279, 295-97 (Sth Cir. 2012). *463 Defense
Distributed has been denied publication rights for over three
years. The district court, moreover, clearly erred in gauging
the level of constitutional protection to which this speech is
entitled: intermediate scrutiny is inappropriate for the content-
based restriction at issue here. (Why the majority is unwilling
to correct this obvious error for the sake of the lower court’s
getting it right on remand is a mystery).

The district court’s mischaracterization of the standard of
scrutiny fatally affected its approach to the remaining prongs
of the test for preliminary injunctive relief. Without a proper
assessment of plaintiff's likelihood of success on the merits—
arguably the most important of the four factors necessary to
grant a preliminary injunction, Tesfamichael v. Gonzales, 411
F.3d 169, 176 Gth Cir. 2005)—the district court’s balancing
of harms went awry. > We should have hada panel discussion
about the government’s right to censor Defense Distributed’s
speech.

Rn

See Tex. v. Seatrain Int'l, S_A., 518 F.2d 175, 180 Gth
Cir. 1975) (‘none of the four prerequisites has a fixed
quantitative value. Rather, a sliding scale is utilized,
which takes into account the intensity of each ma given
calculus.”). Southern Monorail Ca. v. Robbins & Mvers,
Inc., 666 F.2d 185 (Sth Cir. 1982), is the only case
relied upon by the majority for the proposition that we

 

 

WASHSTATEC003200
Defense SANUBED THAD dhcs apart ROR WAM LOG ii abA!EG,09/29/20 Page 335 of 396

 

may dispense with addressing the likelihood of success
on the merits if we conclude that the parties have not
satisfied one of the other elements of the test for granting
a preliminary injunction. That case is distinguishable.
First, Southern Monorail was a private action concerning
trademark infringement, not a case involving a claim
of the invasion of constitutional rights by the federal
government. See id. at 185-86. Second, “the district
court denied the injunction solely on the basis of the
third factor, concerning the balance of harm.” Jd. at 186
(emphasis added). In this case, by contrast, the district
court addressed each of the preliminary injunction
factors, thus allowing us to consider its resolution of each
factor.

Since the majority are close to missing in action, and for
the benefit of the district court on remand, I will explain
why I conclude that the State Department’s application of
its “export” control regulations to this domestic Internet
posting appears to violate the governing statute, represents
an irrational interpretation of the regulations, and violates the
First Amendment as a content-based regulation and a prior
restraint.

Il.
A. Regulatory Framework

The Arms Export Control Act of 1976 (AECA”) authorizes
the President to “control the import and the export of defense
articles and defense services.” 22 U.S.C. § 2778(a)(1). The
President “is authorized to designate those items which shall
be considered as defense articles and defense services ...
and to promulgate regulations for the import and export of
such articles and services.” Jd. “The items so designated
shall constitute the United States Munitions List.” fd. The
statute does not define “export,” but “defense items” includes
defense articles, defense services “and related technical data.”
22 ULS.C. § 2778G)(4AMA).

In response to this directive, the State Department
promulgated the International Traffic in Arms Regulations
CITAR”), which contain the United States Munitions List
(USML”). 22 CFR. § 121.1. The USML enumerates a
vast array of weaponry, ammunition, and military equipment
including, for present purposes, “firearms,” defined as
“Tnjonautomatic and semi-automatic firearms to caliber .50
inclusive,” 22 C.F.R. § 121.1, Category I, item (a).

*464 The USML also broadly designates “technical
data” relating to firearms as subject to the ITAR. 22
CER. § 121.1, Category I, item @). “Technical data”
encompass any information “which is required for the
design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of
defense articles including “information in the form of
blueprints, drawings, photographs, plans, instructions or
documentation.” 22 CLF.R. § 126.10¢a)(1).

Notably excepted from “technical data” is mformation
concerning general scientific, mathematical, or engineering
principles commonly taught in schools, colleges, and
universities, or information in the public domain.” 22
CER. § 120.1000). Further, the “public domain” covers
“information which is published and which is generally
accessible or available to the public” through newsstands,
bookstores, public libraries, conferences, meetings, seminars,
trade shows, and “fundamental research in science and
engineering at accredited institutions of higher learning in the
U.S. where the resulting information is ordinarily published
and shared broadly in the scientific community.” 22 C.E.R. §

120.11(a).°

6 This provision only appears to permit dissemination of

information a/ready in the public domain. Indeed, the
State Department has explicitly taken the position in
this litigation and in a June 2015 Notice of Proposed
Rulemaking that an individual wishing to place technical
data in the public domain must obtain State Department
approval. 80 Fed. Reg. at 31,528. The State Department
has proposed, but has not yet adopted, a rule to make this
distinction more explicit. See id.

Under the ITAR it is unlawful to “export or attempt to
export from the United States any defense article or technical
data” without first obtaining a license or written approval
from the Directorate of Defense Trade Controls (-DDTC”),
a division of the State Department. 22 C.F.R. § 127.1(aj(1).
When Defense Distributed published technical data on the
Internet, the State Department defined “export” broadly, as,
inter alia, “[d]isclosing (including oral or visual disclosure)
or transferring technical data to a foreign person, whether in

the United States or abroad.” 22 CLF.R. § 120.1 7(a)j(4). 7

2016, however, the State
Department has amended that provision, now defining

Effective September 1,

an export as, “[rjeleasing or otherwise transferring
technical data to a foreign person in the United States.”
Id. § 120.17{a)(2); see also International Traffic in

 

 

WASHSTATEC003201
Defense SAMUBED TMAOO ddd apart ROR WAM LOG ei ab!EG,09/29/20 Page 336 of 396

 

Arms: Revisions to Definition of Export and Related
Definitions, 81 Fed. Reg. 35,611, 35,616 (Fune 3, 2016).
Moreover, in June 2015, the State Department issued a
Notice of Proposed Rulemaking, which proposed adding
to the term “export” “[m]aking technical data available
via a publicly available network (e.g., the Internet).”
This, of course, is the open-ended definition of “export”
urged by the State Department in this litigation. See
International Traffic in Arms: Revisions to Definitions of
Defense Services, Technical Data, and Public Domain,
80 Fed. Reg. 31,525, 31,535 (proposed June 3, 2015).
The Notice advised that the State Department intends to
address that definition in a separate rnlemaking and for
now allows the “existing ITAR controls [to] remain in
place.” 81 Fed. Reg. at 35,613.

In order to resolve doubts about whether an “export”
is covered by ITAR, parties may request a “commodity
jurisdiction” determination from the DDTC, which will
determine each request on a “case-by-case basis,” 22 C.F.R. §
120.4(a), taking into account “the form and fit of the article;
and [t]he function and performance capability of the article.”
22 C.FR. § 120.4 (DQ)@Q-Gi).

The commodity jurisdiction process could, in theory, be
avoided if the particular export is exempt from the DDTC
process. 22 C.F.R. § 125.4. As relevant here, “[t]echnical
data approved for public release *465 (ic., unlimited
distribution) by the cognizant U.S. Government department
or agency or Office of Freedom of Information and Security
Review” is exempt from the DDTC approval process. 22
C.F.R. § 125.4(b)(13). Under this rubric, the Defense Office
of Prepublication and Security Review ((DOPSR”), housed in
the Department of Defense’s Defense Technical Information
Center, “is responsible for managing the Department of
Defense security review program, [and] reviewing written
materials both for public and controlled release.” Defense
Office of Prepublication and Security Review (DOPSR),
EXECUTIVE SERVS. DIRECTORATE ONLINE, hitp://
www.dtic.mil/whs/esd/osr/ (last visited Aug. 22, 2016). The
plaintiff's experience suggests that, in practice, DOPSR will
not act on requests for exemptions concerning items not
clearly subject to the ITAR until DDTC issues a commodity
jurisdiction determination.

The DDTC is required to provide a final commodity
jurisdiction determination within 45 days of a commodity
jurisdiction request, but if it is not then resolved, an applicant
may request expedited processing. 22 C.F.R. § 120.4(e). The
DDTC has been criticized by the Government Accountability
Office and the Office of Inspector General for routinely

failing to meet deadlines. In this case, it took nearly
two years for DDTC to rule on the plaintiff's commodity
jurisdiction applications. Although an applicant may appeal
an unfavorable commodity jurisdiction determination within
the State Department, Jd. § 120.4(g), Congress has excluded
from judicial review the agency’s discretionary decisions
in “designat[ing] ... items as defense articles or defense

services.” 22 U.S.C. § 2778(h); 22 CER. § 128.1.8

8 While 22 U.S.C. § 2778 (hj withholds judicial review
as noted, 22 C.F.R. § 128.1 purports more broadly
to preclude judicial review over the Executive’s
implementation of the AECA under the Administrative
Procedure Act. I would construe these provisions
narrowly to avoid difficult questions that might arise
were the Government to take the position that these
provisions prevent judicial review for all claims,
including those founded on the Constitution. See Kirby
Corp v. Pena, 109 F.3d 258, 261 (Sth Cir. 1997) (“There
is a strong presumption that Congress intends there to
be judicial review of administrative agency action ... and
the government bears a ‘heavy burden’ when arguing
that Congress meant to withdraw all judicial review.”);
Dart v. United States, 848 F.2d 217, 221 (D.C. Cir.
1988) (“Tf the wording of a preclusion clause is less than
absolute, the presumption of judicial review also favors a
particular category of plaintiffs’ claims.”); Cuozzo Speed
Techs. LLC vy Lee, -— US. —— , 136 $.Ct. 2131,
2142, 195 L.Ed.2d 423 (2016) (Agency “shenanigans”
are “properly reviewable ... under the Administrative
Procedure Act, which enables reviewing courts to set
aside agency action that is contrary to constitutional
right, in excess of statutory jurisdiction, or arbitrary [and]
capricious.) (internal quotations omitted).

Should the DDTC determine, as here, that technical data are

subject to the ITAR, an “export” license is required before

the information may be posted online. But the license may be
denied whenever the State Department “deems such action to
be in furtherance of world peace, the national security of the

United States, or is otherwise advisable.” 22 C.F.R. § 126.7(a)

(1). There is a nominal 60-day deadline for a licensing

decision, which is riddled with exceptions, and denial of an

export license is expressly exempt from judicial review. See

22 CER. § 128.1.

IT would hardly deny that the Department of Justice has
good grounds for prosecuting attempts to export weapons
and military technology illegally to foreign actors. Previous
prosecutions have targeted defendants, e.g., who attempted
to deliver WMD materials to North Korea, who sought to

 

 

WASHSTATEC003202
Defense SANUBED TMAOO ddd apart ROR WAM LOG ei ab!6G,09/29/20 Page 337 of 396

 

distribute drone and missile schematics to China, and who
attempted to *466 license chemical purchasing software

to companies owned by the Iranian government. ° Defense
Distributed agrees, moreover, that the Government may
prosecute individuals who email classified technical data
to foreign individuals or directly assist foreign actors with
technical military advice. See, eg., United States v. Edler
Industries, Inc., 579 F.2d 516 (9th Cir. 1978), construing prior
version of AECA. Yet, as plaintiff points out, at the time
that DDTC stifled Defense Distributed’s online posting, there
were no publicly known enforcement actions in which the
State Department purported to require export licenses or prior
approval for the domestic posting of lawful, unclassified, not-
otherwise-restricted information on the Internet.

9 See DEPARTMENT OF JUSTICE, SUMMARY
OF MAJOR U.S. EXPORT ENFORCEMENT,
ECONOMIC ESPIONAGE, TRADE SECRET
AND EMBARGO-RELATED CRIMINAL CASES
(January 2009 to the present: updated
August 12, 2015) 3, ll, 86 (015),
available at hitps://www.pmddtc.state.gov/compliance/
documents/OngoingExportCaseFactSheet.pdf.

While Defense Distributed has been mired in this thicket of
regulation, the CAD files that it published continue to be
available to the international public to this day on websites
such as the Pirate Bay. Moreover, technology has not stood
still: design files are now available on the Internet for six-
and eight-shot handguns that can be produced with 3D
printing largely out of plastic materials. See, e.g., Scott
J. Grunewald, “The World’s First Fully Printed Revolver
is Here”, 3DPrintBoard.com (Nov. 23, 2015) (site visited
9/14/2016).

B. Discussion

As applied to Defense Distributed’s publication of technical
data, the State Department’s prepublication approval and
license scheme lacks statutory and regulatory authorization
and invades the plaintiff’s First Amendment rights because it
is both a content-based regulation that fails strict scrutiny and

an unconstitutional prior restraint on protected speech. 10

10

For simplicity only, I do not here address plaintiffs’
vagueness claim.

1. The Statute and its Regulatory Interpretation.

Whether AECA itself, concerned with the “export” of defense
article related technical data, authorizes prepublication
censorship of domestic publications on the Internet is at
least doubtful. Further, construing the State Department’s
regulations for such a purpose renders them incoherent and
unreasonable.

It is necessary first to analyze the statute under which the
State Department presumed to enact its regulations and,
under the first prong of Chevron analysis, what the statute

means. !! The term “export” is not defined in the AECA,
is not a term of legal art, and is not ambiguous. Under
standard canons of statutory construction, “export” should
bear its most common meaning. According to dictionaries,
the verb “export” means “to ship (commodities) to other
countries or places for sale, exchange, etc.” United States
vy. Ehsan, 163 F.3d 855, 859 (4 Cir 1998) (citing The
Random House Dictionary of the English Language 682 (2d
ed.1987)); Export, Black's Law Dictionary (10th ed. *467
2014) (To send, take, or carry (a good or commodity) out
of the country; to transport (merchandise) from one country
to another in the course of trade”); United States v. Dien
Due Huynh, 246 F.3d 734, 741 (Sth Cir. 2001) (Exportation
occurs when the goods are shipped to another country”). As
the court explained in Ehsan, which interpreted a Presidential
proclamation banning “exportation” of goods or technology
to Iran, “[t]hese definitions vary in specificity, but all make
clear that exportation involves the transit of goods from one
country to another for the purpose of trade.” Jd. See also Swan
v. Finch Co. v. United States, 190 U.S. 143, 145, 23 S.Ct. 702,
47 L.Ed. 984 (1903) (the “legal notion...of exportation is a
severance of goods from the mass of things belonging to this
country with an intention of uniting them to things belonging
to some foreign country or another”). As against a claim that
the rule of lenity should apply, the £isam court explicitly held
that “export” is unambiguous. /d. at 859-60

lk

It is hard to say whether the State Department’s
interpretation of AECA should be analyzed under
Chevron, U.S.A. Inc. v. Nat. Res. Def. Council, Inc.,
467 ULS. 837, 842, 104 S.Ct. 2778, 2781, 81 L.Ed.2d
694 (1984) or United States v. Mead Corp., 533 US.
218, 227-28, 121 S.Ct. 2164, 2171-72, 150 L.Ed.2d 292
(2001). [refer to Chevron analysis arguendo because it
captures both the statute and the reasonableness of the
regulations.

Given this construction of “export” by a fellow circuit
court, we have no reason to hold that Congress deviated
from the term’s plain meaning, particularly so significantly

 

 

WASHSTATEC003203
Defense SSIES OGNAQ?P ake Ad) re ROGUMENL 100-14, abilgd,99/23/20 Page 338 of 396

 

as to encompass the domestic publication on the Internet,
without charge and therefore without any “trade,” of lawful,
nonclassified, nonrestricted information. “Congress ... does
not alter the fundamental details of a regulatory scheme in
vague terms or ancillary provisions—it does not, one might
say, hide elephants in mouscholes.” King v. Burwell, ——
US. ——, 135 S.Ct. 2480, 2495, 192 L.Ed.2d 483 (2015)
(internal quotation omitted). Pursuant to Chevron, where the
meaning of a statute is plain, a federal agency has no warrant
to act beyond the authority delegated by Congress. Chevron,
ULS_A., Ine. v. Nat. Res. Def’ Council, Inc., 467 U.S. 837, 842—
43, 104 5.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984). The State
Department’s briefing makes no effort to address the statutory
language, which must be read in light of established case law
and the term’s ordinary meaning and the rule of constitutional
avoidance.

This determination of the meaning of “export” under Chevron
step one would normally resolve the case. For the sake of
argument, however, it is also clear that the State Department
regulations fail the second step as well. Under the second
step of Chevron analysis, they may be upheld only if they
represent a “reasonable” construction of the statute. Chevron,
467 US. at 844, 104 $.Ct. at 2782. Defense Distributed
and its amici challenge the regulations’ interpretation of
“export” and the “public domain” exception to the definition
of “technical data.” Although the majority opinion adopts
the State Department’s litigating position that “export” refers
only to publication on the Internet, where the information
will inevitably be accessible to foreign actors, the warning
letter to Defense Distributed cited the exact, far broader
regulatory definition: “export” means “disclosing Gncluding
oral or visual disclosure) or transferring technical data to a
foreign person, whether in the United States of abroad.” There
is embedded ambiguity, and disturbing breadth, in the State
Department’s discretion to prevent the dissemination (without
an “export” license) of lawful, non-classified technical data
to foreign persons within the U.S. The regulation on its face,
as applied to Defense Distributed, goes far beyond the proper
statutory definition of “export.”

Even if “export” in AECA could bear a more capacious
interpretation, applying the State Department’s regulatory
interpretation to the non-transactional publication of Defense
Distributed’s files on the Internet is unreasonable. In terms of
the regulations themselves, how this expansive definition of
“export” interacts with the *468 “public domain” exception
is unclear at best. If any dissemination of information bearing
on USML technical data to foreign persons within the U.S. is

potentially an “export,” then facilitating domestic publication
of such information free of charge can never satisfy the
“oublic domain” exception because newspapers, libraries,
magazines, conferences, etc. may all be accessed by foreign
persons. The State Department’s ipse dixit that “export”
is consistent with its own “public domain” regulation is
incoherent and unreasonable. Even if these regulations are
consistent, however, attempting to exclude the Internet from
the “public domain,” whose definition does not currently
refer to the Internet, is irrational and absurd. The Internet
has become the quintessential “public domain.” The State
Department cannot have it both ways, broadly defining
“export” to cover non-transactional publication within the
U.S. while solely and arbitrarily excluding from the “public
domain” exception the Internet publication of Defense
Distributed’s technical data.

The root of the problem is that the State Department’s
litigating position and its regulations put more weight on
“export” than any reasonable construction of the statute will
bear. “Export” and “publication” are functionally different
concepts. Cf Bond v. United States, -—- US. —— , 134
S.Ct. 2077, 2090, 189 L.Ed.2d 1 (2014) (slaying that a
person ‘used a chemical weapon’ conveys a very different
idea than saying the person ‘used a chemical in a way that
caused some harm.’ ” Not only does the State Department
fail to justify according its interpretation Chevron deference,
but the doctrine of constitutional avoidance establishes
that Chevron deference would be inappropriate anyway.
That doctrine provides that “where an otherwise acceptable
construction of a statute would raise serious constitutional
problems, the Court will construe the statute to avoid such
problems unless such construction is plainly contrary to the
intent of Congress.” Edward J. DeBartolo Corp. vy. Fla.
Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568,
$75, 108 S.Ct. 1392, 99 L.Ed.2d 645 (1988); see also
id. at 574-75, 108 S.Ct. 1392 (stating that although the
agency interpretation at issue “would normally be entitled
to deference,’ “[a|nother rule of statutory construction
[constitutional avoidance] ... is pertinent here”); see also Solid
Waste Agency of N. Cook County v. United States Army Corps
of Eng'rs, 531 U.S. 159, 174, 121 $.Ct. 675, 148 L.Ed.2d
576 (2001) (We thus read the statute as written to avoid the
significant constitutional and federalism questions raised by
respondents' interpretation, and therefore reject the request for
administrative deference.”). As the following constitutional
discussion shows, the Executive Branch has consistently
recognized the conceptual difference between “export” and
“sublication”, and its constitutional significance, throughout

 

 

WASHSTATEC003204
Defense SANUBED THAD ddd apart ROR WAM LOG ii abH!6G,09/29/20 Page 339 of 396

 

the forty-year history of the AECA. It is only the novel
threatened enforcement in this case that brings to the fore
the serious problems of censorship that courts are bound to
address.

2. The First Amendment—-Content-based speech restriction.

“Content-based laws—those that target speech based on its
communicative content—are presumptively unconstitutional
and may be justified only if the government proves they are
narrowly tailored to serve compelling state interests.” Keed
v. Town of Gilbert, —- U.S. ——, 135 S.Ct. 2218, 2226,
192 L.Ed.2d 236 (2015). “Government regulation of speech
is content-based if a law applies to particular speech because
of the topic discussed or the idea or message expressed.” Id. at
2227. “A speech regulation targeted at specific subject matter
is content based even ifit does *469 not discriminate among
viewpoints within that subject matter:” consequently, even
a viewpoint neutral law can be content-based. /d. at 2230.
“Strict scrutiny applies either when a law is content based on
its face or when the purpose and justification for the law are
content based.” fd. at 2228.

The prepublication review scheme at issue here would require
government approval and/or licensing of any domestic
publication on the Internet of lawful, non-classified “technical
information” related to “firearms” solely because a foreign
national might view the posting. As applied to the publication
of Defense Distributed’s files, this process is a content-based
restriction on the petitioners’ domestic speech “because of
the topic discussed.” Reed, 135 S.Ct. at 2227. Particularly
relevant to this case is Holder v. Humanitarian Law Proj.,
561 ULS. 1, 27-28, 130 S.Ct. 2705, 2723-24, 177 L.Ed.2d
355 (2010), in which the Supreme Court held that as
applied, a criminal statute forbidding the provision of material
support and resources to designated terrorist organizations
was content based and required strict scrutiny review. The
Court there rejected the government’s assertion that although
the plaintiffs were going to provide legal training and
political advocacy to Mideast terrorist organizations, the
statute criminalized “conduct” and only incidentally affected
“speech.” Rejecting this incidental burden argument for
tatermediate scrutiny review, the Court stated the obvious:
“Tp|laintiffs want to speak to the PKK and the LTTE, and
whether they may do so under § 2239B depends on what
they say:” if their speech concerns “specialized knowledge”
it is barred, but it “if it imparts only general or unspecialized
knowledge” it is permissible). Humanitarian Law Proj., 130
S.Ct. at 2724,

The State Department barely disputes that computer-related
files and other technical data are speech protected by the First
Amendment. See Universal City Studios, Inc. vy. Corley, 273
F.3d 429, 445-49 (2d Cir. 2001) (discussing level of scrutiny
owed for “speech” in the form of a decryption computer
program). There are CAD files on the Internet and designs,
drawings, and technical information about myriad items—
jewelry, kitchen supplies, model airplanes, or clothing, for
example—that are of no interest to the State Department.
Only because Defense Distributed posted technical data
referring to firearms covered generically by the USML does
the government purport to require prepublication approval or

licensing. This is pure content-based regulation. RD

12 ‘The Ninth Circuit held in United States v. Mak that “the
AECA and its implementing regulations are content-
neutral” because “[t]he purpose of the AECA does not
rest upon disagreement with the message conveyed,” and
because “ITAR defines the technical data based on its
function and not its viewpomt.” 683 F.3d 1126, 1134-
35 (9th Cir. 2012). Afak is distinguishable for a number
of reasons. First, the defendant was prosecuted for
attempting to export to the People’s Republic of China
sensitive submarine technology loaded on unauthorized
CDs and was arrested when he was carrying them
aboard an international flight. Second, Afak was decided
before Reed where the Supreme Court counseled that
“Tslome facial distinctions based on a message are
obvious, defining regulated speech by particular subject
matter, and others are more subtle, defining regulated
speech by its function or purpose. Both are distinctions
drawn based on the message a speaker conveys, and,
therefore, are subject to strict scrutiny.” 135 S.Ct. at
2230. Third, even if the case is analyzed as a content-
based restriction, Mak’s prosecution falls comfortably
within the traditional understanding of “export.” The
government’s heightened interest in national security is
evident, and the Court required the government to prove
beyond a reasonable doubt that the technical information
he was carrying was not in the public domain.

*470 The Government’s argument that its regulatory scheme
is content-neutral because it is focused on curbing harmful
secondary effects rather than Defense Distributed’s primary
speech is unpersuasive. The Supreme Court explained
this distinction in Boos v. Barry, which overturned an
ordinance restricting criticism of foreign governments near
their embassies because it “focus[es] on the direct impact of
speech on its audience.” Secondary effects of speech, as the
Court understood, include “congestion, [ ] interference with

 

 

WASHSTATEC003205
Defense ANRBED GDP. sdb Rad, AROGUNENt 106-14, afllgd,09/23/20 Page 340 of 396

 

ingress or egress, | |] visual clutter, or [ | the need to protect
the security of embassies”, which are the kind of regulations
that underlie Renton v. Playtime Theaters. 485 U.S. 312, 321,
108 S.Ct. 1157, 1163-64, 99 L.Ed.2d 333 (1988). Similarly,
the regulation of speech here is focused on the “direct impact
of speech on its audience” because the government secks to
prevent certain listeners—foreign nationals—from using the
speech about firearms to create guns.

The State Department also asserts that the ITAR regulatory
scheme is not content-based because the information here at
issue is “functional,” that is, that downloading the Defense
Distributed files directly enables the creation of 3D printed
gun and gun components “at the push of a button.” This
argument is flawed factually and legally. First, more than
CAD (or CNC) files are involved in the information sought
to be regulated by the State Department: its warning letter
to Defense Distributed identified both “files” and “technical
data,” which include design drawings, rendered images, and
written manufacturing instructions. Second, CAD files do not
“direct a computer” to do anything. As the amicus Electronic
Frontier Foundation explains, “[T]o create a physical object
based on a CAD file, a third party must supply additional
software to read these files and translate them into the motions
of a 3D print head, the 3D printer itself, and the necessary
physical materials.” The person must provide know-how,
tools and materials to assemble the printed components,
e.g. treating some parts of the Liberator with acetone to
render them functional. In effect, the “functionality” of CAD
files differs only in degree from that of blueprints. Legally,
this argument is an attempt to fit within the Corley case,
referenced above, which concerned a computer program that
by itself provided a “key” to open otherwise copyright-
restricted online materials; those facts are far afield from the
technical data speech at issue here. Corley, 273 F.3d at 449-
55.

Because the regulation of Defense Distributed’s speech is
content-based, it is necessary to apply strict scrutiny. The
district court erred in applying the lower intermediate scrutiny
standard. I would not dispute that the government has
a compelling interest in enforcing the AECA to regulate
the export of arms and technical data governed by the
USML. The critical issue is instead whether the government’s
prepublication approval scheme is narrowly tailored to
achieve that end. A regulation is not narrowly tailored if it
is “significantly overinclusive.” Simon c& Schuster, ne. v.
Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 121,
112 S.Ct. 501, 511, 116 L.Ed.2d 476 (1991).

“(Significantly overinclusive,’ however, aptly describes
the Government’s breathtaking assertion of prepublication
review and licensing authority as applied in this case.
To prevent foreign nationals from accessing technical data
relating to USML-covered firearms, the government seeks
to require all domestic posting on the Internet of “technical
data” to be pre-approved or licensed by the DDTC. No
matter that citizens have no intention of assisting foreign
enemies directly, communications *471 about firearms on
webpages or blogs must be subject to prior approval on
the theory that a foreign national might come across the
speech. This flies in the face of Humanitarian Law Project.
Although a statute prohibiting the provision of “material
support and resources” to designated terrorist groups did not
violate First Amendment rights where plaintiffs intended to
directly assist specific terrorist organizations, the Court “in
no way suggest[ed] that a regulation of independent speech
would pass constitutional muster, even if the Government
were to show that such speech benefits foreign terrorist
organizations ... [or] that Congress could extend the same
prohibition on material support at issue here to domestic
organizations.” 561 U.S. at 36-39, 130 S.Ct. at 2729-30. The
State Department’s ITAR regulations, as sought to be applied
here, plainly sweep in and would control a vast amount of
perfectly lawful speech.

Two exceptions to the regulations do not eliminate the
problem of overinclusiveness. First, general scientific,
mechanical, or engineering principles taught in schools is
deemed exempt from ITAR as information in the public
domain. This exception does not, however, appear to save
from potential regulation and licensing the amateur gunsmith
ot hobby shooter who discusses technical information about
the construction of firearms on an Internet webpage. Any
information so shared is not necessarily “general scientific,
mechanical, or engineering principles taught in schools.”
Underscoring this problem, at oral argument the government
would not definitively answer whether the State Department
would purport to regulate the posting of such unclassified
technical data that appeared in library books or magazines like
Popular Mechanics.

Second, the State Department has taken the position in
this litigation that the “public domain” exception applies
only to information already in the public domain. Its
interpretation of the technical data regulations would permit
the DDTC to stifle online discussion of any innovations
related to USML-covered firearms because new information

 

 

WASHSTATEC003206
Defense SANUBED TMAOO ddd apart ROR WAM LOG ei abH!EG,09/29/20 Page 341 of 396

 

would, by definition, not be in the public domain already.
Amicus Reporters Committee for Freedom of the Press and
the Thomas Jefferson Center for the Protection of Free
Expression correctly expresses fear about journalists' ability
to report, without DDTC approval, on the latest technological
innovations related to any items covered by the USML.

Lest this concern of overinclusiveness be perceived as
hyperbole, consider that in 2013, CNET published an article
containing an unredacted copy of a document detailing
performance requirements for unmanned U.S. military

surveillance drones.!* Should CNET have applied for
approval or a license from the DDTC prior to publication?
The State Department’s interpretation of the regulations could
lead to that conclusion. See 22 C.F.R. § 121.1, Category
VIII, item G) (technical data related to aircraft and related
articles). The USML-related technical discussed there (1)
were “exported” because of their availability to foreign
persons by publication on the Internet, and (2) the “public
domain” exception would be of no avail since the information
had not been in the public domain (narrowly defined to
exclude the Internet) before publication in the CNET article.
On the Government’s theory, journalists could be subject to
the ITAR for posting articles online.

13 See Declan McCullagh, DHS Built Domestic

Surveillance Tech into Predator Drones, CNET (Mar. 2,
2013, 11:30 AM), http:/Avww.cnet.com/news/dhs-built-
domestic-surveillance-tech-into-predator-drones/.

*472 The State Department also asserts that, somehow, the
information published by Defense Distributed would have
survived regulatory scrutiny (query before or after submission
to DDTC?) if the company had “verified the citizenship of
those interested in the files, or by any other means adequate to
ensure that the files are not disseminated to foreign nationals.”
Government brief at 20. Whatever this means, it is a ludicrous
attempt to narrow the ambit of its regulation of Internet
publications. Everyone knows that personally identifying
information can be fabricated on electronic media. Equally
troubling, if the State Department truly means what it says in
brief about screening out foreign nationals, then the “public
domain” exception becomes useless when applied to media
like print publications and TV or to gatherings open to the
public.

In sum, it is not at all clear that the State Department
has any concern for the First Amendment rights of the
American public and press. Indeed, the State Department
turns freedom of speech on its head by asserting, “The

possibility that an Internet site could also be used to distribute
the technical data domestically does not alter the analysis....”
The Government bears the burden to show that its regulation
is narrowly tailored to suit a compelling interest. It is not
the public’s burden to prove their right to discuss lawful,
non-classified, non-restricted technical data. As applied to
Defense Distributed’s online publication, these overinclusive
regulations cannot be narrowly tailored and fail strict scrutiny.

3. The First Amendment—Prior Restraint.

The Government’s prepublication approval and licensing
scheme also fails to pass constitutional muster because it
effects a prior restraint on speech. The classic description of
a prior restraint is an “administrative [or] judicial order[ |
forbidding certain communications when issued in advance
of the time that such communications are to occur.” Catholic
Leadership Coalition of Tex. v. Reisman, 764 F.3d 409, 437
(5th Cir. 2014) (citing Alexander v. United States, 509 U.S.
544, 550, 113 S.Ct. 2766, 2771, 125 L.Ed.2d 441 (1993)). The
State Department’s prepublication review scheme easily fits
the mold.

Though not unconstitutional per se, any system of prior
restraint bears a heavy presumption of unconstitutionality.
FW/PBS, Inc. v. City of Dalias, 493 U.S. 215, 225, 110
S.Ct. 596, 604, 107 L.Ed.2d 603 (1990). Generally, speech
licensing schemes must avoid two pitfalls. First the licensors
must not exercise excessive discretion. Catholic Leadership
Coalition, 764 F.3d at 437 (citing Lakewood v. Plain Dealer
Publ'g Co., 486 U.S. 750, 757, 108 S.Ct. 2138, 2144, 100
L.Ed.2d 771 (1988)). “[Njarrowly drawn, reasonable and
definite standards” should guide the licensor in order to
avoid “unbridled discretion” that might permit the official to
“encourag[e] some views and discourag[e] others through the
arbitrary application” of the regulation. Forsyth Cty, Ga. v.
Nationalist Movement, 505 U.S. 123, 133, 112 S.Ct. 2395,
2402-03, 120 L.Ed.2d 101 (1992).

Second, content-based 4 prior restraints must contain
adequate procedural protections. The Supreme Court has
requires three procedural safeguards against suppression of
protected speech by a censorship board: (1) any restraint
before judicial review occurs can be imposed for only a *473

specified brief period of time during which the status quo is
maintained; (2) prompt judicial review of a decision must be
available; and (3) the censor must bear the burdens of going
to court and providing the basis to suppress the speech. N47
Enters. v. City of Houston, 352 F.3d 162, 193-94 (Sth Cir.

 

 

WASHSTATEC003207
Defense SAMUBED TMIOO ddd apart ROR WAM LOG ei aba!EG,09/29/20 Page 342 of 396

 

2003) (citing Freedman v. Maryland, 380 U.S. 51, 58-59,
85 S.Ct. 734, 739, 13 L.Ed.2d 649 (1965)). In sum, a court
reviewing a system of prior restraint should examine “both
the law’s procedural guarantees and the discretion given to
law enforcement officials.” G.K. Lid. Travel v. City of Lake
Oswego, 436 F.3d 1064, 1082 Oth Cir. 2006); see also East
Brooks Books, Inc. v. Shelby Cty, 588 F.3d 360, 369 (6th Cir.
2009); Weinberg v. City of Chi., 310 F.3d 1029, 1045 (7th Cir.
2002).

i4 As described above, the ITAR regulation of posting

to the Internet technical data related to USML-covered
firearms is content-based. Thus, it is subject to the
procedural requirements set forth in Freedman v.
Maryland.

To the extent it embraces publication of non-classified,
non-transactional, lawful technical data on the Internet,
the Government’s scheme vests broad, unbridled discretion
to make licensing decisions and lacks the requisite
procedural protections. First, as explained above, the
“export” regulations’ virtually unbounded coverage of
USML-related technical data posted to the Internet, combined
with the State Department’s deliberate ambiguity in what
constitutes the “public domain,” renders application of ITAR
regulations anything but “narrow, objective, and definite.”
The stated standards do not guide the licensors to prevent
unconstitutional prior restraints. Shuttlesworth v. City of
Birmingham, 394 U.S. 147, 151, 89 S.Ct. 935, 938, 22
L.Ed.2d 162 (1969). The State Department’s brief actually
touts the case-by-case nature of the determination whether to

prevent Internet publication of technical data. Ss

15

Compounding confusion, the ITAR grant broad
discretion to DDTC to deny an export license if it “deems
such action to be in furtherance of world peace, the
national security or the foreign policy of the United
States, or is otherwise advisable.” 22 CER. § 126.7(a)

(1) (emphasis added).

In City of Lakewood v. Plain Dealer Publishing Co., for
example, the Supreme Court held that a city ordinance
insufficiently tailored the Mayor’s discretion to issue
newspaper rack permits because “the ordinance itself contains
no explicit limits on the mayor’s discretion” and “nothing in
the law as written requires the mayor to do more than make
the statement ‘it is not in the public interest? when denying
a permit application.” 486 U.S. at 769, 108 S.Ct. at 2150—
51. Like the “illusory ‘constraints’ ” in Lakewood, id. at 769,
108 S.Ct. 2138, 2144, the ITAR prepublication review scheme

offers nothing but regulatory (or prosecutorial) discretion,
as applied to the technical data at issue here, in lieu of
objective standards. Reliance on the censor’s good faith
alone, however, “is the very presumption that the doctrine
forbidding unbridled discretion disallows.” Id. at 770, 108
S.Ct. 2138, 2144. Cf Humanitarian Law Project, 130 S.Ct
at 2728 (listing mumerous ways in which Congress had
exhibited sensitivity to First Amendment concerns by limiting
and clarifying a statute’s application and “avoidling|] any
restriction on independent advocacy, or indeed any activities
not directed to, coordinated with, or controlled by foreign
terrorist groups”).

Just as troubling is the stark lack of the three required
procedural protections in prior restraint cases. Where a
commodity jurisdiction application is necessary, the alleged
45-day regulatory deadline for such determinations seems to
be disregarded in practice; nearly two years elapsed between
Defense Distributed’s initial request and a response from
the DDTC. Further, the prescribed time limit on licensing
decisions, 60 days, is not particularly *474 brief. See Teite!
Film Corp. v. Cusack, 390 U.S. 139, 141, 88 8.Ct. 754, 756,
19 L.Ed.2d 966 (1968).

More fundamentally, Congress has withheld judicial review
of the State Department’s designation of items as defense
articles or services. See 22 U.S.C. § 2778(h); 22 C.FR.
§ 128.1 (precluding judicial view of the Executive’s
implementation of the AECA under the APA). The
withholding of judicial review alone should be fatal to the
constitutionality of this prior restraint scheme insofar as it
involves the publication of unclassified, lawful technical data
to the Internet. See City of Littleton, Colo. v. Z.J. Gifis D-4,
LLC, 541 U.S. 774, 781, 124 8.Ct. 2219, 2224, 159 L.Ed.2d
84 (2004) (noting that the Court’s decision in FW/PBS, Inc.
v. City of Dallas, interpreting Freedman ’s “jadicial review”
safeguard, requires “a prompt judicial decision,” as well as
prompt access to the courts). And where judicial review is
thwarted, it can hardly be said that DDTC, as the would-
be censor, can bear its burden to go to court and support its
actions.

C. The Government’s Interest, Balancing the Interests

A brief discussion is necessary on the balancing of interests
as it should have been done in light of the facts of this case.
No one doubts the federal government’s paramount duty to
protect the security of our nation or the Executive Branch’s
expertise in matters of foreign relations. Yet the Executive’s

 

 

WASHSTATEC003208
Defense SSIES OGNAQ?P ake Ad) re ROGUMENL 100-14, abilgd,99/23/20 Page 343 of 396

 

mere incantation of “national security” and “foreign affairs”
interests do not suffice to override constitutional rights.
The Supreme Court has long declined to permit the
unsupported invocation of “national security” to cloud the
First Amendment implications of prior restraints. See New
York Times Co. v. United States, 403 U.S. 713, 714, 91 S.Ct.
2140, 2141, 29 L.Ed.2d 822 (1971) (reversing the grant of an
injunction precluding the New York Times and the Washington
Post from publishing the Pentagon Papers, a classified study
of United States involvement in Vietnam from 1945-1967);
id. at 730, 91 S.Ct. 2140 (Stewart, J., concurring) (noting
that because he cannot say that disclosure of the Pentagon
Papers “will surely result in direct, immediate, and irreparable
damage to our Nation or its people,” publication may not
be enjoined consonant with the First Amendment). Indeed,
only the most exceptional and immediate of national security
concems allow a prior restraint on speech to remain in place:

the protection as to previous restraint
is not absolutely unlimited. But the
limitation has been recognized only
im exceptional cases.... [nJo one
would question but that a government
might prevent actual obstruction to its
recruiting service or the publication
of sailing dates of transports or
the number and location of troops.
On similar grounds, the primary
requirements of decency may be
enforced against obscene publications.
The security of the community life
may be protected against incitements
to acts of violence and the overthrow
by force of orderly government.

Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716,
51 S.Ct. 625, 631, 75 L.Ed. 1357 (1931); cf Haig v.
Agee, 453 U.S. 280, 306-08, 101 S.Ct. 2766, 2781-82,
69 L.Ed.2d 640 (1981) (holding that the Secretary of
State’s revocation of Haig’s passport did not violate First
Amendment rights because his actions exposing undercover
CIA agents abroad threatened national security). No such
exceptional circumstances have been presented in this case.
Indeed, all that the majority can muster to support the
government’s position here is that

the State Department’s stated interest
in preventing foreign nationals—
including *475 manner of cnemics
of this country—from obtaining
technical data on how to produce
weapons and weapon parts is not
merely tangentially related to national
defense and national security; it lies
squarely within that interest.

Neither the district court nor the State Department offers

anything else. 16 With that kind of reasoning, the State
Department could wholly eliminate the “public domain” and
“scholarly” exceptions to the ITAR and require prepublication
approval of all USML-related technical data. This is clearly
not what the Supreme Court held in the Pentagon Papers
or Near cases. See generally L.A. Powe, Jr., The H-Bomb
Injunction, 61 U.Colo.L.Rev. 55 (1990).

16

The State Department notes the fear that a single-shot
pistol undetectable by metal-sensitive devices could be
used by terrorists. The Liberator, however, requires a
metal firing pin.

Without any evidence to the contrary, the court should have
held that the domestic Internet publication of CAD files and
other technical data for a 3D printer-enabled making of gun
parts and the Liberator pistol presents no immediate danger
to national security, especially in light of the fact that many
of these files are now widely available over the Internet and

that the world is awash with small arms. ‘”

17

The Government also vaguely asserts that imposing
a prior restraint upon the domestic publication of
the technical data here is justified to protect foreign
relations with other countries that have more restrictive
firearms laws than the United States. Inflicting domestic
speech censorship in pursuit of globalist foreign relations
concerns (absent specific findings and prohibitions
as in Humanitarian Law Project ) is dangerous and
unprecedented.

Further, the government’s pro-censorship position in this case
contradicts the express position held within the Executive
Branch for the nearly forty-year existence of the AECA.
The State Department’s sudden turnabout severely undercuts
its argument that prepublication review and licensing for

 

 

WASHSTATEC003209

 
Defense SAMUBED TMAOD abcd apart ROR WAM LOG ei abH!EG,09/29/20 Page 344 of 396

 

the publication of unclassified technical data is justified
by pressing national security concerns. Indeed, in the late
1970s and early 1980s, at the height of the Cold War, the
Department of Justice’s Office of Legal Counsel repeatedly
offered written advice that a prepublication review process
would raise significant constitutional questions and would
likely constitute an impermissible prior restraint, particularly
when applied to unclassified technical data disseminated by
individuals who do not possess specific intent to deliver it to
particular foreign nationals. Further, in a 1997 “Report on the
Availability of Bombmaking Information,” the Department of
Justice observed the widespread availability of bombmaking
instructions on the Internet, in libraries, and m magazines.
The Department of Justice then argued against government
censorship, concluding that despite the distinct possibility that
third parties can use bombmaking instructions to engage in
illegal conduct, a statute “proscrib[ing] indiscriminately the
dissemination of bombmaking information” would face First
Amendment problems because the government may rarely

prevent the dissemination of truthful information. 18

18 DEPARTMENT OF JUSTICE, 1997 REPORT
ON THE AVAILABILITY OF BOMBMAKING
INFORMATION 3, 5-7, 19-29 (1997).

With respect to the ITAR’s regulation of “technical data,”
DDTC’s director has taken the position in litigation that
the State Department “does not seek to regulate the
means themselves by which information is placed in the
public domain” and “does not review in advance scientific
information to determine whether it may be offered for sale
at newsstands and bookstores, through subscriptions, second-
class mail, *476 or made available at libraries open to
the public, or distributed at a conference or seminar in the
United States.” Second Declaration of William J. Lowell
Department of State Office of Defense Trade Controls at 11,
Bernstein v, US. Dep't of State, 945 F.Supp. 1279 (N_D. Cal.
1996). Moreover, he added, “the regulations are not applied to
establish a prepublication review requirement for the general
publication of scientific information in the United States.” Jd.

Finally, the State Department’s invocation of unspecified
national security concerns flatly contradicts its contention that
while Defense Distributed’s very same technical data cannot

be published on the Internet, they may be freely circulated
within the U.S. at conferences, meetings, trade shows, in
domestic print publications and in libraries. (Of course, as
above noted, the Government’s sincerity on this point is
subject to doubt, based on the determined ambiguity of its
litigating position.) After all, if a foreign national were to
attend a meeting or trade show, or visit the library and read
a book with such information in it, under the Government’s
theory, the technical data would have been “exported”
just like the Internet posts, because it was “[dlisclos[ed]
Gncluding oral or visual disclosure) ... to a foreign person. ...
in the United States or abroad.” Jd. § 120.17(a\(4).

By refusing to address the plaintiffs’ likelihood of success
on the merits and relying solely on the Government’s
vague invocation of national security interests, the majority
leave in place a preliminary injunction that degrades First
Amendment protections and implicitly sanctions the State
Department’s tenuous and aggressive invasion of citizens’
rights. The majority’s non-decision here encourages case-by-
case adjudication of prepublication review “requests” by the
State Department that will chill the free exchange of ideas
about whatever USML-related technical data the government
chooses to call “novel,” “functional,” or “not within the
public domain.” It will foster further standardless exercises of
discretion by DDTC censors.

Today’s target is unclassified, lawful technical data about
guns, which will impair discussion about a large swath of
unclassified information about firearms and inhibit amateur
gunsmiths as well as journalists. Tomorrow’s targets may be
drones, cybersecurity, or robotic devices, technical data for all
of which may be implicated on the USML. This abdication of
our decisionmaking responsibility toward the First Freedom
is highly regrettable. I earnestly hope that the district court, on
remand, will take the foregoing discussion to heart and relieve
Defense Distributed of this censorship.

Adi Citations

838 F.3d 451

 

Bric of Descurnerd

© 2079 Thomsen Reuters, Mo clayri ie original UL Chuverreneni Works,

 

 

WASHSTATEC003210
Defense SAM URED THAD dhs apart ROR WAM LOS ie 2G Gh 99/29/20 Page 345 of 396

 

865 F.3d 211
United States Court of Appeals, Fifth Circuit.

DEFENSE DISTRIBUTED; Second Amendment
Foundation, Incorporated, Plaintiffs-Appellants
¥.

UNITED STATES DEPARTMENT OF STATE; John
F. Kerry, In His Official Capacity as the Secretary
of the Department of State; Directorate of Defense
Trade Controls, Department of State Bureau of
Political Military Affairs; Kenneth B. Handelman,
Individually and in His Official Capacity as the
Deputy Assistant Secretary of State for Defense
Trade Controls in the Bureau of Political-Military
Affairs: C. Edward Peartree, Individually and in
His Official Capacity as the Director of the Office
of Defense Trade Controls Policy Division; Sarah
J. Heidema, Individually and in Her Official
Capacity as the Division Chief, Regulatory and
Multilateral Affairs, Office of Defense Trade
Controls Policy; Glenn Smith, Individually and in
His Official Capacity as the Senior Advisor, Office
of Defense Trade Controls, Defendants-Appellees

No. 15-50759

|
Filed March 15, 2017

Appeal from the United States District Court for the Western
District of Texas

ON PETITION FOR REHEARING EN BANC
(Opinion 09/20/2016, 838 F.3d 451)
Attorneys and Law Firms

Alan Gura, Gura, P.L.L.C., Alexandria, VA, Joshua Michael
Blackman, Houston, TX, Matthew Goldstein, Washington,
DC, William Bryan Mateja, Esq., Polsinelli, P.C., Dallas, TX,
David Scott Morris, Fish & Richardson, P.C., Austin, TX, for
Plaintiffs-Appellants.

Daniel Bentele Hahs Tenny, Esq., U.S. Department of
Justice, Michael S. Raab, U.S. Department of Justice,
Civil Division, Appellate Section, Washington, DC, for
Defendants-Appellees.

Bruce D. Brown, Reporters Committee for Freedom of the
Press, Washington, DC, Amicus Curiae for REPORTERS
COMMITTEE FOR FREEDOM OF THE PRESS, THOMAS
JEFFERSON CENTER FOR THE PROTECTION OF FREE
EXPRESSION.

Ilya Shapiro, Esq., Randal John Meyer, Cato Institute,
Washington, DC, Amicus Curiae for CATO INSTITUTE.

Raffi Melkonian, Wright & Close, LLP,
Houston, TX, Amicus Curiae for REPRESENTATIVE
THOMAS MASSIE, REPRESENTATIVE BRIAN

BABIN, REPRESENTATIVE K. MIKE CONAWAY,
REPRESENTATIVE JEFF DUNCAN, REPRESENTATIVE
BLAKE FARENTHOLD, REPRESENTATIVE *212
JOHN FLEMING, REPRESENTATIVE PAUL GOSAR,
REPRESENTATIVE WALTER JONES, MIKE KELLY,
REPRESENTATIVE STEVE KING, REPRESENTATIVE
RAUL LABRADOR, REPRESENTATIVE JEFF MILLER,
REPRESENTATIVE BILL POSEY, REPRESENTATIVE
TODD ROKITA, REPRESENTATIVE DANIEL
WEBSTER.

Leif A. Olson, Olson Firm, P.L.L.C., Humble, TX, David
T. Hardy, Tucson, AZ, Amicus Curiae for MADISON
SOCIETY FOUNDATION, INCORPORATED.

Kit Walsh, Electronic Frontier Foundation, San Francisco,
CA, Amicus Curiae for ELECTRONIC FRONTIER
FOUNDATION.

John Devereux Kimball, Esq., Martin Simon Krezalek, Blank
Rome, L.L.P., New York, NY, Amicus Curiae for BRADY
CENTER TO PREVENT GUN VIOLENCE.

Robert E. Henneke, Texas Public Policy Foundation,
Austin, TX, Amicus Curiae for TEXAS PUBLIC POLICY
FOUNDATION.

Before DAVIS, JONES, and GRAVES, Circuit Judges.
Opinion
W. EUGENE DAVIS, UNITED STATES CIRCUIT JUDGE

The Court having been polled at the request of one of its
members, and a majority of the judges who are in regular
service and not disqualified not having voted in favor (Fed.
R. App. P. 35 and Sth Cir. R. 35), the Petition for Rehearing
En Banc is DENIED. In the en bane poll, five judges voted in
favor of rehearing Judges Jones, Smith, Clement, Owen and

 

 

WASHSTATEC003211
Defense SAM URED THAD ddd apart ROR WAM LOS ie 2G GA 99/29/20 Page 346 of 396

 

Elrod) and nine judges voted against rehearing (Chief Judge
Stewart and Judges Jolly, Dennis, Prado, Southwick, Haynes,
Graves, Higginson and Costa).

JENNIFER WALKER ELROD, Circuit Judge, joined

by JONES, SMITH, and CLEMENT, Circuit Judges,
dissenting from the denial of rehearing en banc.

The panel opinion's flawed preliminary injunction analysis
permits perhaps the most egregious deprivation of First
Amendment rights possible: a content-based prior restraint.
Judge Jones's cogent panel dissent thoroughly explores the
flaws in the panel opinion. I write here to highlight three
errors that warrant en banc review. First, the panel opinion
fails to review the likelihood of success on the merits
—which ten of our sister circuits agree is an essential
inquiry in a First Amendment preliminary injunction case.
Second, the panel opinion accepts that a mere assertion
of a national security interest is a sufficient justification
for a prior restraint on speech. Third, the panel opinion
conducts a fundamentally flawed analysis of irreparable
harm. Accordingly, I respectfully dissent from the denial of
en banc review in this case.

Prior restraints are “the most serious and least tolerable
infringement on First Amendment rights.” Nebraska Press
Ass'n v. Stuart, 427 US. 539, 559, 96 S.Ct. 2791, 49 L.Ed 2d
683 (1976). In the context of a party seeking a preliminary
injunction, we have stressed the importance of determining
the likelihood of success on the merits—calling it “arguably
the most important factor.” Tesfamichael v. Gonzales, 411
F.3d 169, 176 (Sth Cir. 2005). Accordingly, ten of our sister
circuits have held that the likelihood of success on the merits
is a crucial, indispensable inquiry in the First Amendment
context. See Sindicato Puertorriqueno de Trabajadores v.
Fortuno, 699 F.3d 1, 10 (st Cir. 2012); NY Progress & Prot.
PAC » Walsh, 733 F.3d 483, 488 (2d Cir. 2013); *213 Stilp

v. Contino, 613 F.3d 405, 409 (3d Cir. 2010); WV Ass'n of

Club Owners & Fraternal Servs. v. Musgrave, 553 F.3d 292,
298 (4th Cir. 2009); Liberty Coins, LLC v. Goodman, 748 F.3d
682, 690 (6th Cir. 2014); ACLU of Illinois v. Alvarez, 679 F.3d
583, 589-90 (7th Cir. 2012); Child Evangelism Fellowship
of Minn. v. Minneapolis Special Sch. Dist. No. 1, 690 F.3d
996, 1000 (8th Cir. 2012); Verlo v. Martinez, 820 F.3d 1113,
1126 (10th Cir. 2016); Scott v. Roberts, 612 F.3d 1279, 1297
(11th Cir. 2010); Pursuing America's Greatness v. FEC, 831
F.3d 500, 511 (D.C. Cir. 2016). Strikingly, however, the panel
opinion entirely fails to address the likelihood of success on

the merits, and in so doing creates a circuit split. This error
alone merits rehearing en banc.

Moreover, the panel opinion's failure to address the likelihood
of success on the merits infects its public interest analysis.
A court that ignores the merits of a constitutional claim
cannot meaningfully analyze the public interest, which, by
definition, favors the vigorous protection of First Amendment
rights. See Opulent Life Church v. City of Holly Springs,
Miss., 697 F.3d 279, 298 (5th Cir. 2012) (“[I}njunctions
protecting First Amendment freedoms are always in the
public interest.”) (citation omitted); see also Gordon ¥.
Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) [I]t may be
assumed that the Constitution is the ultimate expression of the
public interest.”). The panel opinion's failure to address the
likelihood of success on the merits denies Defense Distributed
a meaningful review of the public interest factor.

The panel opinion's public interest analysis is also flawed
because it relies on a mere assertion of a national security
interest. Defense Dist'd v. U.S. Dep't of State, 838 F.3d
451, 458 (Sth Cir. 2016) (noting that the Government
“asserted a very strong public interest in national defense
and national security.” (emphasis added)). Certainly there is
a strong public interest in national security. But there is a
paramount public interest in the exercise of constitutional
rights, particularly those guaranteed by the First Amendment:
“Any system of prior restraints of expression comes to this
Court bearing a heavy presumption against its constitutional
validity. The Government thus carries a heavy burden of
showing justification for the imposition of such a restraint.”
N.Y. Times Ca. v. United States, 403 U.S. 713, 714, 91 S.Ct.
2140, 29 L.Ed.2d 822 (1971) (citations omitted). To justify
a prior restraint, we have held that the Government must
show that the “expression sought to be restrained surely
will result in direct, immediate, and irreparable damage.”
Bernard v. Gulf Oil Co., 619 F.2d 459, 473 (Sth Cir. 1980)
(en banc); see also N.Y. Times, 403 U.S. at 730, 91 S.Ct. 2140
(Stewart, J., concurring). The Supreme Court has articulated
similar requirements: there must be a “requisite degree of
certainty [of danger] to justify restraint,” there must be
no “alternative measures” available, and the restraint must
“effectively ... operate to prevent the threatened danger.”
Nebraska Press, 427 U.S. at 562, 565, 569-70, 96 S.Ct.
2791. The Government contends that the gun designs at issue
could potentially threaten national security. However, this
speculation falls far short of the required showing under
Bernard and Nebraska Press, showing neither the immediacy
of the danger nor the necessity of the prior restraint. Allowing

 

 

WASHSTATEC003212
Defense SAM URED TMAOD ddd apart ROR WAM LOS is 2B Gh 99/29/20 Page 347 of 396

 

such a paltry assertion of national security interests to justify a
grave deprivation of First Amendment rights treats the words
“national security” as a magic spell, the mere invocation of
which makes free speech instantly disappear.

The panel opinion's flawed analysis in turn infects its
evaluation of irreparable harm. The panel opinion justifies
the prior restraint on speech because any harm to *214
Defense Distributed would be “temporary.” But irreparable
harm occurs whenever a constitutional right is deprived, even
for a short period of time. Elrod v. Burns, 427 ULS. 347,
373, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976) (“The loss of
First Amendment freedoms, for even minimal periods of
time, unquestionably constitutes irreparable injury.”). Even
if the panel opinion's “temporary harm” theory were valid,
the deprivation here has been anything but short. Instead,

as Judge Jones's panel dissent notes, because of the lack
of a preliminary injunction, Defense Distributed has been
effectively muzzled for over three years. Defense Dist'd, 838
F.3d at 463 (Jones, J., dissenting).

We have been warned that the “word ‘security’ is a broad,
vague generality whose contours should not be invoked
to abrogate the fundamental law embodied in the First
Amendment.” N.Y Times, 403 U.S. at 719, 91 S.Ct. 2140
(Black, J., concurring). Unfortunately, that is exactly what the
panel opinion has done. Accordingly, I respectfully dissent
from the denial of rehearing en banc.

AH Citations

865 F.3d 211 (Mem)

 

Ene of Document

@ 2079 Thomson Reulers. No cleun fo enging! US. Gaavernrreerit VYorks.

 

 

WASHSTATEC003213
Defense SANGRELD BY AOAdd Rade ROFL CAG Ged too failed 09/23/20 Page 348 of 396
499 L-Ed 2d 527" 86 USLW 3323, 86 USLW 3330

 

 

Synopsis
138 S.Ct. 638 _ Case below, 838 F.3d 451.
Supreme Court of the United States
DEFENSE DISTRIBUTED, et al., petitioners, Opinion
v. Petition for writ of certiorari to the United States Court of
DEPARTMENT OF STATH, et al. Appeals for the Fifth Circuit denied.
No. 17-190.
| All Citations
Jan. 8, 2018.
138 S.Ct. 638 (Mem), 199 L.Ed.2d 527, 86 USLW 3323, 86
USLW 3330
Ered of Docunient no SO1G Thomson Reulers. No claim to original US. Government Worka.

 

 

WASHSTATEC003214
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 349 of 396

SETTLEMENT AGREEMENT

Defense Distributed (“DD”), Second Amendment Foundation, Inc. (*SAP), and Conn
Williamson (collectively, “Plaintiffs,”) and the United States Department ot State (“State”), the
Secretary of State, the Directorate of Defense Trade Controls @DDTC"), the Deputy Assistant
secretary, Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy
(collectively, “Defendants”), out of a mutual desire to resolve all of the claims in the case
captioned Defense Distributed, et al. v. Dep’t of State. et al., Case No. 15-cv-372-RP { WD.
Tex.) (ihe “Action™) without the need for further litigation and without any admission of liability,
hereby stipulate and agree as follows:

Plaintiffs and Defendants do hereby settle all claims, issues, conrplaints, or actions
described in the case captioned, and any and all other claims, complaints, or issues that have
heen or could have been asserted by Plaintitls against Defendants in accordance with the

following terms and conditions:

1. Consideration: {n consideration of Plaintiffs’ agreement to dismiss the claims in the
Action with preyudice as described in paragraph 2, below, Defendants agree to the following, in

accordance with the definitions set forth in paragraph 12, below:

{a} Defendants’ commitment to draft and to fully pursue, fo the extent authorized by

%

DA

Register of a notice of proposed rulemaking and final rule, revising USML
Category | to exclude the technical data that is the subject of the Action.
(6) 9 Defendants’ announcement, while the above-referenced final rule is in

development, of a temporary modification, consistent with the International

WASHSTATEC003215
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 350 of 396

as
we
Sie

enn,
Qo
No

(€)

WASHSTATEC003216

Trafic in Arms Regulations (TAR), 22 CPLR. § 126.2, of USML Category [to
exclude the technical data that is the subject of the Action. The announcement
will appear on the DDTC website, www.pmddtc. state.gov, on or before Iuly 27,
2018.

Defendants’ issuance of a letter to Plaintiffs on or before July 27, 2018, signed by
the Deputy Assistant Secretary for Defense Trade Controls, advising that the
Published Files, Ghost Gunner Files, and CAD Files are approved for public
release (.¢., unlimited distribution) in any form and are exept from the export
hoensing requirements of the [TAR because they satisfy the criteria of 22 CPLR. §
123.4(b)(13). Par the purposes of 22 CFR. § 124.4(h)(13) the Department of
State is the cognizant U.S. Government department or agency, and the Directorate
of Detense Trade Controls has delegated authority to issue this approval.
Defendants’ acknowledgment and agreement thai the temporary modification of
USML Category | permits any United States person, to clude DD’s customers
and SAPF’s members, to access, discuss, use, reproduce, or otherwise benefit from
the technical data that is the subject of the Action, and that the letter to Plaintiffs
permits any such person to access, discuss, use, reproduce or otherwise benelit
from the Published Files, Ghost Guaner Files, and CAD Files.

Payment in the amount of $39,581.00. This figure is inclusive of any interest and
is the only payment that will be made to Plaintiffs or their counsel by Defendants

under this Settlement Agreement. Plaintiffs’ counsel will provide Defendants’
Case 2:20-cv-00111-RAJ Document.106-14 Filed 09/23/20 Page 351 of 396

counsel with all information necessary to effectuate this payment.
The items set forth in subparagraphs (a) through (¢) above constitute all relief to be
provided in settlement of the Action, including all damages or other monetary relief,
equitable relief, declaratory relief, or relief of any form, including but not limited ta,

»

attomeys’ fees, costs, and/or relief recoverable pursuant ta 2 U.S.C. § 1302, 2 U.S.C. §
SLL, 2U S.C. § 1317, 22 USC. § 6432b¢2). 28 USC. 8 1920, Fed. R. Civ. P. S4id),

and the Local Rules.

2. Dismissal with Prejudice: At the time of the execution of this Settlement Agreement,
Plamtifis agree to have their counsel execute and provide to Defendants’ counsel an
original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.

Alfa (AIG) and 41(a)C)(B). Counsel for Defendants agree to execute the stipulation
and Gle it with the Court in the Action, no sooner than 5 business days after the
publication of the announcement described in Paragraph i(b) of this Settlement
Agreement and issuance of the letter described in Paragraph 1(c) of this Settlement

Agreement, A copy of the Stipulation for Dismissal with Prejudice is attached hereto.

Lat

Release: Plaintifis, for themselves and their administrators, heirs, representatives,
successors, OF assigns, hereby waive, release and forever discharge Defendants, and all of
their components, offices or establishments, and any officers, employees, agents, or

&
x OS

successors of any such components, offices or establishments, either in their official or

3

WASHSTATEC003217
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 352 of 396

individual capacities, from any and all claims, demands and causes of action of every
kind, nature or description, whether currently known oc unknown, which Plaintiffs may
have had, may now have, or may hereafter discover that were or could have been raised

inthe Action.

ab
:

No ddmission of Liabilitv: This Settlement Agreement is not and shall not be construed
as an admission by Defendants of the truth of any allegation or the validity of any claim
asserted in the Action, or of Defendants’ liability therein. Nor is it a concession or an
admission of any fault or omission in any act or failure to act. Nor is it a concession or
admission as to whether the monetary or equitable relief, attorneys’ fees, costs, and
expenses sought by Plaintiffs in the Action, are reasonable or appropriate. None of the
terms of the Setilement Agreement may be offered or received in evidence or in any way
referred to in any civil, criminal, or administrative action other than proceedings
permitted by law, ifany, that may be necessary to consummate or enforce this Settlement
Agreement. The terms of this Settlement Agreement shall aot be construed as an
admission by Defendants that the consideration to be given hereunder represents the
relief that could be recovered after trial. Defendants deny that they engaged in wltra vires
actions, deny that they violated the First Amendment, Second Amendment, or Fifth
Amendment of the United States Constitution, and maintain that all of the actions taken
by Defendants with respect to Plaintiffs comply fully with the law, including the United

. States Constitution.

WASHSTATEC003218
Case 2:20-cv-00111-RAJ Document 106-14. Filed 09/23/20 Page 353 of 396

3. Merger Clause: The terms of this Settlement Agreement constitite the entire agreement

of Plaintiffs and Defendants entered into in good faith, and no statement, remark,
agreement or understanding, oral or written, which is not contained therein, shall be
recognized or enforced. Plaintitts acknowledge and agree that no promise or
representation not contained in this Settlement Agreement has been made to them and
they acknowledge and represent that this Settlement Agreement contains the entire
understanding between Plaintiffs and Defendants and contains all terms and conditions
pertaining to the compromise and settlement of the disputes referericed herein. Nor does
the Parties’ agreement to this Settlement Agreement reflect any agreed-upon purpose

other than the desire of the Parties ta reach a full and final conclusion of the Action, and

to resolve the Action without the time and expense of further litigation.

6. Amendments: This Settlement Agreement cannot be moditied or amended except by an
instrument in writing, agreed to and signed by the Parlics, nor shall any provision hereof

be waived other than by a written waiver, signed by the Parties.

7. Biuting Successars: This Setilement Agreement shall be binding upon and inure to the
benefit of Plaintiffs and Defendants, and their respective heirs, executors, successors,
assigns and personal representatives, including any persons, entities, departments or

agencies succeeding to the interests or obligations of the Parties,

tA

WASHSTATEC003219
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 354 of 396

8. Consultation with Counsel: Plaintitts acknowledges that they have discussed this
settlement Agreement with their counsel, who has explained these documents to then
and that they understand all of the terms and conditions of this Settlement Agreement.

Plaintiffs further acknowledge that they have read this Settlement Agreement, understand

deed. The undersigned represent that they are fully authorized to enter into this

settlement Agreement.

O Execution: This Settlement Agreement may be executed in one or more counterparts,
each of which shall be deerned an original, and all of which together constitute one and
the same instrument, and photographic copies of such signed counterparts may be used in

Heu of the original.

10. dointly Drafted Agreement: This Settlement Agreement shall be considered a jointly

drafted agreement and shall not be construed against any party as the drafter.

Li. fax and Other Consequences: Compliance with all applicable federal, state, and local tax
requirements shall be the sole responsibility of Plaintilfs and their counsel. Plaintiffs and

Defendants agree that nothing in this Settlement Agreement waives or modifies federal,

gh

state, or local law pertaining fo taxes, offsets, levies, and Hens that may apply to this
6

WASHSTATEC003220
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 355 of 396

Settlement Agreement or the settlement proceeds, and that Plaintiffs are executing this

card

settlement Agreement without reliance on any representation by Defendants as to the

application of any such law.

i2. Definitions: As used in this Settlement Agreement, certain terms are defined as follows:

é

WASHSTATEC003221 |

‘The phrase “Published Files” means the files described in paragraph 25 of

Plaintiffs’ Second Amended Complaint. .

The phrase “Ghost Gunner Files? means the files described i in paragraph 36 of

Plaintiffs’ Second Amended Complaint.

‘The phrase “CAD Files” means the files described in paragraph 40 of Plaintiits’
Second Amended Complaint. |

The phrase “Other Files” means the files described in paragraphs 44-45 of
Plauntiiis’ Second Amended Complaint.

The phrase “Adilitary Equipment’ means gd) Drum and other magazines for

firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds,
regardless af jurisdiction of the firearm, and specially designed parts and

components therefor: (2) Parts and components specially designed for conversion

af a semi-automatic firearm to a fully automatic firearm: (3) Accessories or
attachments specially designed to automatically stabllive aim (other than gun

rests) or for automatic targeting, and specially designed paris and components

therefor.

“The phrase “te >chnical data that is the subject of the Action™ means: (1) the

Published F iles: (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other
Files insofar as those files regard items exclusively: (a) in Category Ifa} of the
United States Munitions List CUSML), as well as barrels and receivers covered by

Category (ge) of the USML that are components of such items: or (b) items.

 
_ Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 356 of 396 a

covered by Category I(h) of the USML solely by reference to Category I(a),
excluding Military Equipment.

Dated: a AY , 2018

Dated: Tune 24. 2018

    

 

Matthew A. Golt@ta=-—7
Snell & Wilmer LLP

One South Church Ave. Ste. 1500
Tucson, Arizona 85701

Counsel for Plaintiffs

Dated: Jung a4 , 2018

Eile
LALA ly Z

Eric J. fosk¥gJ ~

Stuart J. Robinson

United States Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Ave., N.W.
Washington, D.C. 20001

Tel. (202) 353-0533

 

Counsel for Defendants

WASHSTATEC003222
Casenag8 IM SQVideBPal RPoauatemhanbi4d FiRa OF2FAS Page aoc a 396

UNTTED STATES DIST RIC T COURT
WESTI: RN D IS TR ler POP PEXAS

  

DEFENSE DISTRIBUTED, et al.
Phaintifts,

eo

No. LbS-ew-372-RP

Miss ISS Ge oro oes

ULS, DEPARTMENT OF STATE. etal,
Defendants.

ws

STIPULATION OF DISMISSAL WITH PREJUDICE
Pursuant to Federal Rule of Civil Procedure 41 (ayc) eA and 41(a)(1( 3), and a
setlenient agreement among Plaintiffs (Defense Distributed. Second Amendment Foundation,
Inc. and Conn Willlamson) and Defendants (the United States Department of State. the
Secretary of State, the Directorate of Defense Trade Controls, the Deputy Assistant Secretary.
Defense Trade Controls, and the Director, OMfice af Defense Trade Controls Policy}. the

Plainuitfs and the Defendants hereby suipulate to the dismissal with prejudice ef this action.

Dated: Jame 29, 2018 Respectiully submitted,

CHAD A. READLER

 

 

 

 

 

va ew GO Li Acting Assistant Attorney General
D.C. Bar No. 973000" Civil Division

Suell & Wilmer LLP

Gne South Church Ave. Sie. 1300 ANTEONY J. COPPOLINO
Tuesen, Arizona $370] Deputy Branch Director
$20,882. 1248 f Fax 320.884. 1294 Federal Programs Branch
meoldstenvaswhiw.com

Alan Gura nto BY
Virginia Bar No. GB842* Cote VA...

Gura PLLC ERIC J. SOSKIN

816 Prince Strect, Sultc 10? Pennsylvania Bar No. 200663
Alexandria, Virginia 22314 Senior Trial Counsel

WASHSTATEC003223
Casecag8 IM SQVideBPal RPoguatemhanbi1s TFiRa OF2IAS Rage 2o% a 396

7O3 S38 QO83Fas 703 807 7663

alavdiguraplic.com

Widham T.Tommy” Jacks
‘Texns State Bar No. 10452000
David S. Morris

‘Texas State Bar No. 24032877
Fish & RICHaAROSON PLC,

iL} Congress Avenue, Suite S10)
Austin, Texas 78701
$12,.472.5070 / Fax SI2.520.8938

 

     
 

 
 

dmorrisé

Josh Blackman

Virginia Gor No. 78292

1303 San Jacinta Street

Houston, Texas 77002

202,204 0005/Pax: 71S B46.) Tits
Joshblackmangegmail.com

 

 

Auarneys for Plaintiffs

* Admitted pra lace vice

WASHSTATEC003224

STUART EL ROBESSON

Callfornia Bar No. 267183

Trial Attorney

United States Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Ave. NW, Roo 7116
Washington, DC 20530

 
  

Phone: (202) 314-1300
Fas; (202) 616-8476
Email Eric Saskineeusday gov

Atarneys for Defendants

be
UaPCS

eS Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 359 of 396

“

24198

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

DEPARTMENT OF STATE

22 CFR Parts 121, 123, 124, 126, and
129

[Public Notice 10094]
RIN 1400-AE30

international Traffic in Arms
Regulations: U.S. Munitions List
Categories I, ll, and Hi

AGENCY: Department of State.
ACTION: Proposed rule.

 

SUMMARY: The Department of State (the
Department) proposes to amend the
International Traffic in Arms
Regulations (ITAR) to revise Categories
I (firearms, close assault weapons and
combat shotguns), I (guns and
armament) and Til (ammunition and
ordnance) of the U.S. Munitions List
(USML) to describe more precisely the
articles warranting export and

temporary import control on the USML.

Items removed from the USML would
become subject to the Export
Administration Regulations (EAR).

DATES: The Department will accept
comments on this proposed rule until
July 9, 2018.

ADDRESSES: Interested parties may
submit comments within 45 days of the
date of publication by one of the
following methods:

e Email: DDTCPublicComments@
state.gov with the subject line, “ITAR
Amendment—Categories I, I, and II.”

e Internet: At www.regulations.gov,
search for this notice using Docket
DOS—2017-0046.

Comments received after that date
will be considered if feasible, but
consideration cannot be assured. Those
submitting comments should not
include any personally identifying
information they do not desire to be
made public or information for which a
claim of confidentiality is asserted,
because those comments and/or
transmittal emails will be made
available for public inspection and
copying after the close of the comment
period via the Directorate of Defense
Trade Controls website at
www. pmddtc.state.gov. Parties who
wish to comment anonymously may do
so by submitting their comments via
www.regulations.gov, leaving the fields
that would identify the commenter
blank and including no identifying
information in the comment itself.

FOR FURTHER INFORMATION CONTACT:
Robert Monjay, Office of Defense Trade
Controls Policy, Department of State,
telephone (202) 663-2817; email
DDTCPublicComments@state.gov.

WASHSTATEC003225

ATTN: Regulatory Change, USML
Categories I, Tl, and TIL.

SUPPLEMENTARY INFORMATION: The
Directorate of Defense Trade Controls
(DDTC), U.S. Department of State,
administers the International Traffic in
Arms Regulations (ITAR) (22 CFR parts
120 through 130). The items subject to
the jurisdiction of the ITAR, ie.,
“defense articles,’’ are identified on the
ITAR’s U.S. Munitions List (USML) (22
CFR 121.1). With few exceptions, items
not subject to the export control
jurisdiction of the ITAR are subject to
the jurisdiction of the Export
Administration Regulations (EAR, 15
CFR parts 730 through 774, which
includes the Commerce Control List
{CCL) in Supplement No. 1 to part 774),
administered by the Bureau of Industry
and Security (BIS), U.S. Department of
Commerce. Both the ITAR and the EAR
impose license requirements on exports
and reexports. The Department of
Commerce is publishing a companion
rule in this edition of the Federal
Register.

Pursuant to section 38(a}(1) of the
Arms Export Control Act (AECA), all
defense articles controlled for export or
import are part of the United States
Munitions List under the AECA. All
references to the USML in this rule,
however, are to the list of AECA defense
articles that are controlled for purposes
of export or temporary import pursuant
to the ITAR, and not to the list of AECA
defense articles on the United States
Munitions Import List (USMIL) that are
controlled by the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF)
for purposes of permanent import under
its regulations at 27 CFR part 447.
References to the USMIL are to the list
of AECA defense articles controlled by
ATF for purposes of permanent import.

Section 38(b)(1)(A)Gi) of the AECA,
requires, with limited exceptions,
registration of persons who engage in
the business of brokering activities with
respect to the manufacture, export,
import, or transfer of any defense article
or defense service designated by the
President as such under section 38(a)(1)
and licensing for such activities.
Through Executive Order 13637, the
President delegated the responsibility
for registration and licensing of
brokering activities to the Department of
State with respect to defense articles or
defense services controlled either for
purposes of export by the Department of
State or for purposes of permanent
import by ATF. Section 129.1(b) of the
ITAR states this requirement. As such,
all defense articles described in the
USMIL or the USML are subject to the
brokering controls administered by the

U.S. Department of State in part 129 of
the ITAR. The transfer of defense
articles from the ITAR’s USML to the
EAR’s CCL for purposes of export
controls does not affect the list of
defense articles controHed on the
USMIL under the AECA for purposes of
permanent import or brokering controls
for any brokering activity, including
facilitation in their manufacture, export,
permanent import, transfer, reexport, or
retransfer. This rule proposes adding a
new paragraph (b)(2)(vii) to § 129.2 to
update the enumerated list of actions
that are not considered brokering. This
change is a conforming change and is
needed to address the movement of
items from the USML to the CCL that
will be subject to the brokering controls,
to ensure that the U.S. government does
not impose a double licensing
requirement on the export, reexport or
retransfer of such items.

The Department of State is engaged in
an effort to revise the U.S. Munitions
List so that its scope is limited to those
defense articles that provide the United
States with a critical military or
intelligence advantage or, in the case of
weapons, are inherently for military end
use. The articles now controlled by
USML Categories I, I, and II that would
be removed from the USML under this
proposed rule do not meet this standard,
including many items which are widely
available in retail outlets in the United
States and abroad.

Revision of Category I

This proposed rule revises USML
Category I, covering firearms and related
articles, to control only defense articles
that are inherently military or that are
not otherwise widely available for
commercial sale. In particular, the
revised category will not include non-
automatic and semi-automatic firearms
to caliber .50 (12.7mm) inclusive,
currently controlled under paragraph
(a), and all of the parts, components,
accessories, and attachments specially
designed for those articles. Such items
will be subject to the new controls in
Export Control Classification Numbers
0A501, 0A502, 0A503, 0A504, 0A505,
0B501, 0B505, 0D501, 00505, 0E501,
and 0E502. Such controls in Category 0
of the CCL will be published in a
separate rule by the Department of
Commerce.

Paragraph (a) of USML Category I will
cover firearms that fire caseless
ammunition. Paragraph (b) will
continue to cover fully automatic
firearms to caliber .50 (12.7mm)
inclusive. Paragraph (c) will cover
firearms specially designed to integrate
fire control, automatic tracking, or
automatic firing systems, and all
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 360 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24199

 

 

weapons previously described in
paragraph (c) that remain on the USML
will be covered by paragraph (a), (b) or
{c) of this category or by Category I.
Paragraph (d) will cover fully automatic
shotguns. Paragraph (e) will continue to
cover silencers, mufflers, sound
suppressors, and specially designed
parts and components; flash suppressors
will be subject to the EAR. Paragraph (f)
will be reserved, as riflescopes and
other firearms sighting devices may be
controlled in USML Category XII if they
have night vison or infrared capabilities,
and other riflescopes will be subject to
the EAR. Paragraph (g) will continue to
cover barrels, receivers (frames), bolts,
bolt carriers, slides, or sears, specially
designed for the firearms in Category I.
Paragraph (h) will cover high capacity
(greater than 50 rounds) magazines, and
parts and components to convert a semi-
automatic firearm into a fully automatic
firearm, and accessories or attachments
specially designed to automatically
stabilize aim (other than gun rests) or for
automatic targeting. Paragraph (i) will
continue to cover the technical data and
defense services.

A new (x) paragraph will be added to
USML Category I, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category I and are described in the
purchase documentation submitted with
the license application.

The note to Category I will be
retained, with conforming revisions. A
new second note will be added to clarify
the terms ‘‘firearm,” ‘‘fully automatic,”
and ‘“‘caseless ammunition”.

Revision of Category I

This proposed rule revises USML
Category I], covering guns and
armament, establishing a bright line
between the USML and the CCL for the
control of these articles.

Most significantly, paragraph (j),
controlling parts and components, will
be revised to enumerate the articles
controlled therein.

Paragraph (a) will be revised to
enumerate the articles controlled in that
paragraph. The articles currently
covered in paragraph (c) (apparatus and
devices for launching or delivering
ordnance) still warranting control on the
ITAR will be included in new paragraph
(a)(4). A new paragraph (a)(5) will be
added for developmental guns and
armaments funded by the Department of
Defense and the specially designed parts
and components of those developmental
guns and armaments. The articles
currently controlled in paragraph (f),

WASHSTATEC003226

engines for self-propelled guns and
howitzers in paragraph (a), will be on
the CCL in ECCN 0A606. Tooling and
equipment for the production of articles
controlled in USML Category I,
currently in paragraph (g), will be on the
CCL in ECCN 08602. Test and
evaluation equipment, currently in
paragraph (h), will be on the CCL in
ECCN 0B602. Certain autoloading
systems controlled in paragraph (i) will
be moved to paragraphs {j)(9) and (41).

A new (x) paragraph will be added to
USML Category II, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category II and are described in the
purchase documentation submitted with
the application.

Revision of Category II

This proposed rule revises USML
Category III, covering ammunition and
ordnance, to establish a bright line
between the USML and the CCL for the
control of these articles and to be
consistent with the changes to
Category I.

Most significantly, paragraphs (a) and
(d) will be revised to remove broad
catch-alls and enumerate the articles to
be controlled therein. For example,
paragraph (a), which controls
ammunition for articles in USML
Categories I and H, will be revised to
specifically list the ammunition that it
controls. A new paragraph (a)(10) will
be added for developmental
ammunition funded by the Department
of Defense and the parts and
components specially designed for such
developmental ammunition.
Ammunition not enumerated in
paragraph (a) will be subject to the EAR.
Likewise, revised paragraph (d), which
controls parts and components, will
enumerate the articles it controls; those
articles not identified but currently
captured via the catch-all will be subject
to the EAR.

Additionally, paragraph (c), which
controls production equipment and
tooling, will be removed and placed into
reserve. The articles currently covered
by this paragraph will be subject to the
EAR.

A new (x) paragraph will be added to
USML Category IH, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category II and are described in the
purchase documentation submitted with
the application.

Conforming ITAR Changes

Additionally, conforming changes
will be made to several sections of the
ITAR that refer to the current controls
in USML Category Ia). These sections
will be amended because they all refer
to firearms that will be controlled on the
CCL. Section 123.16(b)(2) will be
revised to remove reference to the
firearms exemptions at § 123.17(a)
through (e), which describe the firearms
exemptions, because the paragraphs will
be removed as a consequence of the
control of non-automatic and semi-
automatic firearms on the CCL. For the
same reason, § 123.16(b)}(6) will be
revised to describe only the remaining
exemption at § 123.17 (personal
protective gear), and § 123.16(b)(7) will
be reserved. Section 123.17 will be
amended to remove paragraphs (a)
through (e), consistent with changes
made to the USML. Section 123.18, as
it describes exemptions for firearms that
will be controlled for export by the
Department of Commerce, will be
removed and placed into reserve.
Revision of § 124.14(c)(9) will remove
the example of “sporting firearms for
commercial resale.’’ The policy
guidance on Zimbabwe in § 126.1(s) will
be revised to remove reference to the
firearms exemption in § 123.17.

Section 129.1(b) of the ITAR will be
revised to clarify that the regulations on
brokering activities in part 129 apply to
those defense articles and defense
services designated as such on the
USML and those items described on the
USMIL (27 CFR 447.21). Section 129.4
of the ITAR will also be revised to
clarify brokering requirements for items
on the USMIL that are subject to the
brokering requirements of the AECA.
The items that will move to the CCL for
export control purposes, yet are on the
USMIL for permanent import purposes,
remain subject to the brokering
requirements of part 129 with respect to
all brokering activities, including
facilitation in their manufacture, export,
permanent import, transfer, reexport, or
retransfer. The revisions also clarify that
foreign defense articles that are on the
USMIL require brokering authorizations.

Request for Comments

The Department welcomes comments
from the public and specifically
requests input on the following matters:

(1) A key goal of this rulemaking is to
ensure the USML and the CCL together
control all the items that meet
Wassenaar Arrangement commitments
embodied in its Munitions List
Categories 1, 2 and 3 (WA-ML1, WA-—
ML2 and WA-—ML3). Readers are asked
to identify any potential gap in coverage
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 361 of 396

24200

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

brought about by the changes for USML
Categories I, II and III contained in this
notice and the new Category 0, 0x5zz
ECCNs published separately by the
Department of Commerce when
reviewed together.

(2) The Department seeks to establish
clear distinctions between the USML
and the CCL for the control of firearms,
large guns, armaments, ordnance and
ammunition. The public should provide
any specific examples of firearms (or
parts, components, accessories thereof),
large guns, armaments, ordnance or
ammunition whose jurisdiction is
unclear based on this revision.

(3) The Department has, in the past,
adopted a delayed effective date of 180
days for rules revising entire categories
of the USML and moving items to the
CCL. The Department seeks to alow
industry sufficient time to implement
this rule, including time to make
changes to IT systems, technology
controls plans, and other business
processes. The public should provide
input on the time necessary to
implement any final rule for these
categories, as well as a description of
any increased burden that, in the view
of the commenter, would be imposed on
businesses or individuals should this
rule be adopted.

Regulatory Analysis and Notices
Administrative Procedure Act

The Department of State is of the
opinion that controlling the import and
export of defense articles and services is
a foreign affairs function of the United
States government and that rules
implementing this function are exempt
from sections 553 (rulemaking) and 554
{adjudications) of the Administrative
Procedure Act (APA). Although the
Department is of the opinion that this
proposed rule is exempt from the
rulemaking provisions of the APA and
without prejudice to its determination
that controlling the import and export of
defense services is a foreign affairs
function, the Department is publishing
this proposed rule with a 45-day
provision for public comment.

Regulatory Flexibility Act

Since the Department is of the
opinion that this proposed rule is
exempt from the rulemaking provisions
of 5 U.S.C. 553, it does not require
analysis under the Regulatory
Flexibility Act.

Unfunded Mandates Reform Act of 1995

This proposed amendment does not
involve a mandate that will result in the
expenditure by State, local, and tribal
governments, in the aggregate, or by the

WASHSTATEC003227

private sector, of $100 million or more
in any year and it will not significantly
or uniquely affect small governments.
Therefore, no actions were deemed
necessary under the provisions of the
Unfunded Mandates Reform Act of
1995.

Small Business Regulatory Enforcement
Fairness Act of 1996

This rulemaking has been found not
to be a major rule within the meaning
of the Small Business Regulatory
Enforcement Fairness Act of 1996.

Executive Orders 12372 and 13132

This rulemaking will not have
substantial direct effects on the States,
on the relationship between the national
government and the States, or on the
distribution of power and
responsibilities among the various
levels of government. Therefore, in
accordance with Executive Order 13132,
it is determined that this rulemaking
does not have sufficient federalism
implications to require consultations or
warrant the preparation of a federalism
summary impact statement. The
regulations implementing Executive
Order 12372 regarding
intergovernmental consultation on
Federal programs and activities do not
apply to this rulemaking.

Executive Orders 12866 and 13563

Executive Orders 12866 and 13563
direct agencies to assess all costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
(including potential economic,
environmental, public health and safety
effects, distributed impacts, and equity).
The Department believes that the
benefits of this rulemaking largely
outweigh any costs, in that many items
currently controlled on the more-
restrictive USML are being moved to the
CCL. We request comment from the
public on any impact that would be
imposed on the public if this rule were
adopted.

Executive Order 13563 emphasizes
the importance of considering both
benefits and costs, both qualitative and
quantitative, of harmonizing rules, and
of promoting flexibility. This rule has
been designated a “significant
regulatory action,” although not
economically significant, under section
3(4) of Executive Order 12866.
Accordingly, the rule has been reviewed
by the Office of Management and
Budget (OMB).

The Department believes the effect of
this proposed rule would decrease the
number of license applications

submitted to the Department under
OMB Control No. 1405-0003 by
approximately 10,000 annually, for
which the average burden estimates are
one hour per form, which results in a
burden reduction of 10,000 hours per
year.

The Department of Commerce
estimates that 4,000 of the 10,000
licenses that were required by the
Department will be eligible for license
exceptions or otherwise not require a
separate license under the EAR. The
Department of Commerce estimates that
6,000 transactions will require an
individual validated license. The
Department of Commerce will be
collecting the information necessary to
process license applications under OMB
Control No. 0694-0088. The Department
of Commerce estimates that OMB
Control No. 0694-0088 takes
approximately 43.8 minutes for a
manual or electronic submission. The
Department of Commerce estimates that
the 6,000 licenses constitute a burden of
4,380 hours for this collection. The
Department estimates a reduction in
burden of 10,000 hours due to the
proposed transition of these items to the
Department of Commerce. The
Department of Commerce estimates that
the burden of submitting license
applications for these items to the
Department of Commerce will be 4,380
burden hours. Therefore, the net burden
would be reduced by 5,620 hours. The
Department estimates that the burden
hour cost for completing a license
application is $44.94 per hour.
Therefore, the estimated net reduction
of 5,620 burden hours per year is
estimated to result in annual burden
hour cost reduction of $252,562.80.
There may also be other State
Department forms that will no longer
need to be submitted and that may
further reduce the burden hours for
applicants. The Department is seeking
comments on the reduction from the
other forms, as referenced below.

In addition to the reduction in burden
hours, there will be direct cost savings
to the State Department that would
result from the 10,000 license
applications no longer being required
under the ITAR once these items are
moved to the EAR. Pursuant to the
AECA, ITAR, and associated delegations
of authority, every person who engages
in the business of brokering activities,
manufacturing, exporting, or
temporarily importing any defense
articles or defense services must register
with the Department of State and pay a
registration fee. The Department of State
adopted the current fee schedule to
align the registration fees with the cost
of licensing, compliance and other
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 362 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24201

 

 

related activities. The Department of
Commerce would incur additional costs
to administer these controls and process
license applications. However, the
Department of Commerce does not
charge a registration fee to exporters
under the EAR and we are unable to
estimate the increase in costs to the
Department of Commerce to process the
new license applications. Therefore, we
are unable to provide an estimate of the
net change in resource costs to the
government from moving these items
from the ITAR to the EAR. It is the case,
however, that the movement of these
items from the ITAR would result ina
direct transfer of $2,500,000 per year
from the government to the exporting
public, less the increased cost to
taxpayers, because they would no longer
pay fees to the State Department and
there is no fee charged by the
Department of Commerce to apply for a
license.

The Department welcomes comments
from the public on the net reduction in
burden described within this section,
particularly if there are additional
burden reductions that are not reflected
here (please provide number of hours or
cost) or if the estimates noted here
appear otherwise inaccurate.

Estimated Cost Savings

The Department of State is of the
opinion that controlling the import and
export of defense articles and services is
a foreign affairs function of the United
States government and that rules
implementing this function are exempt
from Executive Order 13771 (82 FR
9339, February 3, 2017). Although the
Department is of the opinion that this
proposed rule is exempt from E.O.
13771 and without prejudice to its
determination that controlling the
import and export of defense services is
a foreign affairs function, this proposed
rule is expected to be an E.O. 13771
deregulatory action. The Department
has conducted this analysis in close
consultation with the Department of
Commerce. The total annual recurring
dollar cost savings is estimated to be
$1,376,281 for purposes of E.O. 13771
for the Department of State.

Executive Order 12988

The Department of State has reviewed
this rulemaking in light of sections 3(a)
and 3(b)(2) of Executive Order 12988 to
eliminate ambiguity, minimize
litigation, establish clear legal
standards, and reduce burden.

Executive Order 13175

The Department of State has
determined that this rulemaking will
not have tribal implications, will not

WASHSTATEC003228

impose substantial direct compliance
costs on Indian tribal governments, and
will not preempt tribal law.
Accordingly, Executive Order 13175
does not apply to this rulemaking.

Paperwork Reduction Act

Notwithstanding any other provision
of law, no person is required to respond
to, nor is subject to a penalty for failure
to comply with, a collection of
information, subject to the requirements
of the Paperwork Reduction Act of 1995
(44 U.S.C. 3501 et seq.) (PRA), unless
that collection of information displays a
currently valid OMB control number.

The Department of State believes
there would be a reduction in burden
for OMB Control No. 1405-0003,
Application/License for Permanent
Export of Unclassified Defense Articles
and Related Unclassified Technical
Data. This form is an application that,
when completed and approved by
Department of State, constitutes the
official record and authorization for the
commercial export of unclassified U.S.
Munitions List articles and technical
data, pursuant to the AECA and ITAR.
For an analysis of the reduction in
burden for OMB Control No. 1405-0003,
see the above Section for E.O. 12866.
The Department of State requests
comments on the collection of
information or potential reduction in
burden be sent also to the Office of
Information and Regulatory Affairs of
OMB, Attention: Desk Officer for
Department of State, at OIRA_
Submission@omb.eop.gov or Attention:
Desk Officer for Department of State,
Office of Information and Regulatory
Affairs of OMB, 725 17th St. NW,
Washington, DC 20503.

List of Subjects in 22 CFR Parts 121,
123, 124, 126, and 129

Arms and munitions, Exports.

Accordingly, for the reasons set forth
above, title 22, chapter I, subchapter M,
parts 121, 123, 124, 126, and 129 are
proposed to be amended as follows:

PART 121—THE UNITED STATES
MUNITIONS LIST

@ 1. The authority citation for part 121
continues to read as follows:

Authority: Secs. 2,38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2797); 22 U.S.C. 2651a; Pub. L. 105-261, 112
Stat. 1920; Section 1261, Pub. L. 112-239;
E.O. 13637, 78 FR 16129.

@ 2. Section 121.1 is amended by
revising U.S. Munitions List Categories
I, II, and II] to read as follows:

§121.1 The United States Munitions List.

* * * * *

Category I—Firearms and Related
Articles

*(a) Firearms using caseless
ammunition.

*(b) Fully automatic firearms to .50
caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to
integrate fire control, automatic
tracking, or automatic firing (e.g.,
Precision Guided Firearms (PGFs)}, and
specially designed parts and
components therefor.

Note to paragraph (c): Integration does not
include only attaching to the firearm or rail.

*(d) Fully automatic shotguns
regardless of gauge.

*(e) Silencers, mufflers, and sound
suppressors, and specially designed
parts and components therefor.

(f} [Reserved]

(g) Barrels, receivers (frames), bolts,
bolt carriers, slides, or sears specially
designed for the articles in paragraphs
(a), (b), and (d) of this category.

(h) Parts, components, accessories,
and attachments, as follows:

(1) Drum and other magazines for
firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50
rounds, regardless of jurisdiction of the
firearm, and specially designed parts
and components therefor;

(2) Parts and components specially
designed for conversion of a semi-
automatic firearm to a fully automatic
firearm.

(3) Accessories or attachments
specially designed to automatically
stabilize aim (other than gun rests) or for
automatic targeting, and specially
designed parts and components
therefor.

(i) Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles described
in paragraphs (a), (b), (d), (e), (g), and (h)
of this category and classified technical
data directly related to items controlled
in ECCNs 06A501, 0B501, 0D501, and
0E501 and defense services using the
classified technical data. (See § 125.4 of
this subchapter for exemptions.)

(j)-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter} used in or
with defense articles.

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,

software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Note 1 to Category I: Paragraphs (a), (b),
(d), (e), (g), (hb), and (i) of this category
exclude: Any non-automatic or semi-
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 363 of 396

24202

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

automatic firearms to .50 caliber (12.7 mm)
inclusive; non-automatic shotguns; BB,
pellet, and muzzle loading (e.g., black
powder) firearms; and parts, components,
accessories, and attachments of firearms and
shotguns in paragraphs (a), (b), (d), and (g) of
this category that are common to non-
automatic firearms and shotguns. The
Department of Commerce regulates the
export of such items. See the Export
Administration Regulations (15 CFR parts
730 through 774).

Note 2 to Category I: The following
interpretations explain and amplify the terms
used in this category:

(1) A firearm is a weapon not over .50
caliber (12.7 mm) which is designed to expel
a projectile by the deflagration of propellant.

(2) A fully automatic firearm or shotgun is
any firearm or shotgun which shoots, is
designed to shoot, or can readily be restored
to shoot, automatically more than one shot,
without manual reloading, by a single
function of the trigger.

(3) Caseless ammunition is firearm
ammunition without a cartridge case that
holds the primer, propellant, and projectile
together as a unit.

Category II—Guns and Armament

(a) Guns and armament greater than
.50 caliber (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and
cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and
armament greater than .50 caliber (12.7
mim) funded by the Department of
Defense and specially designed parts
and components therefor.

Note 1 to paragraph (a)(5): This paragraph
does not control guns and armament greater
than .50 caliber (12.7 mm) (a) in production,
(b) determined to be subject to the EAR via
a commodity jurisdiction determination (see
§ 120.4 of this subchapter), or (c) identified
in the relevant Department of Defense
contract or other funding authorization as
being developed for both civil and military
applications.

Note 2 to paragraph (a)(5): Note 1 does not
apply to defense articles enumerated on the
U.S. Munitions List, whether in production
or development.

Note 3 to paragraph (a)(3): This provision
is applicable to those contracts or other
funding authorizations that are dated (one
year after publication of the final rule), or
later.

Note 1 to paragraph (a): This paragraph
does not include: Non-automatic and non-
semi-automatic rifles, carbines, and pistols
between .50 (12.7 mm) and .72 caliber
(18.288 mm) that are controlled on the CCL
under ECCN 0A501; shotguns controlled on
the CCL under ECCN 0A502; or black powder
guns and armaments manufactured between
1890 and 1919 controlled on the CCL under
ECCN 0A602.

WASHSTATEC003229

Note 2 to paragraph (a): Guns and
armament when integrated into their carrier
{e.g., ships, ground vehicles, or aircraft) are
controlled in the category associated with the
carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed
guns and armament and stand-alone guns
and armament are controlled under this
category.

(b) Flame throwers with a minimum
effective range of 20 meters.

(c}) [Reserved]

*(d} Kinetic energy weapon systems
specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy
weapons systems include but are not limited
to launch systems and subsystems capable of
accelerating masses larger than 0.1g to
velocities in excess of 1.6 km/s, in single or
rapid fire modes, using methods such as:
Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include
launch systems and subsystems used for
research and testing facilities subject to the
EAR, which are controlled on the CCL under
ECCN 2B232.

(e) Signature reduction devices
specially designed for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category (e.g., muzzle
flash suppression devices).

()}\—(G) [Reserved]

(j) Parts, components, accessories, and
attachments, as follows:

(1) Gun barrels, rails, tubes, and
receivers specially designed for the
weapons controlled in paragraphs (a)
and (d) of this category;

(2) Sights specially designed to orient
indirect fire weapons;

(3) Breech blocks for the weapons
controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the
weapons controlled in paragraphs (a)
and (d) of this category and specially
designed parts and components
therefor;

(5) Systems for firing superposed or
stacked ammunition and specially
designed parts and components
therefor;

(6) Servo-electronic and hydraulic
elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independently powered
ammunition handling systems and
platform interface components as
follows:

(i) Mounts;

(ii) Carriages;

(iii) Gun pallets;

(iv) Hydro-pneumatic equilibration
cylinders; or

(v) Hydro-pneumatic systems capable
of scavenging recoil energy to power
howitzer functions:

Note to paragraph (j)(9): For weapons
mounts specially designed for ground
vehicles, see Category VII.

(10) Recoil systems to mitigate the
shock associated with the firing process
of guns integrated into air platforms and
specially designed parts and
components therefor;

(11) Independent ammunition
handling systems for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category;

(12) Ammunition containers/drums,
ammunition chutes, ammunition
conveyor elements, and ammunition
container/drum entrance and exit units,
specially designed for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category;

(13) Aircraft/gun interface units to
support gun systems with a designed
rate of fire greater than 100 rounds per
minute and specially designed parts and
components therefor;

(14) Prime power generation, energy
storage, thermal management,
conditioning, switching, and fuel-
handling equipment, and the electrical
interfaces between the gun power
supply and other turret electric drive
components specially designed for
kinetic weapons controlled in paragraph
(d) of this category;

(15) Kinetic energy weapon target
acquisition, tracking fire control, and
damage assessment systems and
specially designed parts and
components therefor; or

*(16) Any part, component, accessory,
attachment, equipment, or system that:

(i) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using
classified information.

“Classified’’ means classified
pursuant to Executive Order 13526, or
predecessor order, and a security
classification guide developed pursuant
thereto or equivalent, or to the
corresponding classification rules of
another government or
intergovernmental organization.

(k) Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles described
in paragraphs (a), (b), (d), (e), and (j) of
this category and classified technical
data directly related to items controlled
in ECCNs 0A602, 0B602, 0D602, and
0E602 and defense services using the
classified technical data. (See § 125.4 of
this subchapter for exemptions.)

(i)-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 364 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24203

 

 

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Category III—Ammunition and
Ordnance

*(a) Ammunition, as follows:

(14) Ammunition that incorporates a
projectile controlled in paragraph (d)(1)
or (3) of this category;

(2) Ammunition preassembled into
links or belts;

(3) Shotgun ammunition that
incorporates a projectile controlled in
paragraph (d){2) of this category;

(4) Caseless ammunition
manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless
ammunition is ammunition without a
cartridge case that holds the primer,
propellant, and projectile together as a unit.

(5) Ammunition, except shotgun
ammunition, based on non-metallic
cases, or non-metallic cases that have
only a metallic base, which result in a
total cartridge mass 80% or less than the
mass of a brass- or steel-cased cartridge
that provides comparable ballistic
performance;

(6) Ammunition employing
pyrotechnic material in the projectile
base and any ammunition employing a
projectile that incorporates tracer
materials of any type having peak
radiance above 710 nm and designed to
be observed primarily with night vision
optical systems;

(7) Ammunition for fully automatic
firearms or guns that fire superposed or
stacked projectiles;

(8) Electromagnetic armament
projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

(9) Ammunition, not specified above,
for the guns and armaments controlled
in Category H; or

(10) Developmental ammunition
funded by the Department of Defense
and specially designed parts and
components therefor.

Note 1 to paragraph (a)(10): This
paragraph does not control ammunition (a) in
production, {b) determined to be subject to
the EAR via a commodity jurisdiction
determination (see § 120.4 of this
subchapter), or (c) identified in the relevant
Department of Defense contract or other
funding authorization as being developed for
both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does
not apply to defense articles enumerated on
the U.S. Munitions List, whether in
preduction or development.

Note 3 to paragraph (a)(10): This provision
is applicable to those contracts or other

WASHSTATEC003230

funding authorizations that are dated (one
year after publication of the final rule), or
later.

(b) Ammunition/ordnance handling
equipment specially designed for the
articles controlled in this category, as
follows:

(1) Belting, linking, and de-linking
equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the
articles in this category, as follows:

(1) Projectiles that use pyrotechnic
tracer materials that incorporate any
material having peak radiance above
710 nm or are incendiary, explosive,
steel tipped, or contain a core or solid
projectile produced from one ora
combination of the following: tungsten,
steel, or beryllium copper alloys:

(2) Shotgun projectiles that are
flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2}: This paragraph
does not include explosive projectiles
specially designed to produce noise for
scaring birds or other pests (e.g., bird bombs,
whistlers, crackers).

(3) Projectiles of any caliber produced
from depleted uranium;

(4) Projectiles not specified above,
guided or unguided, for the items
controlled in USML Category 1, and
specially designed parts and
components therefor (e.g., fuzes,
rotating bands, cases, liners, fins,
boosters);

(5) Canisters or sub-munitions (e.g.,
bomblets or minelets), and specially
designed parts and components
therefor, for the guns or armament
controlled in USML Category TI;

(6) Hardened cores, regardless of
caliber, produced from one or a
combination of the following: tungsten,
steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or
combustible cases for the items
controlled in USML Category 1;

(8) Non-metallic cases, including
cases that have only a metallic base, for
the ammunition controlled in paragraph
{a}(5) of this category;

(9) Cartridge links and belts for fully
automatic firearms and guns controlled
in USML Categories I or TI;

(10) Primers other than Boxer, Berdan,
or shotshell types;

Note to paragraph (d)(10): This paragraph
does not control caps or primers of any type
in use prior to 1890.

(11) Safing, arming, and fuzing
components (to include target detection
and proximity sensing devices) for the
ammunition in this category and
specially designed parts therefor;

(12) Guidance and control
components for the ammunition in this

category and specially designed parts
therefor;

(13) Terminal seeker assemblies for
the ammunition in this category and
specially designed parts and
components therefor;

(14) Mluminating flares or target
practice projectiles for the ammunition
controlled in paragraph (a)(9) of this
category; or

*(15) Any part, component, accessory,
attachment, equipment, or system that:

(i) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using
classified information.

“Classified”? means classified
pursuant to Executive Order 13526, or
predecessor order, and a security
classification guide developed pursuant
thereto or equivalent, or to the
corresponding classification rules of
another government or
intergovernmental organization.

(e} Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles
enumerated in paragraphs (a), (b), and
(d) of this category and classified
technical data directly related to items
controlled in ECCNs 04505, 0B505,
0D505, and 0E505 and defense services
using the classified technical data. (See
§ 125.4 of this subchapter for
exemptions.).

(H—{w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Notes to Category IIE: 1. This category does
not control ammunition crimped without a
projectile (blank star) and dummy
ammunition with a pierced powder chamber.

2. This category does not control cartridge
and shell casings that, prior to export, have
been rendered useless beyond the possibility
of restoration for use as a cartridge or shell
casing by means of heating, flame treatment,
mangling, crushing, cutting, or popping.

3. Grenades containing non-lethal or less
lethal projectiles are under the jurisdiction of
the Department of Commerce.

* * * * *

PART 123—LICENSES FOR THE
EXPORT OF DEFENSE ARTICLES

# 3. The authority citation for part 123
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 365 of 396

24204

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

2797); 22 U.S.C. 2753; 22 U.S.C. 26514; 22
U.S.C. 2776; Pub. L. 105-261, 112 Stat. 1920;
Sec 1205(a), Pub. L. 107-228; Sec. 520, Pub.
L. 112-55; Section 1261, Pub. L. 112-239;
E.O. 13637, 78 FR 16129.

w 4. Section 123.15 is amended by
revising paragraph (a)(3) to read as
follows:

§ 123.15 Congressional certification
pursuant to Section 36(c) of the Arms
Export Control Act.

(a) kK KOK

(3) A license for export of defense
articles controlled under Category I
paragraphs (a) through (g) of the United
States Munitions List, § 121.1 of this
subchapter, in an amount of $1,000,000

or more.
* x * * *

@ 5. Section 123.16 is amended by
revising paragraphs (b)(2) introductory
text and (b)(6) and removing and
reserving paragraph (b)(7) to read as
follows:

§ 123.16 Exemptions of general

applicability.
* * * * *
(b) wk Kk O*

(2) Port Directors of U.S. Customs and
Border Protection shall permit the
export of parts or components without
a license when the total value does not
exceed $500 in a single transaction and:
* * * * *

(6) For exemptions for personal
protective gear, refer to § 123.17.

* * * * *

@ 6. Section 123.17 is amended by
revising the section heading, removing
and reserving paragraphs (a) through (e),
and revising paragraph (j) to read as
follows:

§123.17 Exemption for personal protective
gear.
* * * * *

(j) Ifthe articles temporarily exported
pursuant to paragraphs (f) through (i) of
this section are not returned to the
United States, a detailed report must be
submitted to the Office of Defense Trade
Controls Compliance in accordance
with the requirements of § 127.12(c)(2)
of this subchapter.

* * * * *

§ 123.18 [Removed and Reserved]

@ 7. Section 123.18 is removed and
reserved,

WASHSTATEC003231

PART 124—AGREEMENTS, OFF-
SHORE PROCUREMENT, AND OTHER
DEFENSE SERVICES

@ 8. The authority citation for part 124
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2797); 22 U.S.C. 2651a; 22 U.S.C. 2776;
Section 1514, Pub. L. 105-261; Pub. L. 111—
266; Section 1261, Pub. L. 112-239; E.O.
13637, 78 FR 16129.

@ 9. Section 124.14 is amended by
revising paragraph (c)(9) to read as
follows:

§124.14 Exports to warehouses or
distribution points outside the United
States.

* * * * *

(9) Unless the articles covered by the
agreement are in fact intended to be
distributed to private persons or entities
(e.g., cryptographic devices and
software for financial and business
applications), the following clause must
be included in all warehousing and
distribution agreements: ‘Sales or other
transfers of the licensed article shall be
limited to governments of the countries
in the distribution territory and to
private entities seeking to procure the
licensed article pursuant to a contract
with a government within the
distribution territory, unless the prior
written approval of the U.S. Department
of State is obtained.”

* * * * *

PART 126—GENERAL POLICIES AND
PROVISIONS

@ 10. The authority citation for part 126
continues to read as follows:

Authority: Secs. 2, 38, 40, 42 and 71, Pub.
L. 90-629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2780, 2791 and 2797); 22 U.S.C. 2651a; 22
U.S.C. 287; E.O. 12918, 59 FR 28205; 3 CFR,
1994 Comp., p. 899; Sec. 1225, Pub. L. 108—
375; Sec. 7089, Pub. L. 111-117; Pub. L. 111-
266; Section 7045, Pub. L. 112—74; Section
7046, Pub. L. 112-74; E.O. 13637, 78 FR
16129.

w@ 11. Section 126.1 is amended by
revising paragraph(s) to read as follows:

§126.1 Prohibited exports, imports, and
sales to or from certain countries.
* * * * *

(s) Zimbabwe. It is the policy of the
United States to deny licenses or other
approvals for exports or imports of
defense articles and defense services
destined for or originating in Zimbabwe,

except that a license or other approval
may be issued, on a case-by-case basis,
for the temporary export of firearms and
ammunition for personal use by
individuals (not for resale or retransfer,
including to the Government of
Zimbabwe).

* * * * *

PART 129—REGISTRATION AND
LICENSING OF BROKERS

@ 12. The authority citation for part 129
continues to read as follows:

Authority: Section 38, Pub. L. 104-164,
110 Stat. 1437, (22 U.S.C. 2778); E.O. 13637,
78 FR 16129.

# 13. Section 129.1 is amended by
revising paragraph (b) to read as follows:

§129.1 Purpose.

* * * * *

(b) All brokering activities identified
in this subchapter apply equally to
those defense articles and defense
services designated in § 121.1 of this
subchapter and those items designated
in 27 CFR 447.21 (U.S. Munitions
Import List).
@ 14. Section 129.2 is amended by:
@ a. In paragraph (b)(2)(v), removing the
word “or” at the end of the paragraph;
# b. Removing the period at the end of
paragraph (b)(2)(vi) and adding “‘; or” in
its place; and
@ c. Adding paragraph (b)(2)(vii).

The addition reads as follows:

§ 129.2 Definitions.

* * * * *

(b) * *

(2) kK O*

(vii) Activities by persons to facilitate
the export, reexport, or transfer of an
item subject to the EAR that has been
approved pursuant to a license or
license exception under the EAR or a
license or other approval under this
subchapter.

* * * * *

m@ 15. Section 129.4 is amended by
revising paragraphs (a)(1) and (a)(2)(i) to
read as follows:

§ 129.4 Requirement for approval.

(a) kK KO O*

(1) Any foreign defense article or
defense service enumerated in part 121
of this subchapter (see § 120.44 of this
subchapter, and § 129.5 for exemptions)
and those foreign origin items on the
U.S. Munitions Import List (see 27 CFR
447.21); or
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 366 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24205

 

 

(2) kK Ke *

(i) Firearms and other weapons of a
nature described by Category I{a}
through (d), Category (a) and (d}, and
Category III(a) of § 121.1 of this
subchapter or Category I(a) through (c),
Category (a), and Category III(a) of the

WASHSTATEC003232

U.S. Munitions Import List (see 27 CFR
447,21);

* * * * *

@ 16. Section 129.6 is amended by
revising paragraph (b)(3)(i) to read as
follows:

§ 129.6 Procedures for obtaining approval.
* * * * *

(b) * * O*

(3) wk Ke O*

(i) The U.S. Munitions List (see
§ 121.1 of this subchapter) or U.S.
Munitions Import List (see 27 CFR
447.21) category and sub-category for
each article;
* * * * *
[FR Doc. 2018-10366 Filed 5-21-18; 8:45 am]
BILLING CODE 4710-25-P
UaPCS

eS Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 367 of 396

“

24166

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 736, 740, 742, 743, 744,
746, 748, 758, 762, 772, and 774

[Docket No. 111227796-5786-01]
RIN 0694—AF47

Control of Firearms, Guns,
Ammunition and Related Articles the
President Determines No Longer
Warrant Control Under the United
States Munitions List (USML)

AGENCY: Bureau of Industry and
Security, Department of Commerce.

ACTION: Proposed rule.

 

SUMMARY: This proposed rule describes
how articles the President determines
no longer warrant control under United
States Munitions List (USML) Category
I—Firearms, Close Assault Weapons and
Combat Shotguns; Category I—Guns
and Armament; and Category TI—
Ammunition/Ordnance would be
controlled under the Commerce Control
List (CCL). This proposed rule is being
published simultaneously with a
proposed rule by the Department of
State that would revise Categories I, I,
and III of the USML to describe more
precisely the articles warranting
continued control on that list.

DATES: Comments must be received by
July 9, 2018.

ADDRESSES: You may submit comments
by any of the following methods:

e Submit comments via Federal
eRulemaking Portal: http://
www.regulations.gov. You can find this
proposed rule by searching on its
regulations.gov docket number, which is
BIS—2017—0004.

e By mail or delivery to Regulatory
Policy Division, Bureau of Industry and
Security, U.S. Department of Commerce,
Room 2099B, 14th Street and
Pennsylvania Avenue NW, Washington,
DC 20230. Refer to RIN 0694—AF47.
FOR FURTHER INFORMATION CONTACT:
Steven Clagett, Office of
Nonproliferation Controls and Treaty
Compliance, Nuclear and Missile
Technology Controls Division, tel. (202)
482-1641 or email steven.clagett@
bis.doc.gov.

SUPPLEMENTARY INFORMATION:
Background

This proposed rule describes how
articles the President determines no
longer warrant control under United
States Munitions List (USML) Category
I—Firearms, Close Assault Weapons and
Combat Shotguns; Category I—Guns

WASHSTATEC003233

and Armament; and Category TI—
Ammunition/Ordnance, would be
controlled on the Commerce Control
List (CCL) and by the Export
Administration Regulations (EAR). This
proposed rule is being published in
conjunction with a proposed rule from
the Department of State, Directorate of
Defense Trade Controls, which would
amend the list of articles controlled by
USML Category I (Firearms, Close
Assault Weapons and Combat
Shotguns), Category II (Guns and
Armament), and Category II
(Ammunition/Ordnance) of the USML
to describe more precisely items
warranting continued control on that
list.

The changes described in this
proposed rule and in the State
Department’s companion proposed rule
on Categories I, II, and II of the USML
are based on a review of those categories
by the Department of Defense, which
worked with the Departments of State
and Commerce in preparing the
amendments. The review was focused
on identifying the types of articles that
are now controlled on the USML that
are either (i) inherently military and
otherwise warrant control on the USML
or (ii) if of a type common to non-
military firearms applications, possess
parameters or characteristics that
provide a critical military or intelligence
advantage to the United States, and are
almost exclusively available from the
United States. If an article satisfies one
or both of those criteria, the article
remains on the USML. If an article does
not satisfy either criterion, it has been
identified in the new Export Control
Classification Numbers (ECCNs)
included in this proposed rule. Thus,
the scope of the items described in this
proposed rule is essentially commercial
items widely available in retail outlets
and less sensitive military items.

BIS has created ECCNs, referred to as
the “600 series,” to control items that
would be removed from the USML and
controlled under the CCL, or items from
the Wassenaar Arrangement on Export
Controls for Conventional Arms and
Dual Use Goods and Technologies
Munitions List (Wassenaar Arrangement
Munitions List or WAML) that are
already controlled elsewhere on the
CCL.

These ECCNs are referred to as the
“600 series” because the third character
in each of the new ECCNs is ‘‘6.”’ The
first two characters of the “600 series”
ECCNs serve the same function as any
other ECCN as described in § 738.2 of
the EAR. The first character is a digit in
the range 0 through 9 that identifies the
Category on the CCL in which the ECCN
is located. The second character is a

letter in the range A through E that
identifies the product group within a
CCL Category. With few exceptions, the
final two characters identify the WAML
category that covers items that are the
same or similar to items in a particular
“600 series” ECCN. Category II of the
USML and category ML2 of the WAML
cover large caliber guns and other
military weapons such as: Howitzers,
cannon, mortars, anti-tank weapons,
projectile launchers, military flame
throwers and recoilless rifles.

In this proposed rule, items that are
currently controlled in Category II of the
USMLE would be controlled on the CCL
under four new ‘600 series’ ECCNs.
Placement of the items currently in
USML Category II into the CCL’s 600
series would be consistent with existing
BIS practice of using 600 series ECCNs
to control items of a military nature.

Items currently controlled in
Categories I and IT of the USML would
be controlled in new ECCNs in which
the third character is a “5.” These items
are not appropriate for 600 series
control because, for the most part, they
have civil, recreational, law
enforcement, or other non- military
applications. As with 600 series ECCNs,
the first character would represent the
CCL category, the second character
would represent the product group, and
the final two characters would represent
the WAML category that covers items
that are the same or similar to items in
the ECCN.

This proposed rule does not
deregulate the transferred items. BIS
would require licenses to export, or
reexport to any country a firearm or
other weapon currently on the USML
that would be added to the CCL by this
proposed rule. BIS would also require
licenses for the export or reexport of
guns and armament that would be
controlled under new ECCN 0A602,
such as guns and armaments
manufactured between 1890 and 1919 to
all destinations except Canada. As
compared to decontrolling firearms and
other items, in publishing this proposed
rule, BIS, working with the Departments
of Defense and State, is trying to reduce
the procedural burdens and costs of
export compliance on the U.S. firearms
industry while allowing the U.S.
Government to enforce export controls
for firearms appropriately and to make
better use of its export control resources.
BIS encourages comments from the
public on this aspect of the proposed
rule.

All references to the USML in this
rule are to the list of defense articles
that are controlled for purposes of
export, temporary import, or brokering
pursuant to the International Traffic in
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 368 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24167

 

 

Arms Regulations (ITAR), 22 CFR parts
120 through 130, and not to the list of
defense articles on the United States
Munitions Import List (USMIL) that are
controlled by the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF)
for purposes of permanent import under
its regulations at 27 CFR part 447.
Pursuant to section 38(a)(1) of the Arms
Export Control Act (AECA), all defense
articles controlled for export or import,
or that are subject to brokering controls,
are part of the USML under the AECA.
All defense articles described in the
USMIL or the USML are subject to the
brokering controls administered by the
U.S. Department of State in part 129 of
the ITAR. The transfer of defense
articles from the ITAR’s USML to the
EAR’s CCL for purposes of export
controls does not affect the list of
defense articles controNed on the
USMIL under the AECA, 22 U.S.C. 2778
et seq., for purposes of permanent
import or brokering controls.

BIS believes the control of these
firearms under the EAR is justified
because the firearms described in this
proposed rule are either not inherently
military or do not warrant the
obligations that are imposed under the
ITAR pertaining to such items. After
review, the Defense Department, in
conjunction with the Departments of
State and Commerce, concluded that the
firearms in this proposed rule also do
not provide a critical military or
intelligence advantage to the United
States, are not the types of weapons that
are almost exclusively available from
the United States, and are manufactured
from “technology” that is widely
available. Moreover, the firearms have
commercial and other non-military
characteristics that distinguish them
from other articles controlled under the
ITAR. There is a significant worldwide
market for firearms in connection with
civil and recreational activities such as
hunting, marksmanship, competitive
shooting, and other non-military
activities. Because of the popularity of
shooting sports in the United States, for
example, many large chain retailers
carry a wide inventory of the firearms
described in the new ECCNs for sale to
the general public. Firearms available
through U.S. retail outlets include rim
fire rifles, pistols, modern sporting
rifles, shotguns, and large caliber bolt
action rifles, as well as their “parts,”
“components,” “accessories” and
“attachments.”

An additional justification for the
change in the jurisdictional status of the
items described in this rule is that the
current ITAR controls burden U.S.
industry without any proportionate
benefits to United States national

WASHSTATEC003234

security or foreign policy objectives.
Similar to the challenges faced by other
industries, the firearms trade has been
negatively affected by the incentives the
ITAR creates for foreign manufacturers
to avoid U.S.-origin content. Currently,
under the ITAR, any part, component,
accessory, or attachment for any of the
firearms described in this proposed rule
remains ITAR controlled, regardless of
its significance, when incorporated into
foreign-made items or reexported to any
third country. Under the EAR, the de
minimis provisions may, in certain
cases, mean a foreign item that
incorporates U.S.-origin content may
not be subject to the EAR, provided the
U.S.-origin items meet the applicable de
minimis level for the country of
reexport. Similarly, a technical drawing
of such part, component, accessory or
attachment is ITAR controlled, as is the
provision of a “defense service” to a
foreign person concerning those items,
such as the application of protective
coatings. Moreover, a U.S. person
engaged in manufacturing or exporting
these items or providing related defense
services must register with the State
Department under the ITAR. Thus, even
ifa U.S. company can manufacture or
service these items at a lower cost in the
United States as compared to the cost
for a U.S. or foreign company to
manufacture or service the items outside
of the United States, the ITAR’s
restrictions may render the items
unattractive or uncompetitive for
foreign manufacturers. The EAR does
not include a concept of “defense
services,” and the “technology” related
controls are more narrowly focused and
apply in limited contexts as compared
to the ITAR.

The EAR also includes well-
established and well understood criteria
for excluding certain information from
the scope of what is “‘subject to the
EAR.” (See part 734 of the EAR.) Items
that would move to the CCL would be
subject to existing EAR concepts of
jurisdiction and controls related to
“development” and “production,” as
well operation, installation, and
maintenance “technology.” While
controlling such “technology,” as well
as other “technology”’ is important, the
EAR includes criteria in part 734 that
would exclude certain information and
software from control. For example, if a
gun manufacturer posts a firearm’s
operation and maintenance manual on
the internet, making it publicly
available to anyone interested in
accessing it and without restrictions on
further dissemination (7.e., unlimited
distribution), the operation and
maintenance information included in

that published operation and
maintenance manual would no longer
be “subject to the EAR.” (See §§ 734.3(b)
and 734.7(a).) Non-proprietary system
descriptions, including for firearms and
related items, are another example of
information that would not be subject to
the EAR. (See § 734.3(b)(3)(v}.)

Pursuant to section 38(f) of the AECA,
the President shall review the USML “to
determine what items, if any, no longer
warrant export controls under” the
AECA. The President must report the
results of the review to Congress and
wait 30 days before removing any such
items from the USML. The report must
“describe the nature of any controls to
be imposed on that item under any
other provision of law.” 22 U.S.C.
2778(f)(1).

This Commerce proposed rule is
being published simultaneously with a
Department of State proposed rule.
Collectively, the rules address defense
articles currently controled under
Categories I (Firearms, Close Assault
Weapons and Combat Shotguns), IT
(Guns and Armament), and III
(Ammunition/Ordnance) of the USML.
The Department of State proposed rule
would revise Categories I (Firearms,
Close Assault Weapons and Combat
Shotguns), I (Guns and Armament), and
Il (Ammunition/Ordnance) of the
USML so that they describe in positive
terms the defense articles that should
remain on the USML. The Department
of Commerce rule would add to the CCL
items that the President determines no
longer warrant control under the USML.

In addition, this rule would clarify the
scope of some ECCNs currently on the
CCL. This rule would also renumber
these ECCNs to place certain firearms-
related items currently on the CCL in
closer proximity to the firearms-related
items that would be removed from the
USML and added to the CCL to make it
easier to identify and classify such
items.

BIS is interested in comments in
response to this proposed rule as to
whether the public find this
reorganization helpful. In some
instances, the juxtapositions resulting
from this reorganization highlight
different license requirements and
licensing policies for various firearms
and related items. The public is invited
to comment on the appropriateness of
these license requirements and licensing
policies. The public is also encouraged
to comment on whether or not the
proposed rule describes items that are
not widely available in commercial
outlets.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 369 of 396

24168

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Detailed Description of Changes
Proposed by This Rule

Creation of New ECCNs

This proposed rule would create 17
new ECCNs to control items proposed
for removal from the USML. A
discussion of each new ECCN and the
controls that would apply to items
under that ECCN follows below.

New ECCN 0A501: Firearms and
Related Commodities

New ECCN 0A501 would apply
national security (NS Column 1),
regional stability (RS Column 1),
Firearms Convention (FC Column 1),
United Nations (UN), and anti-terrorism
(AT Column 1) reasons for control to the
following firearms, the following
enumerated parts and components and
to “specially designed” “parts,”
“components,” “accessories” and
“attachments”’ for those firearms and
“parts” and ‘‘components:”’
——-Non-automatic and semi-automatic

firearms (other than shotguns) with a

caliber of less than or equal to .50

inches (12.7 mm);

——-Non-automatic and non-semi-
automatic rifles, carbines, revolvers or
pistols with a caliber greater than .50
inches (12.7 mm) but not greater than
.72 inches (18.0 mm);

—Detachable magazines with a capacity
of greater than 16 rounds but less than
50 rounds that are “specially
designed” for the firearms listed
above;

—Receivers (frames} and complete
breech mechanisms, including
castings, forgings, or stampings
thereof, “specially designed”’ for the
firearms listed above; and

—Barrels, cylinders, barrel extensions,
mounting blocks (trunnions), bolts,
bolt carriers, operating rods, gas
pistons, trigger housings, triggers,
hammers, sears, disconnectors, pistol
grips that contain fire control “‘parts”’
or ‘‘components,” and buttstocks that
contain fire control “parts” or
“components” (e.g., triggers,
hammers, sears, or disconnectors) if
“specially designed”’ for the firearms
listed above or for firearms listed in
USML Category I (unless the part or
component itself is listed in USML
Category I{g) or (h) as specified in the
Department of State proposed rule
entitled “Amendment to the
International Traffic in Arms
Regulations: Revision of U.S.
Munitions List Categories I, II, and
Il,” also published in this issue).
ECCN 0A501.y would be subject only

to anti-terrorism (AT Column 1) and

United Nations (UN) reasons for control

and would cover such items as scope

WASHSTATEC003235

mounts or accessory rails, iron sights,
sling swivels, butt plates, recoil pads,
bayonets, and stocks or grips that do not
contain any fire control ‘‘parts” or
“components.”

This proposed rule would add a
technical note to ECCN 0A501 stating
that “parts” and “components” include
“parts” and “components” that are
common to firearms described in ECCN
0A501 and to firearms “subject to the
ITAR.”

It also would add a second note to
ECCN 0A501 to state that certain
firearms and similar items are EAR99,
Le., subject to the EAR but not on the
CCL. Those items are: Antique firearms
(i.e., those manufactured before 1890)
and reproductions thereof, muzzle
loading black powder firearms except
those designs based on centerfire
weapons of a post 1937 design, BB guns,
pellet rifles, paint ball, and all other air
rifles.

In addition, for purposes of new
ECCN 0A501 and the rest of the new
ECCNs described below, items
previously determined to be ‘“‘subject to
the EAR” under a commodity
jurisdiction determination issued by the
U.S. Department of State that were
designated as EAR99 would generally
not be classified in any of the new
ECCNs that would be created with this
proposed rule. This would be consistent
with Supplement No. 1 to Part 736,
General Order No. 5, paragraph {e)(3)
(Prior commodity jurisdiction
determination) and the paragraph (b)(1)
release from ‘‘specially designed.” Asa
conforming change, this proposed rule
would revise paragraph (e)(3) of General
Order No. 5 to add a reference to
“Qx5zz’’ (to account for new ECCNs
0A501, 0A502, 0A503, 0A504, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501,
and 0E502 described below). The ‘600
series’ and 9x515 (spacecraft and
related items) are already included in
paragraph (e)(3), and those references
remain unchanged.

New ECCN 0A502: Shotguns and
Certain Related Commodities

New ECCN 0A502 would control both
the shotguns currently on the USML
that are to be added to the CCL (barrel
length less than 18 inches) and the
shotguns and the enumerated “parts”
and “components” currently controlled
in ECCN 0A984 (barrel length 18 inches
or greater). Shotguns currently
controlled in ECCN 0A984 would retain
their current reasons for control of
Firearms Convention (FC), crime control
(CC Column 1, 2 or 3 depending on
barrel length and end user) and United
Nations (UN) reasons. Shotguns with a
barrel length less than 18 inches would

be controlled under NS Column 1, CC
Column 1, FC, UN and AT Column 1
plus regional stability (RS Column 1),
consistent with their current control on
the USML. The shotguns controlled in
0A502 currently controlled in ECCN
0A984 would not be controlled for
national security reasons because they
are not on the WAML.

New ECCN 0A503: Discharge Type
Arms, and Certain Other Commodities

This rule would replace existing
ECCN 0A985 with a new ECCN 0A503.
The rule would add ‘“‘non-lethal or less-
lethal grenades and projectiles and
‘specially designed’ ‘parts’ and
‘components’ of those projectiles’ to the
description of controlled items in the
header of ECCN 0A985 to make clear
that such projectiles are classified in
that ECCN 0A503 and not classified
under ECCN 0A602 or on the USML.
Renumbering this ECCN would cause
entries controlling firearms and related
items to be placed in close proximity to
each other, which would make it easier
for readers to identify items on the CCL.

New ECCN 0A504: Optical Sighting
Devices and Certain Related
Commodities

New ECCN 0A504 would replace
existing ECCN 0A987, which controls
optical sighting devices for firearms.
The reasons for control table, which
currently states, inter alia, that the
Firearms Convention (FC) reason for
control applies to “optical sights for
firearms,’ would be revised to state
specifically that the FC reason for
control applies to all paragraphs in the
ECCN except the one that controls laser
pointing devices. In addition, BIS would
add an RS control for certain
riflescopes. These riflescopes would be
identified in their own paragraph in the
ECCN under 0A504.i. The riflescopes in
this paragraph would be limited to those
“specially designed’ for use in firearms
that are ‘‘subject to the ITAR.”” An
exclusion would be included in the
criteria of this paragraph to ensure less
sensitive riflescopes that would be
moved from ECCN 0A987 to 0A504 on
the effective date of a final rule, that
currently are not RS controlled under
the EAR, would not be controlled under
this paragraph. This rule would also add
a note to this paragraph (i) to specify
that paragraph (a)(1) of the definition of
“specially designed’’ is what would be
used to determine whether a riflescope
is “specially designed” for purposes of
this paragraph.

This change would make clear,
consistent with BIS’s existing
interpretation, that such devices are not
optical sights and are not subject to the
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 370 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24169

 

 

FC reason for control. The new number
is intended to make identifying items on
the CCL easier by grouping similar or
related items closer to each other.

New ECCN 0A505: Ammunition and
Certain Related Commodities

New ECCN 0A505 would impose
national security (NS Column 1),
regional stability (RS Column 1),
Firearms Convention (FC), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ammunition not
enumerated on the USML, for firearms
that would be classified under proposed
ECCN 0A501, and for most ‘‘parts”’ and
“components” of such ammunition.
Such ammunition would be for small
arms, in most cases, firearms of caliber
not exceeding 0.50 inches, although
some ammunition for firearms of caliber
up to 0.72 inches would be included.
This proposed rule would retain the
CCL reasons for control currently found
in ECCNs 0A984 and 0A986 for shotgun
shells. Buckshot shotgun shells would
be subject to the CC Column 1, FC
Column 1 and UN reasons for control.
Other shotgun shells would be subject
to the FC, UN and AT (North Korea
only) reasons for control. Only “parts”
and “components” would be eligible for
License Exception LVS. Ammunition for
larger caliber weapons such as
howitzers, artillery, cannon, mortars,
and recoilless rifles would remain in
USML Category HI. Ammunition that
has little or no civil use or that is
inherently military such as ammunition
that is preassembled into links or belts,
caseless ammunition, tracer
ammunition, ammunition with a
depleted uranium projectile or a
projectile with a hardened tip or core
and ammunition with an explosive
projectile also would remain in USML
Category IIL Possession of the
ammunition that would be added to the
CCL by this rule does not provide a
critical military advantage to the United
States. Blank ammunition for firearms
controlled by ECCN 0A501 and not
enumerated in Category I of the USML
would be controlled for United Nations
and anti-terrorism reasons only.
Consolidating all ammunition on the
CCL into one ECCN would simplify use
of the CCL.

Inclusion of this ammunition on the
CCL is appropriate because such
ammunition is available from a number
of countries, some of which are not
close allies of the United States or
members of multilateral export control
regimes. Possession of this ammunition
does not confer a military advantage on
the United States. This rule proposes
adding three notes to clarify the scope
of “parts” and “components” for

WASHSTATEC003236

ammunition classified under ECCN
0A505. Note 1 to 0A505.c would clarify
the relationship between ECCNs 0A505
and 1A984 for shotgun shells, stating
that shotgun shells that contain only
chemical irritants would be controlled
under 1A984 and not 0A505.
Separately, Note 2 to 0A505.x would
include an illustrative list of the
controls on “‘parts” and “components”
in this entry, such as Berdan and boxer
primers. Note 3 to 0A505.x would
clarify that the controls in ECCN 0A505
include “parts’’ and ‘‘components”’ that
are common to ammunition and
ordnance described in this entry and to
those enumerated in USML Category III.

New ECCN 0A602: Guns and Armament

New ECCN 0A602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN) and anti-terrorism (AT
Column 1) controls on guns and
armament manufactured between 1890
and 1919 and for military flame
throwers with an effective range less
than 20 meters. It would impose those
same reasons for control on parts and
components for those commodities and
for defense articles in USML Category II
if such parts or components are not
specified elsewhere on the CCL or
USML. Note 2 to QA602 confirms that
black powder guns and armament
manufactured in or prior to 1890 and
replicas thereof designed for use with
black powder propellants are designated
EARQ9. Inclusion of these guns and
armament on the CCL is appropriate
because they do not confer a significant
military or intelligence advantage on the
United States. The guns controlled in
this ECCN are between 98 and 127 years
old. The parts, components, accessories
and attachments controlled in this
ECCN include some that are for modern
artillery. Modern artillery will remain
on the USML, along with the most
sensitive “parts,” “components,”
“accessories” and “attachments” for
these USML items. This proposed rule
adds a note to clarify that “parts,”
“components,” “accessories” and
“attachments” specified in USML
subcategory II(j) are not subject to the
EAR. The USML Order of Review and
CCL Order of Review already provide
guidance for making such a
jurisdictional and classification
determination, but to highlight that
these “parts,” “components,”
“accessories” and “attachments” are not
classified under paragraph (x) of OA602,
this rule proposes adding a note.

New ECCN 0B501: Test, Inspection and
Production Equipment for Firearms

New ECCN 0B501 would cover “Test,
inspection and production ‘equipment’
and related commodities for the
‘development’ or ‘production’ of
commodities enumerated in ECCN
0A501 or USML Category L’’ This new
ECCN would apply the national security
(NS Column 1), regional stability (RS
Column 1), United Nations (UN) and
anti-terrorism (AT Column 1) reasons
for control to four specific types of
machinery and to one class of items.
The four specific types of machinery
are: Small arms chambering machines,
small arms deep hole drilling machines
and drills therefor, small arms rifling
machines, and small arms spill boring
machines. The class of items covers
dies, fixtures and other tooling
“specially designed’ for the
“production” of items in the State
Department proposed rule for USML
Category I or ECCN 0A501.

The NS and RS reasons for control do
not apply to equipment for the
“development” or “production” of
commodities in ECCN 0A501.y because
those reasons for control do not apply
to the commodities in ECCN 0A501.y
themselves.

The first four specific items noted
above currently are listed in ECCN
2B018, paragraphs .o, .p, .q, and .r and
would be listed in paragraphs .a, .b, .c
and .d of ECCN 0B501. In addition, the
class of items in new 0B501 that is
currently included within ECCN 2B018,
paragraph .n (jigs and fixtures and other
metal-working implements or
“accessories”’ of the kinds exclusively
designed for use in the manufacture of
firearms, ordnance, and other stores and
appliances for land, sea or aerial
warfare) would, if applicable to firearms
controlled in 0A501, be subsumed in
paragraph .e. Jigs, fixtures and metal
working implements currently in 2B018
that are applicable to larger guns would
be controlled in ECCN OB602 and are
discussed below.

Moving these items from 2B018 to
0B501 would retain the national
security (NS Column 1), anti-terrorism
(AT Column 1) and United Nations (UN)
reasons for control and would raise the
regional stability (RS) reason for control
from RS Column 2 to RS Column 1. This
would cause no change in destination-
based license requirements, but would
allow consideration of whether the
export or reexport could contribute to
instability in any region, not just the
region to which the item is exported or
reexported in considering whether to
approve a license.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 371 of 396

24170

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

New ECCN OBS505: Test, Inspection and
Production Equipment for Ammunition

New ECCN 0B505 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on tooling,
templates, jigs, mandrels, molds, dies,
fixtures, alignment mechanisms, and
test equipment, not enumerated in
USML Category I, and “specially
designed”’ ‘‘parts”’ and ‘“‘components”
therefor, that are ‘‘specially designed”
for the “production” of ammunition
other than for the ammunition specified
in 0A505.b, .c or .d (certain shotgun
shells with buckshot and without
buckshot and certain blank
ammunition). Equipment for
manufacturing shotgun shells that do
not contain buckshot would be
controlled for the AT (North Korea only)
and UN reasons for control, which are
the reasons for control that currently
apply to this equipment in ECCN 0B986.
ECCN 0B505 would not include
equipment for the hand loading of
cartridges and shotgun shells, so this
rule specifies this in the heading.

The equipment controlled in ECCN
0B505 is used to produce conventional
ammunition and is similar to equipment
that is in operation in a number of
countries, some of which are not allies
of the United States or members of
multinational export control regimes.
Possession of such equipment does not
confer a significant military advantage
on the United States, and thus its
inclusion on the CCL is appropriate.

New ECCN OB602: Test, Inspection and
Production Equipment for Certain Guns
and Armament

New ECCN 0B602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on test, inspection
and production equipment enumerated
for commodities enumerated or
otherwise described in ECCN 0A602.a
or USML Category I. ECCN 0B602
would control eight specific types of
equipment that currently are listed in
paragraphs .e through .] of ECCN 2B018.
Those eight specific types of equipment
are: Gun barrel rifling and broaching
machines and tools therefor; Gun barrel
rifling machines; Gun barrel trepanning
machines; Gun boring and turning
machines; Gun honing machines of 6
feet (183 cm) stroke or more; Gun jump
screw lathes; Gun rifling machines; and
Gun straightening presses. ECCN 0B602
also would control one class of
equipment that is included within
ECCN 2B018 paragraph .n (jigs and

WASHSTATEC003237

fixtures and other metal-working
implements or accessories of the kinds
exclusively designed for use in the
manufacture of items in ECCN 0A602 or
USML Category II). Moving these items
from 2B018 to 0B501 would retain the
national security (NS Column 1), anti-
terrorism (AT Column 1) and United
Nations (UN) reasons for control and
would raise the regional stability reason
for control from RS Column 2 to RS
Column 1. This would cause no change
in destination-based license
requirements, but would allow
consideration of whether the export or
reexport could contribute to instability
in any region, not just the region to
which the items is exported or
reexported in considering whether to
approve or reject a license application.

Additionally, ECCN 0B602 would
control any other tooling and equipment
that is “specially designed”’ for the
production of items in ECCN 0A602 or
USML Category II along with test and
evaluation equipment and test models,
including diagnostic instrumentation
and physical test models, “specially
designed” for items in ECCN 0A602 or
USML Category I.

New ECCN 0D501: Software for
Firearms and Certain Related
Commodities

New ECCN 0D501 would apply
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls to ‘‘software”’
“specially designed”’ for the
“development,” “production,”
operation or maintenance of all
commodities classified under ECCNs
0A501 or equipment under 0B501
except those commodities classified
under 0A501.y. ‘Software’ for ECCN
0A501.y would be controlled only for
United Nations and anti-terrorism
reasons to match the reason for control
that applies to commodities classified
under that paragraph.

New ECCN 0D505: Software for
Ammunition and Certain Related
Commodities

New ECCN 0D505 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on “software”
“specially designed’’ for the
“development,” “production,”
operation or maintenance of
commodities controlled by ECCNs
0A505.a and .x (rifle, pistol, carbine and
revolver ammunition and “specially
designed” parts and components
therefor) or 0B505.a and .x. However,
only United Nations and anti-terrorism

controls would apply to “software” for
the blank ammunition in ECCN
0A505.d.

New ECCN 0D602: Software for Guns
and Armament and Certain Related
items

New ECCN 0D602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ‘‘software”
“specially designed’ for the
“development,” “production,”
operation or maintenance of
commodities controlled by ECCNs
OA602 or OB602.

New ECCN 0E501: Technology for
Firearms and Certain Related Items

New ECCN 0E501 would apply the
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN) and anti-terrorism (AT
Column 1) reasons for control to
“technology’’ “required’’ for the
“development” and “production” of
firearms other than shotguns. This new
ECCN also would apply the anti-
terrorism and United Nations reasons
for control to “technology” “required”
for the operation, installation,
maintenance, repair, or overhaul of such
firearms. Controlling this ‘‘technology”
under the EAR rather than the ITAR is
appropriate because the ‘‘technology”
for the “development,” “production,”
operation, installation, maintenance,
repair, and overhaul of the firearms to
be described in 0A501 is widely
available throughout the world and its
possession does not confer a significant
military or intelligence advantage on the
United States.

New ECCN 0E502: Technology for
Shotguns

New ECCN 0E502 would apply the
crime control (CC Column 1) and United
Nations (UN) reasons for control to
“technology’’ required for the
development or production of shotguns
that would be controlled in new ECCN
0A502. Crime control and United
Nations are the reasons for control
currently imposed on “technology”
required for the “development” or
“production” of shotguns in ECCN
0E984. The only difference between
shotguns currently on the CCL and
those that would be added by this
proposed rule is barrel length. BIS
believes that “technology” related to
shotguns does not vary significantly
based on the barrel length of the
shotgun. Attempts to apply different
reasons for control or to control
different types of technology based
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 372 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24171

 

 

solely on the barrel length of the
shotgun would likely be ineffective.

New ECCN 0E504: Technology for
Certain Optical Sighting Devices

New ECCN 0E504 would replace
existing ECCN 0E987, which controls
“technology” “required’’ for the
“development,” or “production” of
certain commodities controlled by
0A504. The new ECCN number is
intended to make identifying items on
the CCL easier by grouping similar or
related items closer to each other. New
ECCN 0E504 would also impose a
United Nations (UN) contro! on the
entire entry.

New ECCN 0E505: Technology for
Ammunition and Related Items

New ECCN 0E505 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ‘‘technology”’
“required” for the ‘‘development,”’
“production,” operation, installation,
maintenance, repair, overhaul or
refurbishing of commodities controlled
by 0A505.a and .x (rifle and pistol
ammunition and “parts” and
“components); 0B505 equipment for
those commodities; and ‘“‘software’’ for
that equipment and those commodities
controlled by 0D505. “Technology” for
the “development” or “production” of
buckshot shotgun shells would be
controlled for crime control (CC Column
1) and UN reasons. United Nations and
anti-terrorism (AT Column 1) controls
would apply to ‘technology’ for the
blank ammunition (controlled in
0A505.d) for firearms controlled in
ECCN 0A501 and to ‘“technology”’ for
that ammunition and “technology” for
“software” for that ammunition.
Inclusion of this ‘technology’ on the
CCL is appropriate because, like the
ammunition and production equipment
addressed by this rule, it is widely
available, including in countries that are
not allies of the United States or
members of multilateral export control
regimes and thus confers no military
advantage on the United States.

New ECCN OE602: Technology for Guns
and Armament, Including Technology
for Test, Inspection and Production
Equipment and Software for Guns and
Armament

New ECCN 0E602 would impose
national security (NS Column 1),
regional stability (RS Column 1), United
Nations (UN), and anti-terrorism (AT
Column 1) controls on ‘‘technology”’
“required” for the ‘‘development,”
“production,” operation, installation,
maintenance, repair, overhaul or

WASHSTATEC003238

refurbishing of commodities controlled
by ECCNs 0A602 or OB602, or
“software’’ controlled by 0D602.

Revisions to Seven ECCNs

To conform to new Federal Register
Drafting Handbook requirements, the
amendatory instructions in this
proposed rule would set forth the entire
text of the seven ECCNs to be revised.
To help the public understand what
specific parts of the ECCNs would be
different, the narrative below describes
the amendments in detail.

Revision to ECCN 0A018

With the proposed removal of ECCN
0A984 and the addition of O0A502
described above, this proposed rule
would make the conforming change of
removing and reserving 0A018.c since
all the items classified in 0A018.c
would be classified under other entries
on the CCL. This change includes the
removal of the note to 0A018.c.

Revision to ECCN 0E982

ECCN 0E982 controls “technology”
exclusively for the “development” or
“production” of equipment controlled
by ECCN 0A982 or 0A985. This rule
would replace “‘0A985,”’ which applies
to discharge type arms and some other
crime control equipment, with 0A503 to
conform to the replacement of ECCN
0A985 with new ECCN 0A503 proposed
elsewhere in this rule.

Revision to ECCN 1A984

To clarify an existing agency practice
of controlling shotguns shells that
contain only chemical irritants under
14984, this proposed rule would revise
the heading of 1A984. As described
above, the same type of clarification
would be made to ECCN 0A505.c under
new Note 1 to paragraph (c). BIS
considers these to be conforming
changes to the removal of ECCN 0A986
and the addition of ECCN 0A505.c in
this proposed rule.

Revisions to ECCN 2B004

As a conforming change, this rule
would replace the reference to ECCN
2B018 in the related controls paragraph
of ECCN 2B004 with references to
ECCNs 0B501, OB602 and OB606. This
rule would make no substantive changes
to ECCN 2B004.

Revisions to ECCN 2B018

This proposed rule would remove and
reserve paragraphs .e, .f, .g, -h, i, .j, and
.1 from ECCN 2B018 because the
commodities listed in those paragraphs
would be listed in ECCN OB602. It
would remove paragraph .n, because the
commodities listed in that paragraph

would be controlled under either ECCNs
0B501 or OB602 or under existing ECCN
0B606 in this proposed rule. It would
remove paragraphs .a through .d, .m and
.S, because the commodities listed in
those paragraphs would be controlled in
ECCN OB606. It would remove
paragraphs .o, .p, .q, and .r because the
commodities listed in those paragraphs
would be controlled in ECCN 0B501.
The commodities described in the MT
control in ECCN 2B018 currently listed
as MT are controlled elsewhere in the
EAR, so no additional changes are
needed to add these commodities to
other ECCNs.

Revisions to ECCN 2D018

Currently ECCN 2D018 controls
software for the “development,”
“production” or ‘‘use”’ of equipment
controled by ECCN 2B018. As a
conforming change, this rule would
replace the control text of ECCN 2D018
with a statement referring readers to
ECCNs 0D501, 0D602 and OD606.

Revisions to ECCN 7A611

As a conforming change, this rule
would remove the reference to 0A987 in
the Related Controls paragraph (2) and
add in its place 0A504.

Removal of Nine ECCNs

Removal of ECCN 0A918

ECCN 0A918 controls ‘‘bayonets” for
regional stability, anti-terrorism, and
United Nations reasons. This proposed
rule would remove bayonets from ECCN
0A918 and add them to the .y paragraph
of proposed ECCN 0A501, where they
would be subject to United Nations and
anti-terrorism (AT column 1) reasons for
control. Bayonets and the “‘technology”
to produce them are available in many
countries. Possession of bayonets does
not confer a significant military
advantage on the United States and
attempting to restrict their availability
by requiring a license for export to most
destinations is unlikely to be effective.
Therefore, for these reasons, this
proposed rule does not retain a regional
stability (RS column 2) control on
bayonets because it is no longer
warranted.

Removal of ECCN 0A984

This proposed rule would remove
ECCN 0A984 because all of the
commodities that it currently controls
would be controlled by either proposed
ECCN 0A502 or 0A505. As conforming
changes, references to ECCN 0A984
would be replaced with references to
ECCN 0A502 or 0A505 or both, as
appropriate in §§ 742.7(a)(1), (2) and (3);
742.17(f) and 748.12(a)(1) and in ECCN
0A018.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 373 of 396

24172

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Removal of ECCN 0A985

This proposed rule would remove
ECCN 0A985 because all of the
commodities that it currently controls
would be controlled by proposed ECCN
0A503. As conforming changes,
references to ECCN 0A985 would be
replaced with references to ECCN
0A503 in §§ 740.20(b)(2); 742.7(a){4)
and (c); 746.7(a) and ECCN 0EF982.

Removal of ECCN 0A986

This proposed rule would remove
ECCN 0A986 because all of the
commodities that it currently controls
would be controlled by proposed
0A505.c, including less than lethal
rounds. As conforming changes,
references to ECCN 0A986 would be
replaced with references to ECCN
0A505, as appropriate in §§ 742.17(f);
742,19(a)(1); 746.3(b)(2) and
748.12(a)(1).

Removal of ECCN 0A987

This proposed rule would remove
ECCN 0A987 because proposed ECCN
0A504 would control all commodities
currently controlled by ECCN 0A987. As
conforming changes, references to ECCN
0A987 would be replaced with
references to ECCN 0A504, as
appropriate in §§ 740.16(b)(2)(iv);
742.7(aj)(1); 742.17(f); 744.9(a)(1) and
(b}; and 748.12(a)(1); and in ECCN
7A611.

Removal of ECCN 0B986

This proposed rule would remove
ECCN 0B986 because all of the
commodities that it controls would be
controlled in proposed ECCN 0B505.c.
As conforming changes, references to
ECCN 0B986 would be replaced with
references to 0B505.c in §§ 742.19(a)
and 772.1, definition of specially
designed Note 1.

Removal of ECCN 0E918

This proposed rule would remove
ECCN 0E918, which controls
“technology” for the “development,”
“production,” or “use” of bayonets for
regional stability, United Nations, and
anti-terrorism reasons. Because
“technology” for the “development,”
“production,” or “use” of bayonets is
widely known, any attempt to limit its
dissemination through export license
requirements is unlikely to be effective.

Removal of ECCN 0E984

This proposed rule would remove
ECCN 0E984, which controls
“technology” for the development of
shotguns and buckshot shotgun shells,
because such “technology” would be
controlled under proposed ECCN 0E502
(shotguns) or 0E505 (buckshot shotgun

WASHSTATEC003239

shells}. As a conforming change, this
proposed rule would replace a reference
to ECCN 0EF984 in § 742.7(a) with
references to ECCNs 0E502 and 0E505.

Removal of ECCN 0E987

This proposed rule would remove
ECCN 0E987 because proposed ECCN
0E504 would control all “technology”
currently controlled by ECCN 0E987. As
conforming change, references to ECCN
0E987 would be replaced with
references to ECCN 0E504, as
appropriate in §§ 740.20(b)(2)(ii) and
742.7(a)(1).

Conforming Change to General Order
No. 5

This proposed rule would amend
General Order No. 5, paragraph (e)(3)
(Prior commodity jurisdiction
determinations), in Supplement No. 1 to
part 736, to add a reference in two
places to the new 0x5zz ECCNs that
would be created by this rule. This
change to paragraph (e)(3) is a
conforming change and is needed
because paragraph (e)(3) now only
references the ‘600 series’ and 9x515
ECCNs. 0x5zz ECCNs would include
new ECCN 0A501, 0A502, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501,
0E502, 0E505. Paragraph (e)(2) is
important because, for example, it
ensures that items previously
determined to be ‘‘subject to the EAR”
and designated EAR99, would not be
classified in a new ECCN being created
to control items moved from the USML
to the CCL, unless specifically
enumerated by BIS in an amendment to
the CCL. For example, most swivels and
scope mounts for firearms have
previously been determined through the
CJ and classification process to not be
“subject to the ITAR” and designated as
EARQ9. The classification of such
“parts” would not be changed, provided
the “part’’ was not subsequently
changed, which would require a
separate jurisdiction and classification
analysis.

Revisions to Regional Stability
Licensing Policy for Firearms and
Ammunition That Would Be Added to
the EAR

This propesed rule would apply the
regional stability licensing policy set
forth in § 742.6(b)(1)()) of the EAR to the
items controlled for regional stability
reasons in ECCNs 0A501, 0A505, 0B501,
0B505, 0A504, 0D501, 0D505, 0E501,
0E504 and 0E505. That policy, which
also applies to “600 series” and 9x515
items is case-by-case review “to
determine whether the transaction is
contrary to the national security or
foreign policy interests of the United

States, including the foreign policy
interest of promoting the observance of
human rights throughout the world.”
This proposed rule would also revise
the regional stability licensing policy set
forth in the last sentence of paragraph
(b)(1)(@) that is specific to the People’s
Republic of China for 9x515 items. This
proposed rule would add ECCNs 0A501,
0A504, 0A505, 08501, 08505, 0D501,
0D505, 0E501, 0E504, and 0E505 to this
sentence to specify that these firearms
and related items will be subject to a
policy of denial when destined to the
People’s Republic of China or a country
listed in Country Group E:1. Lastly, this
proposed rule would add a sentence to
the end of paragraph (b)(1)() to make it
explicit that applications for exports
and reexports of ECCN 0A501, 0A504,
0A505, 0B501, 08505, 0D501, 0D505,
0E501, 0E504, and 0E505 items would
be subject to a policy of denial when
there is reason to believe the transaction
involves certain parties of concern. In
addition, transactions involving
criminal organizations, rebel groups,
street gangs, or other similar groups or
individuals, that may be disruptive to
regional stability, including within
individual countries would be subject to
a policy of denial.

Availability of License Exceptions

Many of the items in the new “600
series” ECCNs generally would be
eligible for the same license exceptions
and subject to the same restrictions on
use of license exceptions as other ‘‘600
series’ ECCNs. BIS intends that those
restrictions be no more restrictive than
the ITAR license exemption restrictions
that currently apply to those items.

For the ECCNs currently on the CCL
that would be renumbered and placed
in closer proximity to the firearms-
related items that would be removed
from the USML and added to the CCL,
these existing firearms-related items
would continue to be eligible for the
same EAR license exceptions, as they
were prior to publication of this rule,
unless otherwise restricted under
§ 740.2, if the requirements of the
license exceptions are met.

License Exception: Shipments of
Limited Value (LVS)

Under this proposed rule, complete
firearms controlled under ECCN 0A501
would not be eligible for License
Exception LVS, 15 CFR 740.3. Firearms
“arts,” “components,”’ “accessories,”
and “attachments” controlled under
ECCN 0A501, other than receivers
(frames), and complete breech
mechanisms, including castings,
forgings or stampings thereof, would be
eligible for License Exception LVS, with
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 374 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24173

 

 

a limit of $500 on net value per
shipment. In addition, receivers
(frames), and complete breech
mechanisms, including castings,
forgings or stampings thereof, would be
eligible for License Exception LVS if the
ultimate destination is Canada. These
limits would be stated in the License
Exceptions paragraph of ECCN 0A501,
and no revisions to the text of the
license exception itself would be
needed to implement them. BIS believes
that this provision is generally
consistent with the license exemption
for limited value shipments of firearms
in the ITAR (22 CFR 123.17({a)). This
LVS proposal would be less restrictive
than the current ITAR provision in two
respects. First, the value limit per
shipment would be $500 compared to
$100 in the ITAR. Second, the LVS
proposal would allow exports of
receivers and complete breech
mechanisms to Canada whereas

§ 123.17(a) does not. However, the $500
LVS limit is based on the actual selling
price or fair market value, whereas the
ITAR $100 limit is based on
“wholesale” value. BIS believes that the
LVS value standard is more precise and
easier to apply than the ITAR standard
and is more in keeping with current
prices. In addition, with respect to
Canada, an LVS limit of $500 per
shipment is needed to comply with the
Section 517 of the Commerce, Justice,
Science, and Related Agencies
Appropriations Act of 2015, which
prohibits expending any appropriated
funds to require licenses for the export
of certain non-automatic firearms parts,
components, accessories and
attachments to Canada when valued at
under $500.

Guns and armament and related items
controlled under ECCN 0A602 would be
eligible for License Exception LVS, with
a limit of $500 net value per shipment.

Ammunition controlled under ECCN
0A505 would not be eligible for License
Exception LVS; however, ammunition
parts and components would be eligible
with a limit of $100 net value per
shipment.

Test, inspection and production
equipment controlled under ECCNs
0B501, OB602 and 0B505 for firearms,
guns and armament and ammunition/
ordnance would be eligible for License
Exception LVS with a limit of $3,000
net value per shipment, which is
consistent with LVS eligibility for most
600 series ECCNs.

License Exception: Temporary Imports,
Exports, Reexports, and Transfers (In-
Country) (TMP)

This proposed rule would amend the
regulations at § 740.9 to state that

WASHSTATEC003240

License Exception TMP would not be
available to export or reexport the items
that are the subject of this rule to
destinations in Country Group D:5 (See
Supplement No. 1 to part 740). License
Exception TMP would also not be
available to export or reexport some
firearms and ammunition shipped from
or manufactured in the Russia (Russian
Federation), Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan. In addition, this
proposed rule would prohibit the use of
License Exception TMP to export or
reexport any item controlled by
proposed ECCN 0A501 and any shotgun
with a barrel length less than 18 inches
controlled under ECCN 0A502 that was
shipped from or manufactured in
Country Group D:5. It also would
prohibit use of License Exception TMP
to export or reexport any item
controlled by proposed ECCN 0A501
that is shipped from or manufactured in
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, except for any
firearm model controlled by proposed
0A501 that is also excluded under
Annex A in Supplement No. 4 to part
740 (the prohibition would not apply to
such firearms), and any shotgun with a
barrel length less than 18 inches
controlled under 0A502 that was
shipped from or manufactured in
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan. These
prohibitions would apply to temporary
exports of firearms from the United
States, and the export of firearms
temporarily in the United States.

This proposed rule would limit
temporary exports of firearms controlled
under ECCN 0A501 and any shotgun
with a barrel length less than 18 inches
controlled under ECCN 0A502 pursuant
to License Exception TMP to exhibition
and demonstration (§ 740.9(a)(5) of the
EAR) and inspection, test, calibration,
and repair (§ 740.9(a)(6) of the EAR).
Consistent with the ITAR requirements
previously applicable to temporary
exports of the firearms covered by this
rule (see 22 CFR 123.17(c), 123.22),
exporters would continue to be required
to file Electronic Export Information
{EED) to the Automated Export System
(AES) for transactions involving such
firearms that are authorized pursuant to
License Exception TMP (See
§ 758.1(a}(10) of the EAR).

The proposed rule would also
authorize the use of License Exception
TMP for the export of ECCN 0A501
firearms temporarily in the United
States for a period of not more than one
year subject to the requirement that the
firearms not be imported from or

ultimately destined for certain
proscribed or restricted countries.
Certain information as described below
would also be collected by CBP on
behalf of BIS and done under existing or
new Commerce paperwork collections.
The proposed rule would also make
eligibility to export under License
Exception TMP for ECCN 0A501.a or .b
or shotguns with a barrel length less
than 18 inches controlled in ECCN
0A502 subject to the following
conditions:

Upon the entry portion of a temporary
import, the temporary importer would
be required to provide the required
statement to U.S. Customs and Border
Protection (CBP), as proposed in
paragraph (b)(5)(iv)(A).

The temporary importer would be
required to include on the invoice or
other appropriate import-related
documentation (or electronic
equivalents) provided to CBP a
complete list and description of the
0A501 firearms being imported,
including their serial numbers, model,
make, caliber, quantity, and U.S. dollar
value, as proposed in paragraph
(b)(5)(iv)(B).

If the firearms are temporarily
imported for a trade show, exhibition,
demonstration, or testing, the temporary
importer must provide to CBP the
relevant invitation or registration
documentation for the event and an
accompanying letter that details the
arrangements to maintain effective
control of the firearms while they are in
the United States, as proposed in
paragraph (b)(5)(iv)(C).

At the time of export, the temporary
importer or its agent as proposed in
paragraph (b)(5)(v) would be required to
provide the temporary import
documentation (.e., the invoice used at
the time of entry for the temporary
importation or other appropriate
temporary import-related
documentation (or electronic
equivalents)) related to paragraph
(b})(5)(iv)(B) to CBP. This information
would be used by CBP to confirm that
such firearms were in fact temporarily
imported under the EAR for subsequent
export under License Exception TMP.

The proposed rule would include a
note to License Exception TMP to direct
temporary importers and exporters to
contact CBP at the port of import or
export for the proper procedures to
provide any data or documentation
required by BIS.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 375 of 396

24174

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

License Exception: Governments,
International Organizations,
International Inspections Under the
Chemical Weapons Convention, and the
International Space Station (GOV)

This proposed rule would revise the
regulations at § 740.11 to limit the
applicability of License Exception GOV
for firearms, “parts” and “components”
controlled by ECCN 0A501 and
ammunition controlled by 0A505 to
exports, reexports and transfers for
official use by U.S. government agencies
and official and personal use by U.S.
government employees (and the
immediate families and household
employees of those government
employees) (§ 740.11(b)(2)(i} and (ii) of
the EAR). This proposed authorization
under License Exception GOV would
treat 0A501 firearms in the same
manner that other items that are subject
to the EAR may be exported to U.S.
government employees under License
Exception GOV. It would not impose
certain restrictions that are imposed by
the current ITAR license exemption.
The ITAR exemption authorizes exports
of only non-automatic firearms and
“parts” and ‘‘components.”’ License
Exception GOV would authorize non-
automatic and semi-automatic firearms
and “parts” and “components.”

The ITAR exemption (22 CFR 123.18}
authorizes shipments consigned to and
for the use of servicemen’s clubs, and
for service members or civilian
employees if the firearms are for
personal use and the shipment is
accompanied by a written authorization
from the commanding officer
concerned. The ITAR exemption also
authorizes exports to other U.S.
government employees for personal use
if the chief of the U.S. diplomatic
mission in the country of destination
has approved in writing to the
Department of State the specific types
and qualities of firearms into that
country. The exporter must present a
copy of the written statement to the CBP
Port Director. License Exception GOV
would impose none of the foregoing
limitations. BIS believes that the
limitations are unnecessary. The EAR
control exports for national security and
foreign policy reasons. BIS believes that
the restrictions imposed in the ITAR
exemption primarily pertain to concerns
over the security of U.S. government
personnel and property located outside
the United States. Those concerns may
be addressed more appropriately
through policies and procedures
implemented by the U.S. government
agencies whose personnel and
properties are located outside the
United States. Export license

WASHSTATEC003241

requirements are not needed to
implement such policies.

All other items that are the subject of
this rule would be subject to the limits
on use of License Exception GOV that
apply to 600 series items generally, i.e.,
§ 740.11(b} to, for or on behalf of the
U.S. Government (including contractors,
government employees, their families
and household employees) or
§ 740.11(c) to a government in Country
Group A:1 cooperating governments or
an agency of NATO. However, this rule
would add some additional restrictions
for E:1 and E:2 countries. This proposed
rule would exclude the use of License
Exception GOV for any item listed in a
0x5zz ECCN for E:1 countries, unless
authorized under paragraph (b)(2)(i) or
(ii) when the items are solely for U.S.
government official use. In addition, to
better ensure compliance with section
6() of the EAA and address concerns
with certain end users and uses in
Country Group E:1 and E:2 countries,
this proposed rule would add a new
Note 1 to paragraph (b)(2), which would
restrict the use of License Exception
GOV for E:1 and E:2 countries for
multilaterally controlled items and anti-
terrorism (AT) controlled items when
destined to certain end users or end
uses of concern.

License Exception: Baggage {BAG}

This proposed rule would revise
License Exception BAG, § 740.14, to
allow United States citizens and
permanent resident aliens leaving the
United States temporarily to take up to
three firearms controlled by proposed
ECCN 0A501 and up to 1,000 rounds of
ammunition for such firearms
controlled under ECCN 0A505.a for
personal use while abroad. This
proposed change to License Exception
BAG would be made to be consistent
with 22 CFR 123.17(c), which
authorizes U.S. persons to take up to
three non-automatic firearms and up to
1,000 cartridges therefor abroad for
personal use. This proposed amendment
to License Exception BAG would apply
to both non-automatic and semi-
automatic firearms. Consistent with the
ITAR requirements previously
applicable to temporary exports of the
firearms and associated ammunition
covered by this rule, BIS is proposing to
modify § 758.1 of the EAR to make clear
that exporters would continue to be
required to file Electronic Export
Enforcement (EE]) to the Automated
Export System (AES) for transactions
involving such firearms and associated
ammunition that are otherwise
authorized pursuant to License
Exception BAG. BIS is aware that U.S.
Customs and Border Protection (CBP)

has temporarily suspended the
requirement to file EET to the AES for
personally-owned firearms and
ammunition that are ‘‘subject to the
ITAR” being exported under 22 CFR
123.17{c}, due to operational challenges
related to implementation. See the
following CBP website page for
additional information: https://
help.cbp.gov/app/answers/detail/a_id/
323/~/traveling-outside-of-the-u.s.---
temporarily-taking-a-firearm % 2C-
rifle% 2C-gun %2C. BIS is proposing in
this rule to ensure consistency with the
current ITAR filing requirements and
any measures that are being used at this
time to track such temporary exports of
personally-owned firearms and
ammunition. Whether and how BIS
includes this requirement in a final rule
would be based on whether CBP is able
to update its processes, and other
agencies as needed, to allow for
individuals to easily file EEI in AES by
the time a final rule is published. If CBP
is not able to do so, then the final rule
may direct exporters to continue to use
CBP’s existing process, which is the use
of the CBP Certification of Registration
Form 4457, until a workable solution is
developed or CBP suggests an
alternative simplified solution for
gathering such information for
temporary exports of personally-owned
firearms and ammunition. BIS will also
take into consideration any public
comments submitted on this aspect of
the proposed rule regarding imposing an
EEI filing requirement in AES, as well
as comments on the current practice of
using the CBP Form 4457, as well as any
other suggestions on alternative
approaches for tracking such
information.

Though BIS does not require prior
authorization to use License Exception
BAG, in order to facilitate the physical
movement and subsequent importation
of firearms authorized under this license
exception, this information would need
to be collected by CBP by requiring EET
filing in AES.

Travelers leaving the United States
temporarily would be required to
declare the 0A501 and 0A505 items to
a CBP officer prior to departure from the
United States and present the firearms,
“arts,” “components,”’ “accessories,”
“attachments,” and ammunition they
are exporting to the CBP officer for
inspection, confirming that the
authority for the export is License
Exception BAG, that the exporter is
compliant with its terms. Should
exporters desire to contact CBP prior to
departure, contact information and a list
of U.S. air, land and sea ports of entry
can be found at: hitp://www.cbp.gov/xp/
cgov/toolbox/ports/.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 376 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24175

 

 

This proposed rule also would revise
License Exception BAG to allow
nonresident aliens leaving the United
States to take firearms, “‘accessories,”’
“attachments,” ‘“‘components,”’ ‘‘parts,”’
and ammunition controlled by ECCN
0A501 or 0A505 that they lawfully
brought into the United States. This
change would be consistent with 22
CFR 123.17(d), which authorizes foreign
persons leaving the United States to take
firearms and ammunition controlled
under Category I(a) of the USML (both
non-automatic and semi-automatic) that
they lawfully brought into the United
States. This proposed rule would not
make changes to the availability of
License Exception BAG for shotguns
and shotgun shells authorized under
paragraph (e)(1) or (2).

As a Clarification to License Exception
BAG, this proposed rule would add two
sentences to the introductory text of
paragraph (b)(4) to highlight the special
provisions that apply in paragraph (e)
for firearms and ammunition and in
paragraph (h) for personal protective
equipment under ECCN 1A613.c or .d.
These two sentences would not change
the existing requirement and have been
included to assist the public in better
identifying these special provisions.

License Exception STA

This proposed rule would revise the
regulations at § 740.20 to make firearms
controlled under ECCN 0A501 and most
“parts,” “components,” “accessories,”
and ‘“‘attachments” controlled under
ECCN 0A501 ineligible for License
Exception STA. Only those “parts,’’
“components,” ‘‘accessories,” and
“attachments” that are controlled under
paragraph .x (7.e., those ‘‘specially
designed”’ for 0A501 or ITAR-controlled
firearms that are not specifically listed
either on the CCL or USML) are eligible
for export under License Exception
STA. Items controlled under ECCNs
0A502 and 0A503 are also excluded
from STA eligibility.

This proposed rule would exempt gun
“parts,” ““components,”’ “accessories”
and ‘‘attachments” controlled under
ECCN 0A501.x; test, inspection and
production equipment and ‘‘parts,”’
“components,” “accessories” and
“attachments” in ECCN 08501;
“software” in 0D501; and “‘technology”
in ECCN 0E501 from the License
Exception STA end-use limitation set
forth in § 740.20(b)(3)Gi) that applies to
“600 series” items. That end-use
limitation is intended to ensure that the
military-related items controlled by
most 600 series ECCNs are ultimately
used by appropriate agencies of the
governments of certain U.S allies or
multilateral export control regime

WASHSTATEC003242

members. Because the aforementioned
exempted items are not of a military
nature, the limitation is not necessary.
As a conforming change, this proposed
rule also would remove ECCNs 0A985
and 0E987 in paragraph (b)(2)(Gi) and
add in their place 0A503 and 0E504.
This change does not change the
availability of License Exception STA,
but simply reflects the fact that these
items would now be controlled under
ECCNs 0A503 and 0E504 and the
License Exception STA exclusion would
continue to apply to them.

Support Documentation for Firearms,
Parts, Components, Accessories, and
Attachments Controlled by ECCN
0A501

This proposed rule would require that
for commodities controlled by ECCN
0A501 exported or reexported
transactions for which a license would
be required, the exporter or reexporter
must obtain, prior to submitting an
application, an import permit (or copy
thereof} if the importing country
requires such permits for import of
firearms. That import permit would be
a record that must be kept by the
exporter or reexporter as required by
part 762 of the EAR. The purpose of this
requirement is to assure foreign
governments that their regulations
concerming the importation of firearms
are not circumvented. Obtaining an
import certificate or equivalent official
document issued by member states of
the Organization of American States
meets this requirement. To implement
this change, this proposed rule would
revise § 748.12 to include the
commodities controlled under ECCNs
0A501 (except 0A501.y), 0A502, 0OA504
{except 0A504.f} and 0A505 (except
0A505.d) within the list of commodities
that are subject to the requirement and
would add a new paragraph (e)
requiring that import certificates or
permits be obtained from countries
other than OAS member states if those
states require such a certificate or
permit.

Licenses for Firearms and Ammunition
Would Be Limited to the Authorized
End Use and End Users

Consistent with other BIS licenses,
including ‘‘600 series’’ and 9x515 items,
licenses for firearms and ammunition
that move from the USML to the CCL
would be limited to the authorized end
use and end users specified on the
license and supporting documentation
submitted as part of the license
application. This means any change in
the authorized end use or end user for
a licensed transaction would require a
BIS authorization. This existing

requirement of BIS licenses is specified
in § 750.7(a) and on the boiler plate text
included on all BIS licenses. These
requirements would also be applied to
firearms and ammunition licenses. A
change in end use or end user,
including a change of authorized end
use or end user within a single foreign
country for a firearm or ammunition
authorized under a BIS license, would
require a BIS authorization. BIS does
not propose any changes in this rule to
these well-established and understood
requirements on using BIS licenses.
Applicants for firearms and ammunition
licenses are also advised that BIS would
continue to exercise its authority, as
specified in § 748.11 in the Note 2 to
paragraph (a), on a case-by-case basis to
require a Statement by Ultimate
Consignee and Purchaser as warranted.
The exporter, reexporter or transferor
using a BIS license, including for
firearms and ammunition licenses,
would also be required pursuant to
§ 750.7(a) to inform the other parties
identified on the license, such as the
ultimate consignees and end users of the
license’s scope and of the specific
conditions applicable to them. As an
additional safeguard for firearms and
ammunition licenses, BIS would when
warranted include a license condition
that would require the exporter,
reexporter or transferor to receive from
the other parties identified on the
license a confirmation in writing that
those other parties had received and
agreed to the terms and conditions of
the license. For example, the condition
may state “Prior to using this license,
the exporter (reexporter or transferor)
and other parties to the license must
agree to the conditions in writing and
the exporter (reexporter or transferor)
must keep this on file with their other
records.”’ The documents described in
this paragraph would be required to be
kept for EAR recordkeeping purposes
under part 762 of the EAR.

Conventional Arms Reporting for
Certain Exports of ECCN 0A501.a
and .b Commodities

In § 743.4 (Conventional arms
reporting), this rule would revise
paragraphs (c)(1)()) and (c)(2)(i) to add
ECCN 0A501.a and .b as commodities
that would require Wassenaar
Arrangement reporting and United
Nations reporting under this
conventional arms reporting section of
the EAR. This requirement would assist
the United States Government to meet
its multilateral commitments for the
special reporting requirements for
exports of certain items listed on the
Wassenaar Arrangement Munitions List
and the UN Register of Conventional
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 377 of 396

24176

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Arms when these items are authorized
for export under License Exceptions
LVS, TMP, RPL, STA, or GOV (see part
740 of the EAR) or the Validated End
User authorization (see § 748.15 of the
EAR) and for United Nations reporting.
License Exceptions LVS and STA are
identified in § 743.4(b)(1), but because
ECCN 0A501.a and .b commodities are
not eligible for those two license
exceptions, the reporting requirements
under § 743.4(c)(1)(i) and (c)(2)(i) would
be limited to exports authorized License
Exceptions TMP, GOV and RPL or the
Validated End User authorization. This
rule also adds contact information for
these reports.

Changes to Export Clearance
Requirements for Firearms Being
Moved to the CCL

In part 758 (Export Clearance
Requirements), this rule would make
certain changes to clarify that a filing of
Electronic Export Information (EET) to
the Automated Export System (AES)
would be required for exports of the
firearms transferred from the USML
pursuant to this rule regardless of value
or destination, including exports to
Canada. As noted above, this
requirement will also apply, as is
presently the case under the ITAR, for
temporary exports of such items
pursuant to License Exception TMP or
BAG,

In addition, this rule proposes to
expand the data elements required as
part of an AES filing for these items to
include serial numbers, make, model
and caliber. This requirement would
ensure law enforcement officials are
able to effectively verify that firearms
exports are properly authorized and in
conformance with all applicable
regulations, including those associated
with the temporary export and
subsequent return of controlled firearms
and unused ammunition. Similar to the
description above regarding whether
BIS would publish an EET filing
requirement in AES for personally-
owned firearms and ammunition
exported under License Exception BAG
in the final rule, these expanded data
elements required as part of an AES
filing would be included in the final
rule if CBP has made such data easily
enterable in AES. If the necessary
changes were not made by the time the
final rule was to be published, CBP may
continue to rely on CBP Form 4457 as
described above.

Entry Clearance Requirements for
Temporary Imports

Temporary imports are transactions
that involve both the temporary entry of
an item into the US. from a foreign

WASHSTATEC003243

country and the subsequent export of
that item from the U.S. To preserve the
treatment of temporary import
transactions for items in this rule that
transfer from the USML in the ITAR to
become subject to the EAR, BIS would
need to create a process under the EAR
to impose entry clearance requirements
for temporary imports of such items
based on BIS’s authorities over U.S.
exports.

Therefore, BIS proposes a temporary
imports entry clearance requirement by
adding new § 758.10. This new section
would be limited to items in this rule
that are both ‘“‘subject to the EAR” and
on the USMIL in 27 CFR 447.21. To
allow such items to temporarily enter
the U.S., this rule proposes a process to
collect identifying information for the
sole purpose of tracking items being
temporarily imported for subsequent
export. BIS would not impose a license
requirement for such imports, but this
information would be necessary to
facilitate the export after a temporary
import. The entry clearance requirement
would be an EAR requirement and any
false representation made under the
new § 758.10 would be a violation of the
EAR.

BIS is particularly interested in
receiving comments on these temporary
import provisions in § 758.10 and the
subsequent export under paragraph
(b)(5) of License Exception TMP. A
license requirement is not being
proposed for these temporary imports,
but BIS is proposing an entry clearance
requirement whereby, as described
above, the exporter at the time of import
would need to make a legal
representation to the U.S. Government
under the EAR that the item was being
temporarily imported into the United
States for subsequent export under
paragraph (b)(5) of License Exception
TMP. BIS also welcomes comments on
whether there are advantages to how the
ITAR regulates temporary imports of
USMIL items that should be
incorporated into the Commerce final
rule.

Changes to EAR Recordkeeping
Requirements for Firearms Being
Moved to the CCL

In part 762 (Recordkeeping), this rule
would make two changes to the
recordkeeping requirements under the
EAR. These changes would specify that
certain records, that are already created
and kept in the normal course of
business, must be kept by the
“exporter’’ or any other party to the
transaction (see § 758.3 of the EAR), that
creates or receives such records.

Specifically, in § 762.2 (Records to be
retained), this rule would redesignate

paragraph (a}(11) as (a)(12) and adda
new paragraph (a)}(11) to specify the
following information must be kept as
an EAR record: Serial number, make,
model, and caliber for any firearm
controlled in ECCN 0A501.a and for
shotguns with barrel length less than 18
inches controled in 0A502. The
“exporter” or any other “‘party to the
transaction” that creates or receives
such records would be the person
responsible for retaining this record.

In § 762.3 (Records exempt from
recordkeeping requirements), this rule
would narrow the scope of an
exemption from the EAR recordkeeping
requirements for warranty certificates.
This rule would narrow this exclusion
to specify the exclusion from the
recordkeeping requirements does not
apply (meaning the record would need
to be kept under the recordkeeping
requirements) for warranty certificates
for any firearm controlled in ECCN
0A501.a and for shotguns with barrel
length less than 18 inches controlled in
0A502, when the certificate issued is for
an address located outside the United
States. This would be an expansion of
the EAR recordkeeping requirements,
but because warranty certificates are
already created and kept as part of
normal business recordkeeping
purposes, this expansion is not
anticipated to create any new or
increased burden under the EAR,
because it is a document that is created
in the normal course of business and are
records that should be easily accessible.
These recordkeeping requirements
would assist the United States
Government because this information is
important to have access to for law
enforcement concerns for these types of
items.

The public may submit comments on
whether they agree with this BIS
determination that these changes
described above to the EAR
recordkeeping requirements would not
result in increased burdens under the
EAR.

Alignment With the Wassenaar
Arrangement Munitions List

This rule maintains the alignment
with respect to firearms, guns and
armament, and ammunition that exists
between the USML and the WAML.
USML Category I firearms that would be
added to the CCL under ECCN 0A501
are controlled under category ML1 of
the WAML. USML Category II guns and
armament that would be added to the
CCL under 0A602 are controlled under
WAML category ML2.

Rather than strictly following the
Wassenaar Arrangement Munitions List
pattern of placing production
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 378 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24177

 

 

equipment, ‘‘software” and
“technology” for munitions list items in
categories ML 18, ML 21 and ML 22,
respectively, this rule follows the
existing CCL numbering pattern for test,
inspection and production equipment
(0B501, OB602 and 0B505), “‘software”’
(0D501, 0OD602 and 0D505) and
“technology” (0E501, OE602 and
0E505). BIS believes that including the
ECCNs for test, inspection and
production equipment, “software,” and
“technology” in the same category as
the items to which they relate results in
an easier way to understand the CCL
than using separate categories.

BIS believes that the controls in
proposed ECCNs 0A501, 0A602 and
0A505 are consistent with controls
imposed by the Wassenaar
Arrangement.

Appropriate Delayed Effective Date for
a Final Rule

BIS also invites comments from the
public on the appropriate delayed
effective date needed to prepare for the
changes included in this proposed rule
if published in final form. A 180-day
delayed effective date was used for
many of the other rules that moved
items from the USML to the CCL, but
certain rules included shorter delayed
effective dates. BIS requests the public
to provide comments on whether 180-
delayed effective date is warranted, or if
some shorter period, such as 90-day
delated effective date is warranted for
this proposed rule if published in final
form.

Request for Comments

All comments on this proposed rule
must be in writing and submitted via
the Federal rulemaking portal
www.regulations.gov or by mail or
delivery to the address identified in the
addresses section of this proposed rule.
All comments (including any personal
identifiable information) would be
available for public inspection and
copying. Anyone wishing to comment
anonymously may do so by leaving the
fields for information that would
identify the commenter blank.

Export Administration Act

Although the Export Administration
Act of 1979 expired on August 20, 2001,
the President, through Executive Order
13222 of August 17, 2001, 3 CFR, 2001
Comp., p. 783 (2002), as amended by
Executive Order 13637 of March 8,
2013, 78 FR 16129 (March 13, 2013) and
as extended by the Notice of August 15,
2017, 82 FR 39005 (August 16, 2017),
has continued the Export
Administration Regulations in effect
under the International Emergency

WASHSTATEC003244

Economic Powers Act. BIS continues to
carry out the provisions of the Export
Administration Act of 1979, as
appropriate and to the extent permitted
by law, pursuant to Executive Order
13222, as amended by Executive Order
13637.

Executive Order Requirements

Executive Orders 13563 and 12866
direct agencies to assess all costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
(including potential economic,
environmental, public health and safety
effects, distribute impacts, and equity).
Executive Order 13563 emphasizes the
importance of quantifying both costs
and benefits, of reducing costs, of
harmonizing rules, and of promoting
flexibility. This proposed rule has been
designated a ‘‘significant regulatory
action,” although not economically
significant, under section 3(f) of
Executive Order 12866. Although the
items identified in this proposed rule
have been determined to no longer
warrant ITAR control by the President,
the proliferation of such items has been
identified as a threat to domestic and
international security if not classified
and controlled at the appropriate level
under the EAR. Commerce estimates
that the combined effect of all rules to
be published adding items removed
from the ITAR to the EAR would
increase the number of license
applications to be submitted to BIS by
approximately 30,000 annually.

This proposed rule does not contain
policies with Federalism implications as
that term is defined under E.O. 13132.

To control these items under the EAR
that no longer warrant ITAR control,
appropriate controls on the CCL needed
to be included in the Department of
Commerce proposed rule. This includes
creating new ECCNs and revising
certain existing ECCNs, as well as
making other changes to the EAR to
control items that would be moved from
these three USML categories to the CCL
once the section 38(f) notification
process is completed and a final rule is
published and becomes effective.
Adding new controls and other
requirements to the EAR imposes
regulatory burdens on exporters and
some other parties involved with those
items, but compared to the burdens
these exporters and other parties faced
under the ITAR, these regulatory
burdens, including financial costs,
would be reduced significantly. The
EAR is a more flexible regulatory
structure whereby the items can still be
controlled appropriately, but in a much

more efficient way that would
significantly reduce the burdens on
exporters and other parties compared to
the regulatory burdens they faced when
the item were ‘‘subject to the ITAR.”’
Deregulatory does not mean a decontrol
of these items.

For those items in USML Categories I,
IT and TI that would move by this rule
to the CCL, BIS would be collecting the
necessary information using the form
associated with OMB Control No. 0694—
0088. BIS estimates that this form takes
approximately 43.8 minutes for a
manual or electronic submission. Using
the State Department’s estimate that
10,000 applicants annually would move
from the USML to the CCL and BIS’s
estimate that 6,000 of the 10,000
applicants would require licenses under
the EAR, that constitutes a burden of
4,380 hours for this collection under the
EAR. Those companies are currently
using the State Department’s forms
associated with OMB Control No. 1405—
0003 for which the burden estimate is
1 hour per submission, which for 10,000
applications results in a burden of
10,000 hours. Thus, subtracting the BIS
burden hours of 4,380 from the State
Department burden hours of 10,000, the
burden is reduced by 5,620 hours. The
other 4,000 applicants may use license
exceptions under the EAR or the ‘“‘no
license required” designation, so these
applicants would not be required to
submit license applications under the
EAR.

In addition to the reduced burden
hours of 5,620 hours, there would also
be direct cost savings to the State
Department that would result from the
10,000 license applications no longer
being required under the ITAR once
these items are moved to the EAR. The
Department of State charges a
registration fee to apply for a license
under the ITAR. Pursuant to the AECA,
ITAR, and associated delegations of
authority, every person who engages in
the business of brokering activities,
manufacturing, exporting, or
temporarily importing any defense
articles or defense services must register
with the Department of State and pay a
registration fee. The Department of State
adopted the current fee schedule to
align the registration fees with the cost
of licensing, compliance and other
related activities. The Department of
Commerce would incur additional costs
to administer these controls and process
license applications. However, the
Department of Commerce does not
charge a registration fee to apply for a
license under the EAR, and we are
unable to estimate the increase in costs
to the Department of Commerce to
process the new license applications.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 379 of 396

24178

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Therefore, we are unable to provide an
estimate of the net change in resource
costs to the government from moving
these items from the ITAR to the EAR.
It is the case, however, that the
movement of these items from the ITAR
would result in a permanent and
recurring direct transfer of $2,500,000
per year from the government to the
exporting public, less the increased cost
to taxpayers, because they would no
longer pay fees to the State Department
for licenses and there is no fee charged
by the Department of Commerce to
apply for a license.

Estimated Cost Savings

For purposes of E.O. 13771 of January
30, 2017 (82 FR 9339), the Department
of State and Department of Commerce
proposed rules are expected to be “net
deregulatory actions.” The Department
of Commerce has conducted this
analysis in close consultation with the
Department of State, because of how
closely linked the two proposed rules
are for the regulated public and the
burdens imposed under the U.S. export
control system.

E.O. 13771 and guidance provided to
the agencies on interpreting the
intended scope of the E.O. do not use
the term “net deregulatory action,” but
rather refer to deregulatory actions. As
outlined above, the Departments of State
and Commerce proposed rules are
closely linked and are best viewed as a
consolidated regulatory action although
being implemented by two different
agencies. Also, as noted above, items
may not be subject to both sets of
regulations. Therefore, the movement of
a substantial number of items from the
USML determined to no longer warrant
ITAR control to the CCL would result in
a significant reduction of regulatory
burden for exporters and other persons
involved with such items that were
previously “subject to the ITAR.”

The Departments of State and
Commerce for purposes of E.O. 13771
have agreed to equally share the cost
burden reductions that would result
from the publication of these two
integral regulatory actions. The
Department of State would receive 50%
and the Department of Commerce would
receive 50% for purposes of calculating
the deregulatory benefit of these two
integral regulatory actions.

Under this agreed formulation, the
burden reductions will be calculated as
follows:

For purposes of the Department of
Commerce, the ‘‘net deregulatory
actions” would result in a permanent
and recurring cost savings of $1,250,000
per year, and a reduction in burden
hours by 2,810 hours. The reduction in

WASHSTATEC003245

burden hours by 2,810 would result in
an additional cost savings of! $126,281
to the exporting public. Therefore, the
total dollar cost savings would be
$1,376,281 for purposes of E.O. 13771
for the Department of Commerce.

For purposes of the Department of
State, the ‘“‘net deregulatory actions”
would result in a permanent and
recurring cost savings of $1,250,000 per
year, and a reduction in burden hours
by 2,810 hours. The reduction in burden
hours by 2,810 would result in an
additional cost savings of $126,281 to
the exporting public. Therefore, the total
dollar cost savings would be $1,376,281
for purposes of E.O. 13771 for the
Department of State.

The Department of Commerce
welcomes comments from the public on
the analysis under E.O. 13771 described
here. Comments from companies that
would no longer need to register with
the Department of State because the
company only deals with items under
USML Category I, Il, and/or ITI that
would move to the CCL would be
particularly helpful for the Department
of Commerce and Department of State to
receive. Comments are also encouraged
on any of the other collections that may
be relevant for the items that would
move from the USME to the CCL. In
particular, data on Department of State
forms that would no longer need to be
submitted would be helpful to receive.

Paperwork Reduction Act
Requirements

Notwithstanding any other provision
of law, no person may be required to
respond to or be subject to a penalty for
failure to comply with a collection of
information, subject to the requirements
of the Paperwork Reduction Act of 1995
(44 U.S.C. 3501 et seq.) (PRA), unless
that collection of information displays a
currently valid OMB control number.

This proposed regulation involves
four collections currently approved by
OMB under these BIS collections and
control numbers: Simplified Network
Application Processing System (control
number 0694-0088), which includes,
among other things, license
applications; License Exceptions and
Exclusions (control number 0694-0137);
Import Certificates and End-User
Certificates (control number 0694—
0093); Five Year Records Retention
Period (control number 0694-0096); and
the U.S. Census Bureau collection for

The Department of Commerce used the
Department of State’s estimate that the burden hour
cost for completing a license application is $44.94
per hour. Multiplied by the estimated burden hour
savings of 2,810 equals a cost savings to the public
of $126,281.

the Automated Export System (AES)
Program (control number 0607-0152).

This proposed rule would affect the
information collection, under control
number 0694-0088, associated with the
multi-purpose application for export
licenses. This collection carries a
burden estimate of 43.8 minutes for a
manual or electronic submission for a
burden of 31,833 hours. BIS believes
that the combined effect of all rules to
be published adding items removed
from the ITAR to the EAR that would
increase the number of license
applications to be submitted by
approximately 30,000 annually,
resulting in an increase in burden hours
of 21,900 (30,000 transactions at 43.8
minutes each) under this control
number. For those items in USML
Categories I, Tl and Ili that would move
by this rule to the CCL, the State
Department estimates that 10,000
applicants annually will move from the
USME to the CCL. BIS estimates that
6,000 of the 10,000 applicants would
require licenses under the EAR,
resulting in a burden of 4,380 hours
under this control number. Those
companies are currently using the State
Department’s forms associated with
OMB Control No. 1405-0003 for which
the burden estimate is 1 hour per
submission, which for 10,000
applications results in a burden of
10,000 hours. Thus, subtracting the BIS
burden hours of 4,380 from the State
Department burden hours of 10,000, the
burden would be reduced by 5,620
hours. (See the description above for the
E.O. 13771 analysis for additional
information on the cost benefit savings
and designation of the two rules as “‘net
deregulatory actions’’.)

This proposed rule would also affect
the information collection under control
number 0694-0137, addressing the use
of license exceptions and exclusions.
Some parts and components formerly on
the USML, and “‘software” and
“technology” for firearms and their
parts and components formerly on the
USML, would become eligible for
License Exception STA under this
proposed rule. Additionally, test,
inspection and production equipment
and “software” and ‘‘technology”’
related to those firearms and “‘parts”
may become eligible for License
Exception STA. BIS believes that the
increased use of License Exception STA
resulting from the combined effect of all
tules to be published adding items
removed from the ITAR to the EAR
would increase the burden associated
with control number 0694-0137 by
about 23,858 hours (20,450 transactions
at 1 hour and 10 minutes each).
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 380 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24179

 

 

BIS expects that this increase in
burden as a result of the increased use
of License Exception STA would be
more than offset by a reduction in
burden hours associated with approved
collections related to the ITAR. This
proposed rule addresses controls on
firearms and “parts,” production
equipment and “‘parts” and related
“software” and “technology” and
specifically non-automatic and semi-
automatic firearms and their ‘‘parts”
and ‘‘parts,”’ “components,”
“attachments,” and “accessories” that
are used in both semi-automatic and
fully automatic firearms. BIS has made
this determination on the basis that with
few exceptions, the ITAR allows
exemptions from license requirements
only for exports to Canada, and requires
a specific State Department
authorization for most exports of
firearms used for hunting and
recreational purposes and exports of
“parts,” “components,” “attachments,”
and “accessories’’ that are common to
military fully automatic firearms and
their semi-automatic civilian
counterparts, even when destined to
NATO and other close allies and also
requires State Department authorization
for the exports necessary to produce
“parts” and “‘components”’ for defense
articles in the inventories of the United
States and its NATO and other close
allies. However, under the EAR, as
specified in this proposed rule, a
number of low-level parts would be
eligible for export under License
Exception STA and would therefore not
require a license to such destinations.

This proposed rule would also affect
the information collection under control
number 0694-0096, for the five-year
recordkeeping retention because of two
changes this rule would make to part
762 of the EAR. This rule would add a
new paragraph (a)(55) to specify the
following information must be kept as
an EAR record: Serial number, make,
model, and caliber for any firearm
controlled in ECCN 0A501.a and for
shotguns with barrel length less than 18
inches controHed in 0A502. This rule
would also require warranty certificates
for these items to be retained for EAR
recordkeeping. However, because these
records are already created and kept as
part of nermal business recordkeeping,
this expansion is not anticipated to
create any new or increased burden
under the EAR.

Even in situations in which a license
would be required under the EAR, the
burden would likely be reduced
compared to a license requirement
under the ITAR. In particular, license
applications for exports of “technology”
controled by ECCN 0E501 would likely

WASHSTATEC003246

be less complex and burdensome than
the authorizations required to export
ITAR-controlled technology, 1.e.,
Manufacturing License Agreements and
Technical Assistance Agreements (as a
result of the differences in the scope of
the ITAR’s and the EAR’s technology
controls).

This proposed rule would affect the
information collection under control
number 0694-0093, import certificates
and end-user certificates because of the
changes included in this proposed rule.
First, this regulation would require that
for shipments requiring a license of
firearms, “parts,” “components,”
“accessories,” and ‘‘attachments”’
controlled under ECCN 0A501, the
exporter obtain a copy of the import
certificate or permit if the importing
country requires one for importing
firearms. License applications for which
an import or end-user certificate is
already required under § 748.12 of the
EAR would not be subject to this new
requirement. BIS expects that this
requirement would result in no change
in the burden under control number
0694-0093. Second, this proposed rule
also would require that prior to
departure, travelers leaving the United
States and intending to temporarily
export firearms, parts, and components
controlled under ECCN 0A501 under
License Exception BAG declare the
firearms and parts to a CBP officer and
present the firearms and parts to the
CBP officer for inspection. As the State
Department also requires that persons
temporarily exporting firearms, parts
and components declare the items to
CBP, BIS does not expect that the
requirement in this proposed rule
would result in a change in burden
under control number 0694-0093.

Third, this proposed rule would affect
the information collection under control
number 0694-0093 by creating a new
temporary import entry clearance
requirement by adding § 758.10. This
new section would be limited to items
in this rule that are both “subject to the
EAR” and on the United States
Munitions List (USMIL) in 27 CFR
447.21. To allow such items to
temporarily enter the U.S., this rule
proposes a process to collect identifying
information for the sole purpose of
tracking items being temporarily
imported for subsequent export under
License Exception TMP. BIS would not
impose a license requirement for such
imports, but collecting this information
would be necessary to facilitate the
export after a temporary import. The
temporary import entry clearance
requirement in § 758.10 would also
conform to the requirement in License
Exception TMP under § 740.9(b)(5), so

providing this information to CBP at the
entry after a temporary import would
facilitate the export phase of a
temporary import under License
Exception TMP. At the time of entry for
a temporary import, the importer would
need to provide a statement to CBP
indicating that this shipment was being
temporarily imported in accordance
with the EAR for subsequent export in
accordance with and under the
authority of License Exception TMP.
The entry clearance requirement would
be an EAR requirement and any false
representation made under the new

§ 758.10 would be a violation of the
EAR. The importer would also need to
provide CBP an invoice or other
appropriate import-related
documentation (or electronic
equivalents) that includes a complete
list and description of the items being
imported, including their model, make,
caliber, serial numbers, quantity, and
U.S. dollar value. If imported for a trade
show, exhibition, demonstration, or
testing, the temporary importer would
need to provide CBP with the relevant
invitation or registration documentation
for the event and an accompanying
letter that details the arrangements to
maintain effective control of the
firearms while they are temporarily in
the United States. Lastly, at the time of
exportation, as requested by CBP, the
exporter, or an agent acting on his or her
behalf, would have to provide the entry
document number or a copy of the CBP
document under which the “item”
“subject to the EAR” on the USMIL was
temporarily imported under this
proposed entry clearance requirement.
As the State Department also requires
that persons temporarily importing
items in this rule provide the same type
of information to CBP, BIS expects that
the requirement in this proposed rule
would result in a change in burden
under control number 0694-0093, but
because of the decrease under the
burden imposed under the State
collection the burden on the public will
not change.

This proposed rule would also affect
the information collection under control
number 0607-0152, for filing EET in
AES because of one change this rule
would make to part 758 of the EAR.
Under new paragraph (b)(10), EEI would
be required for all exports of items
controlled under ECCNs 0A501.a or .b,
shotguns with a barrel length less than
18 inches controled under ECCN
0A502, or ammunition controlled under
ECCN 0A505 except for .c, regardless of
value or destination, including exports
to Canada. Exports of these USML
firearms and ammunition prior to
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 381 of 396

24180

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

moving to the CCL required filing EET in
AES for all items ‘‘subject to the ITAR,”’
so the burden in this collection would
not change for the exporter. For some
exporters, however, there may be an EEI
filing requirement that would otherwise
not have existed, such as for the export
of a firearm that would be controlled
under ECCN 0A501.a authorized under
License Exception BAG or the export of
certain firearms or ammunition to
Canada.

The proposed rule would include a
requirement that, for all exports of items
controlled under ECCNs 0A501.a or .b,
or shotguns with a barrel length less
than 18 inches controlled under ECCN
0A502, in addition to any other required
data for the associated EE] filing
requirements, the exporter provide to
CBP the serial number, make, model,
and caliber for each firearm being
exported. The Department of Commerce
is carrying over the existing CBP filing
requirements for items transferred from
the USML to the CCL. The Department
of Homeland Security currently is
collecting these data elements for
firearms “subject to the ITAR” under
OMB Control Number 1651-0010 (CBP
Form 4457, Certificate of Registration
for Personal Effects Taken Abroad).
There is no change to the information
being collected or to the burden hours
as a result of this rule. Separate from
this rule, CBP will update the
information collection to reflect the use
of AES or some other simplified
electronic alternative to CBP Form 4457.

Any comments regarding the
collection of information associated
with this proposed rule, including
suggestions for reducing the burden,
may be sent to Jasmeet K. Seehra, Office
of Management and Budget (OMB), by
email to fasmeet_K. Seehra@
omb.eop.gov, or by fax to (202) 395-
7285.

Administrative Procedure Act and
Regulatory Flexibility Act
Requirements

The Regulatory Flexibility Act (RFA),
as amended by the Small Business
Regulatory Enforcement Fairness Act of
1996 (SBREFA), 5 U.S.C. 601 et segq.,
generally requires an agency to prepare
a regulatory flexibility analysis of any
rule subject to the notice and comment
rulemaking requirements under the
Administrative Procedure Act (5 U.S.C.
553} or any other statute, unless the
agency certifies that the proposed rule
would not have a significant economic
impact on a substantial number of small
entities. Under section 605(b) of the
RFA, however, if the head of an agency
certifies that a proposed rule would not
have a significant impact ona

WASHSTATEC003247

substantial number of small entities, the
statute does not require the agency to
prepare a regulatory flexibility analysis.
Pursuant to section 605(b), the Chief
Counsel for Regulation, Department of
Commerce, submitted a memorandum
to the Chief Counsel for Advocacy,
Small Business Administration,
certifying that this proposed rule would
not have a significant impact on a
substantial number of small entities.

Number of Small Entities

The Bureau of Industry and Security
(BIS) does not collect data on the size
of entities that apply for and are issued
export licenses. Although BIS is unable
to estimate the exact number of small
entities that would be affected by this
proposed rule, it acknowledges that this
proposed rule would affect some
unknown number.

Economic Impact

This proposed rule and the
companion State rule would assist in
making the United States Munitions List
(22 CFR part 121) (USML) into a more
“positive” list, 7.e., a list that does not
use generic, catch-all controls on any
“part,” “component,” “accessory,”
“attachment,” or ‘‘end item” that was in
any way specifically modified for a
defense article, regardless of the article’s
military or intelligence significance or
non-military applications. At the same
time, articles that are determined no
longer to warrant control on the USML
would become controlled on the
Commerce Control List (CCL). Such
items, along with certain military items
that currently are on the CCL, would be
identified in specific Export Control
Classification Numbers (ECCNs) known
as the “600 series” ECCNs. In addition,
some items currently on the CCL would
move from existing ECCNs to the new
“600 series” ECCNs. This proposed rule
addresses USML Category I, II and III
articles that would be removed from the
USML and added to the CCL.

Category I of the USML, entitled
“Firearms, Close Assault Weapons and
Combat Shotguns,” consists of small
arms (typically up to a caliber of 0.50
inches) and related parts, components,
accessories, attachments, production
equipment, software, and technology.
Fully automatic firearms would remain
on the USML as would parts and
components that are used only in fully
automatic firearms. However, non-
automatic and semi-automatic firearms,
their parts and components and the
parts and components common to them
and to fully automatic firearms would
become subject to the EAR. Department
of State officials have informed BIS that
license applications for such parts and

components are a high percentage of the
license applications for USML articles
reviewed by that department. Such parts
and components are more likely to be
produced by small businesses than are
complete firearms.

Category II of the USML, entitled
“Guns and Armament,”’ encompasses
large guns (caliber over 0.50 inches)
such as howitzers, mortars, cannon and
recoilless rifles along with related parts,
components, accessories, attachments,
production equipment, software and
technology. Modern large guns would
remain on the USML. Guns and
armament manufactured between 1890
and 1919 would be controlled on the
CCL. Unless specified elsewhere on the
CCL or the USML, “parts,”
“components,” “accessories,”
“attachments,” production equipment,
“software” and “technology” for large
guns would be controlled on the CCL.

Category UI of the USML, entitled
“Ammunition/Ordnance,” encompasses
ammunition for a wide variety of
firearms that may have military, law
enforcement or civilian applications.
Ammunition that has only or primarily
military applications would remain on
the USML as would parts, production
equipment, “software” and
“technology” therefor. Ammunition for
firearms that have primarily civilian and
sporting application and ammunition
that is used in civilian, law enforcement
and military small arms would move to
the CCL. In most instances, these
firearms have a caliber of 0.50 inches or
less although ammunition for manual
firearms with a caliber up to 0.72 inches
is included. The proposed rule also
applies to “parts,” “components,”
production equipment, and
“technology” related to that
ammunition.

Changing the jurisdictional status of
the articles described in this proposed
rule would reduce the burden on small
entities (and other entities as well)
through elimination of some license
requirements, simpler license
application procedures, and reduced (or
eliminated) registration fees. In
addition, small entities would be able to
take advantage of de minimis treatment
under the EAR for all items that this
proposed rule would transfer from the
USMEL to the CCL, provided those items
meet the applicable de minimis
threshold level. In practice, the greatest
impact of this proposed rule on small
entities would likely be reduced
administrative costs and reduced delay
for exports of items that are now on the
USML but would become subject to the
EAR.

Small entities (and other entities as
well) that are affected by this proposed
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 382 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24181

 

 

rule would benefit from the elimination
of some license requirements
implemented by this proposed rule. Six
types of “parts” and “components,”
identified in ECCN 0A501.y, would be
designated immediately as “parts” and
“components” that, even if ‘specially
designed”’ for a military use ora
Category I firearm, have little or no
military significance. These “parts” and
“components,” which under the ITAR
require a license to nearly all
destinations would, under the EAR,
require a license to Cuba, Iran, Sudan,
North Korea, Syria and the People’s
Republic of China as well as to
destinations subject to United Nations
arms embargoes.

Furthermore, many exports and
reexports of Category I firearms along
with “parts” and “components” that
would be placed on the CCL by this
proposed rule, would become eligible
for license exceptions that apply to
shipments to United States government
agencies, shipments valued at $500 or
less, ‘‘parts’”’ and “‘components”’ being
exported for use as replacement parts,
and temporary exports. Similarly,
exports and reexports of Category II
firearms “parts,” ‘““components,”’
“accessories,” and “attachments”’ that
would be placed on the CCL by this
proposed rule would become eligible for
those license exceptions, although the
value limit would be $3,000. Category
Il ammunition placed on the CCL by
this proposed rule would also become
eligible with a value limit of $100.

Even for exports and reexports in
which a license would be required, the
process would be simpler and less
costly under the EAR. When a USML
Category I, II, or Ill article is moved to
the CCL, the number of destinations for
which a license is required would
remain largely unchanged. However, the
burden on the license applicant would
decrease because the licensing
procedure for CCL items is simpler and
more flexible than the licensing
procedure for USML defense articles.

Under the USML licensing procedure,
an applicant must include a purchase
order or contract with its application.
There is ne such requirement under the
CCL licensing procedure. This
difference gives the CCL applicant at
least two advantages. First, the
applicant has a way of determining
whether the U.S. Government would
authorize the transaction before it enters
into potentially lengthy, complex and
expensive sales presentations or
contract negotiations. Under the USML
licensing procedure, the applicant
would need to caveat all sales
presentations with a reference to the
need for government approval and

WASHSTATEC003248

would more likely have to engage in
substantial effort and expense with the
risk that the government might reject the
application. Second, a CCL license
applicant need not limit its application
to the quantity or value of one purchase
order or contract. It may apply for a
license to cover all of its expected
exports or reexports to a particular
consignee over the life of a license,
reducing the total number of licenses for
which the applicant must apply.

In addition, many applicants
exporting or reexporting items that this
proposed rule would transfer from the
USML to the CCL would realize cost
savings through the elimination of some
or all registration fees currently assessed
under the ITAR. This is particularly
relevant to small- and medium-sized
companies that manufacture or export
parts and components for Category I
firearms. Registration fees for
manufacturers and exporters of articles
on the USML start at $2,250 per year,
increase to $2,750 for organizations
applying for one to ten licenses per year
and further increase to $2,750 plus $250
per license application (subject to a
maximum of three percent of total
application value) for those who need to
apply for more than ten licenses per
year. There are no registration or
application processing fees for
applications to export items currently
listed on the CCL. Once the items that
are the subject to this proposed
rulemaking are removed from the USML
and added to the CCL, entities currently
applying for licenses from the
Department of State could find their
registration fees reduced if the number
of USML licenses those entities need
declines. If an entity’s entire product
line is moved to the CCL, then its ITAR
registration and registration fee
requirement would be eliminated.

Finally, de minimis treatment under
the EAR would become available for all
items that this proposed rule would
transfer from the USML to the CCL.
Items subject to the ITAR remain subject
to the ITAR when they are incorporated
abroad into a foreign-made product
regardless of the percentage of U.S.
content in that foreign-made product.
This proposed rule would apply that
same principle to “600 series” items
only if the foreign-made item is being
exported to a country that is subject to
a United States arms embargo. In all
other cases, foreign-made products that
incorporate items that this proposed
rule would move to the CCL would be
subject to the EAR only if their total
controlled U.S.-origin content exceeded
25 percent. Because including small
amounts of U.S.-origin content would
not subject foreign-made products to the

EAR, foreign manufacturers would have
less incentive to avoid such U.S.-origin
“parts” and ‘‘components,” a
development that potentially would
mean greater sales for U.S. suppliers,
including small entities.

For items currently on the CCL that
would be moved from existing ECCNs to
the new “600 series,” license exception
availability would be narrowed
somewhat. However, BIS believes that
the increased burden imposed by those
actions would be offset substantially by
the reduction in burden attributable to
the moving of items from the USML to
CCL and the compliance benefits
associated with the consolidation of all
WAML items subject to the EAR in one
series of ECCNs.

Conclusion

BIS is unable to determine the precise
number of small entities that would be
affected by this proposed rule. Based on
the facts and conclusions set forth
above, BIS believes that any burdens
imposed by this proposed rule would be
offset by a reduction in the number of
items that would require a license,
simpler export license applications,
reduced or eliminated registration fees,
and application of a de minimis
threshold for foreign-made items
incorporating U.S.-origin ‘‘parts” and
“components,” which would reduce the
incentive for foreign buyers to design
out or avoid U.S.-origin content. For
these reasons, the Chief Counsel for
Regulation of the Department of
Commerce certified to the Chief Counsel
for Advocacy of the Small Business
Administration that this proposed rule,
if adopted in final form, would not have
a significant economic impact on a
substantial number of small entities.

List of Subjects
15 CFR Parts 736 and 772

Exporis.
15 CFR Parts 740 and 748

Administrative practice and
procedure, Exports, Reporting and
recordkeeping requirements.

15 CFR Part 742

Exports, Terrorism.
15 CFR Part 743
Administrative practice and

procedure, Reporting and recordkeeping
requirements.

15 CFR Part 744

Exports, Reporting and recordkeeping
requirements, Terrorism.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 383 of 396

24182

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

15 CFR Parts 746 and 774

Exports, Reporting and recordkeeping
requirements.

15 CFR Part 758

Administrative practice and
procedure, Exports, Reporting and
recordkeeping requirements.

15 CFR Part 762

Administrative practice and
procedure, Business and industry,
Confidential business information,
Exports, Reporting and recordkeeping
requirements.

For the reasons stated in the
preamble, parts 736, 740, 742, 743, 744,
746, 748, 758, 762, 772 and 774 of the
Export Administration Regulations (15
CFR parts 730-774) are proposed to be
amended as follows:

PART 736—GENERAL PROHIBITIONS

w 1. The authority citation for 15 CFR
part 736 is revised to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50
U.S.C. 1701 et seq.; 22 U.S.C. 2151 note; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p.
950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3
CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p.
168; Notice of May 9, 2017, 82 FR 21909
(May 10, 2017); Notice of August 15, 2017,
82 FR 39005 (August 16, 2017); Notice of
November 6, 2017, 82 FR 51971 (November
8, 2017).

@ 2. Supplement No. 1 to part 736 is
amended by revising paragraph (e)(3) to
read as follows:

Supplement No. 1 to Part 736—General
Orders

* * * * *

(e) xk ROR

(3) Prior commodity jurisdiction
determinations. If the U.S. State
Department has previously determined
that an item is not subject to the
jurisdiction of the ITAR and the item
was not listed in a then existing “018”
series ECCN (for purposes of the “600
series’ ECCNs, or the 0x5zz ECCNs) or
in a then existing ECCN 9A004.b or
related software or technology ECCN
(for purposes of the 9x515 ECCNs), then
the item is per se not within the scope
of a “600 series” ECCN, a 0x5zz ECCN,
or a 9x515 ECCN. If the item was not
listed elsewhere on the CCL at the time
of such determination (i.e., the item was
designated EAR9Q), the item shall
remain designated as EAR99 unless
specifically enumerated by BIS or DDTC
in an amendment to the CCL or to the
USML, respectively.

* * * * *

WASHSTATEC003249

PART 740—LICENSE EXCEPTIONS

@ 3. The authority citation for 15 CFR
part 740 continues to read as follows:

Authority: 50 U.S.C. 4601 et seqg.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 7201 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p.
228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Notice of August 15, 2017, 82
FR 39005 (August 16, 2017).
w 4. Section 740.9 is amended by:
w@ a. Adding five sentences at the end of
paragraph (a) introductory text;
@ b. Adding one sentence at the end of
paragraph (b)(1) introductory text;
@ c. Adding paragraph (b)(5); and
w@ d. Redesignating notes 1 through 3 to
paragraph (b) as notes 2 through 4 to
paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports,
reexports, and transfers (in-country) (TMP).
* * * * *

(a) * * * This paragraph (a) does not
authorize any export of a commodity
controlled under ECCNs 0A501.a or .b,
or shotguns with a barrel length less
than 18 inches controlled under ECCN
0A502 to, or any export of such an item
that was imported into the United States
from, a country in Country Group D:5
(Supplement No. 1 of this part), or from
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan. The only
provisions of this paragraph (a) that are
eligible for use to export such items are
paragraph (a)(5) of this section
(“Exhibition and demonstration’’) and
paragraph (a)(6) of this section
(Inspection, test, calibration, and
repair”). In addition, this paragraph (a}
may not be used to export more than 75
firearms per shipment. In accordance
with the requirements in § 758.1(b)(10)
and (g)(4) of the EAR, the exporter or its
agent must provide documentation that
includes the serial number, make,
model, and caliber of each firearm being
exported by filing these data elements in
an EEI filing in AES. In accordance with
the exclusions in License Exception
TMP under paragraph (b)(5), the entry
clearance requirements in § 758.1(b)(10)
do not permit the temporary import of
firearms controlled in ECCN 0A501.a or
.b that are shipped from or
manufactured in a Country Group D:5
country; or that are shipped from or
manufactured in Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova,
Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled
by 0A501 that is specified under Annex
Ain Supplement No. 4 to part 740, or
shotguns with a barrel length less than
18 inches controlled in ECCN 0A502
that are shipped from or manufactured

in a Country Group D:5 country, or from
Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the
exclusions in License Exception TMP
under paragraph (b)(5).

* * * * *

(b) wk Oe O*

(1) * * * No provision of paragraph
(b) of this section, other than paragraph
(b){3), (4), or (5), may be used to export
firearms controlled by ECCN 0A501.a, .b
or shotguns with a barrel length less
than 18 inches controlled in ECCN
0A502.

* * * * *

(5) Exports of firearms and certain
shotguns temporarily in the United
States. This paragraph (b)(5) authorizes
the export of no more than 75 end item
firearms per shipment controlled by
ECCN 0A501.a or .b, or shotguns with
a barrel length less than 18 inches
controlled in ECCN 0A502 that are
temporarily in the United States for a
period not exceeding one year, provided
that:

(i) The firearms were not shipped
from or manufactured in a U.S. arms
embargoed country, i.e., destination
listed in Country Group D:5 in
Supplement No. 1 to part 740 of the
EAR;

(ii) The firearms were not shipped
from or manufactured in Russia,
Georgia, Kazakhstan, Kyrgyzstan,
Moldova, Turkmenistan, Ukraine, or
Uzbekistan, except for any firearm
model controlled by 0A501 that is
specified under Annex A in Supplement
No. 4 to part 740; and

(iii) The firearms are not ultimately
destined to a U.S. arms embargoed
country, i.e., destination listed in
Country Group D:5 in Supplement No.
1 to part 740 of the EAR, or to Russia,
Georgia, Kazakhstan, Kyrgyzstan,
Moldova, Turkmenistan, Ukraine, or
Uzbekistan;

(iv) When the firearms entered the
U.S. as a temporary import, the
temporary importer or its agent:

(A) Provided the following statement
to U.S. Customs and Border Protection:
“This shipment will be exported in
accordance with and under the
authority of License Exemption TMP (15
CFR 740.9(b)(5))’;

(B) Provided to U.S. Customs and
Border Protection an invoice or other
appropriate import-related
documentation (or electronic
equivalents) that includes a complete
list and description of the firearms being
temporarily imported, including their
model, make, caliber, serial numbers,
quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported
for a trade show, exhibition,
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 384 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24183

 

 

demonstration, or testing) to U.S.
Customs and Border Protection the
relevant invitation or registration
documentation for the event and an
accompanying letter that details the
arrangements to maintain effective
control of the firearms while they are in
the United States.

(v) In addition to the export clearance
requirements of part 758 of the EAR, the
exporter or its agent must provide the
import documentation related to
paragraph (b)(5)(iv}(B) of this section to
U.S. Customs and Border Protection at
the time of export.

Note 1 to paragraph (b6)(5): In addition
to complying with all applicable EAR
requirements for the export of commodities
described in paragraph (b}(5), exporters and
temporary importers should contact U.S.
Customs and Border Protection (CBP) at the
port of temporary import or export, or at the
CBP website, for the proper procedures for
temporarily importing or exporting firearms
controlled in ECCN 0A501.a or .b or shotguns
with a barrel length less than 18 inches
controlled in ECCN 0A502, including
regarding how to provide any data or
documentation required by BIS.

* * * * *

@ 5. Section 740.11 is amended by:
w a. Adding a sentence at the end of the
introductory text;
w b. Adding Note 2 to paragraph (b)(2);
and
a c. Redesignating note 1 to paragraph
(c)(1) as note 3 to paragraph (c)(1) and
notes 1 and 2 to paragraph (e) as notes
4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international
organizations, international inspections,
under the Chemical Weapons Convention,
and the International Space Station (GOV).

* * * Commodities listed in ECCN
0A501 are eligible only for transactions
described in paragraphs (b}(2)(i) and (ii)
of this section. Any item listed in a
0x5zz ECCN for export, reexport, or
transfer (in-country) to an E:1 country
are eligible only for transactions
described in paragraphs (b)(2)(i) and (i)
solely for U.S. government official use
of this section.

* * * * *

Note 2 to paragraph (6) (2): Items
controlled for NS, MT, CB, NP, FC or AT
reasons may not be exported,
reexported, or transferred (in-country)
to, or for the use of military, police,
intelligence entities, or other sensitive
end-users of a government in a Country
Group E:1, or E:2 country.

* * * * *

@ 6. Section 740.14 is amended by
revising paragraph (b)(4), revising the
heading to paragraph (e), and by adding
paragraphs (e)(3) and (4) to read as
follows:

WASHSTATEC003250

§740.14 Baggage (BAG).

* * * * *

(b} KK OK

(4) Tools of trade. Usual and
reasonable kinds and quantities of tools,
instruments, or equipment and their
containers and also technology for use
in the trade, occupation, employment,
vocation, or hobby of the traveler or
members of the household who are
traveling or moving. For special
provisions regarding firearms and
ammunition, see paragraph (e) of this
section. For special provisions regarding
encryption commodities and software
subject to EI controls, see paragraph (4)
of this section. For a special provision
that specifies restrictions regarding the
export or reexport of technology under
this paragraph (b)(4), see paragraph (g)
of this section. For special provisions
regarding personal protective equipment
under ECCN 1A613.c or .d, see
paragraph (h) of this section.

* * * * *

(e) Special provisions for firearms and
ammunition, * * *

(3) A United States citizen ora
permanent resident alien leaving the
United States may export under this
License Exception firearms, ‘‘parts,”’
“components,” “‘accessories,”’ or
“attachments” controlled under ECCN
0A501 and ammunition controlled
under ECCN 0A505.a, subject to the
following limitations:

(i) Not more than three firearms and
1,000 rounds of ammunition may be
taken on any one trip.

(ii) ‘‘Parts,” “components,”
“accessories,” and “attachments”
exported pursuant to this paragraph
must be of a kind and limited to
quantities that are reasonable for the
activities described in paragraph
(e}(3)(iv} of this section or that are
necessary for routine maintenance of the
firearms being exported.

(iii) The commodities must be with
the person’s baggage.

(iv) The commodities must be for the
person’s exclusive use and not for resale
or other transfer of ownership or
control. Accordingly, except as
provided in paragraph (e)(4) of this
section, firearms, ‘‘parts,”
“components,” “‘accessories,”’
“attachments,” and ammunition, may
not be exported permanently under this
License Exception. All firearms, ‘‘parts,”
“components,” “‘accessories,”’ or
“attachments” controlled under ECCN
0A501 and all unused ammunition
controlled under ECCN 0A505.a
exported under this License Exception
must be returned to the United States.

(v) Travelers leaving the United States
temporarily are required to declare the

99 66

firearms, ‘‘parts,” “components,”
“accessories,” “attachments,” and
ammunition being exported under this
license exception to a Customs and
Border Protection (CBP) officer prior to
departure from the United States and
present such items to the CBP officer for
inspection, confirming that the
authority for the export is License
Exception BAG and that the exporter is
compliant with its terms.

(4) A nonresident alien leaving the
United States may export or reexport
under this License Exception only such
firearms controlled under ECCN 0A501
and ammunition controlled under ECCN
0A505 as he or she brought into the
United States under the provisions of
Department of Justice Regulations at 27
CFR 478.115(d).

* * * * *

§740.16 [Amended]

# 7. Section 740.16 is amended by
removing “OA987” from paragraph
(b}{2)(iv) and adding in its place
“0A504”.

# 8. Section 740.20 is amended by
revising paragraph (b)(2)(ii) to read as
follows:

§ 740.20 License Exception Strategic
Trade Authorization (STA).

* * * * *

(b) * KO *

(2) ke

(ii) License Exception STA may not be
used for:

(A) Any item controlled in ECCNs
0A501.a, .b, .c, .d, or .e; O0A981; OA982;
0A983; 0A503, 0E504, 0F982; or

(B) Shotguns with barrel length less
than 18 inches controlled in 0A502.

* * * * *

# 9. Add Supplement No. 4 to part 740
to read as follows:

Supplement No. 4 to Part 740—Annex
A Firearm Models

(a) Pistols/revolvers.
(1) German Model P08 Pistol = SMCR.
(2) IZH 34M, .22 Target pistol.
(3) IZH 35M, .22 caliber Target pistol.
(4) Mauser Model 1896 pistol =
SMCR.
(5) MC-57-1 pistol.
(6) MC-1-—5 pistol.
(7) Polish Vis Model 35 pistol =
SMCR.
Soviet Nagant revolver = SMCR.
TOZ 35, .22 caliber Target pistol.
MTs 440.

MTs 1-5.

}
}
) MTs 59-1.
}
) TOZ-35M (starter pistol).
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 385 of 396

 

 

24184 Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules
(2) Biathlon target rifle, .22. (68) Bars—4—1. (i) Applications for exports and
(3) British Enfield rifle = SMCR. (69) Saiga. reexports of ECCN 0A501, 0A505,
(4) CM2, .22 target rifle (also known (70) Saiga—M. 0B501, 0B505, 0D501, 0A504, 0D505,
as SM2, .22). (71) Saiga—308. 0E501, 02504, and 0E505 items; 9x515
(5) German model 98K = SMCR. (72) Saiga—308-1. items and ‘600 series” items and will be
(6) German model G41 = SMCR. (72) Saiga—308-2. reviewed on a case-by-case basis to
(7) German model G43 = SMCR. (74) Saiga—9. determine whether the transaction is
(8) IZH-94. (75) Korshun. contrary to the national security or
(9) LOS-7, bolt action. (76) Ural—5—1. foreign policy interests of the United
(10) MC-—7-07 (77) Ural 6-1. States, including the foreign policy
(11) MC-—18-3 (78) Ural—6-2. interest of promoting the observance of
(12) MC-19-07 (79) SM-2. human rights throughout the world.
(13) MC-105-01 (80) Biatlon—7-3. * * * When destined to the People’s
(14) MC-112-02 (81) Biatlon—7-4. Republic of China or a country listed in
(15) MC-113-02 (82) Rekord-1, Country Group E:1 in supplement no. 1
(16) MC-115-1. (83) Rekord—2. to part 740 of the EAR, items classified
(17) MC-125/127, (84) Rekord-CISM. under ECCN 0A501, 0A505, 0B501,
(18) MC-126. (85) Rekord—1—308. 0B505, 0D501, 0D505, CE501, 0E504,
(19) MC-128. (86) Rekord—2-308. and 0E505 or any 9x515 ECCN will be
(20) Saiga (87) Rekord—1-308-CISM. subject to a policy of denial. In addition,
(21) Soviet Model 38 carbine = SMCR. (88) VEPR. applications for exports and reexports of
(22) Soviet Model 44 carbine-SMCR. (89) VEPR Super. ECCN 0A501, 0A505, 0B501, 0B505,
(23) Soviet Model 91/30 rifle=SMCR. —_ (90) VEPR Pioner. 0D501, 0D505, 0E501, 0E504, and 0E505
(24) TOZ 18, .22 bolt action. (91) VEPR Safari. items; when there is reason to believe
(25) TOZ 55. (92) TOZ 109. the transaction involves criminal
(26) TOZ 78. (93) KO 44-1. organizations, rebel groups, street gangs,
(27) Ural Target, .22Ir, (94) TOZ 78-01. or other similar groups or individuals,
(28) VEPR rifle. (95) KO 44. that may be disruptive to regional
(29) Winchester Model 1895, Russian (96) TOZ 99. stability, including within individual
es) gue = Sc » ' (97) TOZ 99-01. countries, will be subject to a policy of
ever—doubdle barrel. 98) TOZ 55-01 Zubr. denial.
(31) IZH18MH single barrel break (09) TOZ 55-2 Zubr. x x * x x
action. . (100) TOZ 120 Zubr. @ 12. Section 742.7 is amended by
(32) MP—251 over/under rifle. (101) MTs 111. revising paragraphs (a)(1) through (4)
(33) MP—221 double barrel rifle. (102) MTs 109. and (c) to read as follows:
(34) MP-141K (103) TOZ 122. ; ;
ae MTs 116. (104) TOZ 125. ye Grime control and detection.
8 116-1 (105) TOZ 28, a
(37) MTs 116M. (1) Crime control and detection
(38) MTs 112-02. (106) TOZ 300. instruments and equipment and related
(39) MTs 115-1. PART 742—CONTROL POLICY—CCL = “technology” and “software” identified
(40) MTs 113-02. BASED CONTROLS in the appropriate ECCNs on the CCL
(41) MTs 105-01. oo, under CC Column 1 in the Country
(42) MTs 105-05. # 10. The authority citation for part 742 — Chart column of the “License
(43) MTs 7-17 combination gun. is revised to read as follows: Requirements” section. A license is
(44) MTs 7-12-07 rifle/shotgun. Authority: 50 U.S.C. 4601 et seg.;50 U.S.C. required to countries listed in CC
(45) MTs 7-07. 1701 et seq.; 22 U.S.C. 3201 et seq.;42U.S.C. Column 1 (Supplement No. 1 to part 738
(46) MTs 109-12-07 rifle. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; of the EAR). Items affected by this
(47) MTs 109-07 rifle. Meee oogay acne tonne 559;E.O. requirement are identified on the CCL
= inati 98, BEL, OUEN, 1 2Olp., P. under the following ECCNs: 0A502,
Ha3) Nie loon combination. 179; E.O, 12851, 58 FR 33181, 3 CFR, 1993 gasg4. QAS05.b, OA978, 0A979, OF502,
(50) MTs 19-09. Comp., p. 608; E.O. 12938, 59 FR 59099, 3 0E505 (“technology” for “development”
3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR a . op
(51) MTs 18-3M. 58767, 3 CFR, 1996 Comp., p. 228; E.0. or for “production” of buckshot shotgun
(52) MTs 125. 13222, 66 FR 44025, 3 CFR, 2001 Comp., Pp. shells controlled under ECCN 0A505.b),
(53) MTs 126. 783; Presidential Determination 2003-23, 68 1A984, 1A985, 3A980, 3A981, 3D980,
(54) MTs 127. FR 26459, 3 CFR, 2004 Comp., p. 320; Notice 3E980, 4A003 (for fingerprint computers
(55) Berkut—2. of August 15, 2017, 82 FR 39005 (August 16, only), 4A980, 4D001 (for fingerprint
(56) Berkut-2M1. 2017); Notice of November 6, 2017, 82 FR computers only), 4D980, 4E001 (for
(57) Berkut-3. 51971 (November 8, 2017). fingerprint computers only), 4E980,
(58) Berkut—2-1. @ 11. Section 742.6 is amended by 6A002 (for pelice-model infrared
(59) Berkut-2M2. revising the first and sixth sentences of | viewers only), 6E001 (for police-model
(60) Berkut—3-1. paragraph (b)(1)G) and adding a seventh infrared viewers only), 6E002 (for
(61) Ots—25. sentence at the end of paragraph (b)(1)(i) police-model infrared viewers only),
(62) MTs 20-07. to read as follows: and 9A980.
(63) LOS—7—-1. (2) Shotguns with a barrel length
(64) LOS—7-2. §742.6 Regional stability. greater than or equal to 24 inches,
(65) LOS~9-1. * * * * * identified in ECCN 0A502 on the CCL
(66) Sobol (Sable). (b)* * * under CC Column 2 in the Country
(67) Rekord. (4)* * * Chart column of the “License

WASHSTATEC003251
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 386 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24185

 

 

Requirements”’ section regardless of
end-user to countries listed in CC
Column 2 (Supplement No. 1 to part 738
of the EAR).

(3) Shotguns with barrel length greater
than or equal to 24 inches, identified in
ECCN 0A502 on the CCL under CC
Column 3 in the Country Chart column
of the “License Requirements” section
only if for sale or resale to police or law
enforcement entities in countries listed
in CC Column 3 (Supplement No. 1 to
part 738 of the EAR).

(4) Certain crime control items require
a license to all destinations, except
Canada. These items are identified
under ECCNs 0A982, 0A503, and 0E982.
Controls for these items appear in each
ECCN; a column specific to these
controls does not appear in the Country
Chart (Supplement No. 1 to part 738 of
the EAR).

* * * * *

(c) Contract sanctity. Contract sanctity
date: August 22, 2000. Contract sanctity
applies only to items controlled under
ECCNs 0A982, 0A503 and 0E982
destined for countries not listed in CC
Column 1 of the Country Chart
{Supplement No. 1 to part 738 of the
EAR).

* * * * *

@ 13. Section 742.17 is amended by:
w a. Revising the first sentence of
paragraph (a); and

@ b. Revising paragraph (f) to read as
follows:

§ 742.17 Exports of firearms to OAS
member countries.

(a) License requirements. BIS
maintains a licensing system for the
export of firearms and related items to
all OAS member countries. * * *

* * * * *

(f) Items/Commodities. Items
requiring a license under this section
are ECCNs 0A501 (except 0A501.y),
0A502, 0A504 (except 0A504.f), and
0A505 (except 0A505.d). (See
Supplement No. 1 to part 774 of the
EAR).

* * * * *

§742.19 [AMENDED]

@ 14. Section 742.19(a)(1) is amended
by:

ma. Removing “0A986” and adding in
its place “0A505.c’’; and

@ b. Removing “0B986” and adding in
its place “OB505.c”’.

PART 743—SPECIAL REPORTING AND
NOTIFICATION

@ 15. The authority citation for 15 CFR
part 743 continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,

WASHSTATEC003252

2001 Comp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129;
Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).

@ 16. Section 743.4 is amended by
adding paragraphs (c)(1)(i) and (c)(2)G)
and revising paragraph (h) to read as
follows:

§ 743.4 Conventional arms reporting.
* * * * *

Cc wk eK *
1 xk k *

(i) ECCN 0A501.a and .b.

* * * * *

2) Kk ek

(i) ECCN 0A501.a and .b.
* * * * *

(h) Contacts. General information
concerning the Wassenaar Arrangement
and reporting obligations thereof is
available from the Office of National
Security and Technology Transfer
Controls, Tel. (202) 482-0092, Fax: (202)
482-4094. Information concerning the
reporting requirements for items
identified in paragraphs (c)(1) and (2) of
this section is available from the Office
of Nonproliferation and Treaty
Compliance (NPTC}, Tel. (202) 482—
4188, Fax: (202) 482-4145.

PART 744—CONTROL POLICY: END-
USER AND END-USE BASED

@ 17. The authority citation for 15 CFR
part 744 continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C.
2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;
E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp.,
p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993
Comp., p. 608; E.O. 12938, 59 FR 59099, 3
CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR
5079, 3 CFR, 1995 Comp., p. 356; E.O. 13026,
61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.OQ.
13099, 63 FR 45167, 3 CFR, 1998 Comp., p.
208; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; E.O. 13224, 66 FR 49079, 3
CFR, 2001 Comp., p. 786; Notice of August
15, 2017, 82 FR 39005 (August 16, 2017);
Notice of September 18, 2017, 82 FR 43825
(September 19, 2017); Notice of November 6,
2017, 82 FR 51971 (November 8, 2017);
Notice of January 17, 2018, 83 FR 2731
{January 18, 2018).

§744.9 [AMENDED]

w 18. Section 744.9 is amended by
removing “O0A987” from paragraphs
(a)(1) and (b) and adding in its place
“QA504”.

PART 746-—-EMBARGOES AND OTHER
SPECIAL CONTROLS

w@ 19. The authority citation for 15 CFR
part 746 is revised to read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50
U.S.C. 1701 et seq.; 22 U.S.C. 287c; Sec 1503,
Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004;
22 U.S.C. 7201 ef seq.; 22 U.S.C. 7210; E.O.

12854, 58 FR 36587, 3 CFR, 1993 Comp., p.
614; E.O. 12918, 59 FR 28205, 3 CFR, 1994
Comp., p. 899; E.0. 13222, 66 FR 44025, 3
CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
26751, 3 CFR, 2004 Comp., p 168;
Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320;
Presidential Determination 2007-7, 72 FR
1899, 3 CFR, 2006 Comp., p. 325; Notice of
May 9, 2017, 82 FR 21909 (May 10, 2017);
Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).

§746.3 [AMENDED]

# 20. Section 746.3 is amended by
removing “OA986” from paragraph
(b){2) and adding in its place ‘‘OA505.c”.

§746.7 [AMENDED]

@ 21. Section 746.7 is amended in
paragraph (a)(1) by:

@ a. Adding “0A503” immediately
before “0A980”; and

w b. Removing “OA985”’.

PART 748—APPLICATIONS
(CLASSIFICATION, ADVISORY, AND
LICENSE) AND DOCUMENTATION

@ 22. The authority citation for 15 CFR
part 748 continues to read as follows:
Authority: 50 U.S.C. 4601 ef seq.; 50
U.S.C. 1701 et seq.; E.O. 13026, 61 FR 58767,
3 CFR, 1996 Comp., p. 228; E.O. 13222, 66
FR 44025, 3 CFR, 2001 Comp., p. 783; Notice
of August 15, 2017, 82 FR 39005 (August 16,
2017).
m@ 23. Section 748.12 is amended by:
# a. Revising the heading;
# b. Adding introductory text;
wc. Revising paragraphs (a)
introductory text and (a)(1);
a cl. Redesignating the note to paragraph
(c)(8) as note 1 to paragraph (c}{8); and
@ ce. Adding paragraph (e).
The revisions and additions read as
follows.

§748.12 Firearms import certificate or
import permit.

License applications for certain
firearms and related commodities
require support documents in
accordance with this section. For
destinations that are members of the
Organization of American States (OAS),
an FC Import Certificate or equivalent
official document is required in
accordance with paragraphs (a) through
(d) of this section. For other destinations
that require a firearms import or permit,
the firearms import certificate or permit
is required in accordance with
paragraphs (e) through (g) of this
section.

(a) Requirement to obtain document
for OAS member states. Unless an
exception in § 748.9(c) applies, an FC
Import Certificate is required for license
applications for firearms and related
commodities, regardless of value, that
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 387 of 396

24186

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

are destined for member countries of the
OAS. This requirement is consistent
with the OAS Model Regulations
described in § 742.17 of the EAR.

(i) Items subject to requirement.
Firearms and related commodities are
those commodities controlled for “FC
Column 1” reasons under ECCNs 0A501
{except 0A501.y), 0A502, 0A504 (except
0A504.f) or OA505 (except 0A505.d).

* * * * *

(e) Requirement to obtain an import
certificate or permit for other than OAS
member states. If the country to which
firearms, parts, components,
accessories, and attachments controlled
under ECCN 0A501, or ammunition
controlled under ECCN 0A505, are
being exported or reexported requires
that a government-issued certificate or
permit be obtained prior to importing
the commodity, the exporter or
reexporter must obtain and retain on file
the original or a copy of that certificate
or permit before applying for an export
or reexport license unless:

(1) A license is not required for the
export or reexport; or

(2) The exporter is required to obtain
an import or end-user certificate or
other equivalent official document
pursuant to paragraphs (a) thorough (d)
of this section and has, in fact, complied
with that requirement.

(3)(@) The number or other identifying
information of the import certificate or
permit must be stated on the license
application.

(ii) If the country to which the
commodities are being exported does
not require an import certificate or
permit for firearms imports, that fact
must be noted on any license
application for ECCN 0A501 or 0A505
commodities.

Note 2 to paragraph (e). Obtaining a BIS
Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR
does not exempt the exporter or reexporter
from the requirement to obtain a certification
pursuant to paragraph (a) of this section
because that statement is not issued by a
governinent.

PART 758—EXPORT CLEARANCE
REQUIREMENTS

w 24. The authority citation for part 758
continues to read as follows:

Authority: 50 U.S.C. 4601 et seq.;50 U.S.C,
1701 ef seq.; E.O. 13222, 66 FR 44625, 3 CFR,
2001 Comp., p. 783; Notice of August 15,
2017, 82 FR 39005 (August 16, 2017).

w@ 25. Section 758.1 is amended as
follows:

@ a. By revising paragraphs (b)(7), (8
and (9) and adding paragraph (b)
1);

}
(10);
@ b. By revising paragraph (c)(1); and

WASHSTATEC003253

a c. By adding paragraph (g){4) to read
as follows:

§ 758.1 The Electronic Export Enforcement
(EEI) filing to the Automated Export System
(AES).

* * * * *

(b) we ek OK

(7) For all items exported under
authorization Validated End-User
(VEU);

(8) For all exports of tangible items
subject to the EAR where parties to the
transaction, as described in § 748.5(d)
through (f) of the EAR, are listed on the
Unverified List (Supplement No. 6 to
part 744 of the EAR), regardless of value
or destination;

(9) For items that fall under ECCNs
that list CC Column 1 and 3 and RS
Column 2 (see Supplement No. 1 to part
738 of the EAR) as reasons for control
and such items are for export, regardless
of value, to India; or

(10) For all exports of items controlled
under ECCNs 0A501.a or .b, shotguns
with a barrel length less than 18 inches
controlled under ECCN 0A502, or
ammunition controlled under ECCN
0A505 except for .c, regardless of value
or destination, including exports to
Canada.

(c) ke *

(1) License Exception Baggage (BAG),
except for exports of items controlled
under ECCNs 0A501.a or .b, shotguns
with a barrel length less than 18 inches
controlled under ECCN 0A502, or
ammunition controlled under ECCN
0A505, as set forth in § 740.14 of the
EAR. See 15 CFR 30.37(x) of the FTR;

* * * * *

(g) ke KOK

(4) Exports of Firearms and Related
Items. For any export of items
controlled under ECCNs 0A501.a or .b,
or shotguns with a barrel length less
than 18 inches controlled under ECCN
0A502, in addition to any other required
data for the associated EEI filing, you
must report the manufacturer, model
number, caliber and serial number of
the exported items.

* * * * *

@ 26. Add § 758.10 to read as follows:

§758.10 Entry clearance requirements for
temporary imports.

(a) Scope. This section specifies the
temporary import entry clearance
requirements for firearms “subject to the
EAR” that are on the United States
Munitions Import List (USMIL, 27 CFR
447.21). These firearms are controlled in
ECCN 0A501.a or .b or shotguns with a
barrel length less than 18 inches
controlled in ECCN 0A502. Items that
are temporarily exported under the EAR
for permanent return to the United

States are outside of the scope of this
section because the items are not
considered temporary imports, but these
items must have met the export
clearance requirements specified in

§ 758.1 of the EAR. See paragraph (a)(2)
of this section for permanent import
requirements.

(1) An authorization under the EAR is
not required for the temporary import of
“items” that are “subject to the EAR,”
including for ‘‘items” ‘“‘subject to the
EAR” that are on the USMIL. Temporary
imports of firearms described in this
section must meet the entry clearance
requirements specified in paragraph (b)
of this section.

(2) Permanent imports are regulated
by the Attorney General under the
direction of the Department of Justice’s
Bureau of Alcohol, Tobacco, Firearms
and Explosives {see 27 CFR parts 447,
478, 479, and 555).

(b) EAR procedures for temporary
imports and subsequent exports. To the
satisfaction of the Port Directors of U.S.
Customs and Border Protection, the
temporary importer must comply with
the following procedures:

(1) At the time of entry into the U.S.
of the temporary import:

(i) Provide the following statement to
U.S. Customs and Border Protection:
“This shipment is being temporarily
imported in accordance with the EAR.
This shipment will be exported in
accordance with and under the
authority of License Exception TMP (15
CFR 740.9(b)(5));””

(ii) Provide to U.S. Customs and
Border Protection an invoice or other
appropriate import-related
documentation (or electronic
equivalents) that includes a complete
list and description of the firearms being
temporarily imported, including their
model, make, caliber, serial numbers,
quantity, and U.S. dollar value; and

(ili) Provide (if temporarily imported
for a trade show, exhibition,
demonstration, or testing) to U.S.
Customs and Border Protection the
relevant invitation or registration
documentation for the event and an
accompanying letter that details the
arrangements to maintain effective
control of the firearms while they are in
the United States.

Note 1 to paragraph (6)(1): In
accordance with the exclusions in License
Exception TMP under § 740.9(b](5) of the
EAR, the entry clearance requirements in
§ 758.1(b}(10) do not permit the temporary
import of firearms controlled in ECCN
0A501.a or .b that are shipped from or
manufactured in a Country Group D:5
country; or that are shipped from or
manufactured in Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova,
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 388 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24187

 

 

Turkmenistan, Ukraine, or Uzbekistan,
{except for any firearm model controlled by
proposed 0A501 that is specified under
Annex A in Supplement No. 4 to part 740,
or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are
shipped from or manufactured in a Country
Group D:5 country, or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova,
Turkmenistan, Ukraine, or Uzbekistan,
because of the exclusions in License
Exception TMP under § 740.9(b}{5).

(2) At the time of export, in
accordance with the U.S. Customs and
Border Protection procedures, the
eligible exporter, or an agent acting on
the filer’s behalf, must as required under
§ 758.1(b)(10) of the EAR file the export
information with CBP by filing EET in
AES, noting the applicable EAR
authorization as the authority for the
export, and provide as requested by
CBP, the entry document number ora
copy of the CBP document under which
the ‘item’ subject to the EAR” on the
USMIL was temporarily imported. See
also the additional requirements
inspection in § 758.1(g)(4).

PART 762—-RECORDKEEPING

@ 27. The authority citation for part 762
continues te read as follows:

Authority: 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; E.O. 13222, 66 FR 44025, 3 CFR,
2001 Comp., p. 783; Notice of August 15,
2017, 82 FR 39005 (August 16, 2017).

@ 28. Section 762.2 is amended by
removing “; and,’’ at the end of
paragraph (a)(10), redesignating
paragraph (a)(11) as paragraph (a)(12),
and adding a new paragraph (a)(11) to
read as follows:

§762.2 Records to be retained.

(a) xk ROR

(11) The serial number, make, model,
and caliber for any firearm controlled in
ECCN 0A501.a and for shotguns with
barrel length less than 18 inches
controlled in 0A502 that have been
exported. The “exporter” or any other
party to the transaction (see § 758.3 of
the EAR), that creates or receives such
records is a person responsible for
retaining this record; and
* * * * *

@ 29. Section 762.3 is amended by
revising paragraph (a)(5) to read as
follows:

§762.3 Records exempt from
recordkeeping requirements.

(a) kK *

(5) Warranty certificate, except for a
warranty certificate issued for an
address located outside the United
States for any firearm controlled in
ECCN 0A501.a and for shotguns with

WASHSTATEC003254

barrel length less than 18 inches
controlled in 0A502;

* * * * *

PART 772—DEFINITIONS OF TERMS

@ 30. The authority citation for part 772
continues to read as follows:

Authority: 50 U.S.C. 4601 ef seq.; 50
U.S.C. 1701 et seq.; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August
15, 2017, 82 FR 39005 (August 16, 2017).

§772.1 [AMENDED]

@ 31.In § 772.1, in the definition of
“specially designed,’’ Note 1 is
amended by removing “0B986” and
adding in its place “OB505.c’’.

PART 774—THE COMMERCE
CONTROL LIST

@ 32. The authority citation for 15 CFR
part 774 continues to read as follows:
Authority: 50 U.S.C. 4601 ef seq.; 50
U.S.C. 1701 et seq.; 10 U.S.C. 7420; 10 U.S.C.
7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et
seq.; 22 U.S.C. 6004; 42 U.S.C. 2139a; 15
U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201
et seq.; 22 U.S.C. 7210; E.O. 13026, 61 FR
58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 GFR, 2001 Comp., p.
783; Notice of August 15, 2017, 82 FR 39005
(August 16, 2017).
@ 33. In Supplement No. 1 to part 774,
Category 0, revise Export Control
Classification Number (ECCN) 0A018 to
read as follows:

Supplement No. 1 to Part 774—The
Commerce Control List

* * * * *

0A018 Items on the Wassenaar Munitions
List (see List of Items Controlled).

License Requirements
Reason for Control: NS, AT, UN

Country chart
Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
AT applies to entire AT Column 1
entry.
UN applies to entire See § 746.1(b) of the
entry. EAR for UN con-

trols

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: $3,000 for 0A018.b, $1,500 for 0A018.c
and .d

GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See also 0A979, 0A988,
and 22 CFR 121.1 Categories Ifa), I[(b—d),
and X{a). (2) See ECCN 0A617.y.1 and .y.2
for items formerly controlled by ECCN
0A018.a. (3) See ECCN 1A613.c for military
helmets providing less than NIJ Type IV

protection and ECCN 1A613.y.1 for

conventional military steel helmets that,

immediately prior to July 1, 2014 were

classified under 0A018.d and GA988. (4)

See 22 CFR 121.1 Category X(a)(5) and

{a)(6) for controls on other military

helmets.

Related Definitions: N/A
items:

a. [RESERVED]

b. “Specially designed’’ components and
parts for ammunition, except cartridge cases,
powder bags, bullets, jackets, cores, shells,
projectiles, boosters, fuses and components,
primers, and other detonating devices and
ammunition belting and linking machines
(all of which are “‘subject to the ITAR’’). (See
22 CFR parts 120 through 130);

Note to 0A@18.b: 0A018.b does not apply
to “components” “specially designed” for
blank or dummy ammunition as follows:

a. Ammunition crimped without a
projectile (blank star);

6. Dummy ammunition with a pierced
powder chamber;

c. Other blank and dummy ammunition,
not incorporating components designed for
live ammunition.

c. [RESERVED]

d. [RESERVED]

@ 34. In Supplement No. 1 to part 774,
Category, add, between entries for
ECCNs 0A018 and 0A521, entries for
ECCNs 0A501, 0A502, 0A503, 0A504,
and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns)
and related commodities as follows (see
List of Items controlled).

License Requirements
Reason for Control: NS, RS, FC, UN, AT

Country chart

Conirol(s) (see Supp. No. 7
to part 738)

NS applies to entire NS Column 1

entry except

0A501.y.
RS applies to entire RS Column 1

entry except

0A501.y.
FC applies to entire FC Column 1

entry except

0A501.y.
UN applies to entire See § 746.1 of the
eniry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: $500 for 0A501.c, .d, and .x, $500 for
GA5O1.c, .d, .e, and .x if the ultimate
destination is Canada.

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in this entry.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 389 of 396

24188

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

List of Items Controlled

Related Controls: (1) Firearms that are fully
automatic, and magazines with a capacity
of 50 rounds or greater, are “subject to the
ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that
are subject to the EAR. (3) See ECCN
0A504 and USML Category XI for controls
on optical sighting devices.

Related Definitions: N/A

Items:

a. Non-automatic and semi-automatic
firearms of caliber less than or equal to .50
inches (12.7 mm).

b. Non-automatic and non-semi-automatic
rifles, carbines, revolvers or pistols with a
caliber greater than .50 inches (12.7 mm) but
less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and
“components” if “specially designed” for a
commodity controlled by paragraph .a or .b
of this entry, or USML Category I (unless
listed in USML Category I(g) or (h)): Barrels,
cylinders, barrel extensions, mounting blocks
(trunnions), bolts, bolt carriers, operating
rods, gas pistons, trigger housings, triggers,
hammers, sears, disconnectors, pistol grips
that contain fire control “‘parts’’ or
“components” (e.g., triggers, hammers, sears,
disconnectors) and buttstocks that contain
fire control “‘parts” or “components.”

d. Detachable magazines with a capacity of
greater than 16 rounds “‘specially designed”
for a commodity controlled by paragraph .a
or .b of this entry.

e. Receivers (frames) and complete breech
mechanisms, including castings, forgings or
stampings thereof, ‘‘specially designed” for a
commodity by controlled by paragraph .a or
.b of this entry.

f. through w. [Reserved]

x. “Parts” and “components” that are
“specially designed” for a commodity
classified under paragraphs .a through .c of
this entry or the USML and not elsewhere
specified on the USML or CCL.

y. Specific “parts,” “components,”
“accessories” and “attachments” “specially
designed” for a commodity subject to control
in this ECCN or common to a defense article
in USML Category I and not elsewhere
specified in the USML or CCL.

y.1. Stocks or grips, that do not contain any
fire control ‘“‘parts” or ““components” (e.g.,
triggers, hammers, sears, disconnectors);”

. Scope mounts or accessory rails;

. Iron sights;

. Sling swivels;

. Butt plates or recoil pads; and
y.6. Bayonets.

Technical Note 1 to 0A501: The controls
on “parts” and “components” in ECCN
0A501 include those “parts” and
“components” that are common to firearms
described in ECCN 0A501 and to those
firearms “subject to the ITAR.”’

Note 1 to OA5O1: Antique firearms (i.e.,
those manufactured before 1890} and
reproductions thereof, muzzle loading black
powder firearms except those designs based
on centerfire weapons of a post 1937 design,
BB guns, pellet rifles, paint ball, and all other
air rifles are EAR99 commodities.
0A502 Shotguns; complete trigger

mechanisms; magazines and magazine

WASHSTATEC003255

extension tubes; complete breech
mechanisms; except equipment used
exclusively to treat or tranquilize
animals, and except arms designed
solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC, FC, UN, AT,
NS

Country chart
(see supp. No. 7
to part 738)

Conirol(s)

NS applies to shot- NS Column 1
guns with a barrel
length less than 18
inches (45.72 cm).

RS applies to shot-
guns with a barrel
length less than 18
inches (45.72 cm).

FC applies to entire
entry.

CC applies to shot-
guns with a barrel
length less than 24
in. (60.96 cm) and
shotgun “compo-
nents” controlled
by this entry re-
gardiess of end
user.

CC applies to shot-
guns with a barrel
length greater than
or equal to 24 in.

(60.96 em), regard-
less of end user.

CC applies to shot-
guns with a barrel
length greater than
or equal to 24 in.

(60.96 cm) if for sale
or resale to police
or law enforcement.

UN applies to entire

RS Column 1

FC Column 1

Cc Column 4

cc Column 2

cc Column 3

See §746.1(b) of the

entry. EAR for UN con-
trols
AT applies to shot- AT Column 1

guns with a barrel
length less than 18
inches (45.72 cm).

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: This entry does not control
combat shotguns and fully automatic
shotguns. Those shotguns are “subject to
the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

0A503 Discharge type arms; non-lethal or
less-lethal grenades and projectiles, and
“specially designed” ‘‘parts” and
“components” of those projectiles; and
devices to administer electric shock, for
example, stun guns, shock batons, shock
shields, electric cattle prods,
immobilization guns and projectiles;

except equipment used exclusively to
treat or tranquilize animals, and except
arms designed solely for signal, flare, or
saluting use; and “specially designed”
“parts” and “components,” n.e.s.

License Requirements
Reason for Control: CC, UN

Country chart
(see supp. No. 1
to part 738)

Control(s)

CC applies to entire
entry.

A license is required
for ALL destina-
tions, except Can-
ada, regardless of
end use. Accord-
ingly, a column
specific to this con-
trol does not ap-
pear on the Com-
merce Country
Chart. (See part
742 of the EAR for
additional informa-
tion)

See §746.1(b) of the
EAR for UN con-
trols

UN applies to entire
entry.

List Based License Exceptions (See Part 740
For a Description of All License Exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint
devices that administer an electric shock
are controlled under ECCN 0A982.
Electronic devices that monitor and report
a person’s location to enforce restrictions
on movement for law enforcement or penal
reasons are controlled under ECCN 3A981.

Related Definitions: N/A
Items: The list of items controlled is
contained in the ECCN heading.

0A504 Optical sighting devices for firearms
(including shotguns controlled by
0A502); and “components” as follows
(see List of Items Controlled).

License Requirements
Reason for Control: FC, RS, CC, UN

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
RS applies to para- RS Column 1
graph Ji.
FC applies to para- FC Column 1
graphs .a, .b, .c, d,
.€, .g and .i of this
entry.
CC applies to entire CC Column 1
entry.
UN applies to entire See § 746.1(b) of the
entry. EAR for UN con-

trols
List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: N/A
GBS: N/A
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 390 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24189

 

 

CIV: N/A
List of Items Controlled

Related Controls: (1) See USML Category
XIl(c) for sighting devices using second
generation image intensifier tubes having
luminous sensitivity greater than 350 uA/
lm, or third generation or higher image
intensifier tubes, that are “subject to the
ITAR.” (2) See USML Category XII(b) for
laser aiming or laser illumination systems
“subject to the ITAR.” (3) Section 744.9 of
the EAR imposes a license requirement on
certain commodities described in 0A504 if
being exported, reexported, or transferred
(in-country) for use by a military end-user
or for incorporation into an item controlled
by ECCN 0A919.

Related Definitions: N/A

Items:

a. Telescopic sights.

b. Holographic sights.

c. Reflex or “red dot” sights.

d. Reticle sights.

e. Other sighting devices that contain
optical elements.

f. Laser aiming devices or laser
illuminators “specially designed” for use on
firearms, and having an operational
wavelength exceeding 400 nm but not
exceeding 710 nm.

Note 1 to 0A504.f: 0A504.f does not
control laser boresighting devices that must
be placed in the bore or chamber to provide
a reference for aligning the firearms sights.

g. Lenses, other optical elements and
adjustment mechanisms for articles in
paragraphs .a, .b, .c, .d, .e or .i.

h. [Reserved]

i. Riflescopes that were not “subject to the
EAR” as of [DATE ONE DAY PRIOR TO THE
EFFECTIVE DATE OF THE FINAL RULE]
and are “specially designed” for use in
firearms that are “subject to the ITAR.”’

Note 2 te paragraph i: For purpose of the
application of “specially designed” for the
riflescopes controlled under 0A504.i,
paragraph (a}{1} of the definition of
“specially designed” in § 772.1 of the EAR is
what is used to determine whether the
riflescope is ‘specially designed.”
0A505 Ammunition as follows (see List of

Items Controlled).

License Requirements
Reason for Control: NS, RS, CC, FC, UN, AT

Country chart
Control(s) (see Supp. No. 7
to part 738)
NS applies to NS Column 1
0A505.a and .x.
RS applies to RS Column 1
0A505.a and .x.
CC applies to CC Column 1
0A505.b.
FC applies to entire FC Column 14

entry except

0A505.d.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to AT Column 1

0A505.a, .d and .x.

WASHSTATEC003256

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
AT applies to A license is required
0A505.c. for items controlled

by paragraph .c of
this entry to North
Korea for anti-ter-
rorism reasons. The
Commerce Country
Chart is not de-
signed to determine
AT licensing re-
quirements for this
entry. See § 742.19
of the EAR for addi-
tional information

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
LVS; $100 for items in 0A505.x

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception

STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0A505.

List of Items Controlled

Related Controls: (1) Ammunition for modern
heavy weapons such as howitzers, artillery,
cannon, mortars and recoilless rifles as
well as inherently military ammunition
types such as ammunition preassembled
into links or belts, caseless ammunition,
tracer ammunition, ammunition with a
depleted uranium projectile or a projectile
with a hardened tip or core and
ammunition with an explosive projectile
are ‘‘subject to the ITAR.”’ (2) Percussion
caps, and lead balls and bullets, for use
with muzzle-loading firearms are EAR99
items.

Related Definitions: N/A

Items:

a. Ammunition for firearms controlled by
ECCN 0A501 and not enumerated in
paragraph .b, .c or .d of this entry or in USML
Category TIT.

b. Buckshot (No. 4 .24” diameter and
larger) shotgun shells.

c. Shotgun shells (including less than
lethal rounds) that do not contain buckshot;
and “specially designed” ‘“‘parts” and
“components” of shotgun shells.

Note I to 0A505.e: Shotgun shells that
contain only chemical irritants are controlled
under ECCN 1A984.

d. Blank ammunition for firearms
controlled by ECCN 0A501 and not
enumerated in USML Category II.

e, through w. [Reserved]

x. “Parts” and ‘‘components” that are
“specially designed” for a commodity subject
to control in this ECCN or a defense article
in USML Category III and not elsewhere
specified on the USML, the CCL or paragraph
.d of this entry.

Note 2 to 0A505.x: The controls on
“parts” and “components” in this entry
include Berdan and boxer primers, metallic
cartridge cases, and standard metallic
projectiles such as full metal jacket, lead
core, and copper projectiles.

Note 3 to 0A505.x: The controls on
“parts” and “components” in this entry
include those “parts” and “components”
that are common to ammunition and
ordnance described in this entry and to those
enumerated in USML Category HI.

# 35. In Supplement No. 1 to part 774,
Category 0, add, between entries for
ECCNs 0A521 and 0A604, an entry for
ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see
List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 14

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

EVS; $500
GBS: N/A
CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in OA602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons
such as howitzers, artillery, cannon,
mortars and recoilless rifles are “subject to
the ITAR.” (2) See ECCN 0A919 for
foreign-made “‘military commodities’’ that
incorporate more than a de minimis
amount of U.S.-origin “600 series” items.

Related Definitions: N/A

Items:

a. Guns and armament manufactured
between 1890 and 1919.

b. Military flame throwers with an effective
range less than 20 meters.

c. through w. [Reserved]

x. “Parts,” and “components,” that are
“specially designed”’ for a commodity subject
to control in paragraphs .a or .b of this ECCN
or a defense article in USML Category II and
not elsewhere specified on the USML or the
CCL.

Note 1 to GA602: “Parts,” “components,”
“accessories” and “attachments” specified in
USML subcategory I{j) are subject to the
controls of that paragraph.

Note 2 to GA602: Black powder guns and
armament manufactured in or prior to 1890
and replicas thereof designed for use with
black powder propellants designated EAR99.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 391 of 396

24190

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

Supplement No. 1 to Part 774—
[Amended]

w 36. In Supplement No. 1 to part 774,
Category 0, remove ECCNs 0A918,
0A984, 0A985, 0A986, and 0A987.

@ 37. In Supplement No. j to part 774,
Category 0, add, before the entry for
ECCN 0B521, entries for ECCNs 0B501
and 0B505 to read as follows:

65501 Test, inspection, and production
“equipment” and related commodities
for the “development” or “production”
of commodities enumerated or
otherwise described in ECCN 0A501 or
USML Category I as follows (see List of
Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conirol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry except equip-
ment for ECCN
OA501.y.
RS applies to entire RS Column 1

entry except equip-
ment for ECCN

0A501.y.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: $3,000
GBS: N/A
CIV: N/A

Special Conditions for STA

STA: Paragraph (c){2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used to ship any item in this entry.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A
Items:

a. Small arms chambering machines.

b. Small arms deep hole drilling machines
and drills therefor.

c. Small arms rifling machines.

d. Small arms spill boring machines.

e. Dies, fixtures, and other tooling
“specially designed” for the “production” of
the items controlled in 0A501.a through .x.
or USML Category I.

065505 Test, inspection, and production
“equipment” and related commodities
“specially designed” for the
“development” or ‘‘production” of
commodities enumerated or otherwise
described in ECCN 0A505 or USML
Category III, except equipment for the
hand loading of cartridges and shotgun
shells, as follows (see List of Items
Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

WASHSTATEC003257

Country chart
Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to para- NS Column 1
graphs .a and .x.
RS applies to para- RS Column 1

graphs .a and .x.

UN applies to entire See § 746.1 of the

entry. EAR for UN con-
trols
AT applies to para- AT Column 1

graphs .a, .d and .x.
AT applies to para-
graph .c.

A license is required
for export or reex-
port of these items
to North Korea for
anti-terrorism rea-
sons

List Based License Exceptions (See Part 740

for a Description of All License Exceptions)

LVS: $3,000

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20{(c)(2) of the EAR) may not be
used for any item in 0B505.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A
Items:

a. Tooling, templates, jigs, mandrels,
molds, dies, fixtures, alignment mechanisms,
and test equipment, not enumerated in
USML Category HI that are “specially
designed”’ for the ‘“‘production” of
commodities controlled by ECCN 0A505.a or
.x or USML Category HI.

b. Equipment “specially designed” for the
“production” of commodities in ECCN
0A505.b.

c. Equipment “specially designed”’ for the
“production” of commodities in ECCN
OA505.c.

d. Equipment “‘specially designed” for the
“production” of commodities in ECCN
0A505.d.

e, through .w [Reserved]

x. “Parts” and “components” “‘specially
designed” for a commodity subject to control
in paragraph .a of this entry.

9 «6

@ 38. In Supplement No. 1 to part 774,
Category 0, add, between entries for
ECCNs 0B521 and 0B604, an entry for
ECCN 0B602 to read as follows:

66602 Test, inspection, and production
“equipment” and related commodities
“specially designed” for the
“development” or “production” of
commodities enumerated or otherwise
described in ECCN 0A602 or USML
Category II as follows (see List of Items
Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740

for a Description of All License Exceptions)

LVS: $3,000

GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in OB602.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A
Items:

a. The following commodities if “specially
designed”’ for the “development”’ or
“production” of commodities enumerated in
ECCN 0A602.a or USML Category II:

a.1. Gun barrel rifling and broaching
machines and tools therefor;

a.2, Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a.4, Gun boring and turning machines;

a.5. Gun honing machines of 6 feet (183
cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a. 8. Gun straightening presses.

b. Jigs and fixtures and other metal-
working implements or accessories of the
kinds exclusively designed for use in the
manufacture of items in ECCN 0A602 or
USML Category H.

c. Other tooling and equipment, “‘specially
designed” for the “production” of items in
ECCN 0A602 or USML Category IE.

d. Test and evaluation equipment and test
models, including diagnostic instrumentation
and physical test models, “specially
designed” for items in ECCN GA602 or USML
Category H.

Supplement No. 1 to Part 774—
[Amended]

# 39. In Supplement No. 1 to part 774,
Category 0, remove ECCN 0B986.

# 40. In Supplement No. 1 to part 774,
Category 0, add, between the entries for
ECCNs 0D001 and 0D521, entries for
ECCNs 0D501 and 0D505 to read as
follows:

0D501 “Software” “specially designed’ for
the “development,” “production,”
operation or maintenance of
commodities controlled by 0A501 or
0B501.

9 6e

License Requirements
Reason for Control: NS, RS, UN, AT
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 392 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24191

 

 

Conirol(s)

NS applies to entire
entry except “soft-
ware” for commod-
ities in ECCN
0A501.y or equip-
ment in ECCN
0B501 for com-
modities in ECCN
0A501.y.

RS applies to entire
entry except “soft-
ware” for commod-
ities in ECCN
OA501.y or equip-
ment in ECCN
0B501 for com-
modities in ECCN
0A501.y.

UN applies to entire
entry.

AT applies to entire
entry.

Country chart
(see Supp. No. 1
to part 738)

NS Column 1

RS Column 1

See § 746.1 of the
EAR for UN con-
trols

AT Column 1

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

Special Conditions for STA

STA: Paragraph (c){2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software’’ required for
and directly related to articles enumerated
in USML Category I is “subject to the
ITAR” (See 22 CFR 121.1, Category D.

Related Definitions: N/A

items: The list of items controlled is
contained in this ECCN heading.

0D505 “Software” “specially designed” for
the “development,” ‘‘production,”
operation or maintenance of
commodities controlled by 0A505 or
0B505.

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Control(s) (see Supp. No. 7
to part 738)

NS applies to “soft- NS Column 1

ware” for commod-

ities in ECCN

0A505.a and .x and

equipment in

ECCN 0B505.a

sand .x.
RS applies to “soft- RS Column 1

ware” for commod-
ities in ECCN
0A505.a and .x and
equipment in
ECCN 0B505.a

and .x.
UN applies to entire See § 746.1 of the
eniry. EAR for UN con-

trols

WASHSTATEC003258

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
AT applies to “soft- AT Column 1

ware” for commod-
ities in ECCN
0A505.a, .d or .x
and equipment in
ECCN 0B505.a, .d
or .x.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used for any “software” in 0D505.

List of Items Controlled

Related Controls: “Software” required for
and directly related to articles enumerated
in USML Category III is “subject to the
ITAR” (See 22 CFR 121.1, Category II).

Related Definitions: N/A

Items: The list of items controlled is
contained in this ECCN heading.

@ 41. In Supplement No. 1 to part 774,

Category 0, add, between the entries for

ECCNs 0D521 and 0D604, an entry for

ECCN 0D602 to read as follows:

OD602 “Software” “specially designed” for
the “development,” “production,”
operation or maintenance of
commodities controlled by 0A602 or
OB602 as follows (see List of Items
Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Control(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 14

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A

TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception

STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for
and directly related to articles enumerated
in USML Category II is controlled under
USML Category II(k). (2) See ECCN 0A919
for foreign-made “military commodities”
that incorporate more than a de minimis
amount of U.S.-origin ‘600 series” items.

Related Definitions: N/A

items: “Software” “specially designed” for
the “development,” “production,”
operation, or maintenance of commodities
controlled by ECCN 0A602 and ECCN
OB602.

# 42. In Supplement No. 1 to part 774,
Category 0, add, between the entries for
ECCNs 0E018 and 0E521, entries for
ECCNs 0E£501, 0E502, 0E504, and 0E505
to read as follows:

0E501 “Technology” “required” for the
“development,” “production,”
operation, installation, maintenance,
repair, or overhaul of commodities
controlled by 0A501 or 06501 as follows
(see List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conirol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.

UN applies to entire
entry.

See § 746.1 of the
EAR for UN con-

trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 740.20(c)(2) of the EAR) may not be
used to ship any “technology” in ECCN
OE501.

List of Items Controlled

Related Controls: Technical data required for
and directly related to articles enumerated
in USML Category I are “subject to the
ITAR.”

Related Definitions: N/A

Items:

9&6,

a. “Technology” “required”’ for the
“development,” or “production” of
commodities controlled by ECCN 0A501
(other than 0A501.y) or 0B501.

b. “Technology” “required”’ for the
operation, installation, maintenance, repair,
or overhaul of commodities controlled by
ECCN 0A501 (other than 0A501.v) or 0B501.

0E502 “Technology” “required” for the
“development” or ‘‘preduction,”’ of
commodities controlled by 0A502.
License Requirements

Reason for Control: CC, UN

Country chart
Conirols (see Supp. No. 7
part 738)
CC applies to entire CC Column 1

entry.
UN applies to entire
entry.

See § 746.1(b) of the
EAR for UN controls
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 393 of 396

24192

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

ltems: The list of items controlled is

contained in the ECCN heading.

0E504 “Technology” “required” for the
“development,” or “production” of
commodities controlled by 0A504 that

incorporate a focal plane array or image
intensifier tube.

License Requirements
Reason for Control: RS, UN, AT

Country chart
Controls (see Supp. No. 7
part 738)

RS applies to entire RS Column 1

entry.
UN applies to entire See §746.1(b) of the

entry. EAR for UN controls
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions}

CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

OE505 “Technology” “required” for the
“development,” “production,”
operation, installation, maintenance,
repair, overhaul or refurbishing of
commodities controlled by 0A505.

License Requirements
Reason for Control: NS, RS, UN, CC, AT

Country chart
(see Supp. No. 7
to part 738)

Conirol(s)

NS applies to “tech- NS Column 1
nology” for “devel-
opment,” “produc-
tion,” operation, in-
stallation, mainte-
nance, repair, over-
haul or refurbishing
commodities in
0A505.a and .x; for
equipment for
those commodities
in OB505; and for
“software” for that
equipment and
those commodities
in OD505.

WASHSTATEC003259

Country chart
Conirol(s) (see Supp. No. 7
to part 738)
RS applies to entire RS Column 1

entry except “tech-
nology” for “‘devel-
opment,” “produc-
tion,” operation, in-
stallation, mainte-
nance, repair, over-
haul or refurbishing
commodities in
0A505.a and .x; for
equipment for
those commodities
in OB505 and for
“software” for
those commodities
and that equipment

in OD505,
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
CC applies to “tech- CC Column 1
nology” for the
“development” or
“production” of
commodities in
0A505.b.
AT applies to “tech- AT Column 1

nology” for “devel-
opment,” “produc-
tion,” operation, in-
stallation, mainte-
nance, repair, over-
haul or refurbishing
commodities in
0A505.a, .d and .x.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A

TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception

STA (§ 740.20(c)(2) of the EAR) may not be
used for any “technology” in 0E505.

List of Items Controlled

Related Controls: Technical data required for
and directly related to articles enumerated
in USML Category II are “subject to the
ITAR” (See 22 CFR 121.1, Category I).

Related Definitions: N/A

Items: The list of items controlled is
contained in this ECCN heading.

@ 43. In Supplement No. 1 to part 774,
Category 0, add, between the entries for
ECCNs 0E521 and 0E604, an entry for
ECCN O0E602:

GE602 “Technology” ‘‘required” for the
“development,” “production,”
operation, installation, maintenance,
repair, overhaul or refurbishing of
commodities controlled by 0A602 or
OB602, or “software’’ controlled by
0D602 as follows (see List of Items
Controlled).

9 66

License Requirements
Reason for Control: NS, RS, UN, AT

Country chart

Conitrol(s) (see Supp. No. 7
to part 738)
NS applies to entire NS Column 1
entry.
RS applies to entire RS Column 1
entry.
UN applies to entire See § 746.1 of the
entry. EAR for UN con-
trols
AT applies to entire AT Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

CIV: N/A

TSR: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception
STA (§ 746.20(c)(2) of the EAR) may not be
used for any item in OF602.

List of Items Controlled

Related Controls: Technical data directly
related to articles enumerated in USML
Category II are “subject to the ITAR.”

Related Definitions: N/A

items: “Technology” “required”’ for the
“development,” “production,” operation,
installation, maintenance, repair, or
overhaul of commodities controlled by
ECCN 0A602 or OB602, or ‘“‘software”
controlled by ECCN 0D602.

Supplement No. 1 to Part 774—
[Amended]

m# 44. In Supplement No. 1 to part 774,
Category 0, remove ECCN 0E918.

m# 45. In Supplement No. 1 to part 774,
Category 0, revise ECCN 0E982 to read
as follows.

QE982 “Technology” exclusively for the
“development” or ‘‘preduction” of
equipment controlled by 0A982 or
0A503.

License Requirements
Reason for Control: CC

Control{s)

CC applies to “technology” for items con-
trolled by OA982 or OA503. A license is re-
quired for ALL destinations, except Can-
ada, regardless of end-use. Accordingly, a
column specific to this control does not ap-
pear on the Commerce Country Chart.
(See part 742 of the EAR for additional in-
formation.)

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 394 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24193

 

 

Supplement No. 1 to Part 774—
[Amended]

w 46. In Supplement No. 1 to part 774,
Category 0, remove ECCNs 0E984 and
0E987.

@ 47. In Supplement No. j to part 774,
Category 1, revise ECCN 1A984 to read
as follows:

1A984 Chemical agents, including tear gas
formulation containing 1 percent or less
of orthochlorobenzalmalononitrile (CS),
or 1 percent or less of
chloroacetophenone (CN), except in
individual containers with a net weight
of 20 grams or less; liquid pepper except
when packaged in individual containers
with a net weight of 3 ounces (85.05
grams) or less; smoke bombs; non-
irritant smoke flares, canisters, grenades
and charges; and other pyrotechnic
articles (excluding shotgun shells, unless
the shotgun shells contain only chemical
irritants) having dual military and
commercial use, and “parts” and
“components” “specially designed”’
therefor, n.e.s.

License Requirements
Reason for Control: CC

Country chart (see

Control(s) Supp. No. 1 to part
738)

CC applies to entire CC Column 1

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

w 48. In Supplement No. 1 to part 774,
Category 2, revise ECCN 28004 to read
as follows:

25004 Hot “isostatic presses” having all of
the characteristics described in the List
of Items Controlled, and “specially
designed” ‘‘components” and
“accessories” therefor.

License Requirements
Reason for Control: NS, MT NP, AT

Country chart (see

Control(s) Supp. No. 7 to part
738)

NS applies to entire NS Column 2
entry.

MT applies to entire MT Column 1
entry.

NP applies to entire NP Column 1

eniry, except
2B004.b.3 and
presses with max-
imum working pres-
sures below 69
MPa.

WASHSTATEC003260

Country chart (see

Conirol(s) Supp. No. 1 to part
738)

AT applies to entire AT Column 14

entry.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for
software for items controlled under this
entry. (2) See ECCNs 2E001
(“development’’), 2F002 (“production’’),
and 2E101 (“use”) for technology for items
controlled under this entry. (3) For
“specially designed” dies, molds and
tooling, see ECCNs 1B003, 0B501, 0B602,
OB606, 9B004, and 9BO009. (4) For
additional controls on dies, molds and
tooling, see ECCNs 1B101.d, 28104 and
2B204. (5) Also see ECCNs 28117 and
2B999.a.

Related Definitions: N/A

Items:

a. A controlled thermal environment
within the closed cavity and possessing a
chamber cavity with an inside diameter of
406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure
exceeding 207 MPa;

b.2. A controlled thermal environment
exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon
impregnation and removal of resultant
gaseous degradation products.

Technical Note: The inside chamber
dimension is that of the chamber in which
both the working temperature and the
working pressure are achieved and does not
include fixtures. That dimension will be the
smaller of either the inside diameter of the
pressure chamber or the inside diameter of
the insulated furnace chamber, depending on
which of the two chambers is located inside
the other.

@ 49. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2B018 to read
as follows:

26018 Equipment on the Wassenaar
Arrangement Munitions List.

No commodities currently are controlled
by this entry. Commodities formerly
controlled by paragraphs .a through .d, .m
and .s of this entry are controlled in ECCN
OB606. Commodities formerly controlled by
paragraphs .e through .| of this entry are
controlled by ECCN 0B602, Commodities
formerly controlled by paragraphs .o through
.T of this entry are controlled by ECCN 0B501.
Commodities formerly controlled by
paragraph .n of this entry are controlled in
ECCN 0B501 if they are “specially designed”
for the “production” of the items controlled
in ECCN 0A501.a through .x or USML
Category [and controlled in ECCN OB602 if
they are of the kind exclusively designed for
use in the manufacture of items in ECCN
OA602 or USML Category H.

# 50. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2D018 to read
as follows:

2D018 “Software” for the “development,”
“production,” or “use” of equipment
controlled by 2B018.

No software is currently controlled under
this entry. See ECCNs 0D501, 0D602 and
01606 for software formerly controlled under
this entry.

# 51. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2E001 to read
as follows:

2E001 “Technology” according to the
General Technology Note for the
“development” of equipment or
“software” controlled by 2A (except
2A983, 2A984, 24991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997,
2B998, or 25999), or 2D (except 2D983,
2D984, 2D991, 2D992, or 2D994).

License Requirements
Reason for Control: NS, MT, NP, CB, AT

Country chart (see

Control(s) Supp. No. 7 to part
738)

NS applies to “tech- NS Column 1
nology” for items
controlled by
2A001, 2B001 to
2B009, 2D001 or
2b002.

MT applies to “tech-
nology” for items
controlled by
2B004, 2B009,
2B104, 2B105,
2B109, 2B116,
2B117, 2B119 to
2B122, 2D001, or
2D101 for MT rea-
sons.

NP applies to “tech-
nology” for items
controlled by
2A225, 2A226,
2B001, 2B004,
2B006, 2B007,
2B009, 2B104,
2B109, 2B116,
2B201, 2B204,
2B206, 2B207,
2B209, 2B225 to
28233, 2D001,
2D002, 2D101,
2D201 or 2D202
for NP reasons.

NP applies to “tech-
nology” for items
controlled by
2A290, 2A291, or
2D290 for NP rea-
sons.

MT Column 1

NP Column 1

NP Column 2
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 395 of 396

 

 

24194 Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules
Country chart (see Country chart<(see 7A611 Military fire control, laser, imaging,
Conirol(s) Supp. No. 1 to part Conirol(s) Supp. No. 1 to part and guidance equipment, as follows (see
738) 738) List of Items Controlled).
CB applies to “tech- CB Column 2 MT applies to “tech- =MT Column 4 License Requirements
nology” for equip- nology” for equip- Reason for Control: NS, MT, RS, AT, UN
ment controlled by ment controlled by
2B350 to 2B352, 2B004, 2B009, Country chart (see
valves controlled 2B104, 2B105, Controls) Supp. No. 7 to part
by 2A226 having 2B109, 2B116, 738).
the characteristics 2B117, or 2B119 to : .
of those controlled 2B122 for MT rea- NS applies to entre NS Column 4
by 2B350.g, and sons. cA te
software controlled NP applies to “tech- NP Column 1 wy:
1 : MT applies to com- MT Column 1
by 2D351. nology” for equip- modities in
AT applies to entire AT Column 1 ment controlled by 7A611.a that +
entry. 2A225, 24226, 3 inae mee
2B001. 2B004 or exceed the pa-
Reporting Requirements , , rameters in
2B006, 2B007, 7M103.b
See § 743.1 of the EAR for reportin; 2B009, 2B104, 7D OF .C.
econ. RS applies to entire RS Column 1
requirements for exports under License 2B109, 2B116, applies to entre olumn
Exceptions, and Validated End-User 2B201. 2B204 entry except
izati , , 7A611
authorizations. B B Vy. .
2B206, 2B207,
AT applies to entire AT Column 14
List Based License Exceptions (See Part 740 2B209, 2B225 to entry.
for a Description of All License Exceptions) 26288 for NP rea- UN applies to entire See §746.1(b) of the
CIV: N/A . “« entry except EAR for UN con-
TOD. . “ NP applies to “tech- NP Column 2
TSR: Yes, except N/A for MT nology” for equip- 7AGI1,Y. trols
Special Conditions for STA ment controlled by List Based License Exceptions (See Part 740
STA: License Exception STA may not be 2A290 or 2A291 for for a Description of All License Exceptions)
used to ship or transmit “technology” NP Feasons. LVS: $1,500
according to the General Technology Note CB applies to “tech- CB Column 2 GBS: N/A
for the ‘“‘development” of “‘software”’ nology’ for equip- CIV: N/A
specified in the License Exception STA ment controlled by Special Conditions for STA
paragraph in the License Exception section 2B350 to 2B352 P 7 .
of ECCN 2D001 or for the ‘“‘development”’ and for valves con- STA; Paragraph (c)(2) of License Exception
P grap Pp
of equipment as follows: ECCN 2B001 trolled by 2A226 STA (§ 740.20(c)(2) of the EAR) may not be
entire entry; or “Numerically controlled” having the charac- used for any item in 7A611.
or manual machine tools as specified in teristics of those List of Items Controlled
2B003 to any of the destinations listed in controlled by
Country Group A:6 (See Supplement No.1 2B350.g. Related Controls: (1) Military fire control,
to part 740 of the EAR). AT applies to entire AT Column 14 laser, imaging, and guidance equipment
entry. that are enumerated in USML Category XII,

List of Items Controlled

Related Controls: See also 2E101, 2E-201, and
25301
Related Definitions: N/A
Items: The list of items controlled is
contained in the ECCN heading
Note: ECCN 2E001 includes “technology”
for the integration of probe systems into
coordinate measurement machines specified
by 2B006.a.

@ 52. In Supplement No. 1 to part 774,
Category 2, revise ECCN 2E002 to read
as follows:

2E002 “Technology” according to the
General Technology Note for the
“production” of equipment controlled
by 2A (except 2A983, 2A984, 2A991, or
24994), or 2B (except 2B991, 2B993,
2B996, 2B997, 2B998, or 2B999).

License Requirements
Reason for Control: NS, MT, NP, CB, AT

Country chart <(see

Conitrol(s) Supp. No. 7 to part
738)

NS applies to “tech- NS Column 1
nology” for equip-

ment controlled by

2A001, 2B001 to

2B009.

WASHSTATEC003261

Reporting Requirements

See § 743.1 of the EAR for reporting
requirements for exports under License
Exceptions, and Validated End-User
authorizations.

List Based License Exceptions (See Part 740
for a Description of All License Exceptions)
CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be
used to ship or transmit “technology”
according to the General Technology Note
for the “production” of equipment as
follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual
machine tools as specified in 2B003 to any
of the destinations listed in Country Group
A:6 (See Supplement No.1 to part 740 of
the EAR).

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is
contained in the ECCN heading.

@ 53. In Supplement No. 1 to part 774,
Category 7, revise ECCN 7A611 to read
as follows:

and technical data (including software)

directly related thereto, are subject to the

ITAR. (2) See Related Controls in ECCNs

0A504, 2A984, 6A002, 6A003, 6A004,

6A005, 6A007, GAG08, 6A107, 7A001,
7A0602, 7A003, 7A005, 7A101, 7A102, and
7A103. (3) See ECCN 3A611 and USML

Category XI for controls on countermeasure

equipment. (4) See ECCN 0A919 for

foreign-made ‘‘military commodities”’ that
incorporate more than a de minimis
amount of U.S. origin “600 series’’
controlled content.

Related Definitions: N/A

Items:

a. Guidance or navigation systems, not
elsewhere specified on the USML, that are
“specially designed” for a defense article on
the USML or for a 600 series item.

b. to w. [RESERVED]

x. “Parts,” “components,
and “attachments,” including
accelerometers, gyros, angular rate sensors,
gravity meters (gravimeters), and inertial
measurement units (IMUs), that are
“specially designed” for defense articles
controlled by USML Category XI or items
controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML
or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107,
7A001, 7A002, 7A003, 7A101, 7A102 or
7 A103; or

> 6K

accessories,”
Case 2:20-cv-00111-RAJ Document 106-14 Filed 09/23/20 Page 396 of 396

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

3. Elsewhere specified in ECCN 7A611.y or
BAB1Ly.

y. Specific “parts,” “components,”
“accessories,” and “attachments” “specially
designed” for a commodity subject to control
in this ECCN or a defense article in Category

>> 66

WASHSTATEC003262

XII and not elsewhere specified on the USML

or in the CCL, as follows, and “parts,”

“components,” “accessories,” and

“attachments” “specially designed”’ therefor:
y.1 [RESERVED]

24195

Dated: May 4, 2018.
Richard E. Ashaoh,
Assistant Secretary for Export
Administration.
[FR Doc. 2018-10367 Filed 5—21-18; 8:45 am]
BILLING CODE 3510-33-P
